Exhibit 10.1

 

EXECUTION COPY

 

 

 

SPIRIT MASTER FUNDING, LLC

 

as Issuer,

 

and

 

EACH JOINING PARTY
each, as Issuer,

 

SPIRIT FINANCE CORPORATION
as Property Manager and Special Servicer

 

and

 

MIDLAND LOAN SERVICES, INC.
as Back-Up Manager

 

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED
PROPERTY MANAGEMENT AND SERVICING AGREEMENT

 

Dated as of March 17, 2006

 

--------------------------------------------------------------------------------

 

Net-Lease Mortgage Notes

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS 1

 

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Other Definitional Provisions

28

Section 1.03.

Certain Calculations in Respect of the Leases and the Mortgage Loans

29

Section 1.04.

Fee Calculations; Interest Calculations

30

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND
RECORDS; DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS

31

 

 

 

Section 2.01.

Representations and Warranties of Spirit Finance and the Back-Up Manager

31

Section 2.02.

Representations and Warranties of the Issuers

34

Section 2.03.

Recordings and Filings; Books and Records

35

Section 2.04.

Repurchase or Transfer for Collateral Defects and Breaches of Representations
and Warranties

37

Section 2.05.

Non-Petition Agreement

39

 

 

 

ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES

40

 

 

 

Section 3.01.

Administration of the Mortgaged Properties, Leases and Mortgage Loans

40

Section 3.02.

Collection of Lease Payments and Loan Payments; Lockbox Accounts; Lockbox
Transfer Accounts

41

Section 3.03.

Collection of Real Estate Taxes and Insurance Premiums; Servicing Accounts;
Property Protection Advances; Emergency Property Expenses

42

Section 3.04.

Collection Account; Release Account

46

Section 3.05.

Withdrawals From the Collection Account and the Release Account

48

Section 3.06.

Investment of Funds in the Collection Account and the Release Account

49

Section 3.07.

Maintenance of Insurance Policies; Errors and Omissions and Fidelity Coverage

50

Section 3.08.

Enforcement of Alienation Clauses; Consent to Assignment

53

Section 3.09.

Realization Upon Specially Serviced Assets

54

Section 3.10.

Issuers, Custodian and Indenture Trustee to Cooperate; Release of Lease Files
and Loan Files

57

Section 3.11.

Servicing Compensation; Interest on Property Protection Advances

58

Section 3.12.

Property Inspections; Collection of Financial Statements; Delivery of Certain
Reports

61

Section 3.13.

Annual Statement as to Compliance

62

 

--------------------------------------------------------------------------------


 

Section 3.14.

Reports by Independent Public Accountants

63

Section 3.15.

Access to Certain Information; Delivery of Certain Information

63

Section 3.16.

Appraisals After a Property Protection Event; Title to REO Property

63

Section 3.17.

Management of REO Properties and Mortgaged Properties relating to Defaulted
Assets

64

Section 3.18.

Sale and Exchange of Mortgage Loans, Leases and Mortgaged Properties

65

Section 3.19.

Modifications, Waivers, Amendments and Consents

66

Section 3.20.

Transfer of Servicing Between Property Manager and Special Servicer; Record
Keeping

68

Section 3.21.

Sub-Management Agreements

68

 

 

 

ARTICLE IV REPORTS

71

 

 

 

Section 4.01.

Reports to the Issuers, the Indenture Trustee and the Insurers

71

Section 4.02.

Use of Agents

72

 

 

 

ARTICLE V THE PROPERTY MANAGER AND THE SPECIAL SERVICER

72

 

 

 

Section 5.01.

Liability of the Property Manager and the Special Servicer

72

Section 5.02.

Merger, Consolidation or Conversion of the Property Manager and the Special
Servicer

72

Section 5.03.

Limitation on Liability of the Property Manager, the Special Servicer and the
Back-Up Manager; Environmental Liabilities

73

Section 5.04.

Term of Service; Property Manager and Special Servicer Not to Resign

74

Section 5.05.

Rights of Certain Persons in Respect of the Property Manager and the Special
Servicer

76

Section 5.06.

[Reserved].

76

Section 5.07.

Property Manager or Special Servicer as Owner of Notes

76

 

 

 

ARTICLE VI SERVICER REPLACEMENT EVENTS

77

 

 

 

Section 6.01.

Servicer Replacement Events

77

Section 6.02.

Back-Up Manager

81

Section 6.03.

Additional Remedies of the Issuers and the Indenture Trustee upon a Servicer
Replacement Event

82

 

 

 

ARTICLE VII TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS
BY THE APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY
THE APPLICABLE ISSUERS

83

 

 

 

Section 7.01.

Released Mortgage Loans and Released Mortgaged Properties

83

Section 7.02.

Third Party Purchase Options; Release of Mortgaged Properties to Affiliates
under Defaulted or Delinquent Assets; Other Sales or Exchanges

85

Section 7.03.

Transfer of Lease to New Mortgaged Property

86

 

--------------------------------------------------------------------------------


 

ARTICLE VIII TERMINATION

87

 

 

 

Section 8.01.

Termination Upon Repurchase or Liquidation of All Mortgaged Properties or
Discharge of Indenture

87

 

 

 

ARTICLE IX MISCELLANEOUS PROVISIONS

87

 

 

 

Section 9.01.

Amendment

87

Section 9.02.

Counterparts

87

Section 9.03.

GOVERNING LAW

87

Section 9.04.

Notices

88

Section 9.05.

Severability of Provisions

89

Section 9.06.

Effect of Headings and Table of Contents

89

Section 9.07.

Notices to Insurers and Rating Agencies

89

Section 9.08.

Successors and Assigns: Beneficiaries

90

Section 9.09.

Complete Agreement

90

Section 9.10.

Certain Rights of Insurers; Insurer Default

90

Section 9.11.

Consent to Jurisdiction

91

Section 9.12.

No Proceedings

91

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT A-1

 

MORTGAGED PROPERTY SCHEDULE

 

 

 

EXHIBIT A-2

 

MORTGAGE LOAN SCHEDULE

 

 

 

EXHIBIT B

 

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

 

 

 

EXHIBIT C

 

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

 

 

 

EXHIBIT D

 

FORM OF LIMITED POWERS OF ATTORNEY FROM ISSUER OR INDENTURE TRUSTEE

 

 

 

EXHIBIT E

 

CALCULATION OF FIXED CHARGE COVERAGE RATIOS

 

 

 

EXHIBIT F

 

FORM OF DETERMINATION DATE REPORT

 

 

 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

 

 

EXHIBIT H

 

SCHEDULE OF MORTGAGE LOANS AND LEASES SUBJECT TO INSURER NOTICE AND CONSENT

 

 

 

EXHIBIT I

 

INDENTURE

 

--------------------------------------------------------------------------------


 

This AMENDED AND RESTATED PROPERTY MANAGEMENT AND SERVICING AGREEMENT, dated as
of March 17, 2006 (this “Agreement”), is made among Spirit Master Funding, LLC,
as an issuer (an “Issuer”), each Joining Party, each as an issuer (each, an
“Issuer”), Spirit Finance Corporation (“Spirit Finance”), as property manager
and special servicer (together with its successors in such capacities, the
“Property Manager” and “Special Servicer,” respectively), and Midland Loan
Services, Inc., as Back-Up Manager (together with its successors in such
capacity, the “Back-Up Manager”).

 

PRELIMINARY STATEMENT

 

As of each Series Closing Date, the Issuers own the Mortgaged Properties and
related Leases as indicated on Exhibit A-1 and the Mortgage Loans as indicated
on Exhibit A-2. Spirit Finance has agreed to provide property management
services with respect to the Mortgaged Properties and to service the Leases and
the Mortgage Loans. Upon the issuance of each Series of Notes under the
Indenture, each of the Issuers will pledge its right, title and interest in and
to the Mortgaged Properties, Leases and Mortgage Loans owned by it to the
Indenture Trustee as security for the indebtedness evidenced by the Indenture
and each Series of Notes issued under the Indenture and for payment of amounts
owed to each respective Insurer under each Insurance Agreement and the
Indenture.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                                     Defined Terms.

 

Whenever used in this Agreement, including in the Preliminary Statement, the
words and phrases set forth below, unless the context otherwise requires, shall
have the meanings specified in this Section 1.01. Capitalized terms used in this
Agreement, including the Preliminary Statement, and not defined herein, unless
the context otherwise requires, shall have the respective meanings specified in
Section 1.01 of the Indenture (as defined below).

 

“30/360 Basis”:  The accrual of interest calculated on the basis of a 360-day
year consisting of twelve 30-day months.

 

“Account Control Agreement”: An agreement with respect to a deposit account or a
securities account, in form and substance satisfactory to each Insurer and the
Indenture Trustee, pursuant to which the institution at which such account is
maintained agrees to follow the instructions or entitlement orders, as the case
may be, of the Indenture Trustee with respect thereto.

 

“Additional Servicing Compensation”:  Property Manager Additional Servicing
Compensation and Special Servicer Additional Servicing Compensation.

 

--------------------------------------------------------------------------------


 

“Advance Interest”:  Interest accrued on any Property Protection Advance at the
Reimbursement Rate and payable to the Property Manager or the Back-Up Manager,
as the case may be, each in accordance with Section 3.11(e).

 

“Affiliate”:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

 

“Agreement”:  This Amended and Restated Property Management and Servicing
Agreement and all amendments hereof and supplements hereto.

 

“Aggregate Collateral Value”:  On any date of determination, the sum of the
Collateral Values of the Mortgage Loans and Mortgaged Properties (that do not
otherwise secure Mortgage Loans) that are included in the Collateral Pool.

 

“Aggregate Note Principal Balance”:  For any date of determination and any
Series, the sum of the Class Principal Balances of each Class of Notes of such
Series.

 

“Aggregate Series Principal Balance”:  On any date of determination, the sum of
the Aggregate Note Principal Balances of each Series, in each case after giving
effect to any payments of principal on such date.

 

“Allocated Collateral Amount”:  For any Mortgage Loan or Mortgaged Property
(that does not otherwise secure a Mortgage Loan) at any time, the product of
(i) the Collateral Value of such Mortgage Loan or Mortgaged Property, as
applicable, multiplied by (ii) a fraction, the numerator of which is the
Aggregate Series Principal Balance at such time and the denominator of which is
the Aggregate Collateral Value.

 

“Appraised Value”:  For any Mortgaged Property included in the Collateral Pool
or securing a Mortgage Loan included in the Collateral Pool as of a
Series Closing Date, an appraised value determined pursuant to an independent
MAI appraisal in accordance with the Uniform Standards of Professional Appraisal
Practice and which takes into account the leased fee value of the related
buildings and land of such Mortgaged Property, consistent with industry
standards, and excludes the value of equipment and other tangible personal
property and business enterprise value, and (1) with respect to any Mortgage
Loan included in the Collateral Pool as of such Series Closing Date, is the most
recent full narrative (complete summary) or limited scope (limited restricted)
MAI appraisal obtained by the Property Manager with respect to the related
Mortgaged Property, (2) with respect to any Mortgaged Property included in the
Collateral Pool as of such Series Closing Date, is the most recent full
narrative (complete summary) or limited scope (limited restricted) MAI appraisal
obtained by the Property Manager with respect to such Mortgaged Property,
(3) with respect to any Qualified Substitute Mortgage Loan or Qualified
Substitute Mortgaged Property, is either (a) a full narrative (complete summary)
MAI appraisal or (b) with respect to a related Mortgaged Property operated
within the Restaurant Business Sector (as defined in the Indenture), a limited
scope (limited restricted) MAI appraisal obtained

 

2

--------------------------------------------------------------------------------


 

within 12 months prior to the date such Qualified Substitute Mortgage Loan or
Qualified Substitute Mortgaged Property is pledged as part of the Collateral
Pool, or (4) at any time subsequent to such Series Closing Date, in accordance
with the Servicing Standard, the Property Manager or Special Servicer determines
that obtaining a new Appraised Value is necessary, a full narrative (complete
summary) or, with respect to a related Mortgaged Property operated within the
Restaurant Business Sector, limited scope (limited restricted) MAI appraisal
obtained by the Property Manager or the Special Servicer with respect to such
Mortgaged Property.

 

“Asset File”:  A Loan File or a Lease File, as the context requires.

 

“Assignment of Leases”:  With respect to any Mortgage Loan, any assignment of
leases, rents and profits or similar document or instrument executed by the
Borrower in connection with the origination or subsequent modification or
amendment of the related Mortgage Loan.

 

“Authorized Officer”: With respect to an Issuer, any person who is authorized to
act for such Issuer and who is identified on the list delivered by such Issuer
to the Indenture Trustee on each Series Closing Date (as such list may be
modified or supplemented from time to time thereafter). With respect to an
Insurer, the president, any vice president, or any other officer customarily
performing functions similar to those performed by the persons who at the time
shall be such officers.

 

“Available Amount”:  The Available Amount on any Payment Date will consist of
the aggregate of all amounts received in respect of the Collateral Pool during
the immediately preceding Collection Period and on deposit in the Collection
Account on the immediately preceding Determination Date, including amounts
earned, if any, on the investment of funds on deposit in the Collection Account
and the Release Account during the immediately preceding Collection Period,
Unscheduled Proceeds, amounts received on account of payments under any
Guaranties, and any amounts received on account of payments under the
Performance Undertakings and the Environmental Indemnity Agreements, and upon
the termination of any Sweep Period, any amounts released from the Cashflow
Coverage Reserve Account, but excluding (i) amounts on deposit in the Release
Account and not transferred to the Collection Account for such Payment Date,
(ii) the amount of any collections allocated to Companion Loans, if any, as
provided in the applicable Pari Passu Co-Lender Agreements, (iii) the amount of
any Additional Servicing Compensation, (iv) amounts received on account of
Excess Cashflow (so long as no Early Amortization Event has occurred and is
continuing), (v) amounts withdrawn from the Collection Account to reimburse the
Property Manager or the Back-Up Manager, as applicable, for any unreimbursed
Property Protection Advances (plus Advance Interest thereon) and to pay the
Property Management Fee, the Back-Up Fee, any Special Servicing Fee, Workout
Fees or Liquidation Fees and any Emergency Property Expenses, (vi) amounts
required to be paid by the applicable Issuer as the lessor under the related
Leases in respect of sales taxes, (vii) any amount received from a Tenant or
Borrower as reimbursement for any cost paid by or on behalf of the applicable
Issuer as lessor or lender under a related Lease or Mortgage Loan, as
applicable, and (viii) any amounts collected by or on behalf of the Issuer and
held in escrow or impound as lender or lessor to pay future obligations due
under a Mortgage Loan or Lease, as applicable.

 

3

--------------------------------------------------------------------------------


 

“Average Cashflow Coverage Ratio”:  On any date of determination, the average of
the Cashflow Coverage Ratios for the Determination Dates for the Collection
Period most recently ended and each of the two Collection Periods immediately
preceding such Collection Period; provided, however, that until the occurrence
of the third Determination Date after the most recent Series Closing Date, the
Average Cashflow Coverage Ratio shall be the average of the Cashflow Coverage
Ratios for the Determination Dates for all Collection Periods ended since such
Series Closing Date.

 

“Back-Up Fee”:  With respect to each Mortgage Loan and each Lease, the fee
payable to the Back-Up Manager pursuant to Section 3.11(h).

 

“Back-Up Fee Rate”:  With respect to each Mortgage Loan and each Mortgaged
Property, a fixed percentage rate equal to 0.005% per annum.

 

“Back-Up Manager”:  Midland Loan Services, Inc., a Delaware corporation, or its
successor in interest.

 

“Back-Up Servicing Transfer Date”:  As defined in Section 6.02(b).

 

“Balloon Loan”:  Mortgage Loans which have substantial payments of principal due
at their stated maturities.

 

“Bankruptcy Code”:  The federal Bankruptcy Code of 1978, Title 11 of the United
States Code, as amended from time to time.

 

“Borrower”:  The obligor or obligors on a Mortgage Note, including any Person
that has acquired the related Collateral and assumed the obligations of the
original Obligor under the Mortgage Note.

 

“Business Day”:  Any day other than a Saturday, a Sunday or a day on which
banking institutions are authorized or obligated by law or executive order to
remain closed in New York, New York, Scottsdale, Arizona, or any other city in
which is located the principal office of an Issuer, the Primary Servicing Office
of the Property Manager or the Special Servicer or the Indenture Trustee’s
Office.

 

“Cashflow Coverage Ratio”:  With respect to any Determination Date and the
Collateral Pool, the ratio, expressed as a fraction, the numerator of which is
the sum of the Monthly Loan Payments and the Monthly Lease Payments received
during the Collection Period ending on the related Determination Date, plus any
income earned from the investment of funds on deposit in the Collection Account
and the Release Account in Permitted Investments during the immediately
preceding Collection Period, plus any net payments due to any Issuer under the
applicable hedge agreements for any Series of Notes for the related Payment Date
and received during the Collection Period ending on the related Determination
Date, and the denominator of which is the Total Debt Service for such
Determination Date.

 

“Cashflow Coverage Reserve Account”:  As defined in the Indenture.

 

4

--------------------------------------------------------------------------------


 

“CERCLA”: The Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended.

 

“Change of Control”: Either the acquisition of the beneficial ownership (within
the meaning of Rule 13d-3 of the Exchange Act) of 35% or more of the common
stock of Spirit Finance by a single Person or group of related Persons or the
sale of all or substantially all of the assets of Spirit Finance.

 

“Class Principal Balance”:  As defined in the Indenture.

 

“Code”:  The Internal Revenue Code of 1986, as amended.

 

“Collateral”: As defined in the Indenture.

 

“Collateral Agent”:  As defined in the Indenture.

 

“Collateral Defect”:  As defined in Section 2.04(a).

 

“Collateral Pool”:  As defined in the Indenture.

 

“Collateral Value”:  As defined in the Indenture.

 

“Collection Account”:  The segregated account or accounts created and maintained
by the Property Manager in the name of the Indenture Trustee, held on behalf of
the Noteholders, for the collection of payments on the Mortgage Loans and
Leases.

 

“Collection Account Agreement”:  As defined in Section 3.04(a).

 

“Collection Account Bank”:  As defined in Section 3.04(a).

 

“Collection Period”:  With respect to any Payment Date, the period commencing
immediately after the Determination Date in the month preceding the month in
which such Payment Date occurs (or, in the case of the initial Payment Date with
respect to any Series of Notes, commencing on the applicable Series Closing
Date) and ending with the Determination Date related to such Payment Date.

 

“Companion Loans”:  A mortgage loan secured by a Mortgaged Property held, on a
pari passu basis with the applicable Issuer, by parties other than such Issuer.

 

“Condemnation Proceeds”:  All proceeds received in connection with the
condemnation of, or granting an easement on, any Mortgaged Property other than
proceeds applied to the restoration of such Mortgaged Property or released to
the related Tenant or Borrower in accordance with the Servicing Standard.

 

“Control Person”:  With respect to any Person, anyone that constitutes a
“controlling person” of such Person within the meaning of the Securities Act of
1933, as amended.

 

5

--------------------------------------------------------------------------------


 

“Controlling Party”:  As defined in the Indenture.

 

“Corrected Lease”:  Any Lease that had been a Specially Serviced Lease but with
respect to which (a) as of the date of determination, no circumstance identified
in clauses (a) through (e) of the definition of the term “Specially Serviced
Lease” then exists and (b) one or more of the following as are applicable occur:

 

(I)                                     WITH RESPECT TO THE CIRCUMSTANCES
DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED
LEASE”, THE RELATED TENANT HAS MADE THREE CONSECUTIVE FULL AND TIMELY MONTHLY
LEASE PAYMENTS UNDER THE TERMS OF SUCH LEASE (AS SUCH TERMS MAY BE CHANGED OR
MODIFIED IN CONNECTION WITH A BANKRUPTCY OR SIMILAR PROCEEDING INVOLVING THE
RELATED TENANT OR BY REASON OF A MODIFICATION, WAIVER OR AMENDMENT GRANTED OR
AGREED TO BY THE SPECIAL SERVICER) OR SUCH LEASE HAS BEEN TERMINATED AND THE
RELATED MORTGAGED PROPERTY HAS BEEN RE-LEASED;

 

(II)                                  WITH RESPECT TO THE CIRCUMSTANCES
DESCRIBED IN CLAUSES (B) OR (C) OF THE DEFINITION OF THE TERM “SPECIALLY
SERVICED LEASE”, SUCH CIRCUMSTANCES CEASE TO EXIST IN THE GOOD FAITH AND
REASONABLE JUDGMENT OF THE SPECIAL SERVICER;

 

(III)                               WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED
IN CLAUSE (D) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, SUCH
DEFAULT IS CURED; AND

 

(IV)                              WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN
CLAUSE (E) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED LEASE”, SUCH
PROCEEDINGS ARE TERMINATED.

 

“Corrected Mortgage Loan”:  Any Mortgage Loan that had been a Specially Serviced
Mortgage Loan but with respect to which (a) as of the date of determination, no
circumstance identified in clauses (a) through (e) of the definition of the term
“Specially Serviced Mortgage Loan” then exists and (b) one or more of the
following as are applicable occur:

 

(I)                                     WITH RESPECT TO THE CIRCUMSTANCES
DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED
MORTGAGE LOAN”, THE RELATED BORROWER HAS MADE THREE CONSECUTIVE FULL AND TIMELY
MONTHLY LOAN PAYMENTS UNDER THE TERMS OF SUCH MORTGAGE LOAN (AS SUCH TERMS
MAY BE CHANGED OR MODIFIED IN CONNECTION WITH A BANKRUPTCY OR SIMILAR PROCEEDING
INVOLVING THE RELATED BORROWER OR BY REASON OF A MODIFICATION, WAIVER OR
AMENDMENT GRANTED OR AGREED TO BY THE SPECIAL SERVICER) OR SUCH MORTGAGE LOAN
HAS BEEN TERMINATED AND THE RELATED MORTGAGED PROPERTY HAS BEEN RE-LEASED;

 

(II)                                  WITH RESPECT TO THE CIRCUMSTANCES
DESCRIBED IN CLAUSES (B) OR (C) OF THE DEFINITION OF THE TERM “SPECIALLY
SERVICED MORTGAGE LOAN”, SUCH CIRCUMSTANCES CEASE TO EXIST IN THE GOOD FAITH AND
REASONABLE JUDGMENT OF THE SPECIAL SERVICER;

 

6

--------------------------------------------------------------------------------


 

(III)                               WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED
IN CLAUSE (D) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”,
SUCH DEFAULT IS CURED; AND

 

(IV)                              WITH RESPECT TO THE CIRCUMSTANCES DESCRIBED IN
CLAUSE (E) OF THE DEFINITION OF THE TERM “SPECIALLY SERVICED MORTGAGE LOAN”,
SUCH PROCEEDINGS ARE TERMINATED.

 

“Cure Party”: (i) With respect to any Mortgaged Property or Mortgage Loan
acquired by the applicable Issuer pursuant to the Purchase and Sale Agreements
or any Qualified Substitute Mortgage Loan or Qualified Substitute Mortgaged
Property substituted for any such Mortgage Loan or Mortgaged Property by the
applicable Originator, such Originator, (ii) with respect to any Mortgage Loan,
Mortgaged Property, Qualified Substitute Mortgaged Property or Qualified
Substitute Mortgage Loan acquired by the applicable Issuer from a third party,
such Issuer, and (iii) with respect to the obligations of such Originator or
such Issuer in the case of each of the foregoing clauses (i) and (ii), Spirit
Finance in its capacity as Support Provider under the applicable Performance
Undertaking.

 

“Custodian”:  As defined in the Indenture.

 

“Custodian Inventory List”:  As defined in the Custody Agreement.

 

“Custody Agreement”:  The Amended and Restated Custody Agreement, dated as of
March 17, 2006, among the Issuers, the Indenture Trustee and the Custodian, as
the same may be amended from time to time.

 

“Default Interest”:  With respect to any (i) Lease, any amounts collected
thereon (other than late payments, late payment charges or amounts representing
the Third Party Option Price paid by the related the Tenant) that represent
penalty interest accrued at the rate specified in the related lease agreement
and (ii) Mortgage Loan, any amounts collected thereon (other than late payments,
late payment charges or Yield Maintenance Premiums) that represent penalty
interest in excess of interest on the principal balance of such Mortgage Loan
accrued at the related Interest Rate.

 

“Defaulted Asset”:  Any Mortgage Loan or Lease included in the Collateral Pool,
with respect to which a default (other than with respect to a Delinquent Asset)
occurs that materially and adversely affects the interests of the applicable
Issuer and that continues unremedied for the applicable grace period under the
terms of such Mortgage Loan or Lease (or, if no grace period is specified, for
30 days).

 

“Defaulting Party”:  As defined in Section 6.01(b).

 

“Deficiency”:  As defined in Section 4.01(c).

 

“Delinquent Asset”:  Any Mortgage Loan or Lease included in the Collateral Pool
(other than a Defaulted Asset), with respect to which any Monthly Loan Payment
or Monthly Lease Payment, as applicable, becomes delinquent for 60 or more
consecutive days.

 

7

--------------------------------------------------------------------------------


 

“Determination Date”:  With respect to any Payment Date, the 7th day of the
month in which such Payment Date occurs or, if such 7th day is not a Business
Day, the Business Day immediately succeeding such 7th day.

 

“Determination Date Report”:  As defined in Section 4.01(a).

 

“Due Date”:  With respect to any Mortgage Loan or Lease, the day of each
calendar month on which the Monthly Loan Payment or Monthly Lease Payment, as
applicable, with respect thereto is due.

 

“Early Amortization Event”:  As defined in the Indenture.

 

“Eligible Account”:  Any of (i) a segregated account maintained with a
federal-or state-chartered depository institution or trust company, the
long-term deposit or long-term unsecured debt obligations of which (or of such
institution’s parent holding company) are rated “A2” or better by Moody’s, “A”
or better by each other Rating Agency other than S&P, and “AA-” or better by
S&P, if the deposits are to be held in the account for more than 30 days, or the
short-term deposit or short-term unsecured debt obligations of which (or of such
institution’s parent holding company) are rated “P-1” by Moody’s, “F-1” by Fitch
and “A-1” by S&P, if the deposits are to be held in the account for 30 days or
less, in any event at any time funds are on deposit therein, (ii) a segregated
trust account maintained with a federal- or state-chartered depository
institution or trust company acting in its fiduciary capacity, which, in the
case of a state-chartered depository institution or trust company is subject to
regulations regarding fiduciary funds on deposit therein substantially similar
to 12 C.F.R. § 9.10(b), and which, in either case, has a combined capital and
surplus of at least $50,000,000 and is subject to supervision or examination by
federal or state authority, (iii) an account or accounts maintained with PNC
Bank (A) so long as PNC Bank’s long-term unsecured debt rating shall be at least
(x) “A1” by Moody’s and “A” by S&P (if the deposits are to be held in the
account for more than 30 days) and (y) “A” by Fitch, or (B) so long as PNC’s
short-term deposit or short-term unsecured debt rating shall be at least (x)
“P-1” by Moody’s and “A-1” by S&P (if the deposits are to be held in the account
for 30 days or less) and (y) “F1” by Fitch, or (iv) any other account that is
acceptable to the Rating Agencies and each Insurer (as evidenced by written
confirmation from such Rating Agencies and each Insurer). Eligible Accounts
may bear interest.

 

“Emergency Property Expenses”:  As defined in Section 3.03(e).

 

“Environmental Indemnity Agreement”:  As defined in the Indenture.

 

“Environmental Insurer”: Any Qualified Insurer that issues Environmental
Policies relating to any of the Mortgage Loans or Mortgaged Properties.

 

“Environmental Policy”: Any insurance policy issued by an Environmental Insurer,
together with any endorsements thereto, providing insurance coverage for losses,
with respect to certain Mortgage Loans or Mortgaged Properties, caused by the
presence of hazardous substances on, or the migration of hazardous substances
from, the related Mortgaged Properties.

 

8

--------------------------------------------------------------------------------


 

“Equipment Loan”:  Any commercial equipment loan secured by equipment used in
the operation of a Mortgaged Property and listed on the Mortgage Loan Schedule.

 

“Escrow Payment”:  Any payment received by the Property Manager or the Special
Servicer for the account of any Obligor or otherwise deposited in the Servicing
Account for application toward the payment of real estate taxes, assessments,
insurance premiums, ground rents (if applicable) and similar items in respect of
the related Mortgaged Property.

 

“Event of Default”:  As defined in the Indenture.

 

“Excess Cashflow”:  As defined in the Indenture.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Extraordinary Expense”:  As defined in the Indenture.

 

“Fair Market Value”:  With respect to any Mortgaged Property or Mortgage Loan
secured by a Mortgaged Property, at any time, a price determined by the Property
Manager (or by the Special Servicer with respect to a Specially Serviced Asset)
in accordance with the Servicing Standard and Section 7.01(b).

 

“FDIC”:  Federal Deposit Insurance Corporation or any successor.

 

“Financing Statement”:  A financing statement either filed or recorded or in a
form suitable for filing and recording under the Uniform Commercial Code.

 

“Fixed Charge Coverage Ratio” or “FCCR”:  The fixed charge coverage ratio for a
Tenant determined in accordance with the provisions of Exhibit E attached
hereto.

 

“FNMA”:  Federal National Mortgage Association or any successor.

 

“GAAP”:  Generally accepted accounting principles as in effect in the United
States, consistently applied, as of the date of such application.

 

“Grant”:  As defined in the Indenture.

 

“Granting Clause”:  The Granting Clause set forth in the Indenture.

 

“Ground Lease”:  With respect to any Mortgaged Property, the lease agreement, if
any, between the Ground Lessor thereof and the applicable Issuer with respect to
the land comprising such Mortgaged Property.

 

“Ground Lessor”:  The fee owner (or intermediate lessor) of the land with
respect to any Mortgaged Property which is subject to a Ground Lease.

 

“Guaranty”:  With respect to any Lease or Mortgage Loan, the guaranty, if any,
related to such Lease or Mortgage Loan executed by an individual or an Affiliate
or parent of the Tenant or Borrower, as applicable, in favor of the lessor or
the lender, as applicable.

 

9

--------------------------------------------------------------------------------


 

“Hazardous Materials”: As defined in the Indenture.

 

“Indenture”:  The Amended and Restated Master Indenture, dated as of March 17,
2006, between the Issuers and the Indenture Trustee, relating to the issuance of
the Notes, including all amendments and supplements thereto and any additional
indenture between the Indenture Trustee and any Issuer.

 

“Indenture Trustee”:  Citibank, N.A., a national banking association, in its
capacity as indenture trustee under the Indenture, or its successor in interest
or any successor indenture trustee appointed as provided in the Indenture.

 

“Indenture Trustee Fee”:  As defined in the Indenture.

 

“Independent”:  When used with respect to any specified Person, any such Person
who (i) is in fact independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager, the Special Servicer and any and all of their
respective Affiliates, (ii) does not have any direct financial interest in or
any material indirect financial interest in any of the Issuers, the Issuer
Members, the Indenture Trustee, the Property Manager, the Special Servicer or
any of their respective Affiliates, and (iii) is not connected with the Issuers,
the Issuer Members, the Indenture Trustee, the Property Manager, the Special
Servicer or any of their respective Affiliates as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided, however, that a Person shall not fail to be Independent of
the Issuers, the Issuer Members, the Indenture Trustee, the Property Manager,
the Special Servicer or any of their respective Affiliates merely because such
Person is the beneficial owner of 1% or less of any class of securities issued
by any Issuer, any Issuer Member, the Indenture Trustee, the Property Manager,
the Special Servicer or any of their respective Affiliates, as the case may be.

 

“Industry Group”:  Any industry sector including, but not limited to the
following: (a) the Retail Industry; (b) the Distribution Industry; and (c) the
Services Industry. Additional Industry Groups may be indicated in the applicable
Series Supplement.

 

“Initial Closing Date”:  As defined in the Indenture.

 

“Initial Purchaser”:  Any underwriter that is an initial purchaser of the Notes,
as set forth in the applicable Series Supplement.

 

“Insurance Agreement”:  With respect to any Series, as defined in the Indenture.

 

“Insurance Policy”:  With respect to any Series of Notes, as defined in the
Indenture.

 

“Insurer”:  With respect to any Series of Notes, as defined in the Indenture.

 

“Insurer Default”:  With respect to any Series of Notes, as defined in the
Indenture.

 

10

--------------------------------------------------------------------------------


 

“Interest Accrual Period”: With respect to each Due Date related to any Mortgage
Loan, the period specified in the related Loan Documents.

 

“Interest Rate”: With respect to any Mortgage Loan, the annualized rate at which
interest is scheduled (in the absence of a default) to accrue on such Mortgage
Loan from time to time during any Interest Accrual Period in accordance with the
related Mortgage Note and applicable law, as such rate may be modified in
accordance with Section 3.19 or in connection with a bankruptcy, insolvency or
similar proceeding involving the related Borrower.

 

“Interested Person”:  The Issuers, the Issuer Members, the Property Manager, the
Special Servicer, the Insurers, any holder of Notes or an Affiliate of any such
Person.

 

“Issuer”:  Each of Spirit Master Funding, LLC, a Delaware limited liability
company, or its successor in interest, and any Joining Party or its successor in
interest, as the context may require. References to a “related” or “applicable”
Issuer shall refer to the Issuer that owns the Collateral being addressed.

 

“Issuer Member”:  The holder of the LLC Interests, which with respect to Spirit
Master Funding, LLC, on the date hereof, is Spirit Finance Acquisitions, LLC, a
Delaware limited liability company, or its successor in interest and with
respect to any Joining Party, as of the applicable Series Closing Date, shall be
indicated in the applicable Joinder Agreement.

 

“Joinder Agreement”:  With respect to any Series of Notes (other than the
Series 2005-1 Notes), the Joinder Agreement, dated as of the applicable
Series Closing Date, among the applicable Joining Party, the Property Manager,
the Special Servicer and the Back-Up Manager, substantially in the form of
Exhibit G attached hereto.

 

“Joining Party”:  Any Spirit SPE, as indicated in the applicable Joinder
Agreement.

 

“Land and Building Lease”: A lease pursuant to which land, buildings and other
improvements are leased by a Tenant from the related land and building lessor.

 

“Lease”:  Each lease listed on the Mortgaged Property Schedule from time to
time. As used herein, the term “Lease” includes the related lease agreement and
other documents contained in the related Lease File.

 

“Lease Documents”:  Any related lease agreement, non-disturbance agreement,
guaranty or other agreement or instrument, to the extent made for the benefit of
the related Originator.

 

“Lease File”:  As defined in the Custody Agreement.

 

“Lease Security Deposit”:  As defined in Section 3.03(a).

 

“Lease Transfer Mortgaged Property”:  As defined in Section 7.03.

 

11

--------------------------------------------------------------------------------


 

“Liquidated Lease”:  A Defaulted Asset that is a Lease with respect to which the
related Mortgaged Property has been either re-leased or sold, or any Lease
related to a Mortgaged Property purchased from the applicable Issuer or disposed
of by such Issuer pursuant to an exchange, whether or not terminated because of
a default by the Tenant.

 

“Liquidation Fee”:  The fee payable to the Special Servicer pursuant to
Section 3.11(g).

 

“Liquidation Fee Rate”:  A percentage equal to 0.50%.

 

“Liquidation Proceeds”:  All cash proceeds and all other amounts (other than
Property Insurance Proceeds and REO Revenues) received by the applicable Issuer,
the Property Manager, or the Special Servicer and retained in connection with
the liquidation of any Mortgage Loan, Lease or Mortgaged Property relating to a
Defaulted Asset; all cash proceeds from the purchase or substitution of any
Removed Mortgaged Property as described herein other than to the extent
deposited into the Release Account; and all cash proceeds from the purchase or
substitution of any Removed Mortgaged Property transferred from the Release
Account pursuant to Section 3.04(b).

 

“LLC Agreement”:  With respect to the Series 2005-1 Notes, the applicable
Issuer’s amended and restated limited liability company agreement dated as of
May 20, 2005, as the same may be amended from time to time in accordance with
the terms thereto. With respect to any Series of Notes (other than the
Series 2005-1 Notes), the applicable Issuer’s limited liability company
agreement as indicated in the applicable Joinder Agreement.

 

“LLC Interests”:  The limited liability company interests issued pursuant to an
LLC Agreement and held by the applicable Issuer Member.

 

“Loan Agreement”: The agreement pursuant to which a Mortgage Loan was made.

 

“Loan Documents”: With respect to each of the Mortgage Loans, the related Loan
Agreement, if any, and Mortgage Note, and any related Mortgage, Ground Lease or
Land and Building Lease, as applicable, Guaranty or other agreement or
instrument, to the extent made for the benefit of the related lender or holder
of the Mortgage Note.

 

“Loan File”: As defined in the Custody Agreement.

 

“Lockbox Account”:  The account or accounts created and maintained pursuant to
Section 3.02(b).

 

“Lockbox Account Bank”:  As defined in Section 3.02(b).

 

“Lockbox Transfer Account”:  The account or accounts created and maintained
pursuant to Section 3.02(c).

 

“Lockbox Transfer Account Bank”:  As defined in Section 3.02(c).

 

12

--------------------------------------------------------------------------------


 

“MAI”:  A designation signifying that the designee is a Member of the Appraisal
Institute.

 

“Modified Collateral Detail and Realized Loss Report”:  As defined in
Section 4.01(c).

 

“Monthly Lease Payment”:  With respect to any Lease (except as otherwise
described in the Mortgaged Property Schedule), the fixed or “base” rent monthly
lease payment that is actually payable by the related Tenant from time to time
under the terms of such Lease (excluding any Percentage Rent), after giving
effect to any provision of such Lease providing for periodic increases in such
fixed or “base” rent by fixed percentages or dollar amounts or by percentages
based on increases in the Consumer Price Index.

 

“Monthly Loan Payment”: With respect to any Mortgage Loan, the scheduled monthly
payment of principal and interest on such Mortgage Loan that is or would be, as
the case may be, payable by the related Borrower on each Due Date under the
terms of the related Mortgage Note as in effect on the applicable Series Closing
Date or, if otherwise applicable, such date such Mortgage Loan was first
included in the Collateral Pool, without regard to any subsequent change in or
modification of such terms in connection with a bankruptcy or similar proceeding
involving the related Borrower or a modification, waiver or amendment of such
Mortgage Loan granted or agreed to by the Special Servicer pursuant to
Section 3.19, and assuming that each prior Monthly Loan Payment has been made in
a timely manner.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

“Mortgage”:  With respect to any Mortgaged Property, a mortgage (or deed of
trust or deed to secure debt), assignment of leases and rents, security
agreement and fixture filing or similar document executed by the applicable
Issuer or the related Borrower, as applicable, pursuant to which such Issuer or
Borrower grants a lien on its interest in such Mortgaged Property in favor of
the Collateral Agent or the initial lender of the related Mortgage Loan, as
applicable.

 

“Mortgage Loan”: Each fixed- and adjustable-rate, monthly pay, first lien,
commercial mortgage loan (including each Equipment Loan, as the context
indicates), as listed on the Mortgage Loan Schedule and from time to time
included in the Collateral Pool.

 

“Mortgage Loan Schedule”:  The list of Mortgage Loans transferred to each Issuer
as part of the Collateral Pool and attached hereto as Exhibit A-2 (as such list
may be amended upon each Series Closing Date and each Transfer Date, and
otherwise be amended from time to time in accordance with the Transaction
Documents). Such list shall set forth the following information with respect to
each Mortgaged Property:

 

(I)                                                     THE STREET ADDRESS
(INCLUDING CITY, STATE AND ZIP CODE) OF THE RELATED MORTGAGED PROPERTY;

 

(II)                                                  THE RELATED ISSUER LOAN
NUMBER AND NAME OF BORROWER;

 

13

--------------------------------------------------------------------------------


 

(III)                               THE APPRAISED VALUE OF THE RELATED MORTGAGED
PROPERTY; AND

 

(IV)                              THE MORTGAGE LOAN’S MATURITY DATE, IF
APPLICABLE.

 

“Mortgage Note”: The original executed note evidencing the indebtedness of a
Borrower under a Mortgage Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

 

“Mortgaged Property”:  Each parcel of real property listed on the Mortgaged
Property Schedule and from time to time included in the Collateral Pool and each
parcel of real property securing a Mortgage Loan, including the buildings,
structures, fixtures (to the extent not property of the related Tenant),
additions, enlargements, extensions, modifications, repairs, replacements or
improvements now or hereinafter erected or located on such parcel and
appurtenant easements and other property rights relating thereto.

 

“Mortgaged Property Schedule”:  The list of Mortgaged Properties and Leases
transferred to each Issuer as part of the Collateral Pool and attached hereto as
Exhibit A-1 (as such list may be amended upon each Series Closing Date and each
Transfer Date, and otherwise be amended from time to time in accordance with the
Transaction Documents). Such list shall set forth the following information with
respect to each Mortgaged Property:

 

(I)                                     THE STREET ADDRESS (INCLUDING CITY,
STATE AND ZIP CODE) OF THE MORTGAGED PROPERTY;

 

(II)                                  THE RELATED ISSUER LEASE NUMBER AND NAME
OF TENANT;

 

(III)                               THE APPRAISED VALUE; AND

 

(IV)                              THE LEASE’S FINAL PAYMENT DATE.

 

“Net Default Interest”:  With respect to any (i) Lease, any Default Interest
collected thereon, net of any Advance Interest accrued on Property Protection
Advances made in respect of such Lease and reimbursable from such Default
Interest in accordance with Section 2.11 of the Indenture and (ii) Mortgage
Loan, any Default Interest collected thereon, net of any Advance Interest
accrued on Property Protection Advances made in respect of such Mortgage Loan
and reimbursable from such Default Interest in accordance with Section 2.11 of
the Indenture.

 

“Net Investment Earnings”:  The amount by which the aggregate of all interest
and other income realized during a Collection Period on funds held in the
Collection Account and the Release Account, if any, exceeds the aggregate of all
losses, if any, incurred during such Collection Period in connection with the
investment of such funds in accordance with Section 3.06.

 

“Net Worth”:  With respect to any Person, the excess of total assets of such
Person, over total liabilities of such Person, adding back accumulated
depreciation but excluding the impact of “other comprehensive income”, all as
determined in accordance with GAAP.

 

14

--------------------------------------------------------------------------------


 

“Nonrecoverable Property Protection Advance”:  Any Property Protection Advance
previously made or to be made in respect of a Lease or Mortgage Loan that, as
determined by the Property Manager in accordance with the Servicing Standard and
Section 3.03(f) (or, if applicable, the Back-Up Manager in its sole discretion
in accordance with the Servicing Standard and Section 3.03(f)), will not be
ultimately recoverable from late payments, Property Insurance Proceeds,
Liquidation Proceeds or any other recovery on or in respect of such Lease and
the related Mortgaged Property or such Mortgage Loan (including any Monthly
Lease Payments in respect of any Lease added to the Collateral upon any
re-leasing of the related Mortgaged Property).

 

“Note Registrar”:  As defined in the Indenture.

 

“Notes”:  As defined in the Indenture.

 

“Noteholders”:  As defined in the Indenture.

 

“Obligor”:  A Tenant or a Borrower, as the context requires.

 

“Officer’s Certificate”:  A certificate signed by a Servicing Officer of the
Property Manager or the Special Servicer or a Responsible Officer of the
Indenture Trustee or the applicable Issuer Member on behalf of an Issuer, as the
case may be, and with respect to any other Person, a certificate signed by the
Chairman of the Board, the President, a Vice President or Assistant Vice
President, the Treasurer, the Secretary, or one of the Assistant Treasurers or
Assistant Secretaries of such Person.

 

“Opinion of Counsel”:  A written opinion of counsel (which shall be rendered by
counsel that is Independent of the Issuers, the Issuer Members, the Indenture
Trustee, the Property Manager and the Special Servicer) in form and substance
reasonably acceptable to and delivered to the addressees thereof.

 

“Originators”:  Collectively, each of Spirit Finance and its Affiliates which
has sold one or more Mortgage Loans or Mortgaged Properties to an Issuer
pursuant to a Purchase and Sale Agreement or otherwise.

 

“OTS”:  The Office of Thrift Supervision or any successor thereto.

 

“Pari Passu Co-Lender Agreements”:  Any co-lender agreement relating to any
Issuer acquiring Pari Passu Loans secured by Mortgaged Properties that also
secure Companion Loans held by parties other than such Issuer.

 

“Pari Passu Loans”:  Mortgage Loans secured by Mortgaged Properties that also
secure on a pari passu basis any Companion Loans.

 

“Participant”: The holder of a Participation Interest in any Participated
Mortgage Loan.

 

15

--------------------------------------------------------------------------------


 

“Participant Distribution Account”: Any separate account or accounts created and
maintained by the Participant and held on behalf of the related Participant for
pari passu payments due to the Participant.

 

“Participated Mortgage Loan”: Each Mortgage Loan that is subject to a
Participation Interest.

 

“Participation Agreement”: A pari passu participation agreement, if any, between
the applicable Issuer or the related Originator, as the initial noteholder, and
the Participant creating a Participation Interest in each Participated Mortgage
Loan, as amended, restated or otherwise supplemented from time to time.

 

“Participation Interest”: A participation interest in a Participated Mortgage
Loan created pursuant to a Participation Agreement.

 

“Participation Interest Principal Balance”: With respect to any Participation
Interest at any date of determination, (a) the principal balance of such
Participation Interest minus (b) the sum of (i) the principal portion of each
Monthly Loan Payment due on the related Participated Mortgage Loan prior to such
date of determination, if received from the related Borrower and allocable to
the related Participant, (ii) all voluntary and involuntary principal
prepayments and other unscheduled collections of principal received with respect
to the related Participated Mortgage Loan and allocable to the related
Participant, (iii) any adjustment thereto as a result of a reduction of
principal by a bankruptcy court or as a result of a modification reducing the
principal amount due on the related Participated Mortgage Loan to the extent
allocable to the Participant, and (iv) the principal portion of any realized
loss attributable to such Participation Interest.

 

“Participation Interest Servicing Fee”: With respect to any Participation
Interest, the portion of the servicing fees payable in respect of such
Participation Interest.

 

“Payment Account”:  The segregated trust account established by the Indenture
Trustee under the Indenture and designated as the “Payment Account” thereunder.

 

“Payment Date”:  As defined in the Indenture.

 

“Payoff Amount”:  An amount equal to the Collateral Value of any Mortgage Loan
or Mortgaged Property, as applicable, plus any due and unpaid Monthly Loan
Payment(s) or Monthly Lease Payment(s), as applicable, and any unreimbursed
Property Protection Advances (plus Advance Interest thereon), Emergency Property
Expenses, Liquidation Fees, Special Servicing Fees and Extraordinary Expenses,
in each case related to such Mortgage Loan or Mortgaged Property or the related
Lease.

 

“Percentage Rent”:  With respect to any Lease, the rent thereunder, if any,
calculated as a percentage of the total sales generated by the related Tenant at
the related Mortgaged Property in excess of (or in lieu of, as applicable) the
Monthly Lease Payments as provided in the applicable Lease.

 

16

--------------------------------------------------------------------------------


 

“Performance Undertaking”:  As defined in the Indenture.

 

“Permitted Investments”:  Any one or more of the following obligations or
securities:

 

(I)                                     DIRECT OBLIGATIONS OF, OR OBLIGATIONS
FULLY GUARANTEED AS TO TIMELY PAYMENT OF PRINCIPAL AND INTEREST BY, THE UNITED
STATES OF AMERICA OR ANY AGENCY OR INSTRUMENTALITY THEREOF; PROVIDED, THAT SUCH
OBLIGATIONS ARE BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES OF
AMERICA AND HAVE A PREDETERMINED, FIXED AMOUNT OF PRINCIPAL DUE AT MATURITY
(THAT CANNOT VARY OR CHANGE) AND THAT EACH SUCH OBLIGATION HAS A FIXED INTEREST
RATE OR HAS ITS INTEREST RATE TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE
FIXED SPREAD;

 

(II)                                  OBLIGATIONS OF THE FOLLOWING AGENCIES OR
INSTRUMENTALITIES OF THE UNITED STATES OF AMERICA:  THE EXPORT-IMPORT BANK, THE
FARM CREDIT SYSTEM FINANCIAL ASSISTANCE CORPORATION, THE RURAL ECONOMIC
COMMUNITY DEVELOPMENT ADMINISTRATION, THE GENERAL SERVICES ADMINISTRATION, THE
U.S. MARITIME ADMINISTRATION, THE SMALL BUSINESS ADMINISTRATION, THE GOVERNMENT
NATIONAL MORTGAGE ASSOCIATION, THE U.S. DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, THE FEDERAL HOUSING ADMINISTRATION AND THE FEDERAL FINANCING BANK;
PROVIDED, THAT SUCH OBLIGATIONS ARE BACKED BY THE FULL FAITH AND CREDIT OF THE
UNITED STATES OF AMERICA, HAVE A PREDETERMINED, FIXED AMOUNT OF PRINCIPAL DUE AT
MATURITY (THAT CANNOT VARY OR CHANGE) AND DO NOT HAVE AN “R” HIGHLIGHT ATTACHED
TO ANY RATING AND THAT EACH SUCH OBLIGATION HAS A FIXED INTEREST RATE OR HAS ITS
INTEREST RATE TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD;

 

(III)                               DIRECT OBLIGATIONS OF THE FOLLOWING AGENCIES
OR INSTRUMENTALITIES OF THE UNITED STATES OF AMERICA THAT ARE NOT BACKED BY THE
FULL FAITH AND CREDIT OF THE UNITED STATES:  THE RESOLUTION FUNDING CORPORATION,
THE FEDERAL HOME LOAN BANK SYSTEM (SENIOR DEBT OBLIGATIONS ONLY), THE FEDERAL
NATIONAL MORTGAGE ASSOCIATION (SENIOR DEBT OBLIGATIONS RATED “AAA” BY MOODY’S
AND “AAA” BY S&P ONLY) OR THE FEDERAL HOME LOAN MORTGAGE CORPORATION (SENIOR
DEBT OBLIGATIONS RATED “AAA” BY MOODY’S AND “AAA” BY S&P ONLY); PROVIDED, THAT
SUCH OBLIGATIONS HAVE A PREDETERMINED AMOUNT OF PRINCIPAL DUE AT MATURITY (THAT
CANNOT VARY OR CHANGE) AND DO NOT HAVE AN “R” HIGHLIGHT ATTACHED TO ANY RATING
AND THAT EACH SUCH OBLIGATION HAS A FIXED INTEREST RATE OR HAS ITS INTEREST RATE
TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD;

 

(IV)                              UNCERTIFICATED CERTIFICATES OF DEPOSIT, TIME
DEPOSITS AND BANKERS’ ACCEPTANCES HAVING MATURITIES OF NOT MORE THAN 360 DAYS,
OF ANY BANK OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF; PROVIDED, THAT SUCH ITEMS ARE RATED IN THE HIGHEST
SHORT-TERM DEBT RATING CATEGORY OF EACH RATING AGENCY OR SUCH LOWER RATING (WITH
THE PRIOR WRITTEN CONSENT OF EACH INSURER) AS WILL NOT RESULT IN A
QUALIFICATION, DOWNGRADING OR WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE

 

17

--------------------------------------------------------------------------------


 

NOTES BY ANY RATING AGENCY WITHOUT GIVING EFFECT TO ANY INSURANCE POLICY (AS
EVIDENCED IN WRITING BY EACH RATING AGENCY), DO NOT HAVE AN “R” HIGHLIGHT
AFFIXED TO ITS RATING AND HAVE A PREDETERMINED FIXED AMOUNT OF PRINCIPAL DUE AT
MATURITY (THAT CANNOT VARY OR CHANGE);

 

(V)                                 COMMERCIAL PAPER (HAVING ORIGINAL MATURITIES
OF NOT MORE THAN 270 DAYS) OF ANY CORPORATION INCORPORATED UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE THEREOF (OR OF ANY CORPORATION NOT SO
INCORPORATED; PROVIDED, THAT THE COMMERCIAL PAPER IS DENOMINATED IN UNITED
STATES DOLLARS AND AMOUNTS PAYABLE THEREUNDER ARE NOT SUBJECT TO ANY WITHHOLDING
IMPOSED BY ANY NON-UNITED STATES JURISDICTION) THAT IS RATED IN THE HIGHEST
SHORT-TERM DEBT RATING CATEGORY OF EACH RATING AGENCY OR SUCH LOWER RATING (WITH
THE PRIOR WRITTEN CONSENT OF EACH INSURER) AS WILL NOT RESULT IN A
QUALIFICATION, DOWNGRADING OR WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE
NOTES BY ANY RATING AGENCY WITHOUT GIVING EFFECT TO ANY INSURANCE POLICY (AS
EVIDENCED IN WRITING BY EACH RATING AGENCY), DOES NOT HAVE AN “R” HIGHLIGHT
AFFIXED TO ITS RATING, HAS A PREDETERMINED FIXED AMOUNT OF PRINCIPAL DUE AT
MATURITY (THAT CANNOT VARY OR CHANGE) AND HAS A FIXED INTEREST RATE OR HAS ITS
INTEREST RATE TIED TO A SINGLE INTEREST RATE INDEX PLUS A SINGLE FIXED SPREAD,
OR ANY DEMAND NOTES THAT CONSTITUTE VEHICLES FOR COMMERCIAL PAPER RATED IN THE
HIGHEST UNSECURED COMMERCIAL OR FINANCE COMPANY PAPER RATING CATEGORY OF EACH
RATING AGENCY;

 

(VI)                              UNITS OF MONEY MARKET FUNDS THAT HAVE AS ONE
OF THEIR INVESTMENT OBJECTIVES THE MAINTENANCE OF A CONSTANT NET ASSET VALUE AND
THAT ARE RATED IN THE HIGHEST APPLICABLE RATING CATEGORY OF EACH RATING AGENCY
OR SUCH LOWER RATING (WITH THE PRIOR WRITTEN CONSENT OF EACH INSURER) AS WILL
NOT RESULT IN A QUALIFICATION, DOWNGRADING OR WITHDRAWAL OF THE RATING THEN
ASSIGNED TO THE NOTES BY ANY RATING AGENCY WITHOUT GIVING EFFECT TO ANY
INSURANCE POLICY (AS EVIDENCED IN WRITING BY EACH RATING AGENCY); AND

 

(VII)                           ANY OTHER OBLIGATION OR SECURITY ACCEPTABLE TO
EACH RATING AGENCY AND EACH INSURER, WHICH WILL NOT RESULT IN A QUALIFICATION,
DOWNGRADING OR WITHDRAWAL OF THE RATING THEN ASSIGNED TO THE NOTES BY ANY RATING
AGENCY WITHOUT GIVING EFFECT TO ANY INSURANCE POLICY (AS EVIDENCED IN WRITING BY
EACH RATING AGENCY);

 

provided, that (1) no investment described hereunder shall evidence either the
right to receive (x) only interest with respect to such investment or (y) a
yield to maturity greater than 120% of the yield to maturity at par of the
underlying obligations, (2) no investment described hereunder may be purchased
at a price greater than par if such investment may be prepaid or called at a
price less than its purchase price prior to stated maturity (that cannot vary or
change) and (3) such Permitted Investments are either (x) at all times available
or (y) mature prior to the immediately succeeding Payment Date.

 

18

--------------------------------------------------------------------------------


 

“Person”:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, estate, unincorporated
organization or government or any agency, instrumentality or political
subdivision of any government.

 

“Primary Servicing Office”:  The office of the Property Manager or the Special
Servicer, as the context may require, that is primarily responsible for such
party’s servicing obligations hereunder.

 

“Principal Prepayment”: Any payment of principal voluntarily made by the
Borrower on a Mortgage Loan that is received in advance of its scheduled Due
Date and that is not accompanied by an amount of interest (without regard to any
Yield Maintenance Premium that may have been collected) representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.

 

“Prime Rate”:  The “prime rate” published in the “Money Rates” section of The
Wall Street Journal, as such “prime rate” may change from time to time. If The
Wall Street Journal ceases to publish the “prime rate,” then the Indenture
Trustee shall select an equivalent publication that publishes such “prime rate”;
and if such “prime rate” is no longer generally published or is limited,
regulated or administered by a governmental or quasi-governmental body, then the
Indenture Trustee shall select a comparable interest rate index. In either case,
such selection shall be made by the Indenture Trustee in its sole discretion and
the Indenture Trustee shall notify the Property Manager and the Special Servicer
in writing of its selection.

 

“Property Insurance Policy”:  With respect to any Mortgage Loan and/or Mortgaged
Property, any hazard insurance policy, flood insurance policy, title policy,
Environmental Policy, residual value insurance policy or other insurance policy
that is maintained from time to time in respect of such Mortgage Loan and/or
Mortgaged Property (including, without limitation, any blanket insurance policy
maintained by or on behalf of the applicable Issuer).

 

“Property Insurance Proceeds”:  All proceeds received under any Property
Insurance Policy that provides coverage with respect to any Mortgaged Property
or the related Mortgage Loan, if applicable.

 

“Property Management Fee”:  With respect to each Mortgage Loan and each
Mortgaged Property owned by the Issuer, the fee payable to the Property Manager
pursuant to Section 3.11(a).

 

“Property Management Fee Rate”:  With respect to each Mortgage Loan and each
Lease, a fixed percentage rate equal to 0.25% per annum.

 

“Property Manager”:  Spirit Finance, in its capacity as property manager under
this Agreement, or any successor property manager appointed as herein provided.

 

“Property Manager Additional Servicing Compensation”:  As defined in
Section 3.11(b).

 

19

--------------------------------------------------------------------------------


 

“Property Protection Advances”:  With respect to the Leases, the Mortgage Loans
and the Mortgaged Properties:

 

(i)                                     All customary, reasonable and necessary
out-of-pocket costs and expenses incurred by the Property Manager (or, if
applicable, the Back-Up Manager), in connection with servicing the Leases, the
Mortgaged Properties and the Mortgage Loans, in accordance with the Servicing
Standard and this Agreement, for the purpose of paying real estate taxes,
premiums on Property Insurance Policies (not already paid pursuant to
Section 2.11 of the Indenture, as confirmed by the applicable Issuers) and other
amounts necessary to preserve or maintain the security interest and lien of the
Indenture Trustee in, and value of, each related Mortgaged Property (including
any costs and expenses necessary to re-lease such Mortgaged Property), Lease or
Mortgage Loan (including costs and expenses related to collection efforts).

 

(ii)                                  All customary, reasonable and necessary
out-of-pocket costs and expenses incurred by the Property Manager, the Back-Up
Manager or Special Servicer in connection with the servicing of a Mortgage Loan
after a default, delinquency or other unanticipated event, or in connection with
the administration of any REO Property, including, but not limited to, the cost
of (a) compliance with the obligations of the Property Manager or the Special
Servicer set forth in Sections 2.04(c), 3.03(c) and 3.17(b), (b) the
preservation, insurance, restoration, protection and management of any
Collateral, including the cost of any “force placed” insurance policy purchased
by the Property Manager to the extent such cost is allocable to a particular
item of Collateral that the Property Manager is required to cause to be insured
pursuant to Section 3.07(a), (c) obtaining any Liquidation Proceeds (insofar as
such Liquidation Proceeds are of the nature described in the definition thereof)
or Property Insurance Proceeds in respect of any Collateral or REO Property,
(d) any enforcement of judicial proceedings with respect to any Collateral,
including foreclosures, and (e) the operation, management, maintenance and
liquidation of any REO Property. Notwithstanding anything to the contrary,
“Property Protection Advances” shall not include allocable overhead of the
Property Manager or the Special Servicer, such as costs for office space, office
equipment, supplies and related expenses, employee salaries and related expenses
and similar internal costs and expenses.

 

“Property Protection Event”:  With respect to any Mortgaged Property, a
“Property Protection Event” will occur upon the making of any Property
Protection Advance (other than as required in connection with the sale or
re-leasing of such Mortgaged Property) with respect to such Mortgaged Property
by the Property Manager or the Back-Up Manager, as applicable, in an amount
which, when added to the amount of all Property Protection Advances previously
made with respect to such Mortgaged Property, exceeds the difference between
(a) the Fair Market Value of such Mortgaged Property at the time of such
proposed Property Protection Advance and (b) 30% of the Collateral Value of such
Mortgaged Property.

 

“Purchase and Sale Agreements”:  As defined in the Indenture.

 

“Purchase Option Deficiency”: An amount equal to the deficiency, if any, between
125% of the Allocated Collateral Amount of a Mortgaged Property released in
connection with a Third Party Purchase Option and the related Third Party Option
Price for such Mortgaged Property.

 

20

--------------------------------------------------------------------------------


 

“Purchase Premium”:  As defined in Section 7.01(c).

 

“Qualified Insurer”:  An insurance company or security or bonding company
qualified to write the related Property Insurance Policy in the relevant
jurisdiction.

 

“Qualified Substitute Mortgage Loan”:  Any commercial real estate loan acquired
by the applicable Issuer in substitution for a Released Mortgage Loan or with
the proceeds (or a portion thereof) from the sale of a Released Mortgage Loan
and which, as of the date of the acquisition thereof, (i) is secured by a
Qualified Substitute Mortgaged Property, (ii) has an unpaid principal balance
not less than the unpaid principal balance of the Released Mortgage Loan,
(iii) has an Interest Rate not more than one percentage point less than such
Released Mortgage Loan, (iv) complies with all of the representations and
warranties originally made with respect to such Released Mortgage Loan under the
Indenture (with each date therein referring to the date of substitution), except
to the extent the applicable Insurer, in its sole discretion, otherwise consents
and 20 days’ prior written notice is given to the Rating Agencies, (v) pays
interest and, if applicable, principal, on a monthly basis, (vi) has been
approved in writing by the Support Provider, (vii) has a maturity date that is
not more than one year earlier than the related Released Mortgage Loan,
(viii) if such Released Mortgage Loan is a Balloon Loan, has a balloon payment
that is not more than 10% larger than such Released Mortgage Loan’s balloon
payment and (ix) has been approved in writing by the Series 2005-1 Insurer. If
one or more of the foregoing criteria are not met, such substitute commercial
mortgage loan will be a Qualified Substitute Mortgage Loan if the Special
Servicer considers the substitution of such substitute commercial mortgage loan
to be in the best interest of the Noteholders and the Series 2005-1 Insurer so
consents.

 

“Qualified Substitute Mortgaged Property”: Any commercial real estate property
acquired by the applicable Issuer in substitution for a Released Mortgaged
Property or with the proceeds (or a portion thereof) from the sale of a Released
Mortgaged Property and which, as of the date of the acquisition thereof, (i) has
a Fair Market Value that, when combined with the Fair Market Value of all other
Qualified Substitute Mortgaged Properties to be acquired by such Issuer in
exchange for or with the proceeds from such Released Mortgaged Property and all
cash payments in addition thereto, is equal to or greater than the Fair Market
Value of such Released Mortgaged Property, (ii) has a Collateral Value that,
when combined with the Collateral Values of all other Qualified Substitute
Mortgaged Properties to be acquired by such Issuer in exchange for or with the
proceeds from such Released Mortgaged Property and all cash payments in addition
thereto, is equal to or greater than the Collateral Value of such Released
Mortgaged Property, (iii) complies with all of the representations and
warranties originally made with respect to such Released Mortgaged Property
under the Indenture (with each date therein referring to the date of
substitution), except to the extent the applicable Insurer, in its sole
discretion, otherwise consents and 20 days’ prior written notice is given to the
Rating Agencies, (iv) is leased to a Tenant who leased such Released Mortgaged
Property, or to a different Tenant whose FCCR is greater than or equal to the
greater of the then-current FCCR and the FCCR at the applicable Series Closing
Date of the Tenant who previously leased such Released Mortgaged Property,
(v) has, together with all other Qualified Substitute Mortgaged Properties to be
acquired by such Issuer in exchange for or with the proceeds from such Released
Mortgaged Property, the same or greater aggregate Monthly Lease Payment as the
Released Mortgaged

 

21

--------------------------------------------------------------------------------


 

Property, (vi) is leased pursuant to a Lease the term of which equals or exceeds
the remaining term of the Lease of the Released Mortgaged Property, (vii) if the
tenant thereof or any third party has an option to purchase such Qualified
Substitute Mortgaged Property, the contractual amount of such option price is no
less than what the Allocated Collateral Amount of such Qualified Substitute
Mortgaged Property would be after giving effect to the substitution of such
Mortgaged Property, (viii) has been approved in writing by the Support Provider,
(ix) has been approved in writing by the Series 2005-1 Insurer and (x) is leased
pursuant to a “triple net” lease. If one or more of the foregoing criteria are
not met, such substitute commercial real estate property will be a Qualified
Substitute Mortgaged Property if the Special Servicer considers the substitution
of such substitute commercial real estate property to be in the best interest of
the Noteholders, the Series 2005-1 Insurer so consents and subject to at least
ten (10) Business Days notification to the Rating Agencies.

 

“Rating Agency”:  As defined in the Indenture.

 

“Rating Condition”:  As defined in the Indenture.

 

“Reimbursement Rate”:  The rate per annum applicable to the accrual of Advance
Interest, which rate per annum is equal to the Prime Rate.

 

“Release”:  As defined in Section 7.01(a).

 

“Release Account”:  The segregated account established and maintained by the
Indenture Trustee on behalf of the Noteholders and the Issuers.

 

“Release Price”:  As defined in Section 7.01(b).

 

“Released Mortgage Loan”:  As defined in Section 7.01(a).

 

“Released Mortgaged Property”:  As defined in Section 7.01(a).

 

“Remittance Date”:  The Business Day preceding each Payment Date.

 

“Removed Mortgaged Property”:  Each Third Party Option Mortgaged Property and
each Lease Transfer Mortgaged Property, released at any time from the lien of
the Indenture.

 

“Rent-to-Sales Ratio”:  With respect to any Lease, a ratio, expressed as a
percentage, (i) the numerator of which is the total Monthly Lease Payments
required to be made pursuant to such Lease during the period described in the
following clause (ii), and (ii) the denominator of which is the aggregate amount
of sales generated by the related Tenant at such Mortgaged Property during the
last consecutive 12 month period for which such figures are available (or, if
sales figures are not available for any 12 month period, annualized sales based
on the most recent information provided).

 

“REO Acquisition”: The acquisition of any REO Property pursuant to Section 3.09.

 

22

--------------------------------------------------------------------------------


 

“REO Disposition”: The sale or other disposition of any REO Property pursuant to
Section 3.18.

 

“REO Property”: A Mortgaged Property acquired by or on behalf of the Indenture
Trustee through foreclosure, acceptance of a deed-in-lieu of foreclosure or
otherwise in accordance with applicable law in connection with the default or
imminent default of a Mortgage Loan.

 

“REO Revenues”: All income, rents, profits and proceeds derived from the
ownership, operation or leasing of any REO Property.

 

“Request for Release”:  A request signed by a Servicing Officer, as applicable,
of the Property Manager in the form of Exhibit B attached hereto or of the
Special Servicer in the form of Exhibit C attached hereto.

 

“Requisite Global Majority”:  As defined in the Indenture.

 

“Responsible Officer”:  When used with respect to any Issuer Member or the
Indenture Trustee, any officer of such Issuer Member or the Indenture Trustee,
as the case may be (and, in the case of the Indenture Trustee, assigned to its
Corporate Trust Services Group and customarily performing functions with respect
to corporate trust matters), and with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of this Agreement.

 

When used with respect to the Property Manager, the Back-Up Manager or the
Special Servicer, any officer or employee involved in or responsible for the
administration or servicing of the Mortgage Loans, Leases or Mortgaged
Properties under this Agreement and whose name and specimen signature appear on
a list prepared by each party and delivered to the other party, as such list
may be amended from time to time by either party.

 

“Restaurant Concept”:  With respect to single tenant, operationally essential
properties operated within the Restaurant Business Sector, any chain of
properties that share substantially the same characteristics.

 

“S&P”:  Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“Series”:  Pursuant to the terms of the Indenture, any series of Notes, each of
which is secured on a specified pro rata basis by the Collateral Pool, issuable
by the applicable Issuers.

 

“Series 2005-1 Controlling Party”:  As defined in the Indenture.

 

“Series 2005-1 Insurer”:  Ambac Assurance Corporation, a Wisconsin-domiciled
stock insurance corporation, or its successor in interest.

 

“Series 2005-1 Notes”:  As defined in the applicable Series Supplement.

 

23

--------------------------------------------------------------------------------


 

“Series Closing Date”: As defined in the Indenture.

 

“Series Supplement”: As defined in the Indenture.

 

“Servicer Replacement Event”:  The meaning specified in Section 6.01(a).

 

“Servicing Account”:  The segregated account or accounts created and maintained
pursuant to Section 3.03(a).

 

“Servicing Fees”:  With respect to each Mortgage Loan, Mortgaged Property and
Lease, the Property Management Fee, the Back-Up Fee, the Special Servicing Fee,
if any, and the Additional Servicing Compensation, if any.

 

“Servicing File”:  Any documents (other than documents required to be part of
the related Loan File or Lease File) in the possession of the Property Manager
or the Special Servicer and relating to the origination and servicing of any
Mortgage Loan or Lease or the administration of any Mortgaged Property
(including copies of all applicable Property Insurance Policies with respect
thereto).

 

“Servicing Officer”:  Any officer or employee of the Property Manager or the
Special Servicer involved in, or responsible for, the administration, management
and servicing of the Mortgaged Properties and Leases, whose name and specimen
signature appear on a list of servicing officers furnished by such party to the
applicable Issuer Members, the applicable Issuers and the Indenture Trustee on
each Series Closing Date, as such list may be amended from time to time.

 

“Servicing Standard”:  To provide property management services for the Mortgaged
Properties and to service and special service the Mortgage Loans and Leases on
behalf of the applicable Issuers in accordance with applicable law, the terms of
this Agreement, the terms of the respective Mortgage Loans and Leases and, to
the extent consistent with the foregoing, (x) in the same manner in which, and
with the same care, skill, prudence and diligence with which, the Property
Manager or the Special Servicer, as the case may be, (a) services and
administers similar mortgage loans, leases and mortgaged properties for other
third party portfolios or (b) administers mortgage loans, leases and mortgaged
properties for its own account or (y) in a manner normally associated with the
servicing and administration of similar properties and in material compliance
with all applicable laws, whichever standard is highest, in all cases taking
into account the best interests of the Noteholders and the Insurers, but without
regard to: (i) any known relationship that the Property Manager or Special
Servicer, or an Affiliate of the Property Manager or Special Servicer, may have
with any Issuer, any Originator, the Support Provider, any Tenant, any Borrower,
any of their respective Affiliates or any other party to the Transaction
Documents; (ii) the ownership of any Note or LLC Interest by the Property
Manager or Special Servicer or any Affiliate of the Property Manager or Special
Servicer, as applicable; (iii) the Property Manager’s obligation to make
Property Protection Advances, to incur servicing expenses or to withdraw (or, in
the event the Property Manager is Spirit Finance, to direct the Indenture
Trustee to withdraw) funds from the Collection Account to pay Emergency Property
Expenses with respect to the Mortgage Loans, the Leases or the Mortgaged
Properties; (iv) the Property Manager’s or Special Servicer’s right to receive
compensation for its services or reimbursements of the costs under this
Agreement; (v) the ownership, or servicing or

 

24

--------------------------------------------------------------------------------


 

management for others, by the Property Manager, the Special Servicer or any
Originator or other Affiliate of any other leases or property; (vi) the
repurchase and indemnification obligations of the Originators or Support
Provider; or (vii) the existence of any loans made to a Tenant by the Property
Manager, the Special Servicer or Spirit Finance or any Affiliate of the Property
Manager, the Special Servicer or Spirit Finance.

 

“Servicing Transfer Agreement”:  As defined in Section 5.04.

 

“Servicing Transfer Date”:  As defined in Section 5.04.

 

“Servicing Transfer Event”:  With respect to any Mortgaged Property, the
occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Lease.”  With Respect to any Mortgage Loan,
the occurrence of any of the events described in clauses (a) through (e) of the
definition of “Specially Serviced Mortgage Loan.”

 

“Special Servicer”:  Spirit Finance, in its capacity as special servicer under
this Agreement, or any successor special servicer appointed as herein provided.

 

“Special Servicer Additional Servicing Compensation”:  As defined in
Section 3.11(d).

 

“Special Servicer Report”:  As defined in Section 4.01(b).

 

“Special Servicing Fee”:  With respect to each Specially Serviced Asset, the fee
designated as such and payable to the Special Servicer pursuant to the first
paragraph of Section 3.11(c).

 

“Special Servicing Fee Rate”:  With respect to each Specially Serviced Asset, a
fixed percentage rate equal to 0.75% per annum.

 

“Specially Serviced Asset”:  A Specially Serviced Lease or a Specially Serviced
Mortgage Loan.

 

“Specially Serviced Lease”:  Any Mortgaged Property as to which any of the
following events has occurred:

 

(a) any Monthly Lease Payment becomes delinquent 60 or more consecutive days;

 

(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Lease Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;

 

(c) the Property Manager receives written notice from the Tenant indicating that
such Tenant cannot make future Monthly Lease Payments or requesting a reduction
in the amount of its payment;

 

25

--------------------------------------------------------------------------------


 

(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuers and that continues
unremedied for the applicable grace period under the terms of the Lease (or, if
no grace period is specified, for 30 days); or

 

(e) the related Tenant becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Tenant occur, or as to which the related Tenant takes certain actions
indicating its insolvency or its inability to pay its obligations or the
Property Manager or the Special Servicer receives notice of commencement of
foreclosure or similar proceedings with respect to the related Mortgaged
Property.

 

“Specially Serviced Mortgage Loan”:  Any Mortgage Loan as to which any of the
following events has occurred:

 

(a) any Monthly Loan Payment becomes delinquent 60 or more consecutive days;

 

(b) the Property Manager determines in its good faith and reasonable judgment
that a default in making a Monthly Loan Payment is likely to occur within 30
days and is not likely to be remedied for 60 days;

 

(c) the Property Manager receives written notice from the Borrower indicating
that such Borrower cannot make future Monthly Loan Payments or requesting a
reduction in the amount of its payment;

 

(d) a default (other than as described in clause (a) above) occurs that
materially and adversely affects the interests of the Issuers and that continues
unremedied for the applicable grace period under the terms of the Mortgage Loan
(or, if no grace period is specified, for 30 days); or

 

(e) the related Borrower becomes insolvent, readjusts its debt, is subject to
marshaling of assets and liabilities, or similar proceedings in respect of the
related Borrower occur, or as to which the related Borrower takes certain
actions indicating its insolvency or its inability to pay its obligations or the
Property Manager or the Special Servicer receives notice of commencement of
foreclosure or similar proceedings with respect to the related Mortgaged
Property.

 

“Spirit Finance”:  Spirit Finance Corporation, a Maryland corporation, and its
successors and assigns.

 

“Spirit SPE”:  Any special purpose, bankruptcy remote subsidiary (direct or
indirect) of Spirit Finance (other than any Originator).

 

“Sub-Manager”:  Any Person with which the Property Manager or the Special
Servicer has entered into a Sub-Management Agreement.

 

“Sub-Management Agreement”:  The written contract between the Property Manager
or the Special Servicer, on the one hand, and any Sub-Manager, on the other
hand,

 

26

--------------------------------------------------------------------------------


 

relating to servicing and administration of Mortgage Loans, Leases and Mortgaged
Properties, as provided in Section 3.21.

 

“Successor Property Manager”:  As defined in Section 6.01(b).

 

“Successor Replacement Date”:  As defined in Section 6.01(b).

 

“Successor Special Servicer”:  As defined in Section 6.01(b).

 

“Support Provider”: Spirit Finance or any successor support provider.

 

“Sweep Period”:  As defined in the Indenture.

 

“Tax Required Condition”:  As defined in Section 7.01(a).

 

“Tenant”:  With respect to each Lease, the tenant under such Lease and any
successor or assign thereof.

 

“Third Party Option Mortgaged Property”:  As defined in Section 7.02(a).

 

“Third Party Option Price”:  A cash price equal to the amount specified in a
related Lease or other Lease Document or Loan Document, as applicable, as
payable by a Tenant or any other Person in connection with the exercise of a
Third Party Purchase Option.

 

“Third Party Purchase Option”: An option of a Tenant or any other Person under
or in connection with a Lease or related agreements to purchase the related
Mortgaged Property before or at the expiration of the Lease term for an amount
equal to the Third Party Option Price.

 

“Title Company”:  As defined in Section 2.03(a).

 

“Title Insurance Policies”:  As defined in Section 2.03(a).

 

“Total Assets”:  With respect to any Person, as of any date of determination,
the consolidated gross book value of all assets of such Person and its
subsidiaries, calculated in accordance with GAAP.

 

“Total Debt Service”:  As defined in the Indenture.

 

“Total Indebtedness”:  With respect to any Person, as of any date of
determination, (x) the aggregate outstanding indebtedness of such Person secured
by a first priority lien on real property and (y) borrowings that are not
secured by any specific asset of the Person that rank senior as to preference
over other indebtedness of such Person and its subsidiaries, calculated on a
consolidated basis in accordance with GAAP.

 

“Transfer Date”:  The date on which a Mortgage Loan or Mortgaged Property is
acquired by the applicable Issuer.

 

27

--------------------------------------------------------------------------------


 

“Transaction Documents”:  As defined in the Indenture.

 

“Unscheduled Principal Payment”:  On any Payment Date, the sum of (a) the
Unscheduled Proceeds deposited into the Collection Account for such Payment Date
plus (b) any Purchase Option Deficiency from the related Collection Period,
together with any unpaid Purchase Option Deficiency from any prior Payment Date.

 

“Unscheduled Proceeds”:  Collectively, Liquidation Proceeds, Condemnation
Proceeds, Property Insurance Proceeds, Release Prices and Purchase Premiums;
provided, however, that any amounts which are on deposit in the Release Account
shall not be deemed Unscheduled Proceeds until such amounts have been
transferred to the Collection Account and are available therein.

 

“Uniform Commercial Code”:  The Uniform Commercial Code as in effect in any
applicable jurisdiction.

 

“Workout Fee”:  With respect to each Corrected Mortgage Loan and each Corrected
Lease, the fee payable to the Special Servicer pursuant to Section 3.11(f).

 

“Workout Fee Rate”:  With respect to each Corrected Mortgage Loan and each
Corrected Lease, a fixed percentage rate equal to 0.50%.

 

“Yield Maintenance Premium”: With respect to any Mortgage Loan, any premium,
penalty or fee paid or payable, as the context requires, by a Borrower in
connection with a Principal Prepayment on or other early collection of principal
of a Mortgage Loan.

 

Section 1.02.                                     Other Definitional Provisions.

 


(A)                          ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE
DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


(B)                         AS USED IN THIS AGREEMENT AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS
NOT DEFINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT, AND
ACCOUNTING TERMS PARTLY DEFINED IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR
OTHER DOCUMENT, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS
GIVEN TO THEM UNDER GAAP. TO THE EXTENT THAT THE DEFINITIONS OF ACCOUNTING TERMS
IN THIS AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT ARE INCONSISTENT
WITH THE MEANINGS OF SUCH TERMS UNDER GAAP, THE DEFINITIONS CONTAINED IN THIS
AGREEMENT OR IN ANY SUCH CERTIFICATE OR OTHER DOCUMENT SHALL CONTROL.


 


(C)                          THE WORDS “HEREOF,” “HEREIN,” AND “HEREUNDER” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT;
SECTION AND EXHIBIT REFERENCES CONTAINED IN THIS AGREEMENT ARE REFERENCES TO
SECTIONS AND EXHIBITS IN OR TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED; A
REFERENCE TO A SUBSECTION OR OTHER SUBDIVISION WITHOUT FURTHER REFERENCE TO A
SECTION IS A REFERENCE TO SUCH SUBSECTION OR OTHER SUBDIVISION AS CONTAINED IN
THE SECTION IN WHICH THE

 

28

--------------------------------------------------------------------------------


 


REFERENCE APPEARS; AND THE WORDS “INCLUDE” AND “INCLUDING” SHALL MEAN WITHOUT
LIMITATION BY REASON OF ENUMERATION.


 


(D)                         THE DEFINITIONS CONTAINED IN THIS AGREEMENT ARE
APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO THE
MASCULINE AS WELL AS THE FEMININE AND NEUTER GENDERS OF SUCH TERMS.


 


(E)                          ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR
REFERRED TO HEREIN OR IN ANY INSTRUMENT OR CERTIFICATE DELIVERED IN CONNECTION
HEREWITH MEANS SUCH AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO TIME
AMENDED, MODIFIED OR SUPPLEMENTED AND INCLUDES (IN THE CASE OF AGREEMENTS OR
INSTRUMENTS) REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED
THEREIN; REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED ASSIGNEES.


 

Section 1.03.                                     Certain Calculations in
Respect of the Leases and the Mortgage Loans.

 


(A)                          ALL AMOUNTS COLLECTED IN RESPECT OF ANY LEASE IN
THE FORM OF PAYMENTS FROM THE RELATED TENANTS, GUARANTIES, PROPERTY INSURANCE
PROCEEDS OR OTHERWISE SHALL BE APPLIED TO AMOUNTS DUE AND OWING UNDER THE LEASE
IN ACCORDANCE WITH THE EXPRESS PROVISIONS OF SUCH LEASE, AND ALL AMOUNTS
COLLECTED IN RESPECT OF ANY MORTGAGE LOAN IN THE FORM OF PAYMENTS FROM THE
RELATED BORROWER, GUARANTIES, LIQUIDATION PROCEEDS OR PROPERTY INSURANCE
PROCEEDS SHALL BE APPLIED TO AMOUNTS DUE AND OWING UNDER THE RELATED MORTGAGE
NOTE AND MORTGAGE (INCLUDING FOR PRINCIPAL AND ACCRUED AND UNPAID INTEREST) IN
ACCORDANCE WITH THE EXPRESS PROVISIONS OF THE RELATED MORTGAGE NOTE AND
MORTGAGE; IN THE ABSENCE OF SUCH EXPRESS PROVISIONS, ALL AMOUNTS COLLECTED SHALL
BE APPLIED FOR PURPOSES OF THIS AGREEMENT:  (I) WITH RESPECT TO AMOUNTS
COLLECTED IN RESPECT TO ANY LEASE, FIRST, AS A RECOVERY OF ANY RELATED AND
UNREIMBURSED PROPERTY PROTECTION ADVANCES, AND SECOND, IN ACCORDANCE WITH THE
SERVICING STANDARD, BUT SUBJECT TO SECTION 1.03(C), AS A RECOVERY OF ANY OTHER
AMOUNTS THEN DUE AND OWING UNDER SUCH LEASE, INCLUDING, WITHOUT LIMITATION,
PERCENTAGE RENT AND DEFAULT INTEREST; AND (II) WITH RESPECT TO AMOUNTS COLLECTED
IN RESPECT OF ANY MORTGAGE LOAN, FIRST, AS A RECOVERY OF ANY RELATED AND
UNREIMBURSED PROPERTY PROTECTION ADVANCES, SECOND, AS A RECOVERY OF ACCRUED AND
UNPAID INTEREST AT THE RELATED INTEREST RATE ON SUCH MORTGAGE LOAN TO BUT NOT
INCLUDING, AS APPROPRIATE, THE DATE OF RECEIPT OR THE DUE DATE IN THE COLLECTION
PERIOD OF RECEIPT, THIRD, AS A RECOVERY OF PRINCIPAL OF SUCH MORTGAGE LOAN THEN
DUE AND OWING, INCLUDING BY REASON OF ACCELERATION OF THE MORTGAGE LOAN
FOLLOWING A DEFAULT THEREUNDER (OR, IF A LIQUIDATION EVENT HAS OCCURRED IN
RESPECT OF SUCH MORTGAGE LOAN, A RECOVERY OF PRINCIPAL TO THE EXTENT OF ITS
ENTIRE REMAINING UNPAID PRINCIPAL BALANCE), FOURTH, AS A RECOVERY OF ANY YIELD
MAINTENANCE PREMIUM THEN DUE AND OWING UNDER SUCH MORTGAGE LOAN, FIFTH, IN
ACCORDANCE WITH THE SERVICING STANDARD, BUT SUBJECT TO SECTION 1.03(C), AS A
RECOVERY OF ANY OTHER AMOUNTS THEN DUE AND OWING UNDER SUCH MORTGAGE LOAN,
INCLUDING DEFAULT INTEREST, AND SIXTH, AS A RECOVERY OF ANY REMAINING PRINCIPAL
OF SUCH MORTGAGE LOAN TO THE EXTENT OF ITS ENTIRE REMAINING UNPAID PRINCIPAL
BALANCE. ANY PROCEEDS DERIVED FROM AN UNLEASED MORTGAGED PROPERTY (EXCLUSIVE OF
RELATED OPERATING COSTS, INCLUDING REIMBURSEMENT OF PROPERTY PROTECTION ADVANCES
MADE BY THE PROPERTY MANAGER OR THE BACK-UP MANAGER IN CONNECTION WITH THE
OPERATION AND DISPOSITION OF SUCH MORTGAGED PROPERTY) SHALL BE APPLIED BY THE
PROPERTY MANAGER IN THE SAME MANNER AS IF THEY WERE MONTHLY LEASE PAYMENTS DUE
ON THE PREVIOUSLY EXISTING LEASE FOR SUCH MORTGAGED PROPERTY UNTIL SUCH LEASE
BECOMES A LIQUIDATED LEASE PURSUANT TO THE TERMS OF SUCH LEASE AND THE RELATED
LEASE DOCUMENTS. WITH RESPECT TO

 

29

--------------------------------------------------------------------------------


 


ANY COMPANION LOAN OR PARTICIPATED MORTGAGE LOAN, THE AMOUNTS COLLECTED IN
RESPECT OF SUCH MORTGAGE LOAN SHALL BE ALLOCATED IN ACCORDANCE WITH THE
APPLICABLE PARI PASSU CO-LENDER AGREEMENT OR PARTICIPATION AGREEMENT THEREFOR.


 


(B)                         COLLECTIONS IN RESPECT OF EACH REO PROPERTY
(EXCLUSIVE OF AMOUNTS TO BE APPLIED TO THE PAYMENT OF THE COSTS OF OPERATING,
MANAGING, MAINTAINING AND DISPOSING OF SUCH REO PROPERTY) SHALL BE TREATED:
FIRST, AS A RECOVERY OF ANY RELATED AND UNREIMBURSED PROPERTY PROTECTION
ADVANCES; SECOND, AS A RECOVERY OF ACCRUED AND UNPAID INTEREST ON THE RELATED
MORTGAGE LOAN AT THE RELATED INTEREST RATE TO BUT NOT INCLUDING THE DUE DATE IN
THE COLLECTION PERIOD OF RECEIPT; THIRD, AS A RECOVERY OF PRINCIPAL OF THE
RELATED MORTGAGE LOAN TO THE EXTENT OF ITS ENTIRE UNPAID PRINCIPAL BALANCE; AND
FOURTH, IN ACCORDANCE WITH THE SERVICING STANDARD, BUT SUBJECT TO
SECTION 1.03(C), AS A RECOVERY OF ANY OTHER AMOUNTS DEEMED TO BE DUE AND OWING
IN RESPECT OF THE RELATED MORTGAGE LOAN.


 


(C)                          INSOFAR AS AMOUNTS RECEIVED IN RESPECT OF ANY
LEASE, MORTGAGE LOAN OR REO PROPERTY AND ALLOCABLE TO FEES AND CHARGES OWING IN
RESPECT OF SUCH LEASE, MORTGAGE LOAN OR REO PROPERTY CONSTITUTING ADDITIONAL
SERVICING COMPENSATION PAYABLE TO THE PROPERTY MANAGER OR SPECIAL SERVICER ARE
INSUFFICIENT TO COVER THE FULL AMOUNT OF SUCH FEES AND CHARGES, SUCH AMOUNTS
SHALL BE ALLOCATED BETWEEN SUCH OF THOSE FEES AND CHARGES AS ARE PAYABLE TO THE
PROPERTY MANAGER, ON THE ONE HAND, AND AS ARE PAYABLE TO THE SPECIAL SERVICER,
ON THE OTHER, PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE ENTITLEMENTS.


 


(D)                         THE FOREGOING APPLICATIONS OF AMOUNTS RECEIVED IN
RESPECT OF ANY LEASE, MORTGAGE LOAN OR REO PROPERTY SHALL BE DETERMINED BY THE
PROPERTY MANAGER AND REFLECTED IN THE APPROPRIATE MONTHLY DETERMINATION DATE
REPORT AND ANY MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT.


 


(E)                          NOTWITHSTANDING THE EARLY TERMINATION OF ANY LEASE
RESULTING FROM A DEFAULT BY THE RELATED TENANT, SUCH LEASE WILL BE TREATED FOR
PURPOSES OF DETERMINING SERVICING FEES AND INDENTURE TRUSTEE FEES AS REMAINING
IN EFFECT UNTIL SUCH LEASE BECOMES A LIQUIDATED LEASE.


 

Section 1.04.                                     Fee Calculations; Interest
Calculations.

 


(A)                          THE CALCULATION OF THE SERVICING FEES SHALL BE MADE
IN ACCORDANCE WITH SECTION 3.11. ALL DOLLAR AMOUNTS CALCULATED HEREUNDER SHALL
BE ROUNDED TO THE NEAREST PENNY WITH ONE-HALF OF ONE PENNY BEING ROUNDED UP.


 


(B)                         THE AMOUNT OF INTEREST ACCRUED ON EACH MORTGAGE LOAN
DURING ANY INTEREST ACCRUAL PERIOD WILL BE CALCULATED IN ARREARS ON THE BASIS OF
THE INTEREST RATE FOR SUCH MORTGAGE LOAN AND THE ACCRUAL PERIOD SPECIFIED IN THE
RELATED MORTGAGE NOTE.

 

30

--------------------------------------------------------------------------------


 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES; RECORDINGS AND FILINGS; BOOKS AND RECORDS;
DEFECT, BREACH, CURE, REPURCHASE AND SUBSTITUTION; FINANCIAL COVENANTS

 

Section 2.01.                                     Representations and Warranties
of Spirit Finance and the Back-Up Manager.

 


(A)                          SPIRIT FINANCE REPRESENTS AND WARRANTS TO THE OTHER
PARTIES HERETO, AND FOR THE BENEFIT OF THE ISSUERS, THE INDENTURE TRUSTEE ON
BEHALF OF THE NOTEHOLDERS AND THE INSURERS, AS OF EACH SERIES CLOSING DATE:


 

(I)                                     SPIRIT FINANCE IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
MARYLAND AND IS IN COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN THE UNITED
STATES OF AMERICA) IN WHICH ANY MORTGAGED PROPERTY IS LOCATED TO THE EXTENT
NECESSARY TO ITS PERFORMANCE UNDER THIS AGREEMENT;

 

(II)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SPIRIT FINANCE, AND THE PERFORMANCE AND COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT BY SPIRIT FINANCE, DO NOT VIOLATE ITS ORGANIZATIONAL DOCUMENTS
OR CONSTITUTE AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE BREACH OF, ANY MATERIAL AGREEMENT
OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;

 

(III)                               SPIRIT FINANCE HAS THE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND CONSUMMATE ALL TRANSACTIONS TO BE PERFORMED BY IT
CONTEMPLATED BY THIS AGREEMENT, HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND
PERFORMANCE BY IT OF THIS AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED THIS
AGREEMENT;

 

(IV)                              THIS AGREEMENT, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID,
LEGAL AND BINDING OBLIGATION OF SPIRIT FINANCE, ENFORCEABLE AGAINST SPIRIT
FINANCE IN ACCORDANCE WITH THE TERMS HEREOF, SUBJECT TO (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW;

 

(V)                                 SPIRIT FINANCE IS NOT IN VIOLATION OF, AND
ITS EXECUTION AND DELIVERY OF THIS AGREEMENT AND ITS PERFORMANCE AND COMPLIANCE
WITH THE TERMS OF THIS AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF, ANY LAW,
ANY ORDER OR DECREE OF ANY COURT OR ARBITER, OR ANY ORDER, REGULATION OR DEMAND
OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL OR REGULATORY AUTHORITY, WHICH
VIOLATION IS LIKELY TO AFFECT MATERIALLY AND ADVERSELY EITHER THE ABILITY OF
SPIRIT FINANCE TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL
CONDITION OF SPIRIT FINANCE;

 

31

--------------------------------------------------------------------------------


 

(VI)                              NO LITIGATION IS PENDING OR, TO SPIRIT
FINANCE’S KNOWLEDGE, THREATENED AGAINST SPIRIT FINANCE THAT IS REASONABLY LIKELY
TO BE DETERMINED ADVERSELY TO SPIRIT FINANCE AND, IF DETERMINED ADVERSELY TO
SPIRIT FINANCE, WOULD PROHIBIT SPIRIT FINANCE FROM ENTERING INTO THIS AGREEMENT
OR THAT, IN SPIRIT FINANCE’S GOOD FAITH AND REASONABLE JUDGMENT, IS LIKELY TO
MATERIALLY AND ADVERSELY AFFECT EITHER THE ABILITY OF SPIRIT FINANCE TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF
SPIRIT FINANCE;

 

(VII)                           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
UNDER ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION,
DELIVERY AND PERFORMANCE BY SPIRIT FINANCE OF, OR THE COMPLIANCE BY SPIRIT
FINANCE WITH, THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS OF SPIRIT
FINANCE CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR ANY CONSENT, APPROVAL,
AUTHORIZATION OR ORDER THAT HAS BEEN OBTAINED OR THAT IF NOT OBTAINED WOULD NOT
HAVE A MATERIAL AND ADVERSE AFFECT ON THE ABILITY OF SPIRIT FINANCE TO
PERFORM ITS OBLIGATIONS HEREUNDER;

 

(VIII)                        EACH OFFICER AND EMPLOYEE OF SPIRIT FINANCE THAT
HAS RESPONSIBILITIES CONCERNING THE MANAGEMENT, SERVICING AND ADMINISTRATION OF
MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IS COVERED BY ERRORS AND
OMISSIONS INSURANCE AND THE FIDELITY BOND AS AND TO THE EXTENT REQUIRED BY
SECTION 3.07(C).

 


(B)                         THE REPRESENTATIONS AND WARRANTIES OF SPIRIT FINANCE
SET FORTH IN SECTION 2.01(A) SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND SHALL INURE TO THE BENEFIT OF THE PERSONS TO WHOM AND FOR WHOSE
BENEFIT THEY WERE MADE UNTIL ALL AMOUNTS OWED TO THE NOTEHOLDERS AND THE
INSURERS UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE INDENTURE, THE NOTES
AND THE INSURANCE AGREEMENTS HAVE BEEN INDEFEASIBLY PAID IN FULL. UPON DISCOVERY
BY ANY PARTY HERETO OF ANY BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND
WARRANTIES, THE PARTY DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE
TO THE OTHER PARTIES.


 


(C)                          ANY SUCCESSOR PROPERTY MANAGER OR SPECIAL SERVICER
SHALL BE DEEMED TO HAVE MADE, AS OF THE DATE OF ITS SUCCESSION, EACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2.01(A), SUBJECT TO SUCH
APPROPRIATE MODIFICATIONS TO THE REPRESENTATION AND WARRANTY SET FORTH IN
SECTION 2.01(A)(I) TO ACCURATELY REFLECT SUCH SUCCESSOR’S JURISDICTION OF
ORGANIZATION AND WHETHER IT IS A CORPORATION, PARTNERSHIP, BANK, ASSOCIATION OR
OTHER TYPE OF ORGANIZATION.


 


(D)                         THE BACK-UP MANAGER REPRESENTS AND WARRANTS TO THE
OTHER PARTIES HERETO, AND FOR THE BENEFIT OF THE ISSUERS, THE INDENTURE TRUSTEE
ON BEHALF OF THE NOTEHOLDERS AND THE INSURERS, AS OF EACH SERIES CLOSING DATE:


 

(I)                                     THE BACK-UP MANAGER IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE AND IS IN COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN THE
UNITED STATES OF AMERICA) IN WHICH ANY MORTGAGED PROPERTY IS LOCATED TO THE
EXTENT NECESSARY TO ITS PERFORMANCE UNDER THIS AGREEMENT;

 

32

--------------------------------------------------------------------------------


 

(II)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE BACK-UP MANAGER, AND THE PERFORMANCE AND COMPLIANCE WITH THE
TERMS OF THIS AGREEMENT BY THE BACK-UP MANAGER, DO NOT VIOLATE ITS
ORGANIZATIONAL DOCUMENTS OR CONSTITUTE AN EVENT THAT, WITH NOTICE OR LAPSE OF
TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE BREACH OF, ANY
MATERIAL AGREEMENT OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS
BOUND;

 

(III)                               THE BACK-UP MANAGER HAS THE CORPORATE POWER
AND AUTHORITY TO ENTER INTO AND CONSUMMATE ALL TRANSACTIONS TO BE PERFORMED BY
IT CONTEMPLATED BY THIS AGREEMENT, HAS DULY AUTHORIZED THE EXECUTION, DELIVERY
AND PERFORMANCE BY IT OF THIS AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED
THIS AGREEMENT;

 

(IV)                              THIS AGREEMENT, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID,
LEGAL AND BINDING OBLIGATION OF THE BACK-UP MANAGER, ENFORCEABLE AGAINST THE
BACK-UP MANAGER IN ACCORDANCE WITH THE TERMS HEREOF, SUBJECT TO (A) APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW;

 

(V)                                 THE BACK-UP MANAGER IS NOT IN VIOLATION OF,
AND ITS EXECUTION AND DELIVERY OF, THIS AGREEMENT AND ITS PERFORMANCE AND
COMPLIANCE WITH THE TERMS OF THIS AGREEMENT WILL NOT CONSTITUTE A VIOLATION OF,
ANY LAW, ANY ORDER OR DECREE OF ANY COURT OR ARBITER, OR ANY ORDER, REGULATION
OR DEMAND OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL OR REGULATORY AUTHORITY,
WHICH VIOLATION IS LIKELY TO AFFECT MATERIALLY AND ADVERSELY EITHER THE ABILITY
OF THE BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE
FINANCIAL CONDITION OF THE BACK-UP MANAGER;

 

(VI)                              NO LITIGATION IS PENDING OR, TO THE BACK-UP
MANAGER’S KNOWLEDGE, THREATENED AGAINST THE BACK-UP MANAGER THAT IS REASONABLY
LIKELY TO BE DETERMINED ADVERSELY TO THE BACK-UP MANAGER AND, IF DETERMINED
ADVERSELY TO THE BACK-UP MANAGER, WOULD PROHIBIT THE BACK-UP MANAGER FROM
ENTERING INTO THIS AGREEMENT OR THAT, IN THE BACK-UP MANAGER’S GOOD FAITH AND
REASONABLE JUDGMENT, IS LIKELY TO MATERIALLY AND ADVERSELY AFFECT EITHER THE
ABILITY OF THE BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
OR THE FINANCIAL CONDITION OF THE BACK-UP MANAGER;

 

(VII)                           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
UNDER ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION,
DELIVERY AND PERFORMANCE BY THE BACK-UP MANAGER OF, OR THE COMPLIANCE BY THE
BACK-UP MANAGER WITH, THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE BACK-UP MANAGER BY THIS AGREEMENT, EXCEPT FOR ANY CONSENT,
APPROVAL, AUTHORIZATION OR ORDER THAT HAS BEEN OBTAINED OR THAT IF NOT OBTAINED
WOULD NOT HAVE A MATERIAL AND ADVERSE AFFECT ON THE ABILITY OF THE BACK-UP
MANAGER TO PERFORM ITS OBLIGATIONS HEREUNDER.

 

33

--------------------------------------------------------------------------------


 

(VIII)                        EACH OFFICER AND EMPLOYEE OF THE BACK-UP MANAGER
THAT HAS RESPONSIBILITIES CONCERNING THE MANAGEMENT, SERVICING AND
ADMINISTRATION OF THE MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IS COVERED
BY ERRORS AND OMISSIONS INSURANCE AND THE FIDELITY BOND AS AND TO THE EXTENT
REQUIRED BY SECTION 3.07(C).

 

Section 2.02.                                     Representations and Warranties
of the Issuers.

 


(A)                                  EACH ISSUER HEREBY REPRESENTS AND WARRANTS
TO EACH OF THE OTHER PARTIES HERETO AND FOR THE BENEFIT OF THE INDENTURE
TRUSTEE, ON BEHALF OF THE NOTEHOLDERS AND THE INSURERS AS OF EACH SERIES CLOSING
DATE ON OR AFTER THE DATE ON WHICH SUCH ISSUER BECOMES A PARTY TO THIS
AGREEMENT:


 

(I)                                     SUCH ISSUER IS A LIMITED LIABILITY
COMPANY DULY ORGANIZED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF
THE STATE OF DELAWARE AND IS IN COMPLIANCE WITH THE LAWS OF EACH STATE (WITHIN
THE UNITED STATES OF AMERICA) IN WHICH ANY APPLICABLE MORTGAGED PROPERTY IS
LOCATED TO THE EXTENT NECESSARY TO ITS PERFORMANCE UNDER THIS AGREEMENT;

 

(II)                                  THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SUCH ISSUER, AND THE PERFORMANCE AND COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT BY SUCH ISSUER, DO NOT VIOLATE ITS ORGANIZATIONAL DOCUMENTS OR
CONSTITUTE AN EVENT THAT, WITH NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE A DEFAULT UNDER, OR RESULT IN THE BREACH OF, ANY MATERIAL AGREEMENT
OR OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND;

 

(III)                               SUCH ISSUER HAS THE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO ENTER INTO AND CONSUMMATE ALL TRANSACTIONS TO BE
PERFORMED BY IT CONTEMPLATED BY THIS AGREEMENT, HAS DULY AUTHORIZED THE
EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT AND ANY APPLICABLE
JOINDER AGREEMENT, AND HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND ANY
APPLICABLE JOINDER AGREEMENT;

 

(IV)                              THIS AGREEMENT, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY EACH OF THE OTHER PARTIES HERETO, CONSTITUTES A VALID,
LEGAL AND BINDING OBLIGATION OF SUCH ISSUER, ENFORCEABLE AGAINST SUCH ISSUER IN
ACCORDANCE WITH THE TERMS HEREOF, SUBJECT TO (A) APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, RECEIVERSHIP, MORATORIUM AND OTHER LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND (B) GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW;

 

(V)                                 SUCH ISSUER IS NOT IN VIOLATION OF, AND ITS
EXECUTION AND DELIVERY OF, THIS AGREEMENT OR ANY APPLICABLE JOINDER AGREEMENT
AND ITS PERFORMANCE AND COMPLIANCE WITH THE TERMS OF THIS AGREEMENT WILL NOT
CONSTITUTE A VIOLATION OF, ANY LAW, ANY ORDER OR DECREE OF ANY COURT OR ARBITER,
OR ANY ORDER, REGULATION OR DEMAND OF ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL
OR REGULATORY AUTHORITY, WHICH VIOLATION IS LIKELY TO AFFECT MATERIALLY AND
ADVERSELY EITHER THE ABILITY OF SUCH

 

34

--------------------------------------------------------------------------------


 

ISSUER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT OR THE FINANCIAL
CONDITION OF SUCH ISSUER;

 

(VI)                              NO LITIGATION IS PENDING OR, TO SUCH ISSUER’S
KNOWLEDGE, THREATENED AGAINST SUCH ISSUER THAT IS REASONABLY LIKELY TO BE
DETERMINED ADVERSELY TO SUCH ISSUER AND, IF DETERMINED ADVERSELY TO SUCH ISSUER,
WOULD PROHIBIT SUCH ISSUER FROM ENTERING INTO THIS AGREEMENT OR THAT, IN SUCH
ISSUER’S GOOD FAITH AND REASONABLE JUDGMENT, IS LIKELY TO MATERIALLY AND
ADVERSELY AFFECT EITHER THE ABILITY OF SUCH ISSUER TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT OR THE FINANCIAL CONDITION OF SUCH ISSUER;

 

(VII)                           NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
UNDER ANY COURT OR GOVERNMENTAL AGENCY OR BODY IS REQUIRED FOR THE EXECUTION,
DELIVERY AND PERFORMANCE BY SUCH ISSUER OF, OR THE COMPLIANCE BY SUCH ISSUER
WITH, THIS AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS OF SUCH ISSUER
CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR ANY CONSENT, APPROVAL, AUTHORIZATION
OR ORDER THAT HAS BEEN OBTAINED OR THAT IF NOT OBTAINED WOULD NOT HAVE A
MATERIAL AND ADVERSE AFFECT ON THE ABILITY OF SUCH ISSUER TO PERFORM ITS
OBLIGATIONS HEREUNDER;

 

(VIII)                        EACH OFFICER AND EMPLOYEE OF SUCH ISSUER THAT HAS
RESPONSIBILITIES CONCERNING THE MANAGEMENT, SERVICING AND ADMINISTRATION OF THE
APPLICABLE MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IS COVERED BY ERRORS
AND OMISSIONS INSURANCE AND THE FIDELITY BOND AS AND TO THE EXTENT REQUIRED BY
SECTION 3.07(C); AND

 

(IX)                                TO SUCH ISSUER’S KNOWLEDGE, EACH OF THE
MORTGAGED PROPERTIES OWNED BY SUCH ISSUER OR SECURING A MORTGAGE LOAN OWNED BY
SUCH ISSUER IS A COMMERCIAL PROPERTY AND IS OPERATED FOR COMMERCIAL PURPOSES.

 


(B)                                 THE REPRESENTATIONS AND WARRANTIES OF EACH
ISSUER SET FORTH IN SECTION 2.02(A) SHALL SURVIVE THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND SHALL INURE TO THE BENEFIT OF THE PERSONS TO WHOM AND FOR
WHOSE BENEFIT THEY WERE MADE FOR SO LONG AS SUCH ISSUER REMAINS IN EXISTENCE.
UPON DISCOVERY BY ANY PARTY HERETO OF ANY BREACH OF ANY OF THE FOREGOING
REPRESENTATIONS AND WARRANTIES, THE PARTY DISCOVERING SUCH BREACH SHALL GIVE
PROMPT WRITTEN NOTICE TO THE OTHER PARTIES.


 

Section 2.03.                                     Recordings and Filings; Books
and Records.

 


(A)                                  IN CONNECTION WITH THE GRANT MADE BY THE
ISSUERS TO THE INDENTURE TRUSTEE PURSUANT TO THE GRANTING CLAUSE OF THE
INDENTURE, EACH ISSUER SHALL CAUSE THE DELIVERY OF THE APPLICABLE LEASE FILES
FOR THE LEASES AND THE APPLICABLE LOAN FILES FOR THE APPLICABLE MORTGAGE LOANS
TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODY AGREEMENT FOR THE BENEFIT OF THE
INDENTURE TRUSTEE IN FURTHERANCE OF SUCH GRANT AND SUCH ISSUER SHALL CAUSE:
(I) WITH RESPECT TO THE MORTGAGED PROPERTIES OWNED BY SUCH ISSUER (A) EACH
MORTGAGE, FINANCING STATEMENT AND CONTINUATION STATEMENT REFERRED TO IN THE
DEFINITION OF “LEASE FILE” IN THE CUSTODY AGREEMENT TO BE SUBMITTED TO THE
APPROPRIATE TITLE COMPANY (AS DEFINED BELOW) ON OR BEFORE THE APPLICABLE

 

35

--------------------------------------------------------------------------------


 


SERIES CLOSING DATE OR TRANSFER DATE FOR RECORDING OR FILING, AS THE CASE
MAY BE, IN THE APPROPRIATE PUBLIC OFFICE FOR REAL PROPERTY RECORDS OR FOR
FINANCING STATEMENTS, AT THE EXPENSE OF SUCH ISSUER AND (B) EACH TITLE INSURANCE
BINDER OR COMMITMENT REFERRED TO IN THE DEFINITION OF “LEASE FILE” IN THE
CUSTODY AGREEMENT TO BE ISSUED AS A FINAL TITLE INSURANCE POLICY BY THE TITLE
COMPANIES (THE “TITLE COMPANIES”) ISSUING THE SAME (THE “TITLE INSURANCE
POLICIES”); AND (II) WITH RESPECT TO THE MORTGAGE LOANS OWNED BY SUCH ISSUER,
PROMPTLY (AND IN ANY EVENT WITHIN 60 DAYS FOLLOWING THE APPLICABLE
SERIES CLOSING DATE OR TRANSFER DATE) EACH ASSIGNMENT OF MORTGAGE IN FAVOR OF
THE COLLATERAL AGENT REFERRED TO IN CLAUSES (V) AND (VI) OF THE DEFINITION OF
“LOAN FILE” IN THE CUSTODY AGREEMENT AND EACH FINANCING STATEMENT ON FORM UCC-2
AND UCC-3 IN FAVOR OF THE COLLATERAL AGENT REFERRED TO IN CLAUSE (III) OF SUCH
DEFINITION TO BE SUBMITTED FOR RECORDING OR FILING, AS THE CASE MAY BE, IN THE
APPROPRIATE PUBLIC OFFICE FOR REAL PROPERTY RECORDS OR FOR FINANCING STATEMENTS.
EACH SUCH ASSIGNMENT AND EACH MORTGAGE SHALL REFLECT THAT, FOLLOWING RECORDING,
IT SHOULD BE RETURNED BY THE PUBLIC RECORDING OFFICE TO THE CUSTODIAN, ON BEHALF
OF THE INDENTURE TRUSTEE (OR TO THE PROPERTY MANAGER (OR ITS DESIGNEE), WHO
SHALL THEN DELIVER SUCH RECORDED DOCUMENT TO THE CUSTODIAN), AND EACH SUCH
FINANCING STATEMENT SHALL REFLECT THAT THE FILE COPY THEREOF SHOULD BE RETURNED
TO THE CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE (OR TO THE PROPERTY
MANAGER (OR ITS DESIGNEE), WHO SHALL THEN DELIVER SUCH FILED DOCUMENT TO THE
CUSTODIAN) FOLLOWING FILING; PROVIDED, THAT IN THOSE INSTANCES WHERE THE PUBLIC
RECORDING OFFICE RETAINS THE ORIGINAL MORTGAGE, ASSIGNMENT OF MORTGAGE AND
ASSIGNMENT OF ASSIGNMENT OF LEASES, THE PROPERTY MANAGER, ON BEHALF OF THE
INDENTURE TRUSTEE, SHALL OBTAIN THEREFROM A CERTIFIED COPY OF THE RECORDED
ORIGINAL. EACH OF THE TITLE COMPANIES ISSUING THE TITLE INSURANCE POLICIES SHALL
BE INSTRUCTED BY THE APPLICABLE ISSUER TO DELIVER SUCH POLICIES TO THE
CUSTODIAN, FOR THE BENEFIT OF THE INDENTURE TRUSTEE. THE PROPERTY MANAGER, ON
BEHALF OF THE INDENTURE TRUSTEE, SHALL USE REASONABLE EFFORTS TO DILIGENTLY
PURSUE WITH THE TITLE COMPANIES THE RETURN OF EACH OF THE MORTGAGES, ASSIGNMENTS
OF MORTGAGE AND FINANCING STATEMENTS FROM THE APPROPRIATE RECORDING OR FILING
OFFICES AND THE DELIVERY OF THE TITLE INSURANCE POLICIES BY THE RELATED TITLE
COMPANIES. IF ANY SUCH DOCUMENT OR INSTRUMENT IS LOST OR RETURNED UNRECORDED OR
UNFILED, AS THE CASE MAY BE, BECAUSE OF A DEFECT THEREIN, THE APPLICABLE ISSUER
SHALL PROMPTLY PREPARE AND CAUSE TO BE EXECUTED A SUBSTITUTE THEREFOR OR CURE
SUCH DEFECT, AS THE CASE MAY BE, AND THEREAFTER, SUCH ISSUER SHALL CAUSE THE
SAME TO BE DULY RECORDED OR FILED, AS APPROPRIATE. THE PROPERTY MANAGER SHALL
FILE ANY CONTINUATION STATEMENTS NECESSARY TO CONTINUE THE EFFECTIVENESS OF THE
FINANCING STATEMENTS.


 


(B)                                 EACH ISSUER SHALL DELIVER TO AND DEPOSIT
WITH, OR CAUSE TO BE DELIVERED TO AND DEPOSITED WITH, THE PROPERTY MANAGER ALL
DOCUMENTS AND RECORDS IN THE POSSESSION OF SUCH ISSUER OR ANY RELATED
ORIGINATORS THAT RELATE TO THE APPLICABLE MORTGAGED PROPERTIES, LEASES AND
MORTGAGE LOANS AND THAT ARE NOT REQUIRED TO BE A PART OF A LEASE FILE OR A LOAN
FILE IN ACCORDANCE WITH THE DEFINITION THEREOF, AND THE PROPERTY MANAGER SHALL
HOLD ALL SUCH DOCUMENTS AND RECORDS IN TRUST ON BEHALF OF THE INDENTURE TRUSTEE
(IN HARD COPY OR ELECTRONIC FORMAT). THE PROPERTY MANAGER’S POSSESSION OF SUCH
DOCUMENTS AND RECORDS SHALL BE AT THE WILL OF THE RELATED ISSUER AND THE
INDENTURE TRUSTEE FOR THE SOLE PURPOSE OF FACILITATING THE SERVICING OF THE
APPLICABLE LEASES, MORTGAGE LOANS AND MORTGAGED PROPERTIES PURSUANT TO THIS
AGREEMENT AND SUCH POSSESSION BY THE PROPERTY MANAGER SHALL BE IN A CUSTODIAL
CAPACITY ONLY ON BEHALF OF THE INDENTURE TRUSTEE. THE OWNERSHIP OF SUCH
DOCUMENTS AND RECORDS SHALL BE VESTED IN EACH ISSUER, AS APPLICABLE, SUBJECT TO
THE LIEN OF THE INDENTURE, AND THE OWNERSHIP OF ALL DOCUMENTS AND RECORDS WITH
RESPECT TO THE APPLICABLE LEASES, MORTGAGE LOANS AND MORTGAGED PROPERTIES

 

36

--------------------------------------------------------------------------------


 


THAT ARE PREPARED BY OR WHICH COME INTO POSSESSION OF THE PROPERTY MANAGER OR
THE SPECIAL SERVICER SHALL IMMEDIATELY VEST IN SUCH ISSUER, SUBJECT TO THE LIEN
OF THE INDENTURE, AND SHALL BE DELIVERED TO AND DEPOSITED WITH THE PROPERTY
MANAGER, IN THE CASE OF DOCUMENTS OR RECORDS IN THE HANDS OF THE SPECIAL
SERVICER, AND RETAINED AND MAINTAINED IN TRUST BY THE PROPERTY MANAGER IN SUCH
CUSTODIAL CAPACITY ONLY ON BEHALF OF THE INDENTURE TRUSTEE, EXCEPT AS OTHERWISE
PROVIDED HEREIN. ALL SUCH DOCUMENTS AND RECORDS SHALL BE APPROPRIATELY
MAINTAINED IN A MANNER TO CLEARLY REFLECT THE OWNERSHIP OF SUCH DOCUMENTS AND
RECORDS BY THE APPLICABLE ISSUERS, SUBJECT TO THE LIEN OF THE INDENTURE, AND
THAT SUCH DOCUMENTS AND RECORDS ARE BEING HELD ON BEHALF OF THE INDENTURE
TRUSTEE, AND THE PROPERTY MANAGER SHALL RELEASE SUCH DOCUMENTS AND RECORDS FROM
ITS CUSTODY ONLY IN ACCORDANCE WITH THIS AGREEMENT.


 


(C)                          [RESERVED].


 


(D)                         THE PROPERTY MANAGER SHALL MONITOR THE DELIVERY OF
THE LEASE FILES AND THE LOAN FILES TO THE CUSTODIAN, FOR THE BENEFIT OF THE
INDENTURE TRUSTEE.


 

Section 2.04.                                     Repurchase or Transfer for
Collateral Defects and Breaches of Representations and Warranties.

 


(A)                          IF ANY PARTY HERETO DISCOVERS THAT ANY DOCUMENT
REQUIRED TO BE INCLUDED IN ANY LOAN FILE OR LEASE FILE IS MISSING (AFTER THE
DATE IT IS REQUIRED TO BE DELIVERED) OR OTHERWISE DEFICIENT OR THAT THERE EXISTS
A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES MADE BY ANY ORIGINATOR SET
FORTH IN THE APPLICABLE PURCHASE AND SALE AGREEMENT OR ANY ISSUER AS REQUIRED
UNDER SECTION 2.19 OF THE INDENTURE WITH RESPECT TO ANY APPLICABLE MORTGAGE LOAN
OR MORTGAGED PROPERTY, AND IF SUCH ABSENCE, DEFICIENCY OR BREACH MATERIALLY AND
ADVERSELY AFFECTS THE VALUE OF ANY MORTGAGE LOAN, MORTGAGED PROPERTY OR LEASE OR
THE INTERESTS OF THE APPLICABLE ISSUER, THE NOTEHOLDERS OR THE INSURERS THEREIN,
SUCH PARTY SHALL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE OTHER PARTIES HERETO
AND EACH INSURER. IF SUCH DEFICIENCY OR BREACH MATERIALLY AND ADVERSELY AFFECTS
THE VALUE OF ANY MORTGAGE LOAN, MORTGAGED PROPERTY OR LEASE OR THE INTERESTS OF
THE APPLICABLE ISSUER, THE NOTEHOLDERS OR THE INSURERS THEREIN (A “COLLATERAL
DEFECT”), (A) WITHIN 60 DAYS FOLLOWING NOTICE THEREOF, THE APPLICABLE ORIGINATOR
OR THE APPLICABLE ISSUER, AS THE CASE MAY BE, SHALL DELIVER THE MISSING DOCUMENT
OR CURE THE DEFICIENCY OR BREACH, AS THE CASE MAY BE, IN ALL MATERIAL RESPECTS
OR (B) THE APPLICABLE ORIGINATOR OR THE SUPPORT PROVIDER, AS REQUIRED UNDER THE
PERFORMANCE UNDERTAKING, SHALL REPURCHASE SUCH MORTGAGE LOAN OR MORTGAGED
PROPERTY AND THE RELATED LEASE FROM THE APPLICABLE ISSUER AT AN AMOUNT EQUAL TO
THE PAYOFF AMOUNT, OR EXCHANGE ONE OR MORE QUALIFIED SUBSTITUTE MORTGAGE LOANS
OR QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES FOR SUCH MORTGAGE LOAN OR MORTGAGED
PROPERTY, AS THE CASE MAY BE; PROVIDED, THAT IF (I) SUCH COLLATERAL DEFECT IS
CAPABLE OF BEING CURED BUT NOT WITHIN SUCH 60-DAY PERIOD, (II) THE APPLICABLE
CURE PARTY HAS COMMENCED AND IS DILIGENTLY PROCEEDING WITH THE CURE OF SUCH
COLLATERAL DEFECT WITHIN SUCH 60-DAY PERIOD, AND (III) PRIOR TO THE END OF SUCH
60-DAY PERIOD, THE APPLICABLE CURE PARTY SHALL HAVE DELIVERED TO THE APPLICABLE
ISSUER, THE PROPERTY MANAGER AND THE INDENTURE TRUSTEE A CERTIFICATION EXECUTED
ON ITS BEHALF BY AN OFFICER THEREOF SETTING FORTH THE REASON SUCH COLLATERAL
DEFECT IS NOT CAPABLE OF BEING CURED WITHIN AN INITIAL 60-DAY PERIOD AND WHAT
ACTIONS SUCH CURE PARTY IS PURSUING IN CONNECTION WITH THE CURE THEREOF AND
STATING THAT IT ANTICIPATES THAT SUCH COLLATERAL DEFECT WILL BE CURED WITHIN AN
ADDITIONAL PERIOD NOT TO EXCEED 60 MORE DAYS, THEN SUCH CURE PARTY SHALL HAVE UP
TO AN ADDITIONAL 60 DAYS COMMENCING ON THE 61ST DAY FROM RECEIPT OF SUCH REQUEST
TO COMPLETE SUCH

 

37

--------------------------------------------------------------------------------


 


CURE. IF THE AFFECTED MORTGAGED PROPERTY OR MORTGAGE LOAN IS TO BE REPURCHASED,
FUNDS IN THE AMOUNT OF THE PAYOFF AMOUNT SHALL BE WIRED TO THE RELEASE ACCOUNT,
AND THE PROPERTY MANAGER SHALL PROMPTLY NOTIFY THE APPLICABLE ISSUER, THE
BACK-UP MANAGER, AND THE INDENTURE TRUSTEE WHEN SUCH DEPOSIT IS MADE. IN
ADDITION, FAILURE TO DELIVER THE DOCUMENTS SPECIFIED IN CLAUSES (I), (II),
(IV) OR (IX) OF THE DEFINITION OF “LOAN FILE” OR CLAUSES (I), (IV) OR (V) IN THE
DEFINITION OF “LEASE FILE” SHALL BE DEEMED TO CONSTITUTE A COLLATERAL DEFECT.


 

In the event that any Cure Party elects to substitute one or more Qualified
Substitute Mortgaged Properties or Qualified Substitute Mortgage Loans for the
affected Mortgaged Property or Mortgage Loan pursuant to this Section 2.04(a),
such Cure Party shall give notice of same to the Back-Up Manager, each Issuer
and each Insurer and deliver, or cause to be delivered, to the Custodian all
documents as specified in the definition of “Lease File” or “Loan File” in the
Custody Agreement with respect to such Qualified Substitute Mortgaged Property
or Qualified Substitute Mortgage Loan no later than the date such Qualified
Substitute Mortgaged Property or Qualified Substitute Mortgage Loan is acquired
by the applicable Issuer. Monthly Lease Payments due with respect to Qualified
Substitute Mortgaged Properties and Monthly Loan Payments due with respect to
Qualified Substitute Mortgage Loans in the month of substitution shall not be
part of the Collateral and will be retained by the Property Manager and remitted
by the Property Manager to the applicable Cure Party. For the month of
substitution, the applicable Issuer shall be entitled to receive the Monthly
Lease Payment due on the Lease for any Mortgaged Property to be repurchased in
such month and the Monthly Loan Payment due on any Mortgage Loan to be
repurchased in such month and thereafter the applicable Person acquiring such
Mortgaged Property or Mortgage Loan shall be entitled to retain all amounts
received in respect of such Lease or Mortgage Loan. On or prior to the effective
date of any such substitution, the Property Manager shall deliver to the
Indenture Trustee, the Insurers and the Issuers an amended Mortgaged Property
Schedule and Mortgage Loan Schedule reflecting the addition to the Collateral of
each new Qualified Substitute Mortgaged Property and Lease, and each new
Qualified Substitute Mortgage Loan and the removal from the Collateral of each
repurchased Mortgaged Property and Lease and each repurchased Mortgage Loan.
Upon such substitution, the Qualified Substitute Mortgaged Property and/or
Qualified Substitute Mortgage Loan shall be subject to the terms of this
Agreement in all respects, and the applicable Cure Party shall be deemed to have
made the representations and warranties, as of the date of such substitution,
with respect to the Qualified Substitute Mortgaged Property and/or Qualified
Substitute Mortgage Loan, contained in the Purchase and Sale Agreement, except
to the extent the Insurers, in their discretion, otherwise give their prior
written consent to any modification of such representations and warranties and
20 days’ prior written notice is given to the Rating Agencies.

 


(B)                         UPON RECEIPT OF AN OFFICER’S CERTIFICATE FROM THE
PROPERTY MANAGER TO THE EFFECT THAT THE FULL AMOUNT OF THE PAYOFF AMOUNT FOR ANY
MORTGAGE LOAN OR MORTGAGED PROPERTY (OR THE SHORTFALLS AND EXPENSES RELATED TO
ANY SUBSTITUTION) AS CONTEMPLATED BY SECTION 2.04(A) HAS BEEN DEPOSITED IN THE
RELEASE ACCOUNT OR THE COLLECTION ACCOUNT, AS APPLICABLE, AND THAT ALL
REQUIREMENTS FOR SUCH REPURCHASE (OR SUBSTITUTION) HAVE BEEN SATISFIED, WHICH
OFFICER’S CERTIFICATE SHALL BE FURNISHED BY THE PROPERTY MANAGER PROMPTLY AFTER
SUCH REQUIREMENTS HAVE BEEN SATISFIED, THE INDENTURE TRUSTEE OR THE CUSTODIAN,
AS APPLICABLE, SHALL RELEASE OR CAUSE TO BE RELEASED TO THE PERSON ACQUIRING
SUCH MORTGAGED PROPERTY OR MORTGAGE LOAN, OR ITS DESIGNEE,

 

38

--------------------------------------------------------------------------------


 


THE RELATED LEASE FILE OR LOAN FILE, AS APPLICABLE, AND EACH OF THE APPLICABLE
ISSUER, THE INDENTURE TRUSTEE AND THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER
SUCH INSTRUMENTS OF RELEASE, TRANSFER AND ASSIGNMENT, IN EACH CASE WITHOUT
RECOURSE, AS SHALL BE PROVIDED TO IT AND ARE REASONABLY NECESSARY TO VEST IN
SUCH PERSON THE OWNERSHIP OF SUCH MORTGAGED PROPERTY AND THE RELATED LEASE OR
MORTGAGE LOAN, FREE AND CLEAR OF THE LIEN OF THE INDENTURE AND THE RELATED
MORTGAGE. THE PROPERTY MANAGER SHALL, AND IS HEREBY AUTHORIZED AND EMPOWERED BY
EACH APPLICABLE ISSUER AND THE INDENTURE TRUSTEE TO, PREPARE, EXECUTE AND
DELIVER IN ITS OWN NAME, ON BEHALF OF SUCH ISSUER, THE INDENTURE TRUSTEE AND THE
COLLATERAL AGENT OR ANY OF THEM, THE ENDORSEMENTS, ASSIGNMENTS AND OTHER
DOCUMENTS CONTEMPLATED BY THIS SECTION 2.04(B), AND SUCH ISSUER, THE INDENTURE
TRUSTEE AND THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER ANY LIMITED POWERS OF
ATTORNEY SUBSTANTIALLY IN THE FORM OF EXHIBIT D NECESSARY TO PERMIT THE PROPERTY
MANAGER TO DO SO; PROVIDED, HOWEVER, THAT NONE OF THE ISSUERS, THE ISSUER
MEMBERS, THE INDENTURE TRUSTEE OR THE COLLATERAL AGENT SHALL BE HELD LIABLE FOR
ANY MISUSE OF ANY SUCH POWER OF ATTORNEY BY THE PROPERTY MANAGER AND THE
PROPERTY MANAGER HEREBY AGREES TO INDEMNIFY THE ISSUERS, THE ISSUER MEMBERS, THE
INDENTURE TRUSTEE AND THE COLLATERAL AGENT AGAINST, AND HOLD THE ISSUERS, THE
ISSUER MEMBERS, THE INDENTURE TRUSTEE AND THE COLLATERAL AGENT HARMLESS FROM,
ANY LOSS OR LIABILITY ARISING FROM ANY MISUSE OF SUCH POWER OF ATTORNEY. IN
CONNECTION WITH ANY SUCH REPURCHASE OR SUBSTITUTION BY ANY CURE PARTY, THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPROPRIATE, SHALL DELIVER THE
RELATED LEASE FILE OR LOAN FILE, AS APPLICABLE, TO SUCH CURE PARTY.


 


(C)                          IF ANY CURE PARTY OR THE SUPPORT PROVIDER DEFAULTS
ON ITS OBLIGATIONS TO REPURCHASE OR SUBSTITUTE FOR ANY MORTGAGED PROPERTY AS
CONTEMPLATED BY SECTION 2.04(A) OR THE APPLICABLE PERFORMANCE UNDERTAKING, AS
THE CASE MAY BE, THE PROPERTY MANAGER SHALL PROMPTLY NOTIFY THE ISSUERS, THE
INSURERS, THE BACK-UP MANAGER AND THE INDENTURE TRUSTEE AND SHALL TAKE SUCH
ACTIONS WITH RESPECT TO THE ENFORCEMENT OF SUCH OBLIGATIONS, INCLUDING THE
INSTITUTION AND PROSECUTION OF APPROPRIATE PROCEEDINGS, AS THE PROPERTY MANAGER
SHALL DETERMINE, IN ITS GOOD FAITH AND REASONABLE JUDGMENT, ARE IN THE BEST
INTERESTS OF THE APPLICABLE ISSUER, THE NOTEHOLDERS AND THE INSURERS. IN THE
EVENT THE PROPERTY MANAGER FAILS TO TAKE SUCH ACTIONS, THE BACK-UP MANAGER SHALL
DO SO IF IT HAS NOTICE OF SUCH DEFAULT BY THE PROPERTY MANAGER. ANY AND ALL
EXPENSES INCURRED BY THE PROPERTY MANAGER OR THE BACK-UP MANAGER WITH RESPECT TO
THE FOREGOING SHALL CONSTITUTE PROPERTY PROTECTION ADVANCES IN RESPECT OF THE
AFFECTED MORTGAGED PROPERTY.


 

Section 2.05.                                             Non-Petition
Agreement.

 

The Issuers will cause each party to any purchase and sale agreement or loan
purchase agreement between any such Issuer and seller of Mortgage Loans or
Mortgaged Properties pursuant thereto to covenant and agree that such party
shall not institute against, or join any other Person in instituting against,
any Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or any other proceeding under any federal or state
bankruptcy or similar law.

 

39

--------------------------------------------------------------------------------


 

ARTICLE III

 

ADMINISTRATION AND SERVICING OF MORTGAGED PROPERTIES AND LEASES

 

Section 3.01.                                     Administration of the
Mortgaged Properties, Leases and Mortgage Loans.

 


(A)                          EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER SHALL SERVICE AND ADMINISTER THE MORTGAGED PROPERTIES, LEASES AND
MORTGAGE LOANS THAT IT IS OBLIGATED TO SERVICE AND ADMINISTER PURSUANT TO THIS
AGREEMENT ON BEHALF OF THE APPLICABLE ISSUERS, AND IN THE BEST INTERESTS AND FOR
THE BENEFIT OF THE HOLDERS OF THE NOTES AND THE LLC INTERESTS AND THE INSURERS
(AS A COLLECTIVE WHOLE) IN ACCORDANCE WITH ANY AND ALL APPLICABLE LAWS AND THE
TERMS OF THIS AGREEMENT, THE PROPERTY INSURANCE POLICIES AND THE RESPECTIVE
LEASES AND MORTGAGE LOANS AND, TO THE EXTENT CONSISTENT WITH THE FOREGOING, IN
ACCORDANCE WITH THE SERVICING STANDARD. WITHOUT LIMITING THE FOREGOING, AND
SUBJECT TO SECTION 3.20, (I) THE PROPERTY MANAGER SHALL SERVICE AND ADMINISTER
EACH LEASE (AND EACH RELATED MORTGAGED PROPERTY) AND EACH MORTGAGE LOAN AS TO
WHICH NO SERVICING TRANSFER EVENT HAS OCCURRED AND EACH CORRECTED LEASE AND
CORRECTED MORTGAGE LOAN, AND (II) THE SPECIAL SERVICER SHALL SERVICE AND
ADMINISTER EACH LEASE (AND EACH RELATED MORTGAGED PROPERTY) AND EACH MORTGAGE
LOAN AS TO WHICH A SERVICING TRANSFER EVENT HAS OCCURRED AND THAT IS NOT A
CORRECTED LEASE OR CORRECTED MORTGAGE LOAN, AS APPLICABLE; PROVIDED, HOWEVER,
THAT THE PROPERTY MANAGER SHALL CONTINUE TO COLLECT INFORMATION AND PREPARE AND
DELIVER ALL REPORTS TO THE INDENTURE TRUSTEE AND THE ISSUERS REQUIRED HEREUNDER
WITH RESPECT TO ANY SPECIALLY SERVICED LEASES (AND THE RELATED MORTGAGED
PROPERTIES) AND SPECIALLY SERVICED MORTGAGE LOANS, AND FURTHER TO RENDER SUCH
INCIDENTAL SERVICES WITH RESPECT TO ANY SPECIALLY SERVICED ASSETS AS ARE
SPECIFICALLY PROVIDED FOR HEREIN. NO DIRECTION, CONSENT OR APPROVAL OR LACK OF
DIRECTION, CONSENT OR APPROVAL OF ANY INSURER, ANY CONTROLLING PARTY OR THE
REQUISITE GLOBAL MAJORITY MAY (AND THE SPECIAL SERVICER OR THE PROPERTY MANAGER
WILL IGNORE AND ACT WITHOUT REGARD TO ANY SUCH ADVICE OR APPROVAL OR LACK OF
APPROVAL THAT THE SPECIAL SERVICER OR THE PROPERTY MANAGER HAS DETERMINED, IN
ITS REASONABLE, GOOD FAITH JUDGMENT, WOULD) (A) REQUIRE OR CAUSE THE SPECIAL
SERVICER OR THE PROPERTY MANAGER TO VIOLATE APPLICABLE LAW, THE SERVICING
STANDARD (UNLESS SPIRIT FINANCE IS THE PROPERTY MANAGER OR SPECIAL SERVICER, AS
APPLICABLE) OR THE TERMS OF ANY MORTGAGE LOAN OR ANY LEASE OR (B) EXPAND THE
SCOPE OF THE PROPERTY MANAGER’S OR SPECIAL SERVICER’S RESPONSIBILITIES UNDER
THIS AGREEMENT. IN ADDITION, NEITHER THE PROPERTY MANAGER NOR THE SPECIAL
SERVICER, ACTING IN ITS INDIVIDUAL CAPACITY, SHALL TAKE ANY ACTION OR OMIT TO
TAKE ANY ACTION AS LESSOR OF ANY COLLATERAL IF SUCH ACTION OR OMISSION WOULD
MATERIALLY AND ADVERSELY AFFECT THE INTERESTS OF THE HOLDERS OF THE NOTES OR THE
LLC INTERESTS, THE INSURERS OR THE ISSUERS. NONE OF THE PROPERTY MANAGER, THE
SPECIAL SERVICER OR THE BACK-UP MANAGER SHALL BE LIABLE TO THE INDENTURE
TRUSTEE, THE INSURERS, ANY NOTEHOLDER OR ANY OTHER PERSON FOR FOLLOWING ANY
DIRECTION OF AN INSURER OR CONTROLLING PARTY HEREUNDER.


 


(B)                         SUBJECT TO SECTION 3.01(A), THE PROPERTY MANAGER AND
THE SPECIAL SERVICER EACH SHALL HAVE FULL POWER AND AUTHORITY, ACTING ALONE, TO
DO OR CAUSE TO BE DONE ANY AND ALL THINGS IN CONNECTION WITH SUCH SERVICING AND
ADMINISTRATION THAT IT MAY DEEM NECESSARY OR DESIRABLE. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER, IN ITS OWN NAME, WITH RESPECT TO EACH OF THE MORTGAGED PROPERTIES,
LEASES AND MORTGAGE LOANS IT IS OBLIGATED TO SERVICE HEREUNDER, IS HEREBY
AUTHORIZED AND EMPOWERED

 

40

--------------------------------------------------------------------------------


 


BY THE APPLICABLE ISSUERS AND THE INDENTURE TRUSTEE TO EXECUTE AND DELIVER, ON
BEHALF OF EACH SUCH ISSUER AND THE INDENTURE TRUSTEE: (I) ANY AND ALL FINANCING
STATEMENTS, CONTINUATION STATEMENTS AND OTHER DOCUMENTS OR INSTRUMENTS NECESSARY
TO MAINTAIN THE LIEN CREATED BY ANY MORTGAGE OR OTHER SECURITY DOCUMENT IN THE
RELATED ASSET FILE ON THE RELATED COLLATERAL; (II) IN ACCORDANCE WITH THE
SERVICING STANDARD AND SUBJECT TO SECTIONS 3.08 AND 3.19, ANY AND ALL
MODIFICATIONS, WAIVERS, AMENDMENTS OR CONSENTS TO OR WITH RESPECT TO ANY
DOCUMENTS CONTAINED IN THE RELATED ASSET FILE; AND (III) ANY AND ALL INSTRUMENTS
OF SATISFACTION OR CANCELLATION, OR OF PARTIAL OR FULL RELEASE OR DISCHARGE, AND
ALL OTHER COMPARABLE INSTRUMENTS. SUBJECT TO SECTION 3.10, EACH APPLICABLE
ISSUER AND THE INDENTURE TRUSTEE SHALL, AT THE WRITTEN REQUEST OF A SERVICING
OFFICER OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, FURNISH, OR CAUSE TO BE
SO FURNISHED, TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE, ANY LIMITED POWERS OF ATTORNEY (SUBSTANTIALLY IN THE FORM OF EXHIBIT D
ATTACHED HERETO) AND OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE IT TO
CARRY OUT ITS SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER; PROVIDED, HOWEVER,
THAT NONE OF THE ISSUERS, THE ISSUER MEMBERS OR THE INDENTURE TRUSTEE SHALL BE
HELD LIABLE FOR ANY MISUSE OF ANY SUCH POWER OF ATTORNEY BY THE PROPERTY MANAGER
OR THE SPECIAL SERVICER AND EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER HEREBY AGREE TO INDEMNIFY THE ISSUERS, THE ISSUER MEMBERS, THE
INSURERS, THE BACK-UP MANAGER AND THE INDENTURE TRUSTEE AGAINST, AND HOLD THE
ISSUERS, THE ISSUER MEMBERS, THE INSURERS, THE BACK-UP MANAGER AND THE INDENTURE
TRUSTEE HARMLESS FROM, ANY COST, LOSS OR LIABILITY ARISING FROM ANY MISUSE BY IT
OF SUCH POWER OF ATTORNEY. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
CONTRARY, THE PROPERTY MANAGER SHALL NOT, WITHOUT THE INDENTURE TRUSTEE’S
WRITTEN CONSENT: (I) INITIATE ANY ACTION, SUIT OR PROCEEDING SOLELY UNDER THE
INDENTURE TRUSTEE’S NAME WITHOUT INDICATING THE INDENTURE TRUSTEE’S
REPRESENTATIVE CAPACITY OR (II) TAKE ANY ACTION WITH THE INTENT TO CAUSE, AND
WHICH ACTUALLY DOES CAUSE, THE INDENTURE TRUSTEE TO BE REGISTERED TO DO BUSINESS
IN ANY STATE.


 


(C)                          PROMPTLY AFTER ANY REQUEST THEREFOR, THE PROPERTY
MANAGER SHALL PROVIDE TO THE INDENTURE TRUSTEE AND THE INSURERS: (I) THE MOST
RECENT INSPECTION REPORT PREPARED OR OBTAINED BY THE PROPERTY MANAGER OR THE
SPECIAL SERVICER IN RESPECT OF EACH MORTGAGED PROPERTY PURSUANT TO
SECTION 3.12(A); (II) THE MOST RECENT AVAILABLE OPERATING STATEMENT AND
FINANCIAL STATEMENTS OF THE RELATED OBLIGOR COLLECTED BY THE PROPERTY MANAGER OR
THE SPECIAL SERVICER PURSUANT TO SECTION 3.12(B), TOGETHER WITH THE ACCOMPANYING
WRITTEN REPORTS TO BE PREPARED BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS THE CASE MAY BE, PURSUANT TO SECTION 3.12(C); AND (III) ANY AND ALL NOTICES
AND REPORTS WITH RESPECT TO ANY MORTGAGED PROPERTY AS TO WHICH ENVIRONMENTAL
TESTING IS CONTEMPLATED BY SECTION 10.08 OF THE INDENTURE.


 


(D)                         THE RELATIONSHIP OF EACH OF THE PROPERTY MANAGER AND
THE SPECIAL SERVICER TO THE ISSUERS AND THE INDENTURE TRUSTEE UNDER THIS
AGREEMENT IS INTENDED BY THE PARTIES TO BE AND SHALL BE THAT OF AN INDEPENDENT
CONTRACTOR AND NOT THAT OF A JOINT VENTURER, PARTNER OR AGENT.


 

Section 3.02.                                     Collection of Lease Payments
and Loan Payments; Lockbox Accounts; Lockbox Transfer Accounts.

 


(A)                          EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER SHALL UNDERTAKE REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR
UNDER THE TERMS AND PROVISIONS OF THE LEASES AND THE MORTGAGE LOANS IT IS
OBLIGATED TO SERVICE HEREUNDER AND SHALL, TO THE EXTENT SUCH PROCEDURES SHALL BE
CONSISTENT WITH THIS AGREEMENT, FOLLOW SUCH COLLECTION PROCEDURES AS IT

 

41

--------------------------------------------------------------------------------


 


WOULD FOLLOW WERE IT THE OWNER OF SUCH LEASES AND MORTGAGE LOANS. CONSISTENT
WITH THE FOREGOING, THE SPECIAL SERVICER OR THE PROPERTY MANAGER, AS THE CASE
MAY BE, MAY WAIVE ANY NET DEFAULT INTEREST OR LATE PAYMENT CHARGE IT IS ENTITLED
TO IN CONNECTION WITH ANY DELINQUENT PAYMENT ON A LEASE OR MORTGAGE LOAN IT IS
OBLIGATED TO SERVICE HEREUNDER.


 


(B)                         THE PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN
ONE OR MORE SEGREGATED ACCOUNTS (EACH, A “LOCKBOX ACCOUNT”) WITH ONE OR MORE
BANKS (EACH, A “LOCKBOX ACCOUNT BANK”). THE OBLIGORS SHALL BE INSTRUCTED TO MAKE
ALL PAYMENTS INTO A LOCKBOX ACCOUNT. EACH LOCKBOX ACCOUNT SHALL BE AN ELIGIBLE
ACCOUNT AND MAY BE AN ACCOUNT TO WHICH PAYMENTS RELATING TO OTHER ASSETS
SERVICED OR MANAGED BY THE PROPERTY MANAGER ARE PAID; PROVIDED, THAT SUCH
ACCOUNT SHALL BE IN THE NATURE OF A CLEARING ACCOUNT AND THE PROPERTY MANAGER
SHALL NOT HAVE ACCESS TO SUCH ACCOUNT. EACH OF THE PROPERTY MANAGER AND THE
SPECIAL SERVICER SHALL, ON OR PRIOR TO EACH SERIES CLOSING DATE (OR, IF
APPLICABLE, SUCH OTHER DATE OF ACQUISITION), AS TO THOSE LEASES AND MORTGAGE
LOANS IT IS OBLIGATED TO SERVICE HEREUNDER, INSTRUCT THE RELATED OBLIGOR TO MAKE
ALL MONTHLY LEASE PAYMENTS AND MONTHLY LOAN PAYMENTS TO A LOCKBOX ACCOUNT. THE
PROPERTY MANAGER SHALL CAUSE ALL AMOUNTS DEPOSITED INTO THE LOCKBOX ACCOUNT WITH
RESPECT TO THE COLLATERAL TO BE TRANSFERRED TO THE COLLECTION ACCOUNT OR THE
LOCKBOX TRANSFER ACCOUNT WITHIN ONE BUSINESS DAY AFTER SUCH FUNDS HAVE BEEN
IDENTIFIED, CLEARED AND BECOME AVAILABLE IN ACCORDANCE WITH THE POLICES OF THE
LOCKBOX ACCOUNT BANK.


 


(C)                          THE PROPERTY MANAGER MAY ESTABLISH AND MAINTAIN ONE
OR MORE SEGREGATED ACCOUNTS IN THE NAME OF THE PROPERTY MANAGER ON BEHALF OF THE
INDENTURE TRUSTEE, HELD FOR THE BENEFIT OF THE NOTEHOLDERS (EACH, A “LOCKBOX
TRANSFER ACCOUNT”) WITH ONE OR MORE BANKS (EACH, A “LOCKBOX TRANSFER ACCOUNT
BANK”). EACH LOCKBOX TRANSFER ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT. EACH LOCKBOX
TRANSFER ACCOUNT SHALL BE SUBJECT TO AN ACCOUNT CONTROL AGREEMENT AMONG THE
PROPERTY MANAGER, THE INDENTURE TRUSTEE AND THE APPLICABLE LOCKBOX TRANSFER
ACCOUNT BANK. EXCEPT AS EXPRESSLY PERMITTED HEREIN, NEITHER THE PROPERTY MANAGER
NOR THE ISSUERS WILL HAVE ANY RIGHT OF WITHDRAWAL FROM THE LOCKBOX TRANSFER
ACCOUNT, AND THE PROPERTY MANAGER HEREBY COVENANTS AND AGREES THAT IT SHALL NOT
WITHDRAW, OR DIRECT ANY PERSON TO WITHDRAW, ANY FUNDS FROM THE LOCKBOX TRANSFER
ACCOUNT.


 

Section 3.03.                                     Collection of Real Estate
Taxes and Insurance Premiums; Servicing Accounts; Property Protection Advances;
Emergency Property Expenses.

 


(A)                          EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER SHALL, AS TO THOSE MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS IT
IS OBLIGATED TO SERVICE HEREUNDER, ESTABLISH AND MAINTAIN ONE OR MORE ACCOUNTS
(THE “SERVICING ACCOUNTS”), AND SHALL CAUSE TO BE DEPOSITED FROM THE LOCKBOX
TRANSFER ACCOUNT OR OTHERWISE INTO SUCH SERVICING ACCOUNTS ALL ESCROW PAYMENTS,
SECURITY DEPOSITS RECEIVED FROM TENANTS PURSUANT TO THE LEASES, SUBJECT TO THE
TENANTS’ RIGHTS TO SUCH AMOUNTS (“LEASE SECURITY DEPOSITS”), AND AMOUNTS
REQUIRED TO BE PAID BY THE APPLICABLE ISSUERS AS LESSORS UNDER THE LEASES IN
RESPECT OF SALES TAXES (“SALES TAX DEPOSITS”). NOTWITHSTANDING THE FOREGOING, NO
SERVICING ACCOUNTS SHALL BE ESTABLISHED AND MAINTAINED WITH RESPECT TO THOSE
MORTGAGED PROPERTIES, LEASES OR MORTGAGE LOANS PURSUANT TO WHICH THE TENANT OR
BORROWER IS NOT REQUIRED TO MAKE ESCROW PAYMENTS, LEASE SECURITY DEPOSIT OR
SALES TAX DEPOSITS. EACH SERVICING ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT.
WITHDRAWALS OF AMOUNTS SO COLLECTED FROM A SERVICING ACCOUNT (OTHER THAN LEASE
SECURITY DEPOSITS) MAY BE MADE ONLY TO:  (I) EFFECT PAYMENT OF REAL ESTATE OR
PERSONAL PROPERTY TAXES,

 

42

--------------------------------------------------------------------------------


 


SALES TAXES, ASSESSMENTS, INSURANCE PREMIUMS, GROUND RENTS (IF APPLICABLE) AND
COMPARABLE ITEMS (INCLUDING TAXES OR OTHER AMOUNTS THAT COULD CONSTITUTE LIENS
PRIOR TO OR ON PARITY WITH THE LIEN OF THE RELATED MORTGAGE); (II) REFUND TO
OBLIGORS ANY SUMS AS MAY BE DETERMINED TO BE OVERAGES; (III) PAY INTEREST, IF
REQUIRED AND AS DESCRIBED BELOW IN CLAUSE (B), TO OBLIGORS ON BALANCES IN THE
SERVICING ACCOUNT; (IV) CLEAR AND TERMINATE THE SERVICING ACCOUNT AT THE
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 8.01; OR (V) WITHDRAW
ANY AMOUNTS DEPOSITED IN ERROR; PROVIDED, HOWEVER, THAT LEASE SECURITY DEPOSITS
MAY NOT BE WITHDRAWN FOR SUCH PURPOSES AND SHALL BE WITHDRAWN ONLY IN ACCORDANCE
WITH THE TERMS OF THE RELATED LEASE, TO BE REPAID TO THE RELATED TENANT OR
APPLIED IN FULL OR PARTIAL SATISFACTION OF THE OBLIGATIONS OF THE RELATED TENANT
IN ACCORDANCE WITH THE SERVICING STANDARD (FOR APPLICATION IN THE SAME MANNER AS
PAYMENTS IN RESPECT OF SUCH OBLIGATIONS). ANY REMAINING PORTION OF SUCH LEASE
SECURITY DEPOSIT SHALL BE WITHDRAWN BY THE PROPERTY MANAGER FROM THE SERVICING
ACCOUNT AND DEPOSITED INTO THE COLLECTION ACCOUNT AND SHALL CONSTITUTE PART OF
THE AVAILABLE AMOUNT ON THE NEXT PAYMENT DATE.


 


(B)                         THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL
EACH PAY OR CAUSE TO BE PAID TO THE OBLIGORS INTEREST, IF ANY, EARNED ON THE
INVESTMENT OF FUNDS IN SERVICING ACCOUNTS MAINTAINED THEREBY, IF REQUIRED BY LAW
OR THE TERMS OF THE RELATED LEASE OR MORTGAGE LOAN. IF THE PROPERTY MANAGER OR
THE SPECIAL SERVICER SHALL DEPOSIT IN A SERVICING ACCOUNT ANY AMOUNT NOT
REQUIRED TO BE DEPOSITED THEREIN, IT MAY AT ANY TIME WITHDRAW SUCH AMOUNT FROM
SUCH SERVICING ACCOUNT, ANY PROVISION HEREIN TO THE CONTRARY NOTWITHSTANDING.


 


(C)                          EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER SHALL, AS TO THOSE MORTGAGED PROPERTIES AND MORTGAGE LOANS IT IS
OBLIGATED TO SERVICE HEREUNDER, MAINTAIN ACCURATE RECORDS WITH RESPECT TO ANY
MORTGAGED PROPERTY AND MORTGAGE LOAN REFLECTING THE STATUS OF REAL ESTATE TAXES,
GROUND RENTS, ASSESSMENTS AND OTHER SIMILAR ITEMS THAT ARE OR MAY BECOME A LIEN
THEREON, AND THE STATUS OF INSURANCE PREMIUMS PAYABLE IN RESPECT THEREOF THAT,
IN EACH CASE, THE RELATED OBLIGOR IS CONTRACTUALLY OR LEGALLY OBLIGATED TO PAY
UNDER THE TERMS OF THE APPLICABLE LEASE OR MORTGAGE LOAN, AND THE PROPERTY
MANAGER SHALL EFFECT PAYMENT THEREOF, AS A PROPERTY PROTECTION ADVANCE OR
OTHERWISE AS PAYMENT OF AN EMERGENCY PROPERTY EXPENSE FROM FUNDS ON DEPOSIT IN
THE COLLECTION ACCOUNT, AS DESCRIBED BELOW, IF NOT PAID BY SUCH OBLIGOR PRIOR TO
THE APPLICABLE PENALTY OR TERMINATION DATE, PROMPTLY AFTER THE PROPERTY MANAGER
RECEIVES ACTUAL NOTICE FROM ANY SOURCE OF SUCH NONPAYMENT BY SUCH OBLIGOR. FOR
PURPOSES OF EFFECTING ANY SUCH PAYMENT FOR WHICH IT IS RESPONSIBLE, THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, SHALL APPLY ESCROW PAYMENTS
AS ALLOWED UNDER THE TERMS OF THE RELATED LEASE OR MORTGAGE LOAN OR, IF SUCH
LEASE OR MORTGAGE LOAN DOES NOT REQUIRE THE RELATED OBLIGOR TO ESCROW FOR THE
PAYMENT OF REAL ESTATE TAXES, ASSESSMENTS AND INSURANCE PREMIUMS, EACH OF THE
PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL, AS TO THOSE LEASES AND MORTGAGE
LOANS IT IS OBLIGATED TO SERVICE HEREUNDER, ENFORCE THE REQUIREMENT OF THE
RELATED LEASE AND MORTGAGE LOAN THAT SUCH OBLIGOR MAKE PAYMENTS IN RESPECT OF
SUCH ITEMS AT THE TIME THEY FIRST BECOME DUE.


 


(D)                         IN ACCORDANCE WITH THE SERVICING STANDARD, THE
PROPERTY MANAGER SHALL ADVANCE WITH RESPECT TO EACH MORTGAGED PROPERTY, LEASE
AND MORTGAGE LOAN ALL SUCH FUNDS AS ARE NECESSARY FOR THE PURPOSE OF EFFECTING
THE PAYMENT OF (I) REAL ESTATE TAXES, (II) GROUND LEASE PAYMENTS, (III) PREMIUMS
ON PROPERTY INSURANCE POLICIES, (IV) ANY NECESSARY COSTS AND EXPENSES

 

43

--------------------------------------------------------------------------------


 


ASSOCIATED WITH TENANT EVICTIONS AND COLLECTIONS FROM TENANTS (INCLUDING
ATTORNEYS’ FEES) AND (V) OTHER AMOUNTS NECESSARY TO PRESERVE THE SECURITY
INTEREST AND LIEN OF THE INDENTURE TRUSTEE IN, AND VALUE OF, SUCH MORTGAGED
PROPERTY (INCLUDING ANY COSTS AND EXPENSES NECESSARY TO RE-LEASE SUCH MORTGAGED
PROPERTY SUCH AS REPAIR AND MAINTENANCE EXPENSES, TENANT IMPROVEMENTS AND
LEASING COMMISSIONS) AND MORTGAGE LOAN IN EACH INSTANCE IF AND TO THE EXTENT
ESCROW PAYMENTS (IF ANY) COLLECTED FROM THE RELATED OBLIGOR OR OTHERWISE ON
DEPOSIT IN A SERVICING ACCOUNT (OTHER THAN THE LEASE SECURITY DEPOSIT) ARE
INSUFFICIENT TO PAY SUCH ITEM WHEN DUE AND SUCH OBLIGOR HAS FAILED TO PAY SUCH
ITEM ON A TIMELY BASIS; PROVIDED, THAT THE PARTICULAR ADVANCE WOULD NOT, IF MADE
IN ACCORDANCE WITH THE SERVICING STANDARD, CONSTITUTE A NONRECOVERABLE PROPERTY
PROTECTION ADVANCE. THE PROPERTY MANAGER SHALL NOT HAVE ANY OBLIGATION UNDER
THIS SECTION 3.03(D) TO ADVANCE ANY FUNDS IN RESPECT OF DELINQUENT PAYMENTS OF
PRINCIPAL OR INTEREST IN RESPECT OF THE MORTGAGE LOANS OR REAL ESTATE TAXES OR
PREMIUMS ON PROPERTY INSURANCE POLICIES THAT THE RELATED OBLIGOR OR THE
APPLICABLE ISSUER IS NOT CONTRACTUALLY OR LEGALLY OBLIGATED TO PAY, NOR TO
MONITOR THE TIMELY PAYMENT OF REAL ESTATE TAXES AND INSURANCE PREMIUMS THE
PAYMENT OF WHICH IS THE RESPONSIBILITY OF A PERSON OTHER THAN SUCH OBLIGOR OR
ISSUER, UNLESS IT HAS ACTUAL KNOWLEDGE OF THE NON-PAYMENT OF SUCH ITEMS AND
WOULD OTHERWISE MAKE SUCH ADVANCE IN ACCORDANCE WITH THE SERVICING STANDARD.
EACH OF THE PROPERTY MANAGER AND THE BACK-UP MANAGER WILL BE ENTITLED TO RECOVER
ANY PROPERTY PROTECTION ADVANCE (I) FROM GENERAL COLLECTIONS IF SUCH PROPERTY
PROTECTION ADVANCE IS DETERMINED TO BE A NONRECOVERABLE PROPERTY PROTECTION
ADVANCE, (II) FROM ANY AMOUNTS SUBSEQUENTLY RECEIVED ON THE RELATED MORTGAGE
LOAN OR LEASE OR WITH RESPECT TO THE RELATED MORTGAGED PROPERTY OR (III) IN THE
CASE OF THE BACK-UP MANAGER, TO THE EXTENT NOT RECOVERED UNDER CLAUSES (I) AND
(II) IMMEDIATELY ABOVE, FROM THE PROPERTY MANAGER OR ANY SUCCESSOR PROPERTY
MANAGER. THE PROPERTY MANAGER SHALL GIVE PROMPT WRITTEN NOTICE TO THE INDENTURE
TRUSTEE IN THE EVENT THAT IT HAS NOT MADE, AND DOES NOT INTEND TO MAKE, ANY
PROPERTY PROTECTION ADVANCE IT IS REQUIRED TO MAKE HEREUNDER. PROMPTLY UPON
OBTAINING KNOWLEDGE THAT THE FULL AMOUNT OF ANY PROPERTY PROTECTION ADVANCE
REQUIRED TO BE MADE BY THE PROPERTY MANAGER HAS NOT BEEN SO MADE, THE INDENTURE
TRUSTEE SHALL PROVIDE NOTICE OF SUCH FAILURE TO A SERVICING OFFICER OF THE
PROPERTY MANAGER AND EACH INSURER. IF THE INDENTURE TRUSTEE DOES NOT RECEIVE
CONFIRMATION THAT THE FULL AMOUNT OF SUCH PROPERTY PROTECTION ADVANCE HAS BEEN
MADE WITHIN FOUR (4) BUSINESS DAYS FOLLOWING THE DATE OF SUCH NOTICE, THEN
(I) THE BACK-UP MANAGER, UPON WRITTEN NOTICE FROM THE INDENTURE TRUSTEE, SHALL
MAKE THE PORTION OF SUCH PROPERTY PROTECTION ADVANCE THAT WAS REQUIRED TO BE,
BUT WAS NOT, MADE BY THE PROPERTY MANAGER IN ACCORDANCE WITH THE SERVICING
STANDARD, UNLESS THE BACK-UP MANAGER DETERMINES IN ACCORDANCE WITH THE SERVICING
STANDARD THAT SUCH PROPERTY PROTECTION ADVANCE WOULD BE A NONRECOVERABLE
PROPERTY PROTECTION ADVANCE, AND (II) SUCH FAILURE SHALL CONSTITUTE A SERVICER
REPLACEMENT EVENT UNDER SECTION 6.01 WITH RESPECT TO THE PROPERTY MANAGER. ANY
SUCH PROPERTY PROTECTION ADVANCE MADE BY THE BACK-UP MANAGER SHALL BE DEEMED
MADE BY THE BACK-UP MANAGER IN ITS CAPACITY AS SUCCESSOR TO THE PROPERTY MANAGER
AND SHALL THEREAFTER BE REIMBURSABLE TO THE BACK-UP MANAGER, TOGETHER WITH
ADVANCE INTEREST THEREON, IN ACCORDANCE WITH SECTION 3.05 AND SECTION 2.11 OF
THE INDENTURE OR FROM ANY SUCCESSOR PROPERTY MANAGER.


 


(E)                                  IF, PRIOR TO MAKING ANY PROPERTY PROTECTION
ADVANCE, THE PROPERTY MANAGER SHALL HAVE DETERMINED, IN ACCORDANCE WITH THE
SERVICING STANDARD, (I) THAT SUCH PROPERTY PROTECTION ADVANCE, IF MADE, WOULD
CONSTITUTE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE, AND (II) THAT THE
PAYMENT OF SUCH COST, EXPENSE OR OTHER AMOUNT FOR WHICH A PROPERTY

 

44

--------------------------------------------------------------------------------


 


PROTECTION ADVANCE MIGHT BE MADE IS NONETHELESS IN THE BEST INTEREST OF THE
NOTEHOLDERS AND THE INSURERS, THE PROPERTY MANAGER SHALL, IN ACCORDANCE WITH THE
SERVICING STANDARD, WITHDRAW (OR, IN THE EVENT THE PROPERTY MANAGER IS SPIRIT
FINANCE, DIRECT THE INDENTURE TRUSTEE TO WITHDRAW) FUNDS FROM THE COLLECTION
ACCOUNT AND USE SUCH FUNDS IN ORDER TO PAY SUCH COSTS, EXPENSES AND OTHER
AMOUNTS (COLLECTIVELY, “EMERGENCY PROPERTY EXPENSES”) TO THE EXTENT NECESSARY TO
PRESERVE THE SECURITY INTEREST IN, AND VALUE OF, ANY MORTGAGED PROPERTY OR
MORTGAGE LOAN, AS APPLICABLE. ANY SUCH FUNDS WITHDRAWN FROM THE COLLECTION
ACCOUNT TO PAY EMERGENCY PROPERTY EXPENSES SHALL NOT CONSTITUTE PART OF THE
AVAILABLE AMOUNT ON ANY PAYMENT DATE.


 


(F)                                    THE DETERMINATION BY THE PROPERTY MANAGER
(OR THE BACK-UP MANAGER) THAT IT HAS MADE A NONRECOVERABLE PROPERTY PROTECTION
ADVANCE OR THAT ANY PROPOSED PROPERTY PROTECTION ADVANCE, IF MADE, WOULD
CONSTITUTE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE, SHALL BE EVIDENCED BY
AN OFFICER’S CERTIFICATE DELIVERED PROMPTLY TO THE ISSUERS AND THE INDENTURE
TRUSTEE SETTING FORTH THE BASIS FOR SUCH DETERMINATION. IN MAKING SUCH
RECOVERABILITY DETERMINATION, SUCH PERSON SHALL BE ENTITLED TO (A) CONSIDER
(AMONG OTHER THINGS) THE OBLIGATIONS OF THE OBLIGOR UNDER THE TERMS OF THE
RELATED LEASE DOCUMENTS OR LOAN DOCUMENTS AS THEY MAY HAVE BEEN MODIFIED,
(B) CONSIDER THE RELATED MORTGAGED PROPERTIES OR REO PROPERTIES IN THEIR “AS IS”
OR THEN CURRENT CONDITIONS AND OCCUPANCIES, AS MODIFIED BY SUCH PARTY’S
ASSUMPTIONS (CONSISTENT WITH THE SERVICING STANDARD IN THE CASE OF THE PROPERTY
MANAGER OR THE BACK-UP MANAGER) REGARDING THE POSSIBILITY AND EFFECTS OF FUTURE
ADVERSE CHANGES WITH RESPECT TO SUCH MORTGAGED PROPERTIES OR REO PROPERTIES,
(C) ESTIMATE AND CONSIDER (CONSISTENT WITH THE SERVICING STANDARD IN THE CASE OF
THE PROPERTY MANAGER OR THE BACK-UP MANAGER) (AMONG OTHER THINGS) FUTURE
EXPENSES, (D) ESTIMATE AND CONSIDER (CONSISTENT WITH THE SERVICING STANDARD IN
THE CASE OF THE PROPERTY MANAGER, THE SPECIAL SERVICER OR THE BACK-UP MANAGER)
(AMONG OTHER THINGS) THE TIMING OF RECOVERIES, AND (E) GIVE DUE REGARD TO THE
EXISTENCE OF ANY NONRECOVERABLE PROPERTY PROTECTION ADVANCE WITH RESPECT TO
OTHER LEASES, MORTGAGE LOANS, MORTGAGED PROPERTIES OR REO PROPERTIES IN LIGHT OF
THE FACT THAT PROCEEDS ON THE RELATED LEASE, MORTGAGE LOAN, MORTGAGED PROPERTY
OR REO PROPERTY ARE A SOURCE OF RECOVERY NOT ONLY FOR THE PROPERTY PROTECTION
ADVANCE UNDER CONSIDERATION, BUT ALSO AS A POTENTIAL SOURCE OF RECOVERY OF OTHER
OUTSTANDING NONRECOVERABLE PROPERTY PROTECTION ADVANCES. IN ADDITION, ANY SUCH
PERSON MAY UPDATE OR CHANGE ITS RECOVERABILITY DETERMINATIONS AT ANY TIME (BUT
NOT REVERSE ANY OTHER PERSON’S DETERMINATION THAT A PROPERTY PROTECTION ADVANCE
IS A NONRECOVERABLE PROPERTY PROTECTION ADVANCE) AND, CONSISTENT WITH THE
SERVICING STANDARD, IN THE CASE OF THE PROPERTY MANAGER OR THE BACK-UP MANAGER,
MAY OBTAIN PROMPTLY UPON REQUEST, FROM THE SPECIAL SERVICER, ANY REASONABLY
REQUIRED ANALYSIS, APPRAISALS OR MARKET VALUE ESTIMATES OR OTHER INFORMATION IN
THE SPECIAL SERVICER’S POSSESSION FOR MAKING A RECOVERABILITY DETERMINATION. THE
DETERMINATION BY THE PROPERTY MANAGER OR THE BACK-UP MANAGER, AS THE CASE
MAY BE, THAT IT HAS MADE A NONRECOVERABLE PROPERTY PROTECTION ADVANCE OR THAT
ANY PROPOSED PROPERTY PROTECTION ADVANCE, IF MADE, WOULD CONSTITUTE A
NONRECOVERABLE PROPERTY PROTECTION ADVANCE, OR ANY UPDATED OR CHANGED
RECOVERABILITY DETERMINATION, SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE
DELIVERED BY EITHER OF THE BACK-UP MANAGER OR PROPERTY MANAGER TO THE OTHER AND
TO THE ISSUERS, THE INDENTURE TRUSTEE AND THE INSURERS. ANY SUCH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING ON THE APPLICABLE ISSUER, THE PROPERTY MANAGER
OR THE BACK-UP MANAGER. THE OFFICER’S CERTIFICATE SHALL SET FORTH SUCH
DETERMINATION OF NONRECOVERABILITY AND THE CONSIDERATIONS OF THE PROPERTY
MANAGER OR THE BACK-UP MANAGER, AS APPLICABLE, FORMING THE BASIS OF SUCH
DETERMINATION (WHICH SHALL BE ACCOMPANIED BY, TO THE EXTENT AVAILABLE,

 

45

--------------------------------------------------------------------------------


 


INFORMATION SUCH AS RELATED INCOME AND EXPENSE STATEMENTS, RENT ROLLS, OCCUPANCY
STATUS AND PROPERTY INSPECTIONS, AND SHALL INCLUDE AN APPRAISAL OF THE RELATED
LEASE, MORTGAGE LOAN OR MORTGAGED PROPERTY OR REO PROPERTY). THE SPECIAL
SERVICER SHALL PROMPTLY FURNISH ANY PARTY REQUIRED TO MAKE PROPERTY PROTECTION
ADVANCES HEREUNDER WITH ANY INFORMATION IN ITS POSSESSION REGARDING THE
SPECIALLY SERVICED ASSETS WHICH ARE LEASES, MORTGAGED PROPERTIES, MORTGAGE LOANS
AND REO PROPERTIES AS SUCH PARTY REQUIRED TO MAKE PROPERTY PROTECTION ADVANCES
MAY REASONABLY REQUEST FOR PURPOSES OF MAKING RECOVERABILITY DETERMINATIONS. IN
THE CASE OF A CROSS COLLATERALIZED MORTGAGE LOAN, SUCH RECOVERABILITY
DETERMINATION SHALL TAKE INTO ACCOUNT THE CROSS COLLATERALIZATION OF THE RELATED
CROSS-COLLATERALIZED MORTGAGE LOAN.


 

Section 3.04.                                     Collection Account; Release
Account.

 


(A)                                  THE PROPERTY MANAGER SHALL ESTABLISH AND
MAINTAIN ONE OR MORE SEPARATE ACCOUNTS IN THE NAME OF THE INDENTURE TRUSTEE FOR
THE BENEFIT OF THE NOTEHOLDERS AND THE INSURERS, FOR THE COLLECTION OF PAYMENTS
ON AND OTHER AMOUNTS RECEIVED IN RESPECT OF THE LEASES, THE MORTGAGED PROPERTIES
AND THE MORTGAGE LOANS (COLLECTIVELY, THE “COLLECTION ACCOUNT”), WHICH SHALL BE
ESTABLISHED IN SUCH MANNER AND WITH THE TYPE OF DEPOSITORY INSTITUTION (THE
“COLLECTION ACCOUNT BANK”) SPECIFIED IN THIS AGREEMENT. THE COLLECTION ACCOUNT
SHALL BE AN ELIGIBLE ACCOUNT. IF THE PROPERTY MANAGER IS SPIRIT FINANCE, THE
PROPERTY MANAGER SHALL ESTABLISH AND MAINTAIN THE COLLECTION ACCOUNT AT A
COLLECTION ACCOUNT BANK DESIGNATED BY THE INDENTURE TRUSTEE AND THE INDENTURE
TRUSTEE SHALL HAVE THE SOLE RIGHT OF WITHDRAWAL FROM SUCH ACCOUNT. IF THE
PROPERTY MANAGER IS NOT SPIRIT FINANCE OR ANOTHER AFFILIATE OF THE ISSUERS, THE
COLLECTION ACCOUNT SHALL BE SUBJECT TO AN ACCOUNT CONTROL AGREEMENT AMONG THE
APPLICABLE ISSUERS, THE PROPERTY MANAGER, THE INDENTURE TRUSTEE AND THE
COLLECTION ACCOUNT BANK.


 


THE PROPERTY MANAGER SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE COLLECTION
ACCOUNT, WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT, THE FOLLOWING PAYMENTS AND
COLLECTIONS RECEIVED OR MADE BY OR ON BEHALF OF THE PROPERTY MANAGER ON OR AFTER
THE LATER OF THE APPLICABLE TRANSFER DATE (OTHER THAN PAYMENTS DUE BEFORE THE
APPLICABLE TRANSFER DATE), OR, IN THE CASE OF COLLECTIONS AND PAYMENTS TO THE
LOCKBOX ACCOUNT, ON EACH BUSINESS DAY, THE PROPERTY MANAGER SHALL INSTRUCT EACH
LOCKBOX ACCOUNT BANK TO TRANSFER THE FOLLOWING PAYMENTS AND COLLECTIONS
DEPOSITED IN THE LOCKBOX ACCOUNT PRIOR TO THE END OF SUCH BUSINESS DAY (A) TO
THE LOCKBOX TRANSFER ACCOUNT AND, WITHIN ONE BUSINESS DAY THEREAFTER FROM THE
LOCKBOX TRANSFER ACCOUNT INTO THE COLLECTION ACCOUNT OR (B) DIRECTLY INTO THE
COLLECTION ACCOUNT, IN EACH CASE, IMMEDIATELY AFTER SUCH FUNDS HAVE BEEN
IDENTIFIED, CLEARED AND BECOME AVAILABLE IN ACCORDANCE WITH THE POLICIES OF THE
LOCKBOX ACCOUNT BANK:


 

(I)                                     ALL PAYMENTS ON ACCOUNT OF MONTHLY LEASE
PAYMENTS, MONTHLY LOAN PAYMENTS AND, SO LONG AS AN EARLY AMORTIZATION EVENT HAS
OCCURRED AND IS CONTINUING, EXCESS CASHFLOW;

 

(II)                                  ALL PAYMENTS OF OTHER AMOUNTS PAYABLE BY
THE OBLIGORS ON THE LEASES AND THE MORTGAGE LOANS, INCLUDING WITHOUT LIMITATION
YIELD MAINTENANCE PREMIUMS;

 

(III)                               ALL PROPERTY INSURANCE PROCEEDS AND
CONDEMNATION PROCEEDS (OTHER THAN PROCEEDS PAID TO THE RELATED BORROWER OR
TENANT AS REQUIRED BY LOAN

 

46

--------------------------------------------------------------------------------


 

DOCUMENTS OR LEASE DOCUMENTS, AS APPLICABLE, PROCEEDS APPLIED TO THE RESTORATION
OR REMEDIATION OF PROPERTY OR OTHERWISE IN ACCORDANCE WITH THE SERVICING
STANDARD) AND ALL LIQUIDATION PROCEEDS;

 

(IV)                              ALL CASH PROCEEDS FROM THE RELEASE OR
SUBSTITUTION OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY TO THE EXTENT NOT
DEPOSITED INTO THE RELEASE ACCOUNT; AND ALL CASH PROCEEDS FROM THE RELEASE OR
SUBSTITUTION OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY TRANSFERRED FROM THE
RELEASE ACCOUNT TO THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.05(B) AND ALL
PROCEEDS REPRESENTING EARNINGS ON INVESTMENTS IN THE RELEASE ACCOUNT (INCLUDING
INTEREST ON ANY PERMITTED INVESTMENTS) MADE WITH SUCH PROCEEDS;

 

(V)                                 ANY AMOUNTS REQUIRED TO BE DEPOSITED INTO
THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.07(B) IN CONNECTION WITH LOSSES
RESULTING FROM A DEDUCTIBLE CLAUSE IN A BLANKET HAZARD INSURANCE POLICY;

 

(VI)                              ANY AMOUNTS RECEIVED ON ACCOUNT OF PAYMENTS
UNDER THE GUARANTIES, THE PURCHASE AND SALE AGREEMENTS, THE PERFORMANCE
UNDERTAKINGS OR THE ENVIRONMENTAL INDEMNITY AGREEMENTS; AND

 

(VII)                           ANY OTHER AMOUNTS REQUIRED TO BE SO DEPOSITED
UNDER THIS AGREEMENT.

 

The Property Manager shall not make any withdrawals from the Collection Account
except in accordance with this Section 3.04 and Section 3.05(a) hereof. The
Collection Account shall be maintained as a segregated account, separate and
apart from trust funds created for certificates, bonds or notes of other
series serviced by and the other accounts of the Property Manager.

 

Upon receipt of any of the amounts described above with respect to any Specially
Serviced Asset, the Special Servicer shall promptly but in no event later than
the second Business Day after receipt, remit such amounts to the Property
Manager for deposit into the Collection Account in accordance with the first
paragraph of this Section 3.04(a), unless the Special Servicer determines,
consistent with the Servicing Standard, that a particular item should not be
deposited therein because of a restrictive endorsement or other reasonably
appropriate reason. The Property Manager shall not deposit into the Collection
Account any collections allocated to Companion Loans, any Additional Servicing
Compensation, amounts received on account of Excess Cashflow (so long as no
Early Amortization Event has occurred and is continuing), Sales Tax Deposits,
Escrow Payments, Lease Security Deposits, amounts received as reimbursement for
any cost paid by the Issuers as lessors or lenders under the Leases or Mortgage
Loans, as applicable, amounts collected by or on behalf of the Issuers and held
in escrow or impound as lenders or lessors to pay future obligations or other
amounts specified herein.

 

With respect to any such amounts paid by check to the order of the Special
Servicer, the Special Servicer shall endorse such check to the order of the
Property Manager and shall deliver promptly, but in no event later than one
(1) Business Day after receipt, any such

 

47

--------------------------------------------------------------------------------


 

check to the Property Manager by overnight courier, unless the Special Servicer
determines, consistent with the Servicing Standard, that a particular item
cannot be so endorsed and delivered because of a restrictive endorsement or
other reasonably appropriate reason. The funds held in the Collection Account
may be held as cash or invested in Permitted Investments in accordance with the
provisions of Section 3.06(a). Any interest or other income earned on funds in
the Collection Account will be added to the Available Amount.

 


(B)                                 THE PROPERTY MANAGER SHALL ESTABLISH AND
MAINTAIN AT A BANK DESIGNATED BY THE INDENTURE TRUSTEE A SEGREGATED ACCOUNT IN
THE NAME OF THE INDENTURE TRUSTEE FOR THE DEPOSIT OF CASH PROCEEDS FROM THE SALE
OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY (THE “RELEASE ACCOUNT”). THE RELEASE
ACCOUNT SHALL BE AN ELIGIBLE ACCOUNT. THE FUNDS HELD IN THE RELEASE ACCOUNT
MAY BE HELD AS CASH OR INVESTED IN PERMITTED INVESTMENTS IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.06(B). THE RELEASE ACCOUNT AND THE AMOUNTS ON DEPOSIT
THEREIN WILL BE PLEDGED TO THE INDENTURE TRUSTEE UNDER THE INDENTURE. THE
PROPERTY MANAGER WILL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE RELEASE ACCOUNT,
ON THE DATE OF RECEIPT, ANY CASH PROCEEDS FROM THE SALE OF ANY MORTGAGE LOAN OR
MORTGAGED PROPERTY.


 

Section 3.05.                                     Withdrawals From the
Collection Account and the Release Account.

 


(A)                                  IF THE PROPERTY MANAGER IS SPIRIT FINANCE,
THEN THE INDENTURE TRUSTEE SHALL MAKE WITHDRAWALS UPON THE WRITTEN DIRECTION OF
THE PROPERTY MANAGER FROM THE COLLECTION ACCOUNT (I) ON EACH REMITTANCE DATE,
FOR DELIVERY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT INTO
THE PAYMENT ACCOUNT, OF THE AVAILABLE AMOUNT FOR APPLICATION BY THE INDENTURE
TRUSTEE TO MAKE PAYMENTS IN ACCORDANCE WITH THE PRIORITIES SET FORTH PURSUANT TO
SECTION 2.11(B) OF THE INDENTURE, (II) ON ANY DATE, TO PAY ANY EMERGENCY
PROPERTY EXPENSES (PURSUANT TO SECTION 3.03(E)) AND (III) ON ANY DATE, TO REMOVE
AMOUNTS DEPOSITED IN THE COLLECTION ACCOUNT IN ERROR. IF THE PROPERTY MANAGER IS
AN ENTITY OTHER THAN SPIRIT FINANCE, THEN THE PROPERTY MANAGER SHALL MAKE
WITHDRAWALS FROM THE COLLECTION ACCOUNT (I) ON EACH REMITTANCE DATE, FOR
DELIVERY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS FOR DEPOSIT INTO THE
PAYMENT ACCOUNT, OF THE AVAILABLE AMOUNT FOR APPLICATION BY THE INDENTURE
TRUSTEE TO MAKE PAYMENTS IN ACCORDANCE WITH THE PRIORITIES SET FORTH PURSUANT TO
SECTION 2.11(B) OF THE INDENTURE, (II) ON ANY DATE, TO PAY THE PROPERTY
MANAGEMENT FEE, THE BACK-UP FEE, ANY SPECIAL SERVICING FEES, ANY LIQUIDATION
FEES AND ANY WORKOUT FEES (EACH, PURSUANT TO SECTION 3.11), (III) ON ANY DATE,
TO REIMBURSE THE PROPERTY MANAGER OR THE BACK-UP MANAGER FOR ANY PROPERTY
PROTECTION ADVANCES AND ADVANCE INTEREST THEREON AS PROVIDED IN SECTION 3.03(D),
(IV) ON ANY DATE, TO PAY ANY EMERGENCY PROPERTY EXPENSES (PURSUANT TO
SECTION 3.03(E)) OR (V) ON ANY DATE, TO REMOVE AMOUNTS DEPOSITED IN THE
COLLECTION ACCOUNT IN ERROR. EXCEPT AS PROVIDED IN SECTION 3.04(A), NO OTHER
AMOUNTS MAY BE WITHDRAWN FROM THE COLLECTION ACCOUNT BY THE PROPERTY MANAGER.


 


(B)                                 AMOUNTS DEPOSITED IN THE RELEASE ACCOUNT
(INCLUDING NET INVESTMENT EARNINGS ON FUNDS ON DEPOSIT THEREIN) SHALL BE APPLIED
BY THE PROPERTY MANAGER (OR THE INDENTURE TRUSTEE BASED ON THE INSTRUCTIONS OF
THE PROPERTY MANAGER IF THE PROPERTY MANAGER IS SPIRIT FINANCE), FIRST, TO
REIMBURSE THE PROPERTY MANAGER, THE SPECIAL SERVICER AND THE BACK-UP MANAGER ANY
AMOUNTS OWED WITH RESPECT TO UNREIMBURSED EXTRAORDINARY EXPENSES, PROPERTY
PROTECTION ADVANCES AND ADVANCE INTEREST THEREON AND EMERGENCY PROPERTY EXPENSES
RELATED

 

48

--------------------------------------------------------------------------------


 


TO SUCH MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY AND TO PAY THE EXPENSES
RELATED TO SUCH RELEASE AND, SECOND, EITHER TO ACQUIRE QUALIFIED SUBSTITUTE
MORTGAGE LOANS OR QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES WITHIN TWELVE MONTHS
FOLLOWING THE RELEASE OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY OR TO MAKE
UNSCHEDULED PRINCIPAL PAYMENTS IN REDUCTION OF THE PRINCIPAL OF THE NOTES. ANY
AMOUNTS REMAINING IN THE RELEASE ACCOUNT FOLLOWING THE TWELVE MONTH PERIOD FROM
THE RELATED RELEASE SHALL BE TRANSFERRED AS UNSCHEDULED PROCEEDS INTO THE
COLLECTION ACCOUNT AND APPLIED AS UNSCHEDULED PRINCIPAL PAYMENTS ON THE
FOLLOWING PAYMENT DATE. DURING THE CONTINUANCE OF AN EARLY AMORTIZATION EVENT,
ALL AMOUNTS IN THE RELEASE ACCOUNT SHALL BE DEPOSITED AS UNSCHEDULED PROCEEDS
INTO THE COLLECTION ACCOUNT AND WILL BE INCLUDED IN THE AVAILABLE AMOUNT ON THE
FOLLOWING PAYMENT DATE.


 

Section 3.06.                                     Investment of Funds in the
Collection Account and the Release Account.

 


(A)                                  THE PROPERTY MANAGER SHALL DIRECT ANY
INSTITUTION MAINTAINING THE COLLECTION ACCOUNT TO INVEST THE FUNDS HELD THEREIN
IN ONE OR MORE PERMITTED INVESTMENTS BEARING INTEREST OR SOLD AT A DISCOUNT, AND
MATURING, UNLESS PAYABLE ON DEMAND, NOT LATER THAN THE BUSINESS DAY IMMEDIATELY
PRECEDING THE NEXT SUCCEEDING REMITTANCE DATE, WHICH MAY BE IN THE FORM OF A
STANDING DIRECTION.


 


(B)                                 THE PROPERTY MANAGER MAY DIRECT ANY
INSTITUTION MAINTAINING THE RELEASE ACCOUNT TO INVEST THE FUNDS HELD THEREIN IN
ONE OR MORE SPECIFIC PERMITTED INVESTMENTS BEARING INTEREST OR SOLD AT A
DISCOUNT, AND MATURING, UNLESS PAYABLE ON DEMAND, NOT LATER THAN THE BUSINESS
DAY IMMEDIATELY PRECEDING THE DAY SUCH AMOUNTS ARE REQUIRED TO BE DISTRIBUTED
PURSUANT TO SECTION 3.05(B), WHICH MAY BE IN THE FORM OF A STANDING DIRECTION.


 


(C)                                  THE PROPERTY MANAGER MAY DIRECT ANY
INSTITUTION MAINTAINING THE SERVICING ACCOUNTS WITH RESPECT TO LEASE SECURITY
DEPOSITS TO INVEST THE FUNDS HELD THEREIN IN ONE OR MORE PERMITTED INVESTMENTS
BEARING INTEREST OR SOLD AT A DISCOUNT, AND MATURING, UNLESS PAYABLE ON DEMAND,
NOT LATER THAN THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY SUCH AMOUNTS ARE
REQUIRED TO BE DISTRIBUTED PURSUANT TO THE RELATED LEASE AND THIS AGREEMENT,
WHICH MAY BE IN THE FORM OF A STANDING DIRECTION.


 


(D)                                 [RESERVED]


 


(E)                                  ALL PERMITTED INVESTMENTS IN THE COLLECTION
ACCOUNT, THE RELEASE ACCOUNT AND THE SERVICING ACCOUNTS SHALL BE HELD TO
MATURITY, UNLESS PAYABLE ON DEMAND. ANY INVESTMENT OF FUNDS IN THE COLLECTION
ACCOUNT, THE RELEASE ACCOUNT AND THE SERVICING ACCOUNTS SHALL BE MADE IN THE
NAME OF THE INDENTURE TRUSTEE (IN ITS CAPACITY AS SUCH). THE PROPERTY MANAGER
SHALL PROMPTLY DELIVER TO THE INDENTURE TRUSTEE, AND THE INDENTURE TRUSTEE SHALL
MAINTAIN CONTINUOUS POSSESSION OF, ANY PERMITTED INVESTMENT THAT IS EITHER (I) A
“CERTIFICATED SECURITY,” AS SUCH TERM IS DEFINED IN THE UNIFORM COMMERCIAL CODE,
OR (II) OTHER PROPERTY IN WHICH A SECURED PARTY MAY PERFECT ITS SECURITY
INTEREST BY POSSESSION UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER APPLICABLE
LAW. IF AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR THE
SERVICING ACCOUNTS ARE AT ANY TIME INVESTED IN A PERMITTED INVESTMENT PAYABLE ON
DEMAND, THE PROPERTY MANAGER SHALL:

 

49

--------------------------------------------------------------------------------


 

(I)                                     CONSISTENT WITH ANY NOTICE REQUIRED TO
BE GIVEN THEREUNDER, DEMAND THAT PAYMENT THEREON BE MADE ON THE LAST DAY SUCH
PERMITTED INVESTMENT MAY OTHERWISE MATURE THEREUNDER IN AN AMOUNT EQUAL TO THE
LESSER OF (1) ALL AMOUNTS THEN PAYABLE THEREUNDER AND (2) THE AMOUNT REQUIRED TO
BE WITHDRAWN ON SUCH DATE; AND

 

(II)                                  DEMAND PAYMENT OF ALL AMOUNTS DUE
THEREUNDER PROMPTLY UPON DETERMINATION BY THE PROPERTY MANAGER THAT SUCH
PERMITTED INVESTMENT WOULD NOT CONSTITUTE A PERMITTED INVESTMENT IN RESPECT OF
FUNDS THEREAFTER ON DEPOSIT IN THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR
THE SERVICING ACCOUNTS, AS APPLICABLE.

 


(F)                                    INTEREST AND INVESTMENT INCOME REALIZED
ON FUNDS DEPOSITED IN THE COLLECTION ACCOUNT AND, IF APPLICABLE, THE RELEASE
ACCOUNT, TO THE EXTENT OF THE NET INVESTMENT EARNINGS, IF ANY, FOR EACH
COLLECTION PERIOD, SHALL BE DEPOSITED TO THE COLLECTION ACCOUNT AND ADDED TO THE
AVAILABLE AMOUNT FOR SUCH COLLECTION PERIOD. NOTWITHSTANDING THE INVESTMENT OF
FUNDS HELD IN THE COLLECTION ACCOUNT, FOR PURPOSES OF THE CALCULATIONS
HEREUNDER, INCLUDING THE CALCULATION OF THE AVAILABLE AMOUNT, THE AMOUNTS SO
INVESTED SHALL BE DEEMED TO REMAIN ON DEPOSIT IN THE COLLECTION ACCOUNT. EXCEPT
AS PROVIDED IN SECTION 5.03(A), THE PROPERTY MANAGER SHALL HAVE NO LIABILITY FOR
ANY INVESTMENT OF FUNDS IN THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR
SERVICING ACCOUNT.


 


(G)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, IF ANY DEFAULT OCCURS IN THE MAKING OF A PAYMENT DUE UNDER ANY
PERMITTED INVESTMENT, OR IF A DEFAULT OCCURS IN ANY OTHER PERFORMANCE REQUIRED
UNDER ANY PERMITTED INVESTMENT, THE PROPERTY MANAGER MAY TAKE SUCH ACTION AS
MAY BE APPROPRIATE TO ENFORCE SUCH PAYMENT OR PERFORMANCE, INCLUDING THE
INSTITUTION AND PROSECUTION OF APPROPRIATE PROCEEDINGS.


 

Section 3.07.                                     Maintenance of Insurance
Policies; Errors and Omissions and Fidelity Coverage.

 


(A)                                  THE PROPERTY MANAGER (OTHER THAN WITH
RESPECT TO SPECIALLY SERVICED ASSETS) AND THE SPECIAL SERVICER (WITH RESPECT TO
SPECIALLY SERVICED ASSETS) SHALL USE REASONABLE EFFORTS IN ACCORDANCE WITH THE
SERVICING STANDARD TO CAUSE THE RELATED OBLIGOR TO MAINTAIN FOR EACH MORTGAGED
PROPERTY ALL INSURANCE COVERAGE AS IS REQUIRED UNDER THE TERMS OF SUCH LEASE OR
MORTGAGE LOAN, AS APPLICABLE (INCLUDING FOR THE AVOIDANCE OF DOUBT, ANY
ENVIRONMENTAL POLICY); PROVIDED, THAT IF AND TO THE EXTENT THAT ANY SUCH LEASE
PERMITS THE LESSOR THEREUNDER ANY DISCRETION (BY WAY OF CONSENT, APPROVAL OR
OTHERWISE) AS TO THE INSURANCE COVERAGE THAT THE RELATED OBLIGOR IS REQUIRED TO
MAINTAIN, THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE,
SHALL EXERCISE SUCH DISCRETION IN A MANNER CONSISTENT WITH THE SERVICING
STANDARD, WITH A VIEW TOWARDS REQUIRING INSURANCE COMPARABLE TO THAT REQUIRED
UNDER OTHER SIMILAR LEASES OR MORTGAGE LOANS WITH EXPRESS PROVISIONS GOVERNING
SUCH MATTERS; AND PROVIDED, FURTHER, THAT, IF AND TO THE EXTENT THAT A LEASE OR
MORTGAGE LOAN SO PERMITS, THE RELATED OBLIGOR SHALL BE REQUIRED TO OBTAIN THE
REQUIRED INSURANCE COVERAGE FROM QUALIFIED INSURERS THAT HAVE A CLAIMS-PAYING
ABILITY RATED AT LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE. IF SUCH OBLIGOR
DOES NOT MAINTAIN THE REQUIRED INSURANCE OR, WITH RESPECT TO ANY ENVIRONMENTAL
POLICY IN PLACE AS OF THE RELATED SERIES CLOSING DATE OR TRANSFER DATE, THE
PROPERTY MANAGER WILL ITSELF

 

50

--------------------------------------------------------------------------------


 


CAUSE SUCH INSURANCE TO BE MAINTAINED WITH QUALIFIED INSURERS; PROVIDED, THAT
THE PROPERTY MANAGER SHALL NOT BE REQUIRED TO MAINTAIN SUCH INSURANCE IF THE
INDENTURE TRUSTEE (AS MORTGAGEE OF RECORD ON BEHALF OF THE NOTEHOLDERS) DOES NOT
HAVE AN INSURABLE INTEREST OR THE PROPERTY MANAGER HAS DETERMINED (IN ITS
REASONABLE JUDGMENT IN ACCORDANCE WITH THE SERVICING STANDARD) THAT EITHER
(I) SUCH INSURANCE IS NOT AVAILABLE AT A COMMERCIALLY REASONABLE RATE AND THE
SUBJECT HAZARDS ARE AT THE TIME NOT COMMONLY INSURED AGAINST BY PRUDENT OWNERS
OF PROPERTIES SIMILAR TO THE MORTGAGED PROPERTY LOCATED IN OR AROUND THE REGION
IN WHICH SUCH MORTGAGED PROPERTY IS LOCATED OR (II) SUCH INSURANCE IS NOT
AVAILABLE AT ANY RATE. SUBJECT TO SECTION 3.17(B), THE SPECIAL SERVICER SHALL
ALSO USE REASONABLE EFFORTS TO CAUSE TO BE MAINTAINED FOR EACH REO PROPERTY NO
LESS INSURANCE COVERAGE THAN WAS PREVIOUSLY REQUIRED OF THE OBLIGOR UNDER THE
RELATED MORTGAGE OR LEASE AND AT A MINIMUM, (I) HAZARD INSURANCE WITH A
REPLACEMENT COST RIDER AND (II) COMPREHENSIVE GENERAL LIABILITY INSURANCE, IN
EACH CASE, IN AN AMOUNT CUSTOMARY FOR THE TYPE AND GEOGRAPHIC LOCATION OF SUCH
REO PROPERTY AND CONSISTENT WITH THE SERVICING STANDARD; PROVIDED, THAT ALL SUCH
INSURANCE SHALL BE OBTAINED FROM QUALIFIED INSURERS THAT, IF THEY ARE PROVIDING
CASUALTY INSURANCE, SHALL HAVE A CLAIMS-PAYING ABILITY RATED AT LEAST “A-:VIII”
BY A.M. BEST’S KEY RATING GUIDE. THE COST OF ANY SUCH INSURANCE COVERAGE
OBTAINED BY EITHER THE PROPERTY MANAGER OR THE SPECIAL SERVICER SHALL BE
A PROPERTY PROTECTION ADVANCE TO BE PAID BY THE PROPERTY MANAGER. ALL SUCH
INSURANCE POLICIES SHALL CONTAIN (IF THEY INSURE AGAINST LOSS TO PROPERTY) A
“STANDARD” MORTGAGEE CLAUSE, WITH LOSS PAYABLE TO THE PROPERTY MANAGER, AS AGENT
OF AND FOR THE ACCOUNT OF THE APPLICABLE ISSUER AND THE INDENTURE TRUSTEE, AND
SHALL BE ISSUED BY AN INSURER AUTHORIZED UNDER APPLICABLE LAW TO ISSUE SUCH
INSURANCE. ANY AMOUNTS COLLECTED BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER
UNDER ANY SUCH POLICIES (OTHER THAN AMOUNTS TO BE APPLIED TO THE RESTORATION OR
REPAIR OF THE RELATED MORTGAGED PROPERTY OR AMOUNTS TO BE RELEASED TO THE
RELATED TENANT, IN EACH CASE IN ACCORDANCE WITH THE SERVICING STANDARD) SHALL BE
DEPOSITED IN THE COLLECTION ACCOUNT, SUBJECT TO WITHDRAWAL PURSUANT TO
SECTION 2.11 OF THE INDENTURE.


 


(B)                                 THE PROPERTY MANAGER OR SPECIAL SERVICER
MAY SATISFY ITS OBLIGATIONS UNDER SECTION 3.07(A) BY OBTAINING, MAINTAINING OR
CAUSING TO BE MAINTAINED A BLANKET OR FORCED PLACE INSURANCE POLICY. IF
APPLICABLE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER SHALL OBTAIN AND
MAINTAIN, OR CAUSE TO BE OBTAINED AND MAINTAINED ON BEHALF OF EACH APPLICABLE
ISSUER, A MASTER FORCED PLACE INSURANCE POLICY OR A BLANKET POLICY (OR AN
ENDORSEMENT TO AN EXISTING POLICY) INSURING AGAINST HAZARD LOSSES (NOT OTHERWISE
INSURED BY A TENANT OR BORROWER DUE TO A DEFAULT BY SUCH TENANT OR BORROWER
UNDER THE INSURANCE COVENANTS OF ITS LEASE OR MORTGAGE LOAN OR BECAUSE A TENANT
OR BORROWER PERMITTED TO SELF-INSURE FAILS TO PAY FOR CASUALTY LOSSES) ON THE
APPLICABLE MORTGAGED PROPERTIES THAT IT IS REQUIRED TO SERVICE AND ADMINISTER,
WHICH POLICY SHALL (I) BE OBTAINED FROM A QUALIFIED INSURER HAVING A
CLAIMS-PAYING ABILITY RATED AT LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE
AND AT LEAST “A” BY S&P, AND (II) PROVIDE PROTECTION EQUIVALENT TO THE
INDIVIDUAL POLICIES OTHERWISE REQUIRED UNDER SECTION 3.07(A). THE PROPERTY
MANAGER AND THE SPECIAL SERVICER SHALL BEAR THE COST OF ANY PREMIUM PAYABLE IN
RESPECT OF ANY SUCH BLANKET POLICY (OTHER THAN BLANKET POLICIES SPECIFICALLY
OBTAINED FOR MORTGAGED PROPERTIES OR REO PROPERTIES) WITHOUT RIGHT OF
REIMBURSEMENT; PROVIDED, THAT IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS THE CASE MAY BE, CAUSES ANY MORTGAGED PROPERTY OR REO PROPERTY TO BE COVERED
BY SUCH BLANKET POLICY, THE INCREMENTAL COSTS OF SUCH INSURANCE APPLICABLE TO
SUCH MORTGAGED PROPERTY OR REO PROPERTY SHALL CONSTITUTE, AND BE REIMBURSABLE
AS, A PROPERTY PROTECTION ADVANCE TO THE EXTENT THAT, EXCEPT WITH RESPECT TO AN
REO PROPERTY, SUCH BLANKET POLICY PROVIDES INSURANCE THAT THE RELATED BORROWER
OR TENANT, AS

 

51

--------------------------------------------------------------------------------


 


APPLICABLE, HAS FAILED TO MAINTAIN. IF THE PROPERTY MANAGER OR SPECIAL SERVICER,
AS APPLICABLE, CAUSES ANY MORTGAGED PROPERTY OR REO PROPERTY TO BE COVERED BY A
FORCE-PLACED INSURANCE POLICY, THE INCREMENTAL COSTS OF SUCH INSURANCE
APPLICABLE TO SUCH MORTGAGED PROPERTY OR REO PROPERTY (I.E., OTHER THAN ANY
MINIMUM OR STANDBY PREMIUM PAYABLE FOR SUCH POLICY WHETHER OR NOT ANY MORTGAGED
PROPERTY OR REO PROPERTY IS COVERED THEREBY) SHALL BE PAID AS A
PROPERTY PROTECTION ADVANCE. SUCH POLICY MAY CONTAIN A DEDUCTIBLE CLAUSE (NOT IN
EXCESS OF A CUSTOMARY AMOUNT) IN WHICH CASE THE PROPERTY MANAGER OR THE SPECIAL
SERVICER, AS APPROPRIATE, SHALL, IF THERE SHALL NOT HAVE BEEN MAINTAINED ON THE
RELATED MORTGAGED PROPERTY OR REO PROPERTY A HAZARD INSURANCE POLICY COMPLYING
WITH THE REQUIREMENTS OF SECTION 3.07(A) AND THERE SHALL HAVE BEEN ONE OR MORE
LOSSES THAT WOULD HAVE BEEN COVERED BY SUCH POLICY, PROMPTLY DEPOSIT INTO THE
COLLECTION ACCOUNT FROM ITS OWN FUNDS THE AMOUNT NOT OTHERWISE PAYABLE UNDER THE
BLANKET POLICY IN CONNECTION WITH SUCH LOSS OR LOSSES BECAUSE OF SUCH DEDUCTIBLE
CLAUSE. THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPROPRIATE, SHALL
PREPARE AND PRESENT, ON BEHALF OF ITSELF, THE INDENTURE TRUSTEE AND THE
APPLICABLE ISSUER, CLAIMS UNDER ANY SUCH BLANKET POLICY IN A TIMELY FASHION IN
ACCORDANCE WITH THE TERMS OF SUCH POLICY. ANY PAYMENTS ON SUCH POLICY SHALL BE
MADE TO THE PROPERTY MANAGER AS AGENT OF AND FOR THE ACCOUNT OF THE APPLICABLE
ISSUER, THE NOTEHOLDERS AND THE INDENTURE TRUSTEE.


 


(C)                                  EACH OF THE PROPERTY MANAGER, THE SPECIAL
SERVICER AND THE BACK-UP MANAGER SHALL AT ALL TIMES DURING THE TERM OF THIS
AGREEMENT (OR, IN THE CASE OF THE SPECIAL SERVICER, AT ALL TIMES DURING THE TERM
OF THIS AGREEMENT IN WHICH SPECIALLY SERVICED ASSETS EXIST AS PART OF THE
COLLATERAL) KEEP IN FORCE WITH A QUALIFIED INSURER HAVING A CLAIMS PAYING
ABILITY RATED AT LEAST “A:VIII” BY A.M. BEST’S KEY RATING GUIDE AND AT LEAST “A”
BY S&P, A FIDELITY BOND IN SUCH FORM AND AMOUNT AS WOULD NOT ADVERSELY AFFECT
ANY RATING ASSIGNED BY ANY RATING AGENCY TO THE NOTES WITHOUT GIVING EFFECT TO
ANY INSURANCE POLICY (AS EVIDENCED IN WRITING FROM EACH RATING AGENCY). EACH OF
THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL BE DEEMED TO HAVE COMPLIED
WITH THE FOREGOING PROVISION IF AN AFFILIATE THEREOF HAS SUCH FIDELITY BOND
COVERAGE AND, BY THE TERMS OF SUCH FIDELITY BOND, THE COVERAGE AFFORDED
THEREUNDER EXTENDS TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE. SUCH FIDELITY BOND SHALL PROVIDE THAT IT MAY NOT BE CANCELED WITHOUT TEN
(10) DAYS’ PRIOR WRITTEN NOTICE TO THE ISSUERS AND EACH INSURER.


 

Each of the Property Manager, the Special Servicer and the Back-up Manager shall
at all times during the term of this Agreement (or, in the case of the Special
Servicer, at all times during the term of this Agreement in which Specially
Serviced Assets exist as part of the Collateral) also keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A: VIII”
by A.M. Best’s Key Rating Guide and at least “A” by S&P, a policy or policies of
insurance covering loss occasioned by the errors and omissions of its officers,
employees and agents in connection with its servicing obligations hereunder,
which policy or policies shall name the Indenture Trustee as an additional
insured and shall be in such form and amount as would not adversely affect any
rating assigned by any Rating Agency to the Notes without giving effect to any
Insurance Policy (as evidenced in writing from each Rating Agency). Each of the
Property Manager and the Special Servicer shall be deemed to have complied with
the foregoing provisions if an Affiliate thereof has such insurance and, by the
terms of such policy or policies, the coverage afforded thereunder extends to
the Property Manager or the Special Servicer, as the

 

52

--------------------------------------------------------------------------------


 

case may be. Any such errors and omissions policy shall provide that it may not
be canceled without ten (10) days’ prior written notice to the Issuers and each
Insurer.

 

Each of the Property Manager and the Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement in which Specially Serviced Assets exist
as part of the Collateral) also, on behalf of the Issuers, keep in force with a
Qualified Insurer having a claims-paying ability rated at least “A:VIII” by A.M.
Best’s Key Rating Guide and at least “A” by S&P, a lessor’s general liability
insurance policy or policies, which policy or policies shall be in such form and
amount as would not adversely affect any rating assigned by any Rating Agency to
the Notes without giving effect to any Insurance Policy (as evidenced in writing
from each Rating Agency). Any such general liability insurance policy shall
provide that it may not be canceled without ten (10) days’ prior written notice
to the Issuers, each Insurer and the Indenture Trustee. Any payments on such
policy shall be made to the Property Manager as agent of and for the account of
any applicable Issuer and the Indenture Trustee.

 

If the Property Manager (or its corporate parent), the Special Servicer (or its
corporate parent) or the Back-Up Manager (or its corporate parent), as
applicable, are rated not lower than “A2” by Moody’s, “A” by S&P and “A” by
Fitch (or each Insurer consents in writing), the Property Manager, the Special
Servicer or the Back-Up Manager, as applicable, may self-insure with respect to
any insurance coverage or fidelity bond coverage required hereunder, in which
case it shall not be required to maintain an insurance policy with respect to
such coverage; provided, that Spirit Finance may not self-insure with respect to
any such insurance coverage or fidelity bond.

 

Section 3.08.                                     Enforcement of Alienation
Clauses; Consent to Assignment.

 

With respect to those Leases and Mortgage Loans it is obligated to service
hereunder, each of the Property Manager and the Special Servicer, on behalf of
the Issuers and the Indenture Trustee for the benefit of the holders of the
Notes and the Insurers, shall enforce the restrictions contained in the related
Lease and Mortgage Loans or in any other document in the related Lease File or
Loan File on transfers or further encumbrances of the related Mortgaged Property
and Mortgage Loan and on transfers of interests in the related Tenant, unless it
has determined, consistent with the Servicing Standard, that waiver of such
restrictions would be in accordance with the Servicing Standard. After having
made any such determination, the Property Manager or the Special Servicer, as
the case may be, shall deliver to the Indenture Trustee (and the Property
Manager in the case of the Special Servicer) an Officer’s Certificate setting
forth the basis for such determination. In connection with any assignment or
sublet by a Tenant of its interest under a Lease, the applicable Issuer shall
not take any action to release such Tenant from its obligations under such Lease
unless a new Tenant approved by such Issuer assumes the obligations under such
Lease and any applicable requirements set forth in the applicable Lease have
been satisfied.

 

53

--------------------------------------------------------------------------------


 

Section 3.09.                                     Realization Upon Specially
Serviced Assets.

 


(A)                                  IF THE SPECIAL SERVICER HAS DETERMINED, IN
ITS GOOD FAITH AND REASONABLE JUDGMENT, THAT ANY MATERIAL DEFAULT RELATED TO A
SPECIALLY SERVICED ASSET WILL NOT BE CURED BY THE RELATED OBLIGOR, THE SPECIAL
SERVICER WILL BE REQUIRED TO EVALUATE THE POSSIBLE ALTERNATIVES AVAILABLE IN
ACCORDANCE WITH THE SERVICING STANDARD AND THIS AGREEMENT WITH RESPECT TO SUCH
SPECIALLY SERVICED ASSET. SUCH ALTERNATIVES MAY INCLUDE, AMONG OTHER THINGS,
MODIFICATION OR RESTRUCTURING OF THE RELATED MORTGAGE LOAN OR LEASE, SALE OR
EXCHANGE OF THE RELATED MORTGAGE LOAN OR MORTGAGED PROPERTY IN ACCORDANCE WITH
SECTION 3.18 OR THE ENFORCEMENT OF REMEDIES AVAILABLE UNDER THE RELATED MORTGAGE
LOAN OR LEASE IN ACCORDANCE WITH SECTION 3.19, INCLUDING FORECLOSURE OF THE
MORTGAGE LOAN OR EVICTION OF THE TENANT, AS APPLICABLE, AND THE RE-LEASING OF
THE RELATED MORTGAGED PROPERTY. SUBJECT TO ALL OTHER PROVISIONS AND LIMITATIONS
SET FORTH HEREIN, THE SPECIAL SERVICER SHALL TAKE SUCH ACTIONS WITH RESPECT TO
EACH SPECIALLY SERVICED ASSET AS IT DETERMINES IN ACCORDANCE WITH THE SERVICING
STANDARD, ACTING IN THE BEST INTERESTS OF THE APPLICABLE ISSUER, THE NOTEHOLDERS
AND THE INSURERS. IF THE PROPERTY MANAGER RE-LEASES ANY MORTGAGED PROPERTY, THE
PROPERTY MANAGER SHALL DELIVER TO THE INDENTURE TRUSTEE AND THE ISSUERS AN
AMENDED EXHIBIT A-1 REFLECTING THE ADDITION OF SUCH LEASE TO THE COLLATERAL
POOL. IF THE LEASE HAS NOT BEEN ASSUMED AND THE RELATED MORTGAGED PROPERTY HAS
NOT BEEN SOLD OR RE-LEASED WITHIN 24 MONTHS OF THE RELATED LEASE BECOMING A
SPECIALLY SERVICED ASSET, THE SERIES 2005-1 INSURER MAY, UPON WRITTEN NOTICE,
REQUIRE THE SPECIAL SERVICER TO SELL SUCH MORTGAGED PROPERTY IN ACCORDANCE WITH
SECTION 3.18 AND THE CASH PROCEEDS WILL BE APPLIED PURSUANT TO SECTION 3.05.


 


(B)                                 UPON THE REQUEST OF THE SPECIAL SERVICER,
THE PROPERTY MANAGER SHALL PAY, AS PROPERTY PROTECTION ADVANCES OR EMERGENCY
PROPERTY EXPENSES, AS APPLICABLE, IN ACCORDANCE WITH SECTION 3.17(C), ALL COSTS
AND EXPENSES (OTHER THAN COSTS OR EXPENSES THAT WOULD, IF INCURRED, CONSTITUTE A
NONRECOVERABLE PROPERTY PROTECTION ADVANCE) INCURRED IN CONNECTION WITH EACH
SPECIALLY SERVICED ASSET, AND SHALL BE ENTITLED TO REIMBURSEMENT THEREFOR AS
PROVIDED IN SECTION 2.11 OF THE INDENTURE. IF AND WHEN THE PROPERTY MANAGER OR
THE SPECIAL SERVICER DEEMS IT NECESSARY AND PRUDENT FOR PURPOSES OF ESTABLISHING
THE FAIR MARKET VALUE OF ANY MORTGAGED PROPERTY RELATED TO A SPECIALLY SERVICED
ASSET, THE SPECIAL SERVICER OR THE PROPERTY MANAGER; AS THE CASE MAY BE, IS
AUTHORIZED TO HAVE AN APPRAISAL DONE BY AN INDEPENDENT MAI-DESIGNATED APPRAISER
OR OTHER EXPERT (THE COST OF WHICH APPRAISAL SHALL CONSTITUTE A PROPERTY
PROTECTION ADVANCE).


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NEITHER THE PROPERTY MANAGER NOR THE SPECIAL SERVICER SHALL,
ON BEHALF OF THE APPLICABLE ISSUER, OBTAIN TITLE TO A MORTGAGED PROPERTY THAT
SECURES A MORTGAGE LOAN BY DEED IN LIEU OF FORECLOSURE OR OTHERWISE, OR TAKE ANY
OTHER ACTION WITH RESPECT TO ANY MORTGAGED PROPERTY THAT SECURES A MORTGAGE
LOAN, IF, AS A RESULT OF ANY SUCH ACTION, THE APPLICABLE ISSUER OR THE INDENTURE
TRUSTEE COULD, IN THE REASONABLE JUDGMENT OF THE PROPERTY MANAGER OR THE SPECIAL
SERVICER, AS THE CASE MAY BE, MADE IN ACCORDANCE WITH THE SERVICING STANDARD AND
WHICH SHALL BE BASED ON OPINIONS OF COUNSEL, BE CONSIDERED TO HOLD TITLE TO, TO
BE A “MORTGAGEE-IN-POSSESSION” OF, OR TO BE AN “OWNER” OR “OPERATOR” OF SUCH
MORTGAGED PROPERTY WITHIN THE MEANING OF CERCLA OR ANY COMPARABLE LAW, UNLESS:


 


(I)  THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE MAY BE, HAS
PREVIOUSLY DETERMINED IN ACCORDANCE WITH THE SERVICING STANDARD, BASED ON (X) A
PHASE I

 

54

--------------------------------------------------------------------------------


 


ENVIRONMENTAL ASSESSMENT OR COMPARABLE ENVIRONMENTAL ASSESSMENT (AND ANY
ADDITIONAL ENVIRONMENTAL TESTING, INVESTIGATION OR ANALYSIS THAT THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, DEEMS NECESSARY AND PRUDENT) OF
SUCH MORTGAGED PROPERTY CONDUCTED BY AN INDEPENDENT PERSON WHO REGULARLY
CONDUCTS SUCH ENVIRONMENTAL TESTING, INVESTIGATION OR ANALYSIS, OR (Y) ANY
ENVIRONMENTAL TESTING, INVESTIGATION AND/OR ANALYSIS CONDUCTED IN CONNECTION
WITH ANY RELATED ENVIRONMENTAL POLICY, AND PERFORMED DURING THE TWELVE-MONTH
PERIOD PRECEDING ANY SUCH ACQUISITION OF TITLE OR OTHER ACTION AND IN EACH CASE
AFTER CONSULTATION WITH AN ENVIRONMENTAL EXPERT, THAT:


 


(A)                              THE MORTGAGED PROPERTY IS IN COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS AND REGULATIONS OR, IF NOT, THAT IT WOULD MAXIMIZE
THE RECOVERY TO THE APPLICABLE ISSUER ON A PRESENT VALUE BASIS (THE RELEVANT
DISCOUNTING OF ANTICIPATED COLLECTIONS TO BE PERFORMED AT THE RELEVANT INTEREST
RATE FOR THE APPLICABLE MORTGAGE LOAN OR THE CAPITALIZATION RATE USED IN RESPECT
OF THE LEASE FOR ANY MORTGAGED PROPERTY) TO ACQUIRE TITLE TO OR POSSESSION OF
THE MORTGAGED PROPERTY AND TO EFFECT SUCH COMPLIANCE, WHICH DETERMINATION SHALL
TAKE INTO ACCOUNT ANY COVERAGE AFFORDED UNDER ANY RELATED ENVIRONMENTAL POLICY
WITH RESPECT TO SUCH MORTGAGED PROPERTY; AND


 


(B)                                THERE ARE NO CIRCUMSTANCES OR CONDITIONS
PRESENT AT THE MORTGAGED PROPERTY RELATING TO THE USE, MANAGEMENT OR DISPOSAL OF
HAZARDOUS MATERIALS FOR WHICH INVESTIGATION, TESTING, MONITORING, CONTAINMENT,
CLEAN-UP OR REMEDIATION COULD BE REQUIRED UNDER ANY CURRENTLY APPLICABLE
ENVIRONMENTAL LAWS AND REGULATIONS OR, IF SUCH CIRCUMSTANCES OR CONDITIONS ARE
PRESENT FOR WHICH ANY SUCH ACTION COULD REASONABLY BE EXPECTED TO BE REQUIRED,
THAT IT WOULD MAXIMIZE THE RECOVERY TO THE APPLICABLE ISSUER ON A PRESENT VALUE
BASIS (THE RELEVANT DISCOUNTING OF ANTICIPATED COLLECTIONS TO BE PERFORMED AT
THE RELEVANT INTEREST RATE FOR THE APPLICABLE MORTGAGE LOAN OR THE
CAPITALIZATION RATE USED IN RESPECT OF THE LEASE FOR ANY MORTGAGED PROPERTY) TO
ACQUIRE TITLE TO OR POSSESSION OF THE MORTGAGED PROPERTY AND TO TAKE SUCH
ACTIONS, WHICH DETERMINATION SHALL TAKE INTO ACCOUNT ANY COVERAGE AFFORDED UNDER
ANY RELATED ENVIRONMENTAL POLICY WITH RESPECT TO SUCH MORTGAGED PROPERTY; AND


 


(II) IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, HAS
DETERMINED THAT THE MORTGAGED PROPERTY IS NOT IN COMPLIANCE WITH APPLICABLE
ENVIRONMENTAL LAWS OR REGULATIONS, OR THAT ANY SUCH CIRCUMSTANCES OR CONDITIONS
DESCRIBED IN CLAUSE (I)(B) ABOVE ARE PRESENT AT THE MORTGAGED PROPERTY, IT SHALL
HAVE NOTIFIED THE INDENTURE TRUSTEE IN WRITING THAT IT HAS DETERMINED THAT THE
APPLICABLE ISSUER OR THE INDENTURE TRUSTEE COULD NOT REASONABLY BE CONSIDERED TO
BE A POTENTIALLY RESPONSIBLE PARTY (WHICH DETERMINATION MAY BE BASED ON AN
OPINION OF COUNSEL THE COST OF WHICH SHALL BE A PROPERTY PROTECTION ADVANCE).


 


(D)                                 ANY SUCH DETERMINATION BY THE PROPERTY
MANAGER OR THE SPECIAL SERVICER SHALL BE EVIDENCED BY AN OFFICER’S CERTIFICATE
TO SUCH EFFECT DELIVERED TO THE INDENTURE TRUSTEE, THE CONTROLLING PARTIES AND,
IN THE CASE OF THE SPECIAL SERVICER, THE PROPERTY MANAGER, SPECIFYING ALL OF THE
BASES FOR SUCH DETERMINATION, SUCH OFFICER’S CERTIFICATE TO BE ACCOMPANIED BY
ALL RELATED ENVIRONMENTAL REPORTS. THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS

 

55

--------------------------------------------------------------------------------


 


APPROPRIATE, SHALL UNDERTAKE REASONABLE EFFORTS TO MAKE THE DETERMINATION
REFERRED TO IN CLAUSE (II) IMMEDIATELY ABOVE, AND MAY CONCLUSIVELY RELY ON ANY
RELATED ENVIRONMENTAL ASSESSMENTS REFERRED TO ABOVE IN MAKING SUCH
DETERMINATION. THE COST OF ANY SUCH ENVIRONMENTAL ASSESSMENTS, ADDITIONAL
ENVIRONMENTAL TESTING AND REMEDIAL, CORRECTIVE OR OTHER FURTHER ACTION
CONTEMPLATED BY CLAUSE (I)(A) AND CLAUSE (I)(B) IMMEDIATELY ABOVE, SHALL BE
REIMBURSED, TO THE EXTENT NOT PAID BY AN ENVIRONMENTAL INSURER OR OTHER PARTY
WITH LIABILITY FOR SUCH AMOUNTS, TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER
FROM THE COLLECTION ACCOUNT AS A PROPERTY PROTECTION ADVANCE PURSUANT TO
SECTION 3.05, SUBJECT TO SECTION 5.03.


 


(E)                                  IF THE ENVIRONMENTAL TESTING CONTEMPLATED
BY SECTION 3.09(C) ABOVE ESTABLISHES THAT ANY OF THE CONDITIONS SET FORTH IN
SECTION 3.09(C)(I)(A) AND (I)(B) IMMEDIATELY ABOVE HAVE NOT BEEN SATISFIED WITH
RESPECT TO ANY MORTGAGED PROPERTY, THE PROPERTY MANAGER OR SPECIAL SERVICER, AS
APPLICABLE, SHALL TAKE SUCH ACTION AS IS IN ACCORDANCE WITH THE SERVICING
STANDARD AND, AT SUCH TIME AS IT DEEMS APPROPRIATE, MAY, ON BEHALF OF THE
APPLICABLE ISSUER AND THE INDENTURE TRUSTEE, RELEASE ALL OR A PORTION OF SUCH
MORTGAGED PROPERTY FROM THE LIEN OF THE RELATED MORTGAGE; PROVIDED, THAT PRIOR
TO THE RELEASE OF ALL OR A PORTION OF THE RELATED MORTGAGED PROPERTY FROM THE
LIEN OF THE RELATED MORTGAGE, (I) THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS APPLICABLE, SHALL HAVE NOTIFIED THE INDENTURE TRUSTEE IN WRITING OF ITS
INTENTION TO SO RELEASE ALL OR A PORTION OF SUCH MORTGAGED PROPERTY, (II) THE
INDENTURE TRUSTEE SHALL HAVE NOTIFIED THE CONTROLLING PARTIES IN WRITING OF THE
INTENTION TO SO RELEASE ALL OR A PORTION OF SUCH MORTGAGED PROPERTY AND
(III) THE SERIES 2005-1 INSURER HAS NOT OBJECTED TO SUCH RELEASE WITHIN 30 DAYS
OF THE DISTRIBUTION OF THE LAST OF SUCH NOTICES.


 


(F)                                    THE PROPERTY MANAGER OR THE SPECIAL
SERVICER, AS APPLICABLE, SHALL REPORT TO THE INDENTURE TRUSTEE, THE PROPERTY
MANAGER (IF APPLICABLE) AND THE INSURERS MONTHLY IN WRITING AS TO ANY ACTIONS
TAKEN BY SUCH PARTY WITH RESPECT TO ANY MORTGAGED PROPERTY AS TO WHICH THE
ENVIRONMENTAL TESTING CONTEMPLATED IN SECTION 3.09(C) HAS REVEALED THAT ANY OF
THE CONDITIONS SET FORTH IN THE FIRST SENTENCE OF EITHER
SECTION 3.09(C)(I)(A) OR (I)(B) HAVE NOT BEEN SATISFIED, IN EACH CASE UNTIL SUCH
MATTER HAS BEEN RESOLVED.


 


(G)                                 THE SPECIAL SERVICER SHALL HAVE THE RIGHT TO
DETERMINE, IN ACCORDANCE WITH THE SERVICING STANDARD, THE ADVISABILITY OF
SEEKING TO OBTAIN A DEFICIENCY JUDGMENT IF THE STATE IN WHICH THE COLLATERAL
SECURING A SPECIALLY SERVICED MORTGAGE LOAN IS LOCATED AND THE TERMS OF THE
MORTGAGE LOAN PERMIT SUCH AN ACTION AND SHALL, IN ACCORDANCE WITH THE SERVICING
STANDARD, SEEK SUCH DEFICIENCY JUDGMENT IF IT DEEMS ADVISABLE.


 


(H)                                 THE SPECIAL SERVICER SHALL PREPARE AND FILE
THE REPORTS OF FORECLOSURES AND ABANDONMENTS OF ANY MORTGAGED PROPERTY AND THE
INFORMATION RETURNS RELATING TO CANCELLATION OF INDEBTEDNESS INCOME WITH RESPECT
TO ANY MORTGAGED PROPERTY REQUIRED BY SECTIONS 6050J AND 6050P OF THE CODE AND
PROMPTLY DELIVER TO THE INSURERS AND THE INDENTURE TRUSTEE AN OFFICER’S
CERTIFICATE STATING THAT SUCH REPORTS HAVE BEEN FILED. SUCH REPORTS SHALL BE IN
FORM AND SUBSTANCE SUFFICIENT TO MEET THE REPORTING REQUIREMENTS IMPOSED BY
SECTIONS 6050J AND 6050P OF THE CODE.


 


(I)                                     ALL SALES OF MORTGAGED PROPERTIES
PURSUANT TO THIS SECTION 3.09 SHALL BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.18 AND ARTICLE VII AS APPLICABLE.

 

56

--------------------------------------------------------------------------------


 

(j)                                     Unless the Series 2005-1 Controlling
Party or the Series 2005-1 Insurer provides written notice of an approval or
objection with respect to any action proposed by the Property Manager, the
Special Servicer or the Back-Up Manager pursuant to this Section 3.09,
Section 3.18 or as otherwise provided herein within 30 days after the related
request for approval or consent is given to the Series 2005-1 Controlling Party
or to the Series 2005-1 Insurer, such approval or consent shall be deemed to
have been denied by the Series 2005-1 Controlling Party or the Series 2005-1
Insurer, as applicable. Notwithstanding the foregoing, the Special Servicer
may take action prior to the lapse of either such 30-day period or at any other
time without the consent of the Series 2005-1 Controlling Party or the
Series 2005-1 Insurer if it determines, in accordance with the Servicing
Standard, that such action is required by the Servicing Standard in order to
avoid a material adverse effect on the Noteholders and is in the nature of an
emergency.

 

Section 3.10.                                     Issuers, Custodian and
Indenture Trustee to Cooperate; Release of Lease Files and Loan Files.

 


(A)                                  IF FROM TIME TO TIME, AND AS APPROPRIATE
FOR SERVICING OF ANY MORTGAGE LOAN, LEASE, ASSUMPTION OF A LEASE, MODIFICATION
OF A LEASE OR THE RE-LEASE OR SALE OF ANY MORTGAGED PROPERTY, THE PROPERTY
MANAGER OR THE SPECIAL SERVICER SHALL OTHERWISE REQUIRE THE USE OF ANY LEASE
FILE OR LOAN FILE, AS APPLICABLE (OR ANY PORTION THEREOF), THE CUSTODIAN, UPON
REQUEST OF THE PROPERTY MANAGER AND RECEIPT FROM THE PROPERTY MANAGER OF A
REQUEST FOR RELEASE IN THE FORM OF EXHIBIT B ATTACHED HERETO SIGNED BY A
SERVICING OFFICER THEREOF, OR UPON REQUEST OF THE SPECIAL SERVICER AND RECEIPT
FROM THE SPECIAL SERVICER OF A REQUEST FOR RELEASE IN THE FORM OF EXHIBIT C
ATTACHED HERETO, SHALL RELEASE SUCH LEASE FILE OR LOAN FILE, AS APPLICABLE (OR
PORTION THEREOF), TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE. UPON RETURN OF SUCH LEASE FILE OR LOAN FILE, AS APPLICABLE (OR PORTION
THEREOF), TO THE CUSTODIAN, OR UPON THE SPECIAL SERVICER’S DELIVERY TO THE
INDENTURE TRUSTEE OF AN OFFICER’S CERTIFICATE STATING THAT (I) SUCH LEASE OR
MORTGAGE LOAN HAS BEEN LIQUIDATED AND ALL AMOUNTS RECEIVED OR TO BE RECEIVED IN
CONNECTION WITH SUCH LEASE OR MORTGAGE LOAN ARE REQUIRED TO BE DEPOSITED INTO
THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.04(A) HAVE BEEN OR WILL BE SO
DEPOSITED OR (II) SUCH MORTGAGED PROPERTY HAS BEEN SOLD, A COPY OF THE REQUEST
FOR RELEASE SHALL BE RELEASED BY THE INDENTURE TRUSTEE TO THE PROPERTY MANAGER
OR THE SPECIAL SERVICER, AS APPLICABLE.


 


(B)                                 WITHIN SEVEN (7) BUSINESS DAYS OF THE
SPECIAL SERVICER’S REQUEST THEREFOR (OR, IF THE SPECIAL SERVICER NOTIFIES THE
ISSUERS, THE INSURERS AND THE INDENTURE TRUSTEE OF AN EXIGENCY, WITHIN SUCH
SHORTER PERIOD AS IS REASONABLE UNDER THE CIRCUMSTANCES), EACH OF THE APPLICABLE
ISSUER AND THE INDENTURE TRUSTEE SHALL EXECUTE AND DELIVER TO THE SPECIAL
SERVICER, IN THE FORM SUPPLIED TO THE APPLICABLE ISSUER AND THE INDENTURE
TRUSTEE BY THE SPECIAL SERVICER, ANY COURT PLEADINGS, LEASES, SALE DOCUMENTS OR
OTHER DOCUMENTS REASONABLY NECESSARY TO THE RE-LEASE, FORECLOSURE OR SALE IN
RESPECT OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY OR TO ANY LEGAL ACTION
BROUGHT TO OBTAIN JUDGMENT AGAINST ANY OBLIGOR ON THE RELATED LEASE OR MORTGAGE
LOAN OR TO OBTAIN A JUDGMENT AGAINST AN OBLIGOR, OR TO ENFORCE ANY OTHER
REMEDIES OR RIGHTS PROVIDED BY THE LEASE OR MORTGAGE LOAN OR OTHERWISE AVAILABLE
AT LAW OR IN EQUITY OR TO DEFEND ANY LEGAL ACTION OR COUNTERCLAIM FILED AGAINST
THE APPLICABLE ISSUER, THE PROPERTY MANAGER OR THE SPECIAL SERVICER; PROVIDED,
THAT EACH OF THE APPLICABLE ISSUER AND THE INDENTURE TRUSTEE MAY ALTERNATIVELY
EXECUTE AND DELIVER TO THE SPECIAL SERVICER, IN THE FORM SUPPLIED TO THE
APPLICABLE ISSUER AND THE INDENTURE TRUSTEE BY THE SPECIAL SERVICER, A LIMITED
POWER OF ATTORNEY

 

57

--------------------------------------------------------------------------------


 


SUBSTANTIALLY IN THE FORM OF EXHIBIT D ISSUED IN FAVOR OF THE SPECIAL SERVICER
AND EMPOWERING THE SPECIAL SERVICER TO EXECUTE AND DELIVER ANY OR ALL OF SUCH
PLEADINGS OR DOCUMENTS ON BEHALF OF THE APPLICABLE ISSUER OR THE INDENTURE
TRUSTEE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT NEITHER THE APPLICABLE
ISSUER NOR THE INDENTURE TRUSTEE SHALL BE HELD LIABLE FOR ANY MISUSE OF SUCH
POWER OF ATTORNEY BY THE SPECIAL SERVICER. TOGETHER WITH SUCH PLEADINGS OR
DOCUMENTS (OR SUCH POWER OF ATTORNEY EMPOWERING THE SPECIAL SERVICER TO EXECUTE
THE SAME ON BEHALF OF THE APPLICABLE ISSUER AND THE INDENTURE TRUSTEE), THE
SPECIAL SERVICER SHALL DELIVER TO EACH OF THE APPLICABLE ISSUER AND THE
INDENTURE TRUSTEE AN OFFICER’S CERTIFICATE REQUESTING THAT SUCH PLEADINGS OR
DOCUMENTS (OR SUCH POWER OF ATTORNEY EMPOWERING THE SPECIAL SERVICER TO EXECUTE
THE SAME ON BEHALF OF THE APPLICABLE ISSUER OR THE INDENTURE TRUSTEE, AS THE
CASE MAY BE) BE EXECUTED BY THE APPLICABLE ISSUER OR THE INDENTURE TRUSTEE AND
CERTIFYING AS TO THE REASON SUCH PLEADINGS OR DOCUMENTS ARE REQUIRED.


 


(C)                                  UPON THE PAYMENT IN FULL OF ANY MORTGAGE
LOAN, OR THE RECEIPT BY THE PROPERTY MANAGER OF A NOTIFICATION THAT PAYMENT IN
FULL SHALL BE ESCROWED IN A MANNER CUSTOMARY FOR SUCH PURPOSES, THE PROPERTY
MANAGER SHALL PROMPTLY NOTIFY THE INSURERS, THE CUSTODIAN AND THE INDENTURE
TRUSTEE BY A CERTIFICATION (WHICH CERTIFICATION SHALL BE IN THE FORM OF A
REQUEST FOR RELEASE IN THE FORM OF EXHIBIT B ATTACHED HERETO, SHALL BE
ACCOMPANIED BY THE FORM OF ANY NECESSARY RELEASE OR DISCHARGE AND SHALL INCLUDE
A STATEMENT TO THE EFFECT THAT ALL AMOUNTS RECEIVED OR TO BE RECEIVED IN
CONNECTION WITH SUCH PAYMENT WHICH ARE REQUIRED TO BE DEPOSITED IN THE
COLLECTION ACCOUNT PURSUANT TO SECTION 3.04(A) HAVE BEEN OR WILL BE SO
DEPOSITED) OF A SERVICING OFFICER (A COPY OF WHICH CERTIFICATION SHALL BE
DELIVERED TO THE SPECIAL SERVICER) AND SHALL REQUEST DELIVERY TO IT AND RELEASE
OF THE RELATED LOAN FILE. UPON RECEIPT OF SUCH CERTIFICATION AND REQUEST, THE
CUSTODIAN SHALL PROMPTLY CAUSE THE RELEASE OF THE RELATED LOAN FILE TO THE
PROPERTY MANAGER AND THE INDENTURE TRUSTEE SHALL DELIVER TO THE PROPERTY MANAGER
SUCH RELEASE OR DISCHARGE, DULY EXECUTED. EXCEPT CUSTOMARY FEES AND EXPENSES, NO
EXPENSES INCURRED IN CONNECTION WITH ANY INSTRUMENT OF SATISFACTION OR DEED OF
RECONVEYANCE SHALL BE CHARGEABLE TO THE COLLECTION ACCOUNT OR TO THE INDENTURE
TRUSTEE.


 

Section 3.11.                                     Servicing Compensation;
Interest on Property Protection Advances.

 


(A)                                  AS COMPENSATION FOR ITS ACTIVITIES
HEREUNDER, THE PROPERTY MANAGER SHALL BE ENTITLED TO RECEIVE THE PROPERTY
MANAGEMENT FEE WITH RESPECT TO EACH MORTGAGED PROPERTY AND MORTGAGE LOAN
INCLUDED IN THE COLLATERAL POOL. AS TO EACH SUCH MORTGAGED PROPERTY AND MORTGAGE
LOAN INCLUDED IN THE COLLATERAL POOL, THE PROPERTY MANAGEMENT FEE SHALL ACCRUE
AT THE RELATED PROPERTY MANAGEMENT FEE RATE ON THE BASIS OF THE COLLATERAL VALUE
OF EACH SUCH MORTGAGED PROPERTY AND MORTGAGE LOAN AND SHALL BE CALCULATED WITH
RESPECT TO EACH MORTGAGE LOAN ON THE SAME BASIS AS INTEREST ACCRUES ON SUCH
MORTGAGE LOAN AND WITH RESPECT TO EACH MORTGAGED PROPERTY ON A 30/360 BASIS. THE
RIGHT TO RECEIVE THE PROPERTY MANAGEMENT FEE MAY NOT BE TRANSFERRED IN WHOLE OR
IN PART EXCEPT IN CONNECTION WITH THE TRANSFER OF ALL OF THE PROPERTY MANAGER’S
RESPONSIBILITIES AND OBLIGATIONS UNDER THIS AGREEMENT. EARNED BUT UNPAID
PROPERTY MANAGEMENT FEES SHALL BE PAYABLE MONTHLY OUT OF GENERAL COLLECTIONS ON
DEPOSIT IN THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.05 AND SECTION 2.11 OF
THE INDENTURE.


 


(B)                                 SUBJECT TO THE LAST SENTENCE OF
SECTION 3.11(D), ON EACH REMITTANCE DATE, THE PROPERTY MANAGER SHALL BE ENTITLED
TO RECEIVE: (I) ALL RETURNED CHECK FEES, ASSUMPTION,

 

58

--------------------------------------------------------------------------------


 


MODIFICATION AND SIMILAR FEES AND LATE PAYMENT CHARGES FROM OBLIGORS WITH
RESPECT TO MORTGAGED PROPERTIES, LEASES AND MORTGAGE LOANS THAT ARE NOT
SPECIALLY SERVICED ASSETS; AND (II) ANY DEFAULT INTEREST COLLECTED ON A
MORTGAGED PROPERTY, LEASE OR MORTGAGE LOAN, BUT ONLY TO THE EXTENT THAT (X) SUCH
DEFAULT INTEREST IS ALLOCABLE TO THE PERIOD (NOT TO EXCEED 60 DAYS) WHEN SUCH
MORTGAGED PROPERTY, LEASE OR MORTGAGE LOAN DID NOT CONSTITUTE A SPECIALLY
SERVICED ASSET AND (Y) SUCH DEFAULT INTEREST IS NOT ALLOCABLE TO COVER INTEREST
PAYABLE TO THE PROPERTY MANAGER OR THE BACK-UP MANAGER WITH RESPECT TO ANY
PROPERTY PROTECTION ADVANCES MADE IN RESPECT OF SUCH MORTGAGE LOAN, LEASE OR
MORTGAGED PROPERTY (COLLECTIVELY, THE “PROPERTY MANAGER ADDITIONAL SERVICING
COMPENSATION”).


 


(C)                                  AS COMPENSATION FOR ITS ACTIVITIES
HEREUNDER, THE SPECIAL SERVICER SHALL BE ENTITLED TO RECEIVE THE SPECIAL
SERVICING FEE WITH RESPECT TO EACH SPECIALLY SERVICED ASSET. AS TO EACH
SPECIALLY SERVICED ASSET, THE SPECIAL SERVICING FEE SHALL ACCRUE FROM TIME TO
TIME AT THE SPECIAL SERVICING FEE RATE ON THE BASIS OF THE COLLATERAL VALUE OF
SUCH SPECIALLY SERVICED ASSET AND SHALL BE CALCULATED WITH RESPECT TO EACH
SPECIALLY SERVICED MORTGAGE LOAN ON THE SAME BASIS AS INTEREST ACCRUES ON SUCH
SPECIALLY SERVICED MORTGAGE LOAN AND WITH RESPECT TO EACH MORTGAGED PROPERTY
RELATED TO A SPECIALLY SERVICED LEASE ON A 30/360 BASIS. THE SPECIAL SERVICING
FEE WITH RESPECT TO ANY SPECIALLY SERVICED ASSET SHALL CEASE TO ACCRUE IF
(I) THE RELATED MORTGAGED PROPERTY IS SOLD OR EXCHANGED FOR A QUALIFIED
SUBSTITUTE MORTGAGED PROPERTY OR SUCH SPECIALLY SERVICED MORTGAGE LOAN IS SOLD
OR EXCHANGED FOR A QUALIFIED SUBSTITUTE MORTGAGE LOAN, AS APPLICABLE, OR
(II) SUCH SPECIALLY SERVICED ASSET BECOMES A CORRECTED LEASE OR A CORRECTED
MORTGAGE LOAN, AS APPLICABLE, OR (III) SUCH SPECIALLY SERVICED ASSET BECOMES A
LIQUIDATED LEASE OR LIQUIDATED MORTGAGE LOAN, AS APPLICABLE. EARNED BUT UNPAID
SPECIAL SERVICING FEES SHALL BE PAYABLE MONTHLY OUT OF COLLECTIONS ON DEPOSIT IN
THE COLLECTION ACCOUNT PURSUANT TO SECTION 3.05 HEREOF AND SECTION 2.11 OF THE
INDENTURE.


 

The Special Servicer’s right to receive the Special Servicing Fee may not be
transferred in whole or in part except in connection with the transfer of all of
the Special Servicer’s responsibilities and obligations under this Agreement.

 


(D)                                 SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 3.11(D), ON EACH PAYMENT DATE, THE SPECIAL SERVICER SHALL BE ENTITLED TO
RECEIVE: (I) ALL RETURNED CHECK FEES, ASSUMPTION, MODIFICATION AND SIMILAR FEES
AND LATE PAYMENT CHARGES RECEIVED ON OR WITH RESPECT TO THE SPECIALLY SERVICED
ASSETS; AND (II) ANY DEFAULT INTEREST COLLECTED ON A SPECIALLY SERVICED ASSET
(TO THE EXTENT THAT SUCH DEFAULT INTEREST IS NOT ALLOCABLE TO COVER INTEREST
PAYABLE TO THE PROPERTY MANAGER OR BACK-UP MANAGER WITH RESPECT TO ANY PROPERTY
PROTECTION ADVANCES MADE IN RESPECT OF THE RELATED MORTGAGE LOAN, LEASE OR
MORTGAGED PROPERTY) AS ADDITIONAL SERVICING COMPENSATION OUT OF FUNDS AVAILABLE
FOR SUCH PURPOSE PURSUANT TO SECTION 2.11 OF THE INDENTURE (COLLECTIVELY, THE
“SPECIAL SERVICER ADDITIONAL SERVICING COMPENSATION”). NOTWITHSTANDING THE
FOREGOING, IF THE SPECIAL SERVICER IS TERMINATED AT A TIME WHEN NO SERVICER
REPLACEMENT EVENT EXISTED WITH RESPECT TO THE SPECIAL SERVICER AND SUCH SPECIAL
SERVICER WAS SERVICING OR ADMINISTERING ANY SPECIALLY SERVICED ASSETS AS OF THE
DATE OF SUCH TERMINATION, AND SUCH SERVICING OR ADMINISTRATION HAD BEEN
CONTINUING FOR AT LEAST TWO (2) MONTHS, THEN THE TERMINATED SPECIAL SERVICER
WILL BE ENTITLED TO 50% OF ALL MODIFICATION FEES EARNED BY ITS SUCCESSOR WITH
RESPECT TO SUCH SPECIALLY SERVICED ASSETS DURING THE 12-MONTH PERIOD FOLLOWING
THE DATE OF SUCH TERMINATION.

 

59

--------------------------------------------------------------------------------


 


(E)                                  AS AND TO THE EXTENT PERMITTED BY
SECTION 2.11 OF THE INDENTURE, THE PROPERTY MANAGER AND THE BACK-UP MANAGER
SHALL EACH BE ENTITLED TO RECEIVE ADVANCE INTEREST ON THE AMOUNT OF EACH
PROPERTY PROTECTION ADVANCE MADE THEREBY FOR SO LONG AS SUCH PROPERTY PROTECTION
ADVANCE IS OUTSTANDING. THE PROPERTY MANAGER AND THE BACK-UP MANAGER SHALL BE
REIMBURSED FOR PROPERTY PROTECTION ADVANCES FROM FUNDS AVAILABLE FOR SUCH
PURPOSE PURSUANT TO SECTION 3.03(D), IN ACCORDANCE WITH SECTION 3.05(A) AND (B),
AND SECTION 2.11 OF THE INDENTURE.


 

The Property Manager and the Special Servicer shall each be required to pay all
ordinary expenses incurred by it in connection with its servicing activities
under this Agreement, including fees of any subservicers retained by it. In
addition, the Property Manager and the Special Servicer shall not be reimbursed
for its own internal costs and expenses and overhead expenses, such as office
space expenses, office equipment costs, supply costs or employee salaries or
related costs and expenses.

 

(f)                                    A Workout Fee shall be payable to the
Special Servicer with respect to each Corrected Mortgage Loan or Corrected
Lease. As to each such Corrected Mortgage Loan or Corrected Lease, the Workout
Fee will be payable out of, and shall be calculated by application of the
Workout Fee Rate to, each collection of rents, interest (other than Default
Interest) and principal (including scheduled payments, prepayments, Balloon
Payments and payments at maturity) received on such Mortgage Loan or Lease, as
applicable, so long as it remains a Corrected Lease or Corrected Mortgage Loan;
provided, that no Workout Fee shall be payable from, or based upon the receipt
of, Liquidation Proceeds collected in connection with (i) the purchase of any
Specially Serviced Mortgage Loan, Mortgaged Property related to any Specially
Serviced Lease or REO Property by the Property Manager or the Special Servicer
or (ii) the repurchase of any Specially Serviced Mortgage Loan or Mortgaged
Property related to any Specially Serviced Lease by the Originator or Support
Provider due to a Collateral Defect within the period provided to the Originator
and Support Provider to cure such Collateral Defect. In addition, no Workout Fee
shall be payable with respect to any Corrected Mortgage Loan or Corrected Lease
if and to the extent (i) such Mortgage Loan again becomes a Specially Serviced
Mortgage Loan under clause (b) of the definition of “Specially Serviced Mortgage
Loan” or the Lease again becomes a Specially Serviced Lease under clause (b) of
the definition of “Specially Serviced Lease” and (ii) no default under the
Mortgage Loan or Lease, as applicable, actually occurs, or if such default has
occurred, it is cured within the 60 days provided in such clauses; provided,
that a new Workout Fee will become payable if and when such Mortgage Loan or
Lease again ceases to be a Specially Serviced Asset. If the Special Servicer is
terminated (with or without cause) or resigns with respect to any or all of its
servicing duties, it shall retain the right to receive any and all Workout Fees
payable with respect to the Corrected Mortgage Loans or Corrected Leases during
the period that it had responsibility for servicing Specially Serviced Assets
(and the successor Special Servicer shall not be entitled to any portion of such
Workout Fees), in each case until the Workout Fee for any such Corrected
Mortgage Loan or Corrected Lease ceases to be payable in accordance with the
preceding sentence. If the Special Servicer is terminated for any reason or
resigns as Special Servicer hereunder, and prior to such resignation or
termination, such Specially Serviced Asset would have been a Corrected Mortgage
Loan or Corrected Lease but for the related Borrower or Tenant, as applicable,
having made three full and consecutive Monthly Payments as provided in the Lease
Documents or Loan Documents,

 

60

--------------------------------------------------------------------------------


 

then such terminated or resigning Special Servicer shall be entitled to all, and
the Successor Special Servicer shall be entitled to none, of the Workout Fee
payable in connection with such Specially Serviced Asset after it actually
becomes a Corrected Mortgage Loan or Corrected Lease, as applicable.

 

(g)                                 A Liquidation Fee shall be payable to the
Special Servicer with respect to (i) each Mortgage Loan or Mortgaged Property
repurchased by the related Originator or the Support Provider due to a
Collateral Defect if purchased after the applicable cure period, (ii) any
Specially Serviced Asset as to which the Special Servicer obtains a full,
partial or discounted payoff from the related Borrower of a Mortgage Loan or for
some or all of the Collateral Value from the Mortgaged Property related to a
Lease from the Tenant, or (iii) any Specially Serviced Asset or REO Property as
to which the Special Servicer recovers any Liquidation Proceeds; provided, that
no Liquidation Fee shall be payable from, or based upon the receipt of,
Liquidation Proceeds collected in connection with the purchase of any Specially
Serviced Mortgage Loan, Mortgaged Property related to any Specially Serviced
Lease or REO Property by the Property Manager or the Special Servicer. As to
each such Mortgage Loan or Lease repurchased by the related Originator or the
Support Provider as described above or any Specially Serviced Asset and REO
Property, the Liquidation Fee shall be payable out of the related payment or
proceeds and shall be calculated by application of the Liquidation Fee Rate to
such related payment or proceeds.

 

(h)                                 As compensation for its activities
hereunder, the Back-Up Manager shall be entitled to receive the Back-Up Fee with
respect to each Mortgaged Property and Mortgage Loan included in the Collateral
Pool. As to each such Mortgaged Property and Mortgage Loan included in the
Collateral Pool, the Back-Up Fee shall accrue at the related Back-Up Fee Rate on
the basis of the Collateral Value of each such Mortgaged Property and Mortgage
Loan. The right to receive the Back-Up Fee may not be transferred in whole or in
part except in connection with the transfer of all of the Back-Up Manager’s
responsibilities and obligations under this Agreement. Earned but unpaid Back-Up
Fees shall be payable monthly pursuant to Section 3.05(a) and Section 2.11 of
the Indenture.

 

Section 3.12.                                     Property Inspections;
Collection of Financial Statements; Delivery of Certain Reports.

 


(A)                                  IF A LEASE OR MORTGAGE LOAN BECOMES A
SPECIALLY SERVICED ASSET, THE SPECIAL SERVICER SHALL PERFORM A PHYSICAL
INSPECTION OF THE RELATED MORTGAGED PROPERTY AS SOON AS PRACTICABLE THEREAFTER
AND, IF SUCH LEASE OR MORTGAGE LOAN REMAINS A SPECIALLY SERVICED ASSET FOR MORE
THAN TWO YEARS, AT LEAST ANNUALLY THEREAFTER. THE SPECIAL SERVICER SHALL PREPARE
A WRITTEN REPORT OF EACH SUCH INSPECTION PERFORMED BY IT THAT SETS FORTH IN
DETAIL THE CONDITION OF THE RELATED MORTGAGED PROPERTY AND THAT SPECIFIES THE
EXISTENCE OF (I) ANY SALE OR TRANSFER OF SUCH MORTGAGED PROPERTY, OR (II) ANY
CHANGE IN THE CONDITION OR VALUE OF SUCH MORTGAGED PROPERTY THAT IT, IN ITS GOOD
FAITH AND REASONABLE JUDGMENT, CONSIDERS MATERIAL. THE SPECIAL SERVICER SHALL
DELIVER TO THE ISSUERS, THE INDENTURE TRUSTEE, THE PROPERTY MANAGER, THE
INSURERS AND THE RATING AGENCIES A COPY OF EACH SUCH WRITTEN REPORT PREPARED BY
IT DURING EACH CALENDAR QUARTER WITHIN 15 DAYS OF THE END OF SUCH QUARTER. THE
SPECIAL SERVICER SHALL RECEIVE REIMBURSEMENT FOR

 

61

--------------------------------------------------------------------------------


 


REASONABLE OUT-OF-POCKET EXPENSES RELATED TO ANY SUCH INSPECTION FROM THE
APPLICABLE ISSUERS PURSUANT TO SECTION 2.11(B) OF THE INDENTURE.


 


(B)                                 THE SPECIAL SERVICER, IN THE CASE OF ANY
SPECIALLY SERVICED ASSET, AND THE PROPERTY MANAGER, IN THE CASE OF ALL OTHER
LEASES AND MORTGAGE LOANS, SHALL MAKE REASONABLE EFFORTS TO COLLECT PROMPTLY
FROM EACH RELATED OBLIGOR AND REVIEW ANNUAL OPERATING STATEMENTS OF THE RELATED
MORTGAGED PROPERTIES AND FINANCIAL STATEMENTS OF SUCH OBLIGOR.


 


(C)                                  NOT LATER THAN DECEMBER 15 OF EACH YEAR,
COMMENCING DECEMBER 15, 2005, THE PROPERTY MANAGER SHALL DELIVER TO THE ISSUERS,
THE INDENTURE TRUSTEE, THE INSURERS AND THE SPECIAL SERVICER (I) FROM
INFORMATION, IF ANY, THAT THE PROPERTY MANAGER HAS MOST RECENTLY RECEIVED
PURSUANT TO SECTION 3.12(B), A REPORT SETTING FORTH THE AGGREGATE FIXED CHARGE
COVERAGE RATIOS OF ALL OBLIGORS FROM WHOM IT HAS RECEIVED FINANCIAL INFORMATION
SUFFICIENT TO PERMIT IT TO CALCULATE SUCH FIXED CHARGE COVERAGE RATIO (EITHER AT
THE “UNIT” LEVEL OR CORPORATE LEVEL, AS APPLICABLE) AND, IN EACH CASE,
IDENTIFYING THE PERIOD COVERED BY THE RELATED FINANCIAL STATEMENTS IN ITS
POSSESSION, AND (II) A SCHEDULE, IN THE FORM OF THE MORTGAGED PROPERTY
SCHEDULE OR MORTGAGE LOAN SCHEDULE, AS APPLICABLE, PREPARED AS OF THE APPLICABLE
SERIES CLOSING DATE OR, IF APPLICABLE, SUCH OTHER TRANSFER DATE, AND FURTHER
IDENTIFYING ON SUCH SCHEDULE EACH LEASE OR MORTGAGE LOAN (X) THAT HAS BECOME A
LIQUIDATED LEASE OR LIQUIDATED MORTGAGE LOAN SINCE THE MOST RECENT DELIVERY OF
SUCH SCHEDULE PURSUANT TO THIS SECTION 3.12(C)(II) (OR, IN THE CASE OF THE FIRST
SUCH DELIVERY, SINCE THE INITIAL CLOSING DATE), AND SPECIFYING THE DATE ON WHICH
THE SALE OR RE-LEASE OF THE RELATED MORTGAGED PROPERTY OR MORTGAGE LOAN OCCURRED
OR (Y) THAT HAS OTHERWISE TERMINATED IN ACCORDANCE WITH ITS TERMS AND, IN EACH
CASE, SPECIFYING THE DATE OF SUCH SALE, RE-LEASE OR TERMINATION, THE AMOUNT
COLLECTED IN CONNECTION THEREWITH AND THE AMOUNT OF ANY UNREIMBURSED PROPERTY
PROTECTION ADVANCES, EMERGENCY PROPERTY EXPENSES, EXTRAORDINARY EXPENSES AND
OTHER AMOUNTS DUE UNDER THE RELATED MORTGAGE LOAN OR LEASE INCURRED IN
CONNECTION THEREWITH.


 

Section 3.13.                                     Annual Statement as to
Compliance.

 

Each of the Property Manager and the Special Servicer shall deliver to the
Issuers, to each Insurer, to the Indenture Trustee and, in the case of the
Special Servicer, to the Property Manager, as soon as available, and in any
event by the 15th day after each March 31 of each year (or the next succeeding
Business Day if any such day is not a Business Day) beginning in March 2006, an
Officer’s Certificate stating, as to each signer thereof, that (i) a review of
the activities of the Property Manager or the Special Servicer, as the case
may be, during the prior calendar year, and of its performance under this
Agreement, has been made under such officer’s supervision, and (ii) to the best
of such officer’s knowledge, based on such review, the Property Manager or the
Special Servicer, as the case may be, complied in all material respects
throughout such period with the minimum servicing standards in this Agreement
and fulfilled in all material respects throughout such period its obligations
under this Agreement or, if there was noncompliance with such standards or a
default in the fulfillment of any such obligation in any material respect, such
Officer’s Certificate shall include a description of such noncompliance or
specify each such default, as the case may be, known to such officer and the
nature and status thereof.

 

62

--------------------------------------------------------------------------------


 

Section 3.14.                                     Reports by Independent Public
Accountants.

 

On or before March 31 of each year, beginning in March 2006, each of the
Property Manager and the Special Servicer, at its expense, shall cause an
independent, registered public accounting firm (which may also render other
services to the Property Manager or the Special Servicer, as the case may be) to
furnish to the Issuers, each Insurer and the Indenture Trustee and, in the case
of the Special Servicer, to the Property Manager a report containing such firm’s
opinion that, on the basis of an examination conducted by such firm
substantially in accordance with standards established by the American Institute
of Certified Public Accountants, the assertion made pursuant to Section 3.13
regarding compliance by the Property Manager or the Special Servicer, as the
case may be, with the minimum servicing standards in the Uniform Single
Attestation for Mortgage Bankers during the preceding fiscal year (or from the
Initial Closing Date through December 31, 2005, in the case of the first such
report) is fairly stated in all material respects, subject to such exceptions
and other qualifications that, in the opinion of such firm, such institute’s
standards require it to report. In rendering such statement, such firm may rely,
as to matters relating to direct servicing of leases and mortgage loans by
Sub-Managers, upon comparable reports for examinations conducted substantially
in accordance with such institute’s standards (rendered within one year of such
report) of independent public accountants with respect to the related
Sub-Manager.

 

Section 3.15.                                     Access to Certain Information;
Delivery of Certain Information.

 


(A)                                  EACH OF THE PROPERTY MANAGER AND THE
SPECIAL SERVICER SHALL AFFORD TO THE OTHER, TO THE ISSUERS, THE INSURERS, THE
INDENTURE TRUSTEE AND THE RATING AGENCIES AND TO THE OTS, THE FDIC AND ANY OTHER
BANKING OR INSURANCE REGULATORY AUTHORITY THAT MAY EXERCISE AUTHORITY OVER ANY
HOLDER OF NOTES OR LLC INTERESTS, REASONABLE ACCESS TO ANY DOCUMENTATION
REGARDING THE LEASES, MORTGAGE LOANS AND MORTGAGED PROPERTIES AND ITS SERVICING
THEREOF WITHIN ITS CONTROL, EXCEPT TO THE EXTENT IT IS PROHIBITED FROM DOING SO
BY APPLICABLE LAW OR CONTRACT OR TO THE EXTENT SUCH INFORMATION IS SUBJECT TO A
PRIVILEGE UNDER APPLICABLE LAW TO BE ASSERTED ON BEHALF OF AN ISSUER OR THE
HOLDERS OF NOTES OR LLC INTERESTS. SUCH ACCESS SHALL BE AFFORDED WITHOUT CHARGE
BUT ONLY UPON REASONABLE PRIOR WRITTEN REQUEST AND DURING NORMAL BUSINESS HOURS
AT THE OFFICES OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE, DESIGNATED BY IT.


 


(B)                                 THE PROPERTY MANAGER OR THE SPECIAL SERVICER
SHALL NOTIFY THE RATING AGENCIES, THE INDENTURE TRUSTEE AND THE INSURERS OF ANY
MORTGAGED PROPERTY WHOSE TENANT HAS CEASED TO EXERCISE ITS BUSINESS ACTIVITY ON
SUCH MORTGAGED PROPERTY WITHIN 30 DAYS OF BECOMING AWARE OF SUCH A CIRCUMSTANCE.


 

Section 3.16.                                     Appraisals After a Property
Protection Event; Title to REO Property.

 


(A)                                  IF ANY PROPERTY PROTECTION EVENT OCCURS AT
ANY TIME THAT AN INSURANCE POLICY IS IN EFFECT, THE SPECIAL SERVICER SHALL
OBTAIN, AS SOON AS REASONABLY PRACTICAL, A NEW FULL NARRATIVE (COMPLETE SUMMARY)
OR, WITH RESPECT TO MORTGAGED PROPERTIES IN THE RESTAURANT BUSINESS SECTOR,
LIMITED SCOPE (LIMITED RESTRICTED) MAI APPRAISAL WITH RESPECT TO THE RELATED

 

63

--------------------------------------------------------------------------------


 


MORTGAGED PROPERTIES SECURING EACH MORTGAGE LOAN OR LEASE WHICH FIRST BECOMES A
SPECIALLY SERVICED ASSET AFTER THE DATE OF SUCH PROPERTY PROTECTION EVENT
(I) WITHIN SIX MONTHS AFTER THE DATE THE MORTGAGE LOAN OR LEASE RELATED TO SUCH
MORTGAGED PROPERTY FIRST BECOMES A SPECIALLY SERVICED ASSET (UNLESS SUCH
REQUIREMENT IS WAIVED BY THE SERIES 2005-1 INSURER) AND (II) UNLESS THE PROPERTY
MANAGER FURNISHES A CERTIFICATE TO THE INDENTURE TRUSTEE STATING THAT NO
CIRCUMSTANCES EXIST THAT WOULD MATERIALLY AFFECT THE VALUE OF SUCH SPECIALLY
SERVICED ASSET SINCE THE MOST RECENT APPRAISAL, ON OR ABOUT EACH TWELVE MONTH
ANNIVERSARY OF THE DATE OF SUCH NEW APPRAISAL FOR SO LONG AS THE MORTGAGE LOAN
OR LEASE RELATED TO SUCH MORTGAGED PROPERTY REMAINS A SPECIALLY SERVICED ASSET.


 


(B)                                 IF TITLE TO ANY REO PROPERTY IS ACQUIRED BY
THE SPECIAL SERVICER ON BEHALF OF THE ISSUER, THE DEED OR CERTIFICATE OF SALE
SHALL BE ISSUED TO THE APPLICABLE ISSUER. UPON ACQUISITION OF SUCH REO PROPERTY,
THE SPECIAL SERVICER SHALL, IF ANY AMOUNTS REMAIN DUE AND OWING UNDER THE
RELATED MORTGAGE NOTE, CAUSE THE APPLICABLE ISSUER TO EXECUTE AND DELIVER TO THE
INDENTURE TRUSTEE OR THE COLLATERAL AGENT A NEW MORTGAGE (ALONG WITH APPROPRIATE
FINANCING STATEMENTS), AS APPLICABLE, IN FAVOR OF THE INDENTURE TRUSTEE OR THE
COLLATERAL AGENT TO SECURE THE LIEN OF THE INDENTURE.


 


(C)                                  THE SPECIAL SERVICER SHALL REMIT TO THE
PROPERTY MANAGER FOR DEPOSIT IN THE COLLECTION ACCOUNT OR RELEASE ACCOUNT, AS
APPLICABLE, UPON RECEIPT, ALL REO REVENUES, PROPERTY INSURANCE PROCEEDS AND
LIQUIDATION PROCEEDS RECEIVED IN RESPECT OF AN REO PROPERTY OR SPECIALLY
SERVICED ASSET.


 

Section 3.17.                                     Management of REO Properties
and Mortgaged Properties relating to Defaulted Assets.

 


(A)                                  [RESERVED]


 


(B)                                 AT ANY TIME THAT A MORTGAGED PROPERTY IS NOT
SUBJECT TO A MORTGAGE LOAN OR A LEASE OR IS SUBJECT TO A MORTGAGE LOAN OR A
LEASE THAT IS A DEFAULTED ASSET OR WITH RESPECT TO AN REO PROPERTY, THE SPECIAL
SERVICER’S DECISION AS TO HOW SUCH MORTGAGED PROPERTY OR REO PROPERTY SHALL BE
MANAGED AND OPERATED SHALL BE BASED ON THE GOOD FAITH AND REASONABLE JUDGMENT OF
THE SPECIAL SERVICER AS TO THE BEST INTEREST OF THE APPLICABLE ISSUER, THE
INSURERS AND THE NOTEHOLDERS BY MAXIMIZING (TO THE EXTENT COMMERCIALLY FEASIBLE)
THE NET AFTER-TAX REVENUES RECEIVED BY THE APPLICABLE ISSUER WITH RESPECT TO
SUCH PROPERTY AND, TO THE EXTENT CONSISTENT WITH THE FOREGOING, IN THE SAME
MANNER AS WOULD COMMERCIAL LOAN AND LEASE SERVICERS AND ASSET MANAGERS OPERATING
PROPERTY COMPARABLE TO THE RESPECTIVE MORTGAGED PROPERTY OR REO PROPERTY UNDER
THE SERVICING STANDARD. THE APPLICABLE ISSUER, THE INDENTURE TRUSTEE AND THE
SPECIAL SERVICER MAY CONSULT WITH COUNSEL AT THE EXPENSE OF THE APPLICABLE
ISSUER IN CONNECTION WITH DETERMINATIONS REQUIRED UNDER THIS SECTION 3.17(B).
NEITHER THE INDENTURE TRUSTEE NOR THE SPECIAL SERVICER SHALL BE LIABLE TO THE
ISSUERS, THE INSURERS, THE HOLDERS OF THE NOTES, THE OTHER PARTIES HERETO OR
EACH OTHER, NOR SHALL THE APPLICABLE ISSUER BE LIABLE TO THE ISSUERS, THE
INSURERS, ANY SUCH HOLDERS OR TO THE OTHER PARTIES HERETO, FOR ERRORS IN
JUDGMENT MADE IN GOOD FAITH IN THE EXERCISE OF THEIR DISCRETION WHILE PERFORMING
THEIR RESPECTIVE RESPONSIBILITIES UNDER THIS SECTION 3.17(B). NOTHING IN THIS
SECTION 3.17(B) IS INTENDED TO PREVENT THE SALE OR RE-LEASE OF A MORTGAGED
PROPERTY OR REO PROPERTY PURSUANT TO THE TERMS AND SUBJECT TO THE CONDITIONS OF
SECTION 3.18 AND ARTICLE VII, AS APPLICABLE.

 

64

--------------------------------------------------------------------------------


 


(C)                                  THE SPECIAL SERVICER SHALL HAVE FULL POWER
AND AUTHORITY TO DO ANY AND ALL THINGS IN CONNECTION WITH THE SERVICING AND
ADMINISTRATION OF ANY MORTGAGED PROPERTY SUBJECT TO A DEFAULTED ASSET AND ANY
REO PROPERTY AS ARE CONSISTENT WITH THE SERVICING STANDARD AND, CONSISTENT
THEREWITH, SHALL REQUEST THAT THE PROPERTY MANAGER MAKE, AND THE PROPERTY
MANAGER SHALL MAKE, PROPERTY PROTECTION ADVANCES, OR PAY EMERGENCY PROPERTY
EXPENSES FROM FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT, NECESSARY FOR THE
PROPER OPERATION, MANAGEMENT, MAINTENANCE AND DISPOSITION OF SUCH MORTGAGED
PROPERTY OR REO PROPERTY, INCLUDING:


 

(I)                                     ALL INSURANCE PREMIUMS DUE AND PAYABLE
IN RESPECT OF SUCH MORTGAGED PROPERTY OR REO PROPERTY;

 

(II)                                  ALL REAL ESTATE AND PERSONAL PROPERTY
TAXES AND ASSESSMENTS IN RESPECT OF SUCH MORTGAGED PROPERTY OR REO PROPERTY THAT
MAY RESULT IN THE IMPOSITION OF A LIEN THEREON (INCLUDING TAXES OR OTHER AMOUNTS
THAT COULD CONSTITUTE LIENS PRIOR TO OR ON PARITY WITH THE LIEN OF THE RELATED
MORTGAGE);

 

(III)                               ANY GROUND LEASE RENTS IN RESPECT OF SUCH
MORTGAGED PROPERTY OR REO PROPERTY; AND

 

(IV)                              ALL COSTS AND EXPENSES NECESSARY TO MAINTAIN,
LEASE, SELL, PROTECT, MANAGE, OPERATE AND RESTORE SUCH MORTGAGED PROPERTY OR REO
PROPERTY.

 

Notwithstanding the foregoing, the Property Manager shall have no obligation to
make any such Property Protection Advance if (as evidenced by an Officer’s
Certificate delivered to the applicable Issuer and the Indenture Trustee) the
Property Manager determines, in accordance with the Servicing Standard, that
such payment would be a Nonrecoverable Property Protection Advance. The Special
Servicer shall submit requests to make Property Protection Advances to the
Property Manager not more than once per month unless the Special Servicer
determines on an emergency basis in accordance with the Servicing Standard that
earlier payment is required to protect the interests of the Issuers and the
Noteholders.

 

Section 3.18.                                     Sale and Exchange of Mortgage
Loans, Leases and Mortgaged Properties.

 


(A)                                  THE PROPERTY MANAGER, THE SPECIAL SERVICER
AND THE APPLICABLE ISSUER MAY SELL OR PURCHASE, OR PERMIT THE SALE OR PURCHASE
OF, A MORTGAGE LOAN OR MORTGAGED PROPERTY ONLY ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS SECTION 3.18 OR AS OTHERWISE EXPRESSLY PROVIDED IN
OR CONTEMPLATED BY SECTION 2.04, SECTION 3.09, ARTICLE VII AND ARTICLE VIII.
EXCEPT WITH RESPECT TO REPURCHASES OR SUBSTITUTIONS BY A RELATED ORIGINATOR OR
THE SUPPORT PROVIDER DUE TO A COLLATERAL DEFECT, AN ISSUER MAY ONLY SELL OR
EXCHANGE A MORTGAGED PROPERTY OR MORTGAGE LOAN TO OR WITH ANY OF ITS AFFILIATES
SUBJECT TO THE APPLICABLE CONDITIONS SET FORTH IN THE INDENTURE (INCLUDING ANY
APPLICABLE SERIES SUPPLEMENT). THE AGGREGATE COLLATERAL VALUE OF QUALIFIED
SUBSTITUTE MORTGAGE LOANS AND QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES ACQUIRED
BY THE ISSUERS FROM ANY AFFILIATES OF THE ISSUERS (INCLUDING WITH PROCEEDS FROM
SALES TO THIRD PARTIES), AMONG OTHER THINGS, MAY NOT CONTRAVENE THE APPLICABLE
LIMITS SET FORTH IN THE INDENTURE (INCLUDING THE MOST RECENT SERIES SUPPLEMENT).

 

65

--------------------------------------------------------------------------------


 


(B)                                 THE PROPERTY MANAGER SHALL ACT ON BEHALF OF
THE APPLICABLE ISSUER AND THE INDENTURE TRUSTEE IN NEGOTIATING AND TAKING ANY
OTHER ACTION NECESSARY OR APPROPRIATE IN CONNECTION WITH THE SALE OF ANY
MORTGAGED PROPERTY OR MORTGAGE LOAN, OTHER THAN A MORTGAGED PROPERTY RELATED TO
A DEFAULTED ASSET OR REO PROPERTY AND THE COLLECTION OF ALL AMOUNTS PAYABLE IN
CONNECTION THEREWITH. THE SPECIAL SERVICER SHALL TAKE SUCH ACTIONS IN CONNECTION
WITH THE SALE OF ANY SUCH DEFAULTED ASSET, MORTGAGED PROPERTY RELATED TO A
DEFAULTED ASSET, OR REO PROPERTY AS IT DETERMINES IN ACCORDANCE WITH THE
SERVICING STANDARD WILL BE IN THE BEST INTERESTS OF THE APPLICABLE ISSUER, THE
NOTEHOLDERS AND THE INSURERS. ANY SALE OF A MORTGAGED PROPERTY, DEFAULTED ASSET
OR REO PROPERTY SHALL BE FREE AND CLEAR OF THE LIEN OF THE INDENTURE AND SHALL
BE FINAL AND WITHOUT RECOURSE TO THE APPLICABLE ISSUER OR THE INDENTURE TRUSTEE.
IF SUCH SALE IS CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, NONE
OF THE PROPERTY MANAGER, THE SPECIAL SERVICER OR THE INDENTURE TRUSTEE SHALL
HAVE ANY LIABILITY TO THE ISSUERS, THE INSURERS OR ANY HOLDER OF NOTES WITH
RESPECT TO THE PURCHASE PRICE THEREFOR ACCEPTED BY THE PROPERTY MANAGER, THE
SPECIAL SERVICER OR THE INDENTURE TRUSTEE, AS THE CASE MAY BE.


 

Section 3.19.                                     Modifications, Waivers,
Amendments and Consents.

 


(A)                                  THE PROPERTY MANAGER AND THE SPECIAL
SERVICER EACH MAY, CONSISTENT WITH THE SERVICING STANDARD, AGREE TO ANY
MODIFICATION, WAIVER OR AMENDMENT OF ANY TERM OF, FORGIVE ANY PAYMENT ON, AND
PERMIT THE RELEASE OF THE OBLIGOR ON OR ANY GUARANTOR OF, ANY LEASE OR MORTGAGE
LOAN IT IS REQUIRED TO SERVICE AND ADMINISTER HEREUNDER, WITHOUT THE CONSENT OF
THE INSURERS, THE ISSUERS, THE INDENTURE TRUSTEE, ANY HOLDER OF NOTES OR ANY
CONTROLLING PARTY, SUBJECT TO EACH OF THE FOLLOWING LIMITATIONS, CONDITIONS AND
RESTRICTIONS:


 


(I)  IF AN EARLY AMORTIZATION EVENT HAS OCCURRED AND IS CONTINUING, NEITHER THE
PROPERTY MANAGER NOR THE SPECIAL SERVICER WILL AGREE TO ANY MODIFICATION, WAIVER
OR AMENDMENT OF ANY TERM OF, OR TAKE ANY OF THE OTHER ABOVE REFERENCED ACTIONS,
WITH RESPECT TO ANY LEASE OR MORTGAGE LOAN, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE SERIES 2005-1 INSURER; AND


 


(II)  OTHER THAN AS PROVIDED IN SECTIONS 3.02 AND 3.08, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE SERIES 2005-1 INSURER, THE PROPERTY MANAGER SHALL NOT
AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT OF ANY TERM OF, OR TAKE ANY OF
THE OTHER ABOVE REFERENCED ACTIONS, WITH RESPECT TO ANY LEASE OR MORTGAGE LOAN
IT IS REQUIRED TO SERVICE AND ADMINISTER HEREUNDER, THAT WOULD AFFECT THE AMOUNT
OR TIMING OF ANY PAYMENT OR OTHER AMOUNT PAYABLE THEREUNDER OR, IN THE PROPERTY
MANAGER’S GOOD FAITH AND REASONABLE JUDGMENT, WOULD MATERIALLY REDUCE THE
LIKELIHOOD OF TIMELY PAYMENT OF AMOUNTS DUE THEREON OR WOULD MATERIALLY IMPAIR
THE SECURITY FOR ANY MORTGAGE LOAN OR LEASE; THE SPECIAL SERVICER MAY, HOWEVER,
AGREE TO ANY MODIFICATION, WAIVER OR AMENDMENT OF ANY TERM OF, OR TAKE ANY OF
THE OTHER ABOVE REFERENCED ACTIONS, WITH RESPECT TO ANY SPECIALLY SERVICED ASSET
THAT WOULD HAVE ANY SUCH EFFECT, BUT ONLY IF (A) A MATERIAL DEFAULT ON SUCH
SPECIALLY SERVICED ASSET HAS OCCURRED OR, (B) IN THE SPECIAL SERVICER’S
REASONABLE AND GOOD FAITH JUDGMENT, A DEFAULT IN RESPECT OF PAYMENT ON SUCH
SPECIALLY SERVICED ASSET IS REASONABLY FORESEEABLE, AND SUCH MODIFICATION,
WAIVER, AMENDMENT OR OTHER ACTION IS REASONABLY LIKELY TO PRODUCE A GREATER
RECOVERY TO THE APPLICABLE ISSUER ON A PRESENT VALUE BASIS THAN WOULD
LIQUIDATION;

 

66

--------------------------------------------------------------------------------


 

provided, that (x) the limitations, conditions and restrictions set forth in
subparagraphs (i) and (ii) shall not apply to any modification, waiver,
amendment or other action with respect to any Lease or Mortgage Loan that is
required, without the exercise of the applicable Issuer’s discretion, under the
terms of such Lease or Mortgage Loan or that is solely within the control of the
related Obligor, (y) notwithstanding the foregoing, neither the Property Manager
nor the Special Servicer shall be required to oppose the confirmation of a plan
in any bankruptcy or similar proceeding involving an Obligor if in their
reasonable and good faith judgment such opposition would not ultimately prevent
the confirmation of such plan or one substantially similar and (z) none of the
limitations, conditions and restrictions set forth above shall limit the
Property Manager’s or the Special Servicer’s ability to terminate any Lease or
Mortgage Loan in accordance with the terms thereof; provided, further, that,
notwithstanding the foregoing, with respect to certain Mortgage Loans and/or
Leases listed on Exhibit I attached hereto, the applicable Insurer shall be
provided notice of all proposed modifications, waivers or amendments of the
terms thereof, and the prior written consent of such Insurer (so long as no
Insurer Default shall have occurred and be continuing) shall be required for any
modification, waiver or amendment of any financial or material non-financial
term thereof.

 


(B)                                 THE PROPERTY MANAGER AND THE SPECIAL
SERVICER SHALL HAVE NO LIABILITY TO THE ISSUERS, THE INDENTURE TRUSTEE, THE
INSURERS, THE HOLDERS OF THE NOTES OR TO ANY OTHER PERSON IF ITS ANALYSIS AND
DETERMINATION THAT THE MODIFICATION, WAIVER, AMENDMENT OR OTHER ACTION
CONTEMPLATED BY SECTION 3.19(A) WOULD NOT MATERIALLY REDUCE THE LIKELIHOOD OF
TIMELY PAYMENT OF AMOUNTS DUE THEREON, OR THAT SUCH MODIFICATION, WAIVER,
AMENDMENT OR OTHER ACTION IS REASONABLY LIKELY TO PRODUCE A GREATER RECOVERY TO
THE APPLICABLE ISSUER ON A PRESENT VALUE BASIS THAN WOULD AN ALTERNATIVE COURSE
OF ACTION, SHOULD PROVE TO BE WRONG OR INCORRECT, SO LONG AS THE ANALYSIS AND
DETERMINATION WERE MADE ON A REASONABLE BASIS IN ACCORDANCE WITH THE SERVICING
STANDARD IN GOOD FAITH BY THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE
CASE MAY BE;


 


(C)                                  THE PROPERTY MANAGER AND THE SPECIAL
SERVICER EACH MAY, AS A CONDITION TO ITS GRANTING ANY REQUEST BY AN OBLIGOR FOR
CONSENT, MODIFICATION, WAIVER OR INDULGENCE OR ANY OTHER MATTER OR THING, THE
GRANTING OF WHICH IS WITHIN THE PROPERTY MANAGER’S OR SPECIAL SERVICER’S, AS THE
CASE MAY BE, DISCRETION PURSUANT TO THE TERMS OF THE INSTRUMENTS EVIDENCING OR
SECURING THE RELATED LEASE OR MORTGAGE LOAN AND IS PERMITTED BY THE TERMS OF
THIS AGREEMENT, REQUIRE THAT SUCH OBLIGOR PAY TO IT, AS ADDITIONAL SERVICING
COMPENSATION, A REASONABLE OR CUSTOMARY FEE FOR THE ADDITIONAL SERVICES
PERFORMED IN CONNECTION WITH SUCH REQUEST, TOGETHER WITH ANY RELATED COSTS AND
EXPENSES INCURRED BY IT; AND


 


(D)                                 ALL MODIFICATIONS, WAIVERS, AMENDMENTS AND
OTHER ACTIONS ENTERED INTO OR TAKEN IN RESPECT OF A LEASE OR MORTGAGE LOAN
PURSUANT TO THIS SECTION 3.19 SHALL BE IN WRITING. EACH OF THE PROPERTY MANAGER
AND THE SPECIAL SERVICER SHALL NOTIFY THE OTHER SUCH PARTY AND THE ISSUERS, THE
INSURERS AND THE INDENTURE TRUSTEE, IN WRITING, OF ANY MODIFICATION, WAIVER,
AMENDMENT OR OTHER ACTION ENTERED INTO OR TAKEN IN RESPECT OF ANY LEASE OR
MORTGAGE LOAN PURSUANT TO THIS SECTION 3.19 AND THE DATE THEREOF, AND SHALL
DELIVER TO THE CUSTODIAN FOR DEPOSIT IN THE RELATED LEASE FILE OR LOAN FILE AN
ORIGINAL COUNTERPART OF THE AGREEMENTS RELATING TO SUCH MODIFICATION, WAIVER,
AMENDMENT OR OTHER ACTION, PROMPTLY (AND IN ANY EVENT WITHIN TEN (10) BUSINESS
DAYS) FOLLOWING THE EXECUTION THEREOF. IN ADDITION, FOLLOWING ANY MODIFICATION,
WAIVER, AMENDMENT OR OTHER ACTION AGREED TO BY THE PROPERTY MANAGER OR THE
SPECIAL SERVICER

 

67

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 3.19(A) ABOVE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS THE CASE MAY BE, SHALL DELIVER TO THE ISSUERS, TO THE INSURERS, TO THE
INDENTURE TRUSTEE AND, IN THE CASE OF THE SPECIAL SERVICER, TO THE PROPERTY
MANAGER, AN OFFICER’S CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE BASIS
OF THE DETERMINATIONS MADE BY IT PURSUANT TO SECTION 3.19(A).


 

Section 3.20.                                     Transfer of Servicing Between
Property Manager and Special Servicer; Record Keeping.

 


(A)                                  UPON DETERMINING THAT A SERVICING TRANSFER
EVENT HAS OCCURRED WITH RESPECT TO ANY LEASE OR MORTGAGE LOAN AND IF THE
PROPERTY MANAGER IS NOT ALSO THE SPECIAL SERVICER, THE PROPERTY MANAGER SHALL
IMMEDIATELY GIVE NOTICE THEREOF AND SHALL DELIVER THE RELATED SERVICING FILE TO
THE SPECIAL SERVICER, AND SHALL USE ITS BEST EFFORTS TO PROVIDE THE SPECIAL
SERVICER WITH ALL INFORMATION, DOCUMENTS (OR COPIES THEREOF) AND RECORDS
(INCLUDING RECORDS STORED ELECTRONICALLY ON COMPUTER TAPES, MAGNETIC DISCS AND
THE LIKE) RELATING TO SUCH LEASE OR MORTGAGE LOAN REASONABLY REQUESTED BY THE
SPECIAL SERVICER TO ENABLE IT TO ASSUME ITS FUNCTIONS HEREUNDER WITH RESPECT
THERETO WITHOUT ACTING THROUGH A SUB-MANAGER. THE PROPERTY MANAGER SHALL USE ITS
BEST EFFORTS TO COMPLY WITH THE PRECEDING SENTENCE WITHIN FIVE (5) BUSINESS DAYS
OF THE OCCURRENCE OF EACH RELATED SERVICING TRANSFER EVENT.


 

Upon determining that a Specially Serviced Asset has become a Corrected Lease or
Corrected Mortgage Loan and if the Property Manager is not also the Special
Servicer, the Special Servicer shall immediately give notice thereof, and shall
return the related Servicing File, to the Property Manager and, upon giving such
notice and returning such Servicing File, to the Property Manager, (i) the
Special Servicer’s obligation to service such Lease or Mortgage Loan shall
terminate, (ii) the Special Servicer’s right to receive the Special Servicing
Fee with respect to such Lease or Mortgage Loan shall terminate, and (iii) the
obligations of the Property Manager to service and administer such Lease or
Mortgage Loan shall resume, in each case, effective as of the first day of the
following calendar month.

 


(B)                                 IN SERVICING ANY SPECIALLY SERVICED ASSETS,
THE SPECIAL SERVICER SHALL PROVIDE TO THE CUSTODIAN, FOR THE BENEFIT OF THE
INDENTURE TRUSTEE, ORIGINALS OF DOCUMENTS INCLUDED WITHIN THE DEFINITION OF
“LEASE FILE” FOR INCLUSION IN THE RELATED LEASE FILE AND “LOAN FILE” FOR
INCLUSION IN THE RELATED LOAN FILE (WITH A COPY OF EACH SUCH ORIGINAL TO THE
PROPERTY MANAGER), AND COPIES OF ANY ADDITIONAL RELATED LEASE AND MORTGAGE LOAN
INFORMATION, INCLUDING CORRESPONDENCE WITH THE RELATED OBLIGOR.


 


(C)                                  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, IN THE EVENT THAT THE PROPERTY MANAGER AND THE SPECIAL SERVICER
ARE THE SAME PERSON, ALL NOTICES, CERTIFICATES, INFORMATION AND CONSENTS
REQUIRED TO BE GIVEN BY THE PROPERTY MANAGER TO THE SPECIAL SERVICER OR VICE
VERSA SHALL BE DEEMED TO BE GIVEN WITHOUT THE NECESSITY OF ANY ACTION ON SUCH
PERSON’S PART.


 

Section 3.21.                                     Sub-Management Agreements.

 


(A)                                  THE PROPERTY MANAGER AND THE SPECIAL
SERVICER MAY ENTER INTO SUB-MANAGEMENT AGREEMENTS TO PROVIDE FOR THE PERFORMANCE
BY THIRD PARTIES OF ANY OR ALL OF THEIR

 

68

--------------------------------------------------------------------------------


 


RESPECTIVE OBLIGATIONS HEREUNDER; PROVIDED, THAT, IN EACH CASE, THE
SUB-MANAGEMENT AGREEMENT: (I) IS CONSISTENT WITH THIS AGREEMENT IN ALL MATERIAL
RESPECTS AND REQUIRES THE SUB-MANAGER TO COMPLY WITH ALL OF THE APPLICABLE
CONDITIONS OF THIS AGREEMENT; (II) PROVIDES THAT IF THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS THE CASE MAY BE, SHALL FOR ANY REASON NO LONGER ACT IN SUCH
CAPACITY HEREUNDER (INCLUDING BY REASON OF A SERVICER REPLACEMENT EVENT), THE
BACK-UP MANAGER, OR ANY SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER
MAY THEREUPON ASSUME ALL OF THE RIGHTS AND, EXCEPT TO THE EXTENT THEY AROSE
PRIOR TO THE DATE OF ASSUMPTION, OBLIGATIONS OF THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS THE CASE MAY BE, UNDER SUCH AGREEMENT OR, ALTERNATIVELY,
MAY TERMINATE SUCH SUB-MANAGEMENT AGREEMENT WITHOUT CAUSE AND WITHOUT PAYMENT OF
ANY PENALTY OR TERMINATION FEE; (III) PROVIDES THAT THE ISSUERS, THE BACK-UP
MANAGER, THE INDENTURE TRUSTEE, THE OTHER PARTIES HERETO AND, AS AND TO THE
EXTENT PROVIDED HEREIN, THE THIRD PARTY BENEFICIARIES HEREOF SHALL BE THIRD
PARTY BENEFICIARIES UNDER SUCH AGREEMENT, BUT THAT (EXCEPT TO THE EXTENT THE
BACK-UP MANAGER OR SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER
ASSUMES THE OBLIGATIONS OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE
CASE MAY BE, THEREUNDER AS CONTEMPLATED BY THE IMMEDIATELY PRECEDING CLAUSE
(II) AND, IN SUCH CASE, ONLY FROM THE DATE OF SUCH ASSUMPTION) NONE OF THE
ISSUERS, THE INDENTURE TRUSTEE, THE BACK-UP MANAGER, THE INSURERS, ANY OTHER
PARTY HERETO, ANY SUCCESSOR PROPERTY MANAGER OR SPECIAL SERVICER, AS THE CASE
MAY BE, ANY HOLDER OF NOTES OR LLC INTERESTS OR ANY OTHER THIRD PARTY
BENEFICIARY HEREOF SHALL HAVE ANY DUTIES UNDER SUCH AGREEMENT OR ANY LIABILITIES
ARISING THEREFROM; (IV) PERMITS ANY PURCHASER OF A MORTGAGED PROPERTY OR
MORTGAGE LOAN PURSUANT TO THIS AGREEMENT TO TERMINATE SUCH AGREEMENT WITH
RESPECT TO SUCH PURCHASED MORTGAGED PROPERTY OR MORTGAGE LOAN AT ITS OPTION AND
WITHOUT PENALTY; (V) DOES NOT PERMIT THE SUB-MANAGER TO ENTER INTO OR CONSENT TO
ANY MODIFICATION, WAIVER OR AMENDMENT OR OTHERWISE TAKE ANY ACTION ON BEHALF OF
THE PROPERTY MANAGER OR SPECIAL SERVICER, AS THE CASE MAY BE, CONTEMPLATED BY
SECTION 3.19 WITHOUT THE WRITTEN CONSENT OF THE PROPERTY MANAGER OR SPECIAL
SERVICER, AS THE CASE MAY BE; AND (VI) DOES NOT PERMIT THE SUB-MANAGER ANY
RIGHTS OF INDEMNIFICATION THAT MAY BE SATISFIED OUT OF THE COLLATERAL. IN
ADDITION, EACH SUB-MANAGEMENT AGREEMENT ENTERED INTO BY THE PROPERTY MANAGER
SHALL PROVIDE THAT SUCH AGREEMENT SHALL TERMINATE WITH RESPECT TO ANY LEASE AND
THE RELATED MORTGAGED PROPERTY, AND MORTGAGE LOAN SERVICED THEREUNDER AT THE
TIME SUCH LEASE OR MORTGAGE LOAN BECOMES A SPECIALLY SERVICED ASSET, AND EACH
SUB-MANAGEMENT AGREEMENT ENTERED INTO BY THE SPECIAL SERVICER SHALL RELATE ONLY
TO SPECIALLY SERVICED ASSETS AND SHALL TERMINATE WITH RESPECT TO ANY SUCH LEASE
OR MORTGAGE LOAN THAT CEASES TO BE A SPECIALLY SERVICED ASSET.


 

The Property Manager and the Special Servicer shall each deliver to the Issuers,
each Insurer and the Indenture Trustee copies of all Sub-Management Agreements,
and any amendments thereto and modifications thereof, entered into by it,
promptly upon its execution and delivery of such documents. References in this
Agreement to actions taken or to be taken by the Property Manager or the Special
Servicer include actions taken or to be taken by a Sub-Manager on behalf of the
Property Manager or the Special Servicer, as the case may be, and in connection
therewith, all amounts advanced by any Sub-Manager to satisfy the obligations of
the Property Manager hereunder to make Property Protection Advances shall be
deemed to have been advanced by the Property Manager out of its own funds and,
accordingly, such Property Protection Advances shall be recoverable by such
Sub-Manager in the same manner and out of the same funds as if such Sub-Manager
were the Property Manager. For so long as they are outstanding, Property
Protection Advances shall accrue Advance Interest in accordance with

 

69

--------------------------------------------------------------------------------


 

Sections 3.11(e) and 4.02(d), such interest to be allocable between the Property
Manager and such Sub-Manager as they may agree. For purposes of this Agreement,
the Property Manager and the Special Servicer each shall be deemed to have
received any payment, and shall be obligated to handle such payment in
accordance with the terms of this Agreement, when a Sub-Manager retained by it
receives such payment. The Property Manager and the Special Servicer each shall
notify the other, the Issuers, each Insurer and the Indenture Trustee in writing
promptly of the appointment by it of any Sub-Manager.

 


(B)                                 EACH SUB-MANAGER SHALL BE AUTHORIZED TO
TRANSACT BUSINESS IN THE STATE OR STATES IN WHICH THE MORTGAGED PROPERTIES IT IS
TO SERVICE ARE SITUATED, IF AND TO THE EXTENT REQUIRED BY APPLICABLE LAW.


 


(C)                                  THE PROPERTY MANAGER AND THE SPECIAL
SERVICER, FOR THE BENEFIT OF THE ISSUERS, SHALL (AT NO EXPENSE TO THE ISSUERS OR
THE INDENTURE TRUSTEE) MONITOR THE PERFORMANCE AND ENFORCE THE OBLIGATIONS OF
THEIR RESPECTIVE SUB-MANAGERS UNDER THE RELATED SUB-MANAGEMENT AGREEMENTS. SUCH
ENFORCEMENT, INCLUDING THE LEGAL PROSECUTION OF CLAIMS, TERMINATION OF
SUB-MANAGEMENT AGREEMENTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS AND THE
PURSUIT OF OTHER APPROPRIATE REMEDIES, SHALL BE IN SUCH FORM AND CARRIED OUT TO
SUCH AN EXTENT AND AT SUCH TIME AS THE PROPERTY MANAGER OR THE SPECIAL SERVICER,
AS APPLICABLE, IN ITS GOOD FAITH AND REASONABLE JUDGMENT, WOULD REQUIRE WERE IT
THE OWNER OF THE MORTGAGED PROPERTIES AND THE MORTGAGE LOANS. SUBJECT TO THE
TERMS OF THE RELATED SUB-MANAGEMENT AGREEMENT, THE PROPERTY MANAGER AND THE
SPECIAL SERVICER SHALL EACH HAVE THE RIGHT TO REMOVE A SUB-MANAGER RETAINED BY
IT AT ANY TIME IT CONSIDERS SUCH REMOVAL TO BE IN THE BEST INTERESTS OF THE
ISSUERS.


 


(D)                                 IF THE PROPERTY MANAGER OR THE SPECIAL
SERVICER CEASES TO SERVE AS SUCH UNDER THIS AGREEMENT FOR ANY REASON (INCLUDING
BY REASON OF A SERVICER REPLACEMENT EVENT) AND NO SUCCESSOR PROPERTY MANAGER OR
SUCCESSOR SPECIAL SERVICER, AS THE CASE MAY BE, HAS SUCCEEDED TO ITS RIGHTS AND
ASSUMED ITS OBLIGATIONS HEREUNDER, THEN THE BACK-UP MANAGER SHALL SUCCEED TO THE
RIGHTS AND ASSUME THE OBLIGATIONS OF THE PROPERTY MANAGER OR THE SPECIAL
SERVICER UNDER ANY SUB-MANAGEMENT AGREEMENT, UNLESS (WITH THE CONSENT OF EACH
INSURER) THE INDENTURE TRUSTEE ELECTS TO TERMINATE ANY SUCH SUB-MANAGEMENT
AGREEMENT IN ACCORDANCE WITH ITS TERMS. IN ANY EVENT, IF A SUB-MANAGEMENT
AGREEMENT IS TO BE ASSUMED BY THE BACK-UP MANAGER, THEN THE PROPERTY MANAGER OR
THE SPECIAL SERVICER, AS APPLICABLE, AT ITS EXPENSE, SHALL, UPON REQUEST OF THE
BACK-UP MANAGER, DELIVER TO THE BACK-UP MANAGER ALL DOCUMENTS AND RECORDS
RELATING TO SUCH SUB-MANAGEMENT AGREEMENT AND THE MORTGAGED PROPERTIES AND THE
MORTGAGE LOANS THEN BEING SERVICED THEREUNDER AND AN ACCOUNTING OF AMOUNTS
COLLECTED AND HELD ON BEHALF OF IT THEREUNDER, AND OTHERWISE USE ITS BEST
EFFORTS TO EFFECT THE ORDERLY AND EFFICIENT TRANSFER OF THE SUB-MANAGEMENT
AGREEMENT TO THE ASSUMING PARTY.


 


(E)                                  NOTWITHSTANDING ANY SUB-MANAGEMENT
AGREEMENT, THE PROPERTY MANAGER AND THE SPECIAL SERVICER SHALL REMAIN OBLIGATED
AND LIABLE TO THE ISSUERS, THE NOTEHOLDERS, THE INDENTURE TRUSTEE AND EACH OTHER
FOR THE PERFORMANCE OF THEIR RESPECTIVE OBLIGATIONS AND DUTIES UNDER THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS HEREOF TO THE SAME EXTENT AND UNDER
THE SAME TERMS AND CONDITIONS AS IF EACH ALONE WERE SERVICING AND ADMINISTERING
THE MORTGAGE LOANS, THE MORTGAGED PROPERTIES AND LEASES FOR WHICH IT IS
RESPONSIBLE.

 

70

--------------------------------------------------------------------------------


 


(F)                                    THE PROPERTY MANAGER OR SPECIAL SERVICER,
AS APPLICABLE, WILL BE SOLELY LIABLE FOR ALL FEES OWED BY IT TO ANY SUB-MANAGER,
IRRESPECTIVE OF WHETHER ITS COMPENSATION PURSUANT TO THIS AGREEMENT IS
SUFFICIENT TO PAY SUCH FEES.


 

ARTICLE IV

 

REPORTS

 

Section 4.01.                                     Reports to the Issuers, the
Indenture Trustee and the Insurers.

 


(A)                                  NOT LATER THAN 2:00 P.M. (NEW YORK CITY
TIME), THREE (3) BUSINESS DAYS PRIOR TO EACH PAYMENT DATE, THE PROPERTY MANAGER
SHALL DELIVER TO EACH OF THE ISSUERS, THE INSURERS AND THE INDENTURE TRUSTEE A
REPORT CONTAINING THE INFORMATION SPECIFIED ON EXHIBIT F HERETO, AND SUCH OTHER
INFORMATION WITH RESPECT TO THE MORTGAGE LOANS, THE LEASES AND MORTGAGED
PROPERTIES AS THE INDENTURE TRUSTEE OR THE INSURERS MAY REASONABLY REQUEST (SUCH
REPORT, THE “DETERMINATION DATE REPORT”), REFLECTING INFORMATION AS OF THE CLOSE
OF BUSINESS ON THE LAST DAY OF THE RELATED COLLECTION PERIOD, IN A MUTUALLY
AGREEABLE ELECTRONIC FORMAT. THE DETERMINATION DATE REPORT AND ANY WRITTEN
INFORMATION SUPPLEMENTAL THERETO SHALL INCLUDE SUCH INFORMATION WITH RESPECT TO
THE MORTGAGE LOANS, THE LEASES AND MORTGAGED PROPERTIES AS IS REQUIRED BY THE
INDENTURE TRUSTEE FOR PURPOSES OF MAKING THE PAYMENTS REQUIRED BY
SECTION 2.11(B) OF THE INDENTURE AND THE CALCULATIONS AND REPORTS REFERRED TO IN
SECTION 6.01 OF THE INDENTURE AND OTHERWISE THEREIN, IN EACH CASE AS SET FORTH
IN WRITTEN SPECIFICATIONS OR GUIDELINES ISSUED BY ANY OF THE ISSUERS OR THE
INDENTURE TRUSTEE, AS THE CASE MAY BE, FROM TIME TO TIME. THE PROPERTY MANAGER
SHALL ALSO PROVIDE TO THE INDENTURE TRUSTEE THE WIRE INSTRUCTIONS FOR THE
RELEVANT PARTIES TO WHICH PAYMENTS UNDER SECTION 2.11(B) OF THE INDENTURE WILL
BE MADE. THE DETERMINATION DATE REPORT SHALL ALSO CONTAIN A CERTIFICATION BY THE
PROPERTY MANAGER THAT THE ISSUERS HAVE NOT INCURRED ANY INDEBTEDNESS EXCEPT
INDEBTEDNESS PERMITTED BY THE TRANSACTION DOCUMENTS. SUCH INFORMATION SHALL BE
DELIVERED BY THE PROPERTY MANAGER TO EACH OF THE ISSUERS, THE INDENTURE TRUSTEE
AND THE INSURERS IN AGREED-UPON FORMAT AND SUCH ELECTRONIC OR OTHER FORM AS
MAY BE REASONABLY ACCEPTABLE TO THE ISSUERS, THE INDENTURE TRUSTEE AND THE
INSURERS. THE SPECIAL SERVICER SHALL FROM TIME TO TIME (AND, IN ANY EVENT, AS
MAY BE REASONABLY REQUIRED BY THE PROPERTY MANAGER) PROVIDE THE PROPERTY MANAGER
WITH SUCH INFORMATION REGARDING THE SPECIALLY SERVICED ASSETS AS MAY BE
NECESSARY FOR THE PROPERTY MANAGER TO PREPARE EACH DETERMINATION DATE REPORT AND
ANY SUPPLEMENTAL INFORMATION TO BE PROVIDED BY THE PROPERTY MANAGER TO THE
ISSUERS, THE INSURERS OR THE INDENTURE TRUSTEE.


 


(B)                                 BY 1:00 P.M. (NEW YORK CITY TIME), TWO
(2) BUSINESS DAYS AFTER THE LAST DAY OF EACH COLLECTION PERIOD, THE SPECIAL
SERVICER SHALL DELIVER TO THE PROPERTY MANAGER, THE INSURERS AND THE INDENTURE
TRUSTEE A REPORT CONTAINING SUCH INFORMATION RELATING TO THE MORTGAGE LOANS, THE
LEASES AND MORTGAGED PROPERTIES MANAGED BY IT AND IN SUCH FORM AS THE INDENTURE
TRUSTEE OR THE INSURERS MAY REASONABLY REQUEST (SUCH REPORT, THE “SPECIAL
SERVICER REPORT”) REFLECTING INFORMATION AS OF THE CLOSE OF BUSINESS ON THE LAST
DAY OF SUCH COLLECTION PERIOD.

 

71

--------------------------------------------------------------------------------


 


(C)                                  NOT LATER THAN THE 30TH DAY FOLLOWING THE
END OF EACH CALENDAR QUARTER, COMMENCING WITH THE QUARTER ENDED SEPTEMBER 30,
2005, THE SPECIAL SERVICER SHALL DELIVER TO THE INDENTURE TRUSTEE, THE INSURERS
AND THE PROPERTY MANAGER A REPORT CONTAINING SUCH INFORMATION AND IN SUCH
FORM AS THE INDENTURE TRUSTEE OR THE INSURERS MAY REASONABLY REQUEST (SUCH
REPORT A “MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT”) WITH RESPECT TO
ALL OPERATING STATEMENTS AND OTHER FINANCIAL INFORMATION COLLECTED OR OTHERWISE
OBTAINED BY THE SPECIAL SERVICER PURSUANT TO SECTION 3.12(B) DURING SUCH
CALENDAR QUARTER.


 

(d)                                 Not later than 3:00 p.m. (New York City
time) on the fourth Business Day prior to each Payment Date, the Property
Manager shall provide to the Indenture Trustee such information as is necessary
for the Indenture Trustee to determine whether a claim will be required (and if
so, the amount of such claim) under any Insurance Policy on such Payment Date.

 

Section 4.02.                                     Use of Agents.

 

The Property Manager may at its own expense utilize agents or attorneys-in-fact,
including Sub-Managers, in performing any of its obligations under this
Article IV, but no such utilization shall relieve the Property Manager from any
of such obligations, and the Property Manager shall remain responsible for all
acts and omissions of any such agent or attorney-in-fact. The Property Manager
shall have all the limitations upon liability and all the indemnities for the
actions and omissions of any such agent or attorney-in-fact that it has for its
own actions hereunder pursuant to Article V, and any such agent or
attorney-in-fact shall have the benefit of all the limitations upon liability,
if any, and all the indemnities provided to the Property Manager under
Section 5.03(a). Such indemnities shall be expenses, costs and liabilities of
the Issuers, and any such agent or attorney-in-fact shall be entitled to be
reimbursed therefor from the Collection Account as provided in Section 2.11 of
the Indenture.

 

ARTICLE V

 

THE PROPERTY MANAGER AND THE SPECIAL SERVICER

 

Section 5.01.                                     Liability of the Property
Manager and the Special Servicer.

 

The Property Manager and the Special Servicer shall be liable in accordance
herewith only to the extent of the obligations specifically imposed upon and
undertaken by the Property Manager and the Special Servicer, respectively,
herein.

 

Section 5.02.                                     Merger, Consolidation or
Conversion of the Property Manager and the Special Servicer.

 

Subject to the following paragraph, the Property Manager and the Special
Servicer shall each keep in full effect its existence, rights and franchises as
a partnership, corporation, bank or association under the laws of the
jurisdiction of its formation, and each will obtain and preserve its
qualification to do business as a foreign partnership, corporation, bank or
association in each jurisdiction in which such qualification is or shall be
necessary to protect the

 

72

--------------------------------------------------------------------------------


 

validity and enforceability of this Agreement or any of the Leases and the
Mortgage Loans and to perform its respective duties under this Agreement.

 

Each of the Property Manager and the Special Servicer may be merged or
consolidated with or into any Person, or may transfer all or substantially all
of its assets to any Person, in which case any Person resulting from any merger
or consolidation to which the Property Manager or the Special Servicer is a
party, or any Person succeeding to the business of the Property Manager or the
Special Servicer, will be the successor Property Manager or the successor
Special Servicer, as the case may be, hereunder, and each of the Property
Manager and the Special Servicer may transfer its rights and obligations under
this Agreement to any Person; provided, however, that no such successor,
surviving Person or transferee shall succeed to the rights of the Property
Manager or the Special Servicer unless it shall have furnished to the Issuers,
the Insurers and the Indenture Trustee the Series 2005-1 Insurer’s written
consent and the Rating Condition is satisfied.

 

Section 5.03.                                     Limitation on Liability of the
Property Manager, the Special Servicer and the Back-Up Manager; Environmental
Liabilities.

 

(a)                                  None of the Property Manager, the Special
Servicer or the Back-Up Manager or any director, officer, employee or agent of
any such party or Control Person over any of them shall be under any liability
to the Issuers, the Insurers, the Indenture Trustee or the holders of the Notes
or the LLC Interests for any action taken, or not taken, in good faith pursuant
to this Agreement, or for errors in judgment; provided, however, that none of
the Property Manager, the Special Servicer or the Back-Up Manager shall be
protected against any liability that would otherwise be imposed by reason of
misfeasance, bad faith or negligence in the performance of obligations or duties
hereunder. The Property Manager and the Special Servicer and the Back-Up Manger
and any director, officer, employee, agent or Control Person of any of them
shall be entitled to indemnification by the Issuers, payable, subject to
Section 5.04 of the Indenture, from the Available Amount, against any loss,
liability or expense incurred in connection with any legal action that relates
to this Agreement, the Indenture, the Purchase and Sale Agreements or the Notes;
provided, however, that such indemnification shall not extend to any loss,
liability or expense incurred by reason of misfeasance, bad faith or negligence
in the performance of obligations or duties under this Agreement. The Issuers,
the Indenture Trustee and the Collateral Agent and any director, officer,
employee, agent or Control Person of any of them shall be entitled to
indemnification by the Property Manager, the Special Servicer and the Back-Up
Manager, as applicable, against any loss, liability or expense incurred in the
performance of obligations or duties by the Property Manager, the Back-Up
Manager or the Special Servicer, as applicable, under this Agreement. None of
the Property Manager, the Special Servicer or the Back-Up Manager, as
applicable, shall be under any obligation to appear in, prosecute or defend any
legal action that is not incidental to its respective responsibilities under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, that each of the Property Manager, the Back-Up
Manager and the Special Servicer shall be permitted, in the exercise of its
discretion, to undertake any such action that it may deem necessary or desirable
with respect to the enforcement or protection of the rights and duties of the
parties hereto or the interests of any Issuer hereunder. In such event, the
legal expenses and costs of such action, and any liability resulting therefrom,
shall be expenses, costs and liabilities

 

73

--------------------------------------------------------------------------------


 

of any such Issuer, the Property Manager, the Special Servicer and the Back-Up
Manager, as the case may be, and such parties shall be entitled to be reimbursed
therefore in accordance with Section 2.11(b) of the Indenture.

 

(b)                                 The Property Manager shall enforce or pursue
in accordance with the Servicing Standard any claim for payment, indemnity or
reimbursement available to any of the Issuers or the Indenture Trustee in
respect of any environmental liabilities, losses, claims, costs or expenses,
including, without limitation, any right to payment under an Environmental
Indemnity Agreement or a Performance Undertaking. The Property Manager shall
seek payment from the Support Provider for any indemnities due under an
Environmental Indemnity Agreement to the extent any such amounts are not paid by
the applicable Issuer on a current basis from the Available Amount remaining
after payment of all other amounts owed by such Issuer on any Payment Date. Any
amounts advanced by Spirit Finance, in its capacity as Property Manager, in
respect of environmental matters that are payable by the applicable Issuer under
an Environmental Indemnity Agreement and are not reimbursed on a current basis
as described above, shall be deemed to be payment by Spirit Finance, in its
capacity as Support Provider, and Spirit Finance shall not be entitled to
reimbursement of any such amounts as a Property Protection Advance.

 

Section 5.04.                                     Term of Service; Property
Manager and Special Servicer Not to Resign.

 

The Issuers may, upon written consent by the Series 2005-1 Insurer and written
notice (without any requirement of consent) to the Property Manager and the
Special Servicer, transfer the servicing duties and obligations of the Property
Manager or the Special Servicer or both to a new servicer or servicers. Any such
transfer shall be contingent upon receipt by the Indenture Trustee of written
confirmation from: (1) each Rating Agency that such transfer will not adversely
affect its then current rating of the Notes without giving effect to any
Insurance Policy; and (2) the replacement Property Manager or Special Servicer
of its acceptance of its appointment. The Issuers and the replacement Property
Manager or Special Servicer shall execute and deliver a transfer agreement (the
“Servicing Transfer Agreement”) mutually agreed upon in advance and effective on
the transfer date (the “Servicing Transfer Date”), whereby the replacement
Property Manager or Special Servicer will agree to perform all of the duties and
obligations of the Property Manager or the Special Servicer, as the case may be,
under this Agreement. The replacement Property Manager and Special Servicer
shall be entitled to payment of a prorated portion (which shall be based on
actual days of service and a year of 365 or 366 days, as applicable) of the
Property Management Fee and the Special Servicing Fee during its term of
service. Each Servicing Transfer Agreement shall include any additional terms
and provisions that the parties to this Agreement reasonably determine are
necessary or appropriate and which additional terms and provisions shall be
approved by all the parties to the Servicing Transfer Agreement, which approvals
shall not be unreasonably withheld. The Servicing Transfer Agreement shall
contain a provision stating that the former Property Manager or Special Servicer
is relieved from all liability under this Agreement for acts or omissions
occurring after the Servicing Transfer Date.

 

74

--------------------------------------------------------------------------------


 

Neither the Property Manager nor the Special Servicer shall resign from the
obligations and duties hereby imposed on it, except upon determination that its
duties hereunder are no longer permissible under applicable law or are in
material conflict by reason of applicable law with any other activities carried
on by it, such other activities causing such a conflict being of a type and
nature carried on by the Property Manager or the Special Servicer, as the case
may be, at the date of this Agreement. Any such determination permitting the
resignation of the Property Manager or the Special Servicer, as applicable,
shall be evidenced by an Opinion of Counsel to such effect that shall be
delivered to the Issuers, the Insurers and the Indenture Trustee. No such
resignation shall become effective until the Back-Up Manager or another
successor shall have assumed the responsibilities and obligations of the
resigning party hereunder. Notwithstanding the foregoing, each of the Property
Manager and the Special Servicer may cause all of the obligations and duties
imposed on it by this Agreement to be assumed by, and may assign its rights,
benefits or privileges hereunder to, an Affiliate or, with the prior written
approval of the Issuers and the Series 2005-1 Insurer (such approval not to be
unreasonably withheld), a servicer that is not an Affiliate, in each case, upon
its delivery to the Issuers, the Insurers and the Indenture Trustee of written
confirmation from each Rating Agency that such a transfer and assignment will
not adversely affect its then-current rating of the Notes without giving effect
to any Insurance Policy, and the assumption by the assignee of all of the
obligations and duties of the Property Manager and/or the Special Servicer, as
applicable. Upon any such assignment and assumption by the assignee of all of
the obligations of the Property Manager and/or the Special Servicer, the
assignor, Spirit Finance (or its successor acting prior to such assignment),
shall be relieved from all liability hereunder for acts or omissions of the
Property Manager and/or the Special Servicer, as applicable, occurring after the
date of the assignment and assumption.

 

If the Property Manager, Special Servicer or Back-Up Manager shall resign
pursuant to this Section 5.04 or be removed pursuant to Section 6.01, then such
resigning Property Manager, Special Servicer or Back-Up Manager, as applicable,
must pay all reasonable costs and expenses associated with the transfer of its
duties. If the Property Manager, Special Servicer or Back-Up Manager shall be
removed pursuant to this Section 5.04, then the party requesting such removal of
the Property Manager, Special Servicer or Back-Up Manager, as applicable, shall
pay all reasonable costs and expenses associated with the transfer of its
duties.

 

Except as expressly provided herein, neither the Property Manager nor the
Special Servicer shall assign or transfer any of its rights, benefits or
privileges hereunder to any other Person or delegate to or subcontract with, or
authorize or appoint, any other Person to perform any of the duties, covenants
or obligations to be performed by it hereunder, or cause any other Person to
assume such duties, covenants or obligations. If, pursuant to any provision
hereof, the duties of the Property Manager or the Special Servicer are
transferred by an assignment and assumption to a successor thereto, the entire
amount of compensation payable to the Property Manager or the Special Servicer,
as the case may be, that accrues pursuant hereto from and after the date of such
transfer shall be payable to such successor.

 

75

--------------------------------------------------------------------------------


 

Section 5.05.                                     Rights of Certain Persons in
Respect of the Property Manager and the Special Servicer.

 

Each of the Property Manager and the Special Servicer shall afford to the other
and, also to the Issuers, the Insurers and the Indenture Trustee, upon
reasonable notice, during normal business hours, (a) access to all records
maintained by it relating to the Mortgage Loans, Mortgaged Properties and Leases
included in the Collateral Pool and in respect of its rights and obligations
hereunder and (b) access to such of its officers as are responsible for such
obligations. The Issuers may, but are not obligated to, enforce the obligations
of the Property Manager and the Special Servicer hereunder and may, but are not
obligated to, perform, or cause a designee to perform, any defaulted obligation
of the Property Manager or the Special Servicer hereunder, or exercise the
rights of the Property Manager or the Special Servicer hereunder; provided,
however, that neither the Property Manager nor the Special Servicer shall be
relieved of any of its obligations hereunder by virtue of such performance by
any such Issuer or its designee. The Issuer shall not have any responsibility or
liability for any action or failure to act by or with respect to the Property
Manager or the Special Servicer.

 

Section 5.06.                                     [Reserved].

 

Section 5.07.                                     Property Manager or Special
Servicer as Owner of Notes.

 

The Property Manager or an Affiliate of the Property Manager, or the Special
Servicer or an Affiliate of the Special Servicer, may become the holder of any
Notes or any LLC Interests with the same rights as it would have if it were not
the Property Manager, the Special Servicer or any such Affiliate. Subject to
Section 3.19, if, at any time during which the Property Manager, the Special
Servicer or any of their respective Affiliates is the holder of any Note or LLC
Interest, the Property Manager or the Special Servicer proposes to take or omit
to take action (i) which action or omission is not expressly prohibited by the
terms hereof and would not, in the Property Manager or the Special Servicer’s
good faith judgment, violate the Servicing Standard, and (ii) which action, if
taken, or omission, if made, might nonetheless, in the Property Manager’s or the
Special Servicer’s good faith judgment, be considered by other Persons to
violate the Servicing Standard, the Property Manager or the Special Servicer
may, but need not, seek the approval of the holders of the Notes and the LLC
Interests to such action or omission by delivering to the Issuers, the Insurers
and the Indenture Trustee a written notice that (a) states that it is delivered
pursuant to this Section 5.07, (b) identifies the portion of Notes and LLC
Interests beneficially owned by the Property Manager or the Special Servicer or
an Affiliate of the Property Manager or the Special Servicer, as applicable, and
(c) describes in reasonable detail the action that the Property Manager or the
Special Servicer, as the case may be, proposes to take. Upon receipt of such
notice, the Issuers shall forward such notice to the applicable holders of the
LLC Interests. If, at any time, the holders of LLC Interests representing
greater than 50% of the LLC Interests and a Requisite Global Majority
(calculated without regard to the Notes or LLC Interests beneficially owned by
the Property Manager and its Affiliates or the Special Servicer and its
Affiliates, as applicable) separately consent in writing to the proposal
described in the related notices, and if the Property Manager or the Special
Servicer shall act as proposed in the written notice, and if the Property
Manager or the Special Servicer, as the case may be, takes action or omits to
take action as proposed in such notice, such action or omission

 

76

--------------------------------------------------------------------------------


 

will be deemed to comply with the Servicing Standard. It is not the intent of
the foregoing provision that the Property Manager or the Special Servicer be
permitted to invoke the procedure set forth herein with respect to routine
servicing matters arising hereunder, but rather in the case of unusual
circumstances.

 

ARTICLE VI

 

SERVICER REPLACEMENT EVENTS

 

Section 6.01.                                     Servicer Replacement Events.

 


(A)                                  “SERVICER REPLACEMENT EVENT,” WHEREVER USED
HEREIN WITH RESPECT TO THE PROPERTY MANAGER OR SPECIAL SERVICER, MEANS ANY ONE
OF THE FOLLOWING EVENTS:


 

(I)                                     ANY FAILURE BY THE PROPERTY MANAGER OR
THE SPECIAL SERVICER TO REMIT MONEYS, AS REQUIRED UNDER THE INDENTURE OR THIS
AGREEMENT, TO THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR THE PAYMENT
ACCOUNT, WHICH FAILURE REMAINS UNREMEDIED FOR ONE (1) BUSINESS DAY; OR

 

(II)                                  THE PROPERTY MANAGER FAILS TO MAKE ANY
PROPERTY PROTECTION ADVANCE, OR FAILS TO PAY (OR, IN THE EVENT THE PROPERTY
MANAGER IS SPIRIT FINANCE, FAILS TO DIRECT THE INDENTURE TRUSTEE TO PAY) ANY
EMERGENCY PROPERTY EXPENSE FROM FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT, IN
EACH CASE AS REQUIRED BY THE INDENTURE OR THIS AGREEMENT, WHICH FAILURE REMAINS
UNREMEDIED FOR THREE (3) BUSINESS DAYS; OR

 

(III)                               EITHER THE PROPERTY MANAGER OR THE SPECIAL
SERVICER FAILS TO COMPLY IN ANY MATERIAL RESPECT WITH ANY OTHER OF THE COVENANTS
OR AGREEMENTS ON THE PART OF THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
THE CASE MAY BE, CONTAINED IN THIS AGREEMENT, WHICH FAILURE CONTINUES UNREMEDIED
FOR A PERIOD OF 30 DAYS AFTER THE DATE ON WHICH NOTICE OF SUCH FAILURE IS GIVEN
TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE (15 DAYS IN THE
CASE OF A FAILURE TO PAY THE PREMIUM FOR ANY INSURANCE POLICY REQUIRED TO BE
MAINTAINED PURSUANT TO THIS AGREEMENT OR SUCH FEWER DAYS AS MAY BE REQUIRED TO
AVOID THE COMMENCEMENT OF FORECLOSURE PROCEEDINGS FOR UNPAID REAL ESTATE TAXES
OR THE LAPSE OF INSURANCE, AS APPLICABLE); PROVIDED, HOWEVER, THAT IF THE
FAILURE IS CAPABLE OF BEING CURED AND THE PROPERTY MANAGER OR SPECIAL SERVICER
IS DILIGENTLY PURSUING THAT CURE, THE 30 DAY PERIOD WILL BE EXTENDED FOR ANOTHER
30 DAYS; OR

 

(IV)                              ANY BREACH ON THE PART OF THE PROPERTY MANAGER
OR THE SPECIAL SERVICER OF ANY REPRESENTATION OR WARRANTY CONTAINED IN THIS
AGREEMENT THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERESTS OF ANY ISSUER,
NOTEHOLDER OR INSURER AND THAT CONTINUES UNREMEDIED FOR A PERIOD OF 30 DAYS
AFTER THE DATE ON WHICH NOTICE OF SUCH BREACH IS GIVEN TO THE PROPERTY MANAGER
OR THE SPECIAL SERVICER, AS APPLICABLE; PROVIDED, HOWEVER, THAT IF THE BREACH IS
CAPABLE OF BEING CURED AND THE PROPERTY MANAGER OR THE SPECIAL SERVICER IS
DILIGENTLY

 

77

--------------------------------------------------------------------------------


 

PURSUING THAT CURE, THE 30 DAY PERIOD WILL BE EXTENDED FOR ANOTHER 30 DAYS; OR

 

(V)                                 THE PROPERTY MANAGER OR THE SPECIAL SERVICER
CONSENTS TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, TRUSTEE OR SIMILAR
OFFICIAL RELATING TO IT OR RELATING TO ALL OR SUBSTANTIALLY ALL OF ITS ASSETS OR
ADMITS IN WRITING ITS INABILITY TO PAY ITS DEBTS OR TAKES OTHER ACTIONS
INDICATING ITS INSOLVENCY OR INABILITY TO PAY ITS OBLIGATIONS; OR

 

(VI)                              A DECREE OR ORDER OF A COURT HAVING
JURISDICTION IN ANY INVOLUNTARY CASE FOR THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, TRUSTEE OR SIMILAR OFFICIAL IN ANY BANKRUPTCY, INSOLVENCY,
READJUSTMENT OF DEBT, MARSHALLING OF ASSETS AND LIABILITIES OR SIMILAR
PROCEEDINGS IS ENTERED AGAINST THE PROPERTY MANAGER OR THE SPECIAL SERVICER AND
THE DECREE OR ORDER REMAINS IN FORCE FOR A PERIOD OF 60 DAYS; PROVIDED, THAT IF
ANY DECREE OR ORDER CANNOT BE DISCHARGED, DISMISSED OR STAYED WITHIN THE 60-DAY
PERIOD, THE PROPERTY MANAGER OR SPECIAL SERVICER WILL HAVE AN ADDITION 30 DAYS
TO EFFECT THE DISCHARGE, SO LONG AS IT COMMENCED PROCEEDINGS TO HAVE THE DECREE
OR ORDER DISMISSED WITHIN THE INITIAL 60-DAY PERIOD AND IT IS CONTINUING TO
PURSUE THE DISCHARGE; OR

 

(vii)                           the Property Manager or the Special Servicer
assigns any of its obligations to any third party other than as permitted under
this Agreement or any other Transaction Document and does not remedy such breach
within five Business Days of such assignment; or

 

(viii)                        the Property Manager or the Special Servicer fails
to observe any material reporting requirements, which failure remains
unremedied, in the case of monthly insurance draw notices to the Insurers
pursuant to Section 4.01, if such notice is not delivered by 12:00 p.m. (New
York City time) on the second Business Day immediately prior to the related
Payment Date, or if such notice was timely delivered but with a material defect,
three (3) Business Days after notice of such defect requiring the same to be
remedied, shall have been given to the Property Manager or the Special Servicer,
as applicable, by any other party hereto or an Insurer, and otherwise, 30 days
after the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Property Manager or the Special, as
applicable, by any other party hereto or by an Insurer; or

 

(ix)                                the Issuers or the Indenture Trustee has
received notice in writing from any applicable Rating Agency citing servicing
concerns stating that the continuation of the Property Manager or the Special
Servicer in such capacity would be the sole cause of or be a material reason for
a downgrade, qualification or withdrawal of any of the ratings then assigned by
such Rating Agencies to any Class of Notes, without giving effect to any related
Insurance Policy; or

 

78

--------------------------------------------------------------------------------


 

(X)                                   IN ADDITION, FOR SO LONG AS SPIRIT FINANCE
IS THE PROPERTY MANAGER OR SPECIAL SERVICER, THE FOLLOWING SERVICER REPLACEMENT
EVENTS WILL BE APPLICABLE:

 

(A)                              either (i) a Change of Control of Spirit
Finance has occurred without the prior written consent of the Insurers or (ii) a
change of a majority of the members of Spirit Finance’s board of directors
without the new directors having been approved by the board of directors that
existed immediately prior to the appointment of such new directors;

 

(B)                                an Early Amortization Event (if such Early
Amortization Event is not waived) or Event of Default has occurred and is
continuing;

 

(C)                                Spirit Finance shall permit its Net Worth at
the end of any fiscal quarter to be less than $400,000,000;

 

(D)                               any final judgment in excess of $5,000,000 is
entered against Spirit Finance that is not paid, discharged, bonded or stayed
within 60 days; or

 

(E)                                 the ratio of Total Indebtedness to Total
Assets with respect to Spirit Finance is equal to or greater than 75% as of the
end of any fiscal quarter.

 

When a single entity acts as Property Manager and Special Servicer, a Servicer
Replacement Event in one capacity shall constitute a Servicer Replacement Event
in each capacity; provided, however, that, subject to Section 6.01(b), the
Issuers may (with the consent of the Series 2005-1 Insurer) at their option
elect to terminate the Property Manager or the Special Servicer in one or the
other capacity rather than both such capacities. Each of the Property Manager
and the Special Servicer will notify the Indenture Trustee and the Insurers in
writing of the occurrence of a Servicer Replacement Event or an event that, with
the giving of notice or the expiration of any cure period, or both, would
constitute a Servicer Replacement Event promptly upon obtaining knowledge
thereof.

 


(B)                                 (I)  IF ANY SERVICER REPLACEMENT EVENT WITH
RESPECT TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER (IN EITHER CASE, FOR
PURPOSES OF THIS SECTION 6.01(B), THE “DEFAULTING PARTY”) SHALL OCCUR AND BE
CONTINUING, THEN, AND IN EACH AND EVERY SUCH CASE, SO LONG AS THE SERVICER
REPLACEMENT EVENT SHALL NOT HAVE BEEN REMEDIED, THE ISSUERS (I) MAY, WITH THE
CONSENT OF THE SERIES 2005-1 INSURER (AND SHALL AT THE DIRECTION OF THE
SERIES 2005-1 INSURER), (X) TERMINATE THE DEFAULTING PARTY BY NOTICE IN WRITING
TO THE DEFAULTING PARTY (WITH A COPY OF SUCH NOTICE TO EACH OTHER PARTY HERETO)
AND (Y) TERMINATE ALL OF THE RIGHTS AND OBLIGATIONS ACCRUING FROM AND AFTER SUCH
NOTICE OF THE DEFAULTING PARTY UNDER THIS AGREEMENT AND IN AND TO THE COLLATERAL
(OTHER THAN AS A HOLDER OF ANY NOTE OR LLC INTEREST). IN ADDITION, UPON THE
OCCURRENCE OF A SERVICER REPLACEMENT EVENT, THE INDENTURE TRUSTEE MAY (WITH THE
CONSENT OF THE REQUISITE GLOBAL MAJORITY), AND SHALL AT THE DIRECTION OF THE
REQUISITE GLOBAL MAJORITY, TERMINATE THE PROPERTY MANAGER AND/OR SPECIAL
SERVICER, AS APPLICABLE. IN ADDITION, THE SERIES

 

79

--------------------------------------------------------------------------------


 


2005-1 INSURER SHALL BE ENTITLED TO TERMINATE THE RIGHTS AND OBLIGATIONS OF THE
PROPERTY MANAGER AND/OR THE SPECIAL SERVICER UNDER THIS AGREEMENT, UPON 30
BUSINESS DAYS’ WRITTEN NOTICE TO THE PROPERTY MANAGER, THE SPECIAL SERVICER AND
THE INDENTURE TRUSTEE. FOLLOWING ANY SUCH TERMINATION, THE BACK-UP MANAGER SHALL
SERVE AS PROPERTY MANAGER AND/OR SPECIAL SERVICER, AS APPLICABLE, SUBJECT TO AND
IN ACCORDANCE WITH SECTION 6.02(B) AND, THE ISSUERS MAY APPOINT A SUCCESSOR
PROPERTY MANAGER (THE “SUCCESSOR PROPERTY MANAGER”) AND/OR A SUCCESSOR SPECIAL
SERVICER (THE “SUCCESSOR SPECIAL SERVICER”) IN ACCORDANCE WITH
SECTION 6.01(B)(III), EACH OF WHICH SHALL SERVE AS AND HAVE ALL THE RIGHTS AND
OBLIGATIONS OF THE PROPERTY MANAGER OF THE SPECIAL SERVICER, AS APPLICABLE.


 


(II)                                  ANY SUCH APPOINTMENT OF A SUCCESSOR
PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER WILL BE SUBJECT TO, AMONG OTHER
THINGS, (I) THE SATISFACTION OF THE RATING CONDITION, (II) THE SERIES 2005-1
INSURER’S PRIOR WRITTEN CONSENT AND (III) THE WRITTEN AGREEMENT OF THE SUCCESSOR
PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER TO BE BOUND BY THE TERMS AND
CONDITIONS OF THIS AGREEMENT, TOGETHER WITH AN OPINION OF COUNSEL REGARDING THE
ENFORCEABILITY OF SUCH AGREEMENT. SUBJECT TO THE FOREGOING, ANY PERSON,
INCLUDING ANY HOLDER OF NOTES OR LLC INTERESTS OR ANY AFFILIATE THEREOF, MAY BE
APPOINTED AS SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER.


 


(III)                               IN THE EVENT THAT A SUCCESSOR PROPERTY
MANAGER OR SUCCESSOR SPECIAL SERVICER HAS FAILED TO ASSUME THE RESPONSIBILITIES
OF THE PROPERTY MANAGER OR SPECIAL SERVICER AS PROVIDED IN THIS AGREEMENT WITHIN
30 DAYS OF WRITTEN NOTICE OF TERMINATION TO THE DEFAULTING PARTY (THE “SUCCESSOR
REPLACEMENT DATE”), THE BACK-UP MANAGER SHALL BE THE PROPERTY MANAGER OR THE
SPECIAL SERVICER, AS APPLICABLE, UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT
THE ISSUERS SHALL HAVE THE RIGHT TO REPLACE THE BACK-UP MANAGER ACTING AS
PROPERTY MANAGER OR SPECIAL SERVICER WITHOUT CAUSE UPON 30 DAYS WRITTEN NOTICE,
SUBJECT TO THE SERIES 2005-1 INSURER’S WRITTEN CONSENT.


 


(IV)                              EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER AGREES THAT, IF IT IS TERMINATED PURSUANT TO THIS SECTION 6.01(B), IT
SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN TEN (10) BUSINESS DAYS PRIOR TO
THE EFFECTIVE DATE OF SUCH TERMINATION) PROVIDE THE BACK-UP MANAGER OR ANY
SUCCESSOR PROPERTY MANAGER OR SUCCESSOR SPECIAL SERVICER, AS APPLICABLE, WITH
ALL DOCUMENTS AND RECORDS IN ACCORDANCE WITH SECTION 6.02(B) AND SHALL COOPERATE
WITH SUCH SUCCESSOR IN EFFECTING THE TERMINATION OF THE RESPONSIBILITIES AND
RIGHTS OF THE PROPERTY MANAGER OR SPECIAL SERVICER HEREUNDER, INCLUDING THE
TRANSFER WITHIN TWO (2) BUSINESS DAYS AFTER RECEIPT BY THE TERMINATED PROPERTY
MANAGER OR SPECIAL SERVICER TO THE BACK-UP MANAGER OR ANY SUCCESSOR PROPERTY
MANAGER FOR ADMINISTRATION BY IT OF ALL CASH AMOUNTS THAT SHALL AT THE TIME BE
OR SHOULD HAVE BEEN CREDITED TO THE COLLECTION ACCOUNT, THE RELEASE ACCOUNT OR
ANY SERVICING ACCOUNT OR THEREAFTER BE RECEIVED BY OR ON BEHALF OF IT WITH
RESPECT TO ANY MORTGAGE LOAN, LEASE OR MORTGAGED PROPERTY; PROVIDED, HOWEVER,
THAT THE PROPERTY MANAGER AND THE SPECIAL SERVICER EACH SHALL, IF TERMINATED
PURSUANT TO THIS SECTION 6.01(B), CONTINUE TO BE OBLIGATED FOR OR ENTITLED TO
PAY OR RECEIVE ALL AMOUNTS ACCRUED OR OWING BY OR TO IT UNDER THIS AGREEMENT ON
OR PRIOR TO THE DATE OF SUCH TERMINATION, WHETHER IN RESPECT OF PROPERTY
PROTECTION ADVANCES OR OTHERWISE, AND IT AND ITS DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF
SECTION 5.03(A) NOTWITHSTANDING ANY SUCH TERMINATION.

 

80

--------------------------------------------------------------------------------


 

Section 6.02.                                     Back-Up Manager.

 


(A)                                  FOLLOWING THE SUCCESSOR REPLACEMENT DATE
WITH RESPECT TO THE PROPERTY MANAGER, THE PROPERTY MANAGER SHALL ARRANGE FOR THE
DELIVERY TO THE BACK-UP MANAGER OF ALL OF THE SERVICING FILES, WHICH SERVICING
FILES SHALL CONTAIN SUFFICIENT DATA TO PERMIT THE BACK-UP MANAGER TO ASSUME THE
DUTIES OF THE PROPERTY MANAGER OR SPECIAL SERVICER HEREUNDER WITHOUT DELAY ON
ACCOUNT OF THE ABSENCE OF RELEVANT SERVICING INFORMATION. FOLLOWING THE
SUCCESSOR REPLACEMENT DATE WITH RESPECT TO THE SPECIAL SERVICER, THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, SHALL ARRANGE FOR THE DELIVERY
TO THE BACK-UP MANAGER OF EACH OF THE SERVICING FILES FOR ANY SPECIALLY SERVICED
ASSET, WHICH SERVICING FILES SHALL CONTAIN SUFFICIENT DATA TO PERMIT THE BACK-UP
MANAGER TO ASSUME THE DUTIES OF THE SPECIAL SERVICER HEREUNDER WITHOUT DELAY ON
ACCOUNT OF THE ABSENCE OF RELEVANT SERVICING INFORMATION.


 


(B)                                 FOLLOWING THE SUCCESSOR REPLACEMENT DATE,
THE BACK-UP MANAGER SHALL USE REASONABLE EFFORTS TO DILIGENTLY COMPLETE THE
PHYSICAL TRANSFER OF SERVICING FROM THE TERMINATED PROPERTY MANAGER OR SPECIAL
SERVICER WITH THE COOPERATION OF SUCH DEFAULTING PARTY. FROM AND AFTER THE DATE
PHYSICAL TRANSFER OF SERVICING IS COMPLETED (THE “BACK-UP SERVICING TRANSFER
DATE”), THE BACK-UP MANAGER SHALL SERVICE AND/OR SPECIALLY SERVICE THE MORTGAGE
LOANS AND LEASES IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT WITH ALL
THE RIGHTS AND OBLIGATIONS OF THE PROPERTY MANAGER AND THE SPECIAL SERVICER AND
SHALL HAVE NO LIABILITY OR RESPONSIBILITY WITH RESPECT TO ANY OBLIGATIONS OF
EACH DEFAULTING PARTY, ARISING PRIOR TO THE TRANSFER DATE. THE ISSUERS, IF THEY
DETERMINE IN THEIR REASONABLE DISCRETION THAT ENFORCEMENT RIGHTS AND/OR REMEDIES
ARE AVAILABLE TO THE HOLDERS OF THE NOTES AGAINST THE TERMINATED PROPERTY
MANAGER OR SPECIAL SERVICER AND IT IS PRUDENT UNDER THE CIRCUMSTANCES TO ENFORCE
SUCH RIGHTS, AGREE TO ENFORCE THEIR RIGHTS UNDER THIS AGREEMENT AGAINST THE
TERMINATED PROPERTY MANAGER OR SPECIAL SERVICER, INCLUDING ANY RIGHTS THEY HAVE
TO ENFORCE EACH DEFAULTING PARTY’S OBLIGATION TO FULLY COOPERATE IN THE ORDERLY
TRANSFER AND TRANSITION OF SERVICING AND OTHERWISE COMPLY WITH THE TERMS OF THIS
AGREEMENT. IN THE EVENT THAT THE BACK-UP MANAGER DISCOVERS OR BECOMES AWARE OF
ANY ERRORS IN ANY RECORDS OR DATA OF EACH DEFAULTING PARTY’S WHICH IMPAIRS ITS
ABILITY TO PERFORM ITS DUTIES HEREUNDER, THE BACK-UP MANAGER SHALL NOTIFY THE
ISSUERS, EACH INSURER AND THE INDENTURE TRUSTEE IN WRITING OF SUCH ERRORS AND
SHALL, AT EACH DEFAULTING PARTY’S EXPENSE AND UPON THE ISSUERS’ DIRECTION,
UNDERTAKE TO CORRECT OR RECONSTRUCT SUCH RECORDS OR DATA.


 


(C)                                  FROM AND AFTER THE DATE OF THIS AGREEMENT
UNTIL THE BACK-UP SERVICING TRANSFER DATE, THE PROPERTY MANAGER SHALL PROVIDE OR
CAUSE TO BE PROVIDED TO THE BACK-UP MANAGER ON THE 20TH DAY OF EACH MONTH, IN
ELECTRONIC FORM, A COMPLETE DATA TAPE OF THE MORTGAGE LOAN SCHEDULE, THE
MORTGAGED PROPERTY SCHEDULE AND SUCH OTHER INFORMATION AS ANY ISSUER OR ANY
INSURER MAY REASONABLY DEEM NECESSARY, INCLUDING ALL INFORMATION NECESSARY TO
DETERMINE THE RELEASE PRICE AND ORIGINAL PURCHASE PRICE PAID BY, ORIGINATOR, AND
SHALL MAKE AVAILABLE TO THE BACK-UP MANAGER A COPY OF THE DETERMINATION DATE
REPORT AND ANY SPECIAL SERVICER REPORT. THE BACK-UP MANAGER WILL PERFORM AN
INITIAL COMPREHENSIVE DATA INTEGRITY REVIEW AND A MONTHLY REVIEW OF THIS
INFORMATION TO DETERMINE WHETHER IT PROVIDES ADEQUATE INFORMATION TO ENABLE THE
BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS HEREUNDER AS THE BACK-UP MANAGER. TO
THE EXTENT THAT THE BACK-UP MANAGER DETERMINES WITHIN TEN (10) CALENDAR DAYS OF
ITS RECEIPT OF SUCH INFORMATION THAT SUCH INFORMATION IS ADEQUATE FOR THE
BACK-UP MANAGER TO PERFORM ITS OBLIGATIONS AS THE BACK-UP MANAGER, THE BACK-UP
MANAGER WILL PROVIDE THE ISSUERS

 

81

--------------------------------------------------------------------------------


 


AND THE INDENTURE TRUSTEE WITH WRITTEN NOTICE TO THAT EFFECT. TO THE EXTENT THAT
THE BACK-UP MANAGER DETERMINES WITHIN TEN (10) CALENDAR DAYS OF ITS RECEIPT OF
SUCH INFORMATION THAT SUCH INFORMATION IS INADEQUATE FOR THE BACK-UP MANAGER TO
PERFORM ITS OBLIGATIONS AS THE BACK-UP MANAGER, THE BACK-UP MANAGER WILL PROVIDE
PROMPT WRITTEN NOTICE TO THE ISSUERS, EACH INSURER AND THE PROPERTY MANAGER
IDENTIFYING ANY DEFICIENCIES IN SUCH INFORMATION THAT DO NOT ENABLE THE BACK-UP
MANAGER TO PERFORM ITS OBLIGATIONS AS THE BACK-UP MANAGER. THE PROPERTY MANAGER
SHALL USE ITS BEST EFFORTS TO PROVIDE ANY SUCH DEFICIENT INFORMATION TO THE
BACK-UP MANAGER WITHIN TEN (10) CALENDAR DAYS OF RECEIPT OF SUCH NOTICE FROM THE
BACK-UP MANAGER.


 


(D)                                 WITHIN TEN (10) BUSINESS DAYS OF THE DATE OF
RECEIPT FROM THE PROPERTY MANAGER, THE BACK-UP MANAGER SHALL, IN ORDER TO
UNDERSTAND THE PURPOSE OF EACH DATA FIELD (AND THE INTERRELATIONSHIPS AMONG SUCH
DATA FIELDS), REVIEW THE FORM OF DETERMINATION DATE REPORT, THE SPECIAL SERVICER
REPORT AND THE MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT, EACH IN THE
FORM AGREED TO BY THE PROPERTY MANAGER, THE SERIES 2005-1 INSURER AND THE
BACK-UP MANAGER. PROVIDED THE DATA IN THE DETERMINATION DATE REPORT, THE SPECIAL
SERVICER REPORT AND THE MODIFIED COLLATERAL DETAIL AND REALIZED LOSS REPORT ARE
IN A FORMAT READABLE BY THE BACK-UP MANAGER, THE BACK-UP MANAGER SHALL CREATE A
SET OF CONVERSION ROUTINES AND DATABASE MAPPING PROGRAMS, AS NECESSARY, THAT
WILL ENABLE THE BACK-UP MANAGER TO (I) RECEIVE SUCH DATA FROM THE PROPERTY
MANAGER ON A MONTHLY BASIS AND TO ENSURE THAT THE DATA IS READABLE, AND
(II) INDEPENDENTLY GENERATE SUCH DETERMINATION DATE REPORTS AND SPECIAL SERVICER
REPORTS, AS APPLICABLE,  FOLLOWING THE BACK-UP SERVICING TRANSFER DATE.


 


(E)                                  ON A MONTHLY BASIS, THE BACK-UP MANAGER
SHALL (X) VERIFY RECEIPT OF THE DETERMINATION DATE REPORT AND THE SPECIAL
SERVICER REPORT REQUIRED TO BE DELIVERED BY THE PROPERTY MANAGER, TOGETHER WITH
ANY OTHER RECORDS AND DATA SUPPLIED TO THE ISSUERS, INSURERS, INDENTURE TRUSTEE
OR OTHERWISE HEREUNDER, BY PROPERTY MANAGER WITH RESPECT TO THE MORTGAGE LOANS
AND LEASES, AND (Y) VERIFY THAT SUCH RECORDS AND DATA ARE IN A READABLE FORMAT.


 

(f)                                    The Back-Up Manager may resign from its
obligations under this Agreement (i) with the consent of the Requisite Global
Majority, (ii) upon a determination that such obligations are no longer
permitted under applicable law or (iii) if the Back-Up Manager identifies a
successor back-up manager who agrees to undertake the obligations of the Back-Up
Manager under this Agreement and receives the written consent of the
Series 2005-1 Insurer and written confirmation of satisfaction of the Rating
Condition.

 

Section 6.03.                                     Additional Remedies of the
Issuers and the Indenture Trustee upon a Servicer Replacement Event.

 

During the continuance of any Servicer Replacement Event, so long as such
Servicer Replacement Event shall not have been remedied, in addition to the
rights specified in Section 6.01, the Issuers shall have the right, and the
Indenture Trustee shall have the right, in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Insurers, the holders of the LLC
Interests and the Notes (including the institution and prosecution of all
judicial, administrative and other proceedings and the filings of proofs of
claim and debt in connection therewith). Except as otherwise expressly provided
in this Agreement, no remedy provided for by this Agreement shall be exclusive
of any other

 

82

--------------------------------------------------------------------------------


 

remedy, and each and every remedy shall be cumulative and in addition to any
other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any
Servicer Replacement Event.

 

ARTICLE VII

 

TRANSFERS AND EXCHANGES OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS; RELEASE OF MORTGAGED PROPERTIES AND MORTGAGE LOANS BY THE
APPLICABLE ISSUERS.

 

Section 7.01.                                     Released Mortgage Loans and
Released Mortgaged Properties.

 


(A)                                  THE APPLICABLE ISSUERS MAY OBTAIN THE
RELEASE (THE “RELEASE”) OF MORTGAGE LOANS OR MORTGAGED PROPERTIES (ANY SUCH
MORTGAGE LOAN OR MORTGAGED PROPERTY, A “RELEASED MORTGAGE LOAN” OR “RELEASED
MORTGAGED PROPERTY” AS APPLICABLE) IN CONNECTION WITH (I) THE EXERCISE OF A
THIRD PARTY PURCHASE OPTION, (II) THE PURCHASE OR SUBSTITUTION OF A DELINQUENT
ASSET OR DEFAULTED ASSET BY THE SPECIAL SERVICER OR THE PROPERTY MANAGER OR ANY
ASSIGNEE THEREOF, (III) THE REPURCHASE OR SUBSTITUTION OF A MORTGAGE LOAN OR
MORTGAGED PROPERTY BY THE RELATED ORIGINATOR OR SUPPORT PROVIDER DUE TO A
COLLATERAL DEFECT, (IV) THE SALE OF A MORTGAGE LOAN OR MORTGAGED PROPERTY TO A
THIRD PARTY OR TO A SPIRIT SPE OR (V) THE EXCHANGE OF A MORTGAGE LOAN OR
MORTGAGED PROPERTY WITH A THIRD PARTY, THE SUPPORT PROVIDER OR A SPIRIT SPE;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE APPLICABLE ISSUER OBTAIN ANY SUCH
RELEASE UNLESS, AFTER GIVING EFFECT TO ANY SUCH RELEASE AND ANY RESULTING
CHANGES TO THE COLLATERAL POOL, THE INDENTURE TRUSTEE SHALL HAVE RECEIVED AN
OPINION OF COUNSEL TO THE EFFECT THAT, FOR U.S. FEDERAL INCOME TAX PURPOSES, NO
TAX GAIN OR LOSS WILL BE RECOGNIZED BY ANY NOTEHOLDER OR ANY ISSUER WITH RESPECT
TO ANY OUTSTANDING SERIES SOLELY AS A RESULT OF SUCH RELEASE AND THE RESULTING
CHANGES IN THE COLLATERAL POOL (THE “TAX REQUIRED CONDITION”). IN ADDITION,
WITHOUT THE CONSENT OF THE SERIES 2005-1 INSURER AND AT LEAST 20 DAYS’ PRIOR
WRITTEN NOTICE TO THE RATING AGENCIES, NO MORTGAGE LOAN OR MORTGAGED PROPERTY
SHALL CONSTITUTE A QUALIFIED SUBSTITUTE MORTGAGE LOAN OR QUALIFIED SUBSTITUTE
MORTGAGED PROPERTY, AS APPLICABLE, UNLESS, AFTER GIVING EFFECT TO THE TRANSFER
OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY TO THE APPLICABLE ISSUER IN EXCHANGE
FOR A RELEASED MORTGAGE LOAN OR RELEASED MORTGAGED PROPERTY, AS APPLICABLE,
EITHER (I) NO PROPERTY CONCENTRATION SHALL EXCEED THE APPLICABLE MAXIMUM
PROPERTY CONCENTRATION, OR (II) IF ANY PROPERTY CONCENTRATION ON THE DATE OF
SUCH SUBSTITUTION EXCEEDS THE RELATED MAXIMUM PROPERTY CONCENTRATION, SUCH
PROPERTY CONCENTRATION SHALL BE REDUCED OR REMAIN UNCHANGED AFTER GIVING EFFECT
TO SUCH SUBSTITUTION.


 


(B)                                 EXCEPT IN CONNECTION WITH THE RELEASE OF A
MORTGAGE LOAN OR A MORTGAGED PROPERTY IN EXCHANGE FOR A QUALIFIED SUBSTITUTE
MORTGAGE LOAN OR A QUALIFIED SUBSTITUTE MORTGAGED PROPERTY, THE APPLICABLE
ISSUER WILL BE REQUIRED TO OBTAIN THE APPLICABLE RELEASE PRICE IN ORDER TO
OBTAIN THE RELEASE OF A MORTGAGE LOAN OR MORTGAGED PROPERTY. THE “RELEASE PRICE”
FOR ANY MORTGAGE LOAN OR MORTGAGED PROPERTY WILL BE AN AMOUNT EQUAL TO (I) THE
THIRD PARTY OPTION PRICE IF THE RELEASE OCCURS IN CONNECTION WITH ANY THIRD
PARTY PURCHASE OPTION, (II) THE FAIR MARKET VALUE WITH RESPECT TO ANY DELINQUENT
ASSET OR DEFAULTED ASSET PURCHASED BY THE SPECIAL SERVICER OR THE PROPERTY
MANAGER OR ANY ASSIGNEE THEREOF (PROVIDED, THAT THE FAIR

 

83

--------------------------------------------------------------------------------


 


MARKET VALUE IS EQUAL TO OR GREATER THAN THE ALLOCATED COLLATERAL AMOUNT
THEREOF), (III) THE PAYOFF AMOUNT WITH RESPECT TO ANY MORTGAGE LOAN OR MORTGAGED
PROPERTY REPURCHASED BY THE RELATED ORIGINATOR OR THE SUPPORT PROVIDER DUE TO A
COLLATERAL DEFECT, (IV) THE GREATER OF (A) THE FAIR MARKET VALUE AND (B) THE SUM
OF 125% OF THE ALLOCATED COLLATERAL AMOUNT PLUS UNREIMBURSED PROPERTY PROTECTION
ADVANCES (PLUS ADVANCE INTEREST THEREON) AND EMERGENCY PROPERTY EXPENSES FOR ANY
MORTGAGE LOAN OR MORTGAGED PROPERTY SOLD TO A THIRD PARTY OR A SPIRIT SPE OR
(V) THE FAIR MARKET VALUE OF ANY MORTGAGE LOAN OR MORTGAGED PROPERTY, AS
APPLICABLE, IF THE PROPERTY MANAGER OR THE SPECIAL SERVICER DEEMS THE RELEASE
AND SALE OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY TO BE IN THE BEST INTEREST
OF THE NOTEHOLDERS AND THE SERIES 2005-1 INSURER GIVES ITS PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) TO THE RELEASE AND SALE OF SUCH
MORTGAGE LOAN OR MORTGAGED PROPERTY. IN DETERMINING THE FAIR MARKET VALUE, THE
PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, SHALL ESTABLISH A PRICE
DETERMINED TO BE THE MOST PROBABLE PRICE WHICH SUCH MORTGAGE LOAN OR MORTGAGED
PROPERTY SHOULD BRING IN A COMPETITIVE AND OPEN MARKET UNDER ALL CONDITIONS
REQUISITE TO A FAIR SALE, THE BUYER AND SELLER EACH ACTING PRUDENTLY AND
KNOWLEDGEABLY, AND ASSUMING THE PRICE IS NOT AFFECTED BY UNDUE STIMULUS. IN
MAKING ANY SUCH DETERMINATION, THE PROPERTY MANAGER OR SPECIAL SERVICER
MAY OBTAIN AN MAI APPRAISAL OF THE RELATED MORTGAGED PROPERTY AND SHALL ASSUME
THE CONSUMMATION OF A SALE AS OF A SPECIFIED DATE AND THE PASSING OF TITLE FROM
SELLER TO BUYER UNDER CONDITIONS WHEREBY: (I) BUYER AND SELLER ARE TYPICALLY
MOTIVATED; (II) BOTH PARTIES ARE WELL INFORMED OR WELL ADVISED, AND ACTING IN
WHAT THEY CONSIDER THEIR BEST INTERESTS; (III) A REASONABLE TIME IS ALLOWED FOR
EXPOSURE IN THE OPEN MARKET; (IV) PAYMENT IS MADE IN TERMS OF CASH IN UNITED
STATES DOLLARS OR IN TERMS OF FINANCIAL ARRANGEMENTS COMPARABLE THERETO; AND
(V) THE PRICE REPRESENTS THE NORMAL CONSIDERATION FOR SUCH MORTGAGE LOAN OR
MORTGAGED PROPERTY UNAFFECTED BY SPECIAL OR CREATIVE FINANCING OR SALES
CONCESSIONS GRANTED BY ANYONE ASSOCIATED WITH THE SALE. THE PROPERTY MANAGER OR
SPECIAL SERVICER SHALL TAKE INTO ACCOUNT, AMONG OTHER FACTORS, THE PERIOD AND
AMOUNT OF THE DELINQUENCY ON SUCH MORTGAGE LOAN OR LEASE, THE OCCUPANCY LEVEL
AND PHYSICAL CONDITION OF THE RELATED MORTGAGED PROPERTY, THE STATE OF THE LOCAL
ECONOMY IN THE AREA WHERE THE MORTGAGED PROPERTY IS LOCATED, AND THE TIME AND
EXPENSE ASSOCIATED WITH A PURCHASER FORECLOSING ON THE RELATED MORTGAGED
PROPERTY. IN ADDITION, THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPLICABLE, SHALL REFER TO ALL OTHER RELEVANT INFORMATION OBTAINED BY IT OR
OTHERWISE CONTAINED IN THE SERVICING FILE, TAKING INTO ACCOUNT ANY CHANGE IN
CIRCUMSTANCES REGARDING THE RELATED MORTGAGED PROPERTY KNOWN TO THE PROPERTY
MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE, THAT WOULD MATERIALLY AFFECT THE
VALUE OF THE RELATED MORTGAGED PROPERTY REFLECTED IN THE MOST RECENT APPRAISAL.
FURTHERMORE, THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE,
MAY CONSIDER OBJECTIVE THIRD PARTY INFORMATION OBTAINED FROM GENERALLY AVAILABLE
SOURCES, AS WELL AS INFORMATION OBTAINED FROM VENDORS PROVIDING REAL ESTATE
SERVICES TO THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS APPLICABLE,
CONCERNING THE MARKET FOR DISTRESSED REAL ESTATE LOANS AND THE REAL ESTATE
MARKET FOR THE SUBJECT PROPERTY TYPE IN THE AREA WHERE THE RELATED MORTGAGED
PROPERTY IS LOCATED. THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS
APPLICABLE, MAY ALSO CONCLUSIVELY RELY ON ANY OPINIONS OR REPORTS OF QUALIFIED
INDEPENDENT EXPERTS IN REAL ESTATE OR COMMERCIAL MORTGAGE LOAN MATTERS. ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE PROPERTY MANAGER OR
THE SPECIAL SERVICER, AS APPLICABLE, PURSUANT TO MAKING A DETERMINATION OF FAIR
MARKET VALUE SHALL CONSTITUTE, AND BE REIMBURSABLE AS, PROPERTY PROTECTION
ADVANCES.

 

84

--------------------------------------------------------------------------------


 


(C)                                  ANY RELEASE PRICE (PLUS SALES PROCEEDS IN
EXCESS THEREOF (ANY SUCH EXCESS AMOUNT, A “PURCHASE PREMIUM”)) RECEIVED BY THE
APPLICABLE ISSUER IN CONNECTION WITH THE RELEASE OF A MORTGAGE LOAN OR MORTGAGED
PROPERTY SHALL FIRST BE DEPOSITED INTO THE RELEASE ACCOUNT AND, AFTER PAYMENT OF
ANY UNREIMBURSED EXTRAORDINARY EXPENSES, PROPERTY PROTECTION ADVANCES (PLUS
ADVANCE INTEREST THEREON) AND EMERGENCY PROTECTION EXPENSES RELATED TO SUCH
MORTGAGE LOAN OR MORTGAGED PROPERTY AND THE EXPENSES RELATED TO SUCH RELEASE
PURSUANT TO SECTION 3.11(E), SHALL EITHER (I) BE APPLIED BY SUCH ISSUER TO
ACQUIRE A QUALIFIED SUBSTITUTE MORTGAGE LOAN OR QUALIFIED SUBSTITUTE MORTGAGED
PROPERTY, AS APPLICABLE, WITHIN TWELVE MONTHS FOLLOWING THE RELATED RELEASE OR
(II) SUBSEQUENTLY BE DEPOSITED AS UNSCHEDULED PROCEEDS INTO THE COLLECTION
ACCOUNT TO BE PAID AS UNSCHEDULED PRINCIPAL PAYMENTS ON THE RELATED PAYMENT
DATE. ANY AMOUNTS REMAINING IN THE RELEASE ACCOUNT, RELATED TO SUCH A RELEASE
AND FOLLOWING SUCH TWELVE MONTH PERIOD WILL BE TRANSFERRED AS UNSCHEDULED
PROCEEDS INTO THE COLLECTION ACCOUNT AND APPLIED AS UNSCHEDULED PRINCIPAL
PAYMENTS ON THE FOLLOWING PAYMENT DATE. NOTWITHSTANDING THE FOREGOING, DURING
THE CONTINUANCE OF AN EARLY AMORTIZATION EVENT, ALL AMOUNTS ON DEPOSIT IN THE
RELEASE ACCOUNT WILL BE TRANSFERRED AS UNSCHEDULED PROCEEDS INTO THE COLLECTION
ACCOUNT AND APPLIED AS UNSCHEDULED PRINCIPAL PAYMENTS ON THE FOLLOWING PAYMENT
DATE.


 

Section 7.02.                                     Third Party Purchase Options;
Release of Mortgaged Properties to Affiliates under Defaulted or Delinquent
Assets; Other Sales or Exchanges.

 


(A)                                  IN THE EVENT ANY THIRD PARTY AUTHORIZED TO
DO SO EXERCISES A THIRD PARTY PURCHASE OPTION IN ACCORDANCE WITH THE TERMS OF
THE APPLICABLE LEASE, THE THIRD PARTY OPTION PRICE PAID BY SUCH THIRD PARTY
SHALL BE DEPOSITED INTO THE RELEASE ACCOUNT, AT THE DIRECTION OF THE PROPERTY
MANAGER, AND UPON RECEIPT OF AN OFFICER’S CERTIFICATE FROM THE PROPERTY MANAGER
TO THE EFFECT THAT SUCH DEPOSIT HAS BEEN MADE (WHICH THE PROPERTY MANAGER SHALL
DELIVER TO THE INDENTURE TRUSTEE, EACH INSURER AND THE ISSUERS PROMPTLY AFTER
SUCH DEPOSIT IS MADE), THE INDENTURE TRUSTEE SHALL EXECUTE AND DELIVER SUCH
INSTRUMENTS OF TRANSFER OR ASSIGNMENT, IN EACH CASE WITHOUT RECOURSE, AS SHALL
BE PROVIDED TO IT BY THE PROPERTY MANAGER AND ARE REASONABLY NECESSARY TO
RELEASE THE RELATED MORTGAGE OR ANY OTHER LIEN ON OR SECURITY INTEREST IN SUCH
MORTGAGED PROPERTY (EACH, A “THIRD PARTY OPTION MORTGAGED PROPERTY”); PROVIDED,
HOWEVER, THAT THE TAX REQUIRED CONDITION IS MET. EACH OF THE APPLICABLE ISSUERS
AND THE PROPERTY MANAGER HEREBY COVENANT AND AGREE THAT THEY SHALL NOT SOLICIT
ANY PERSON TO EXERCISE ANY THIRD PARTY PURCHASE OPTION.


 


(B)                                 A MORTGAGED PROPERTY LEASED UNDER ANY
DELINQUENT ASSET OR ANY DEFAULTED ASSET, OR A MORTGAGE LOAN SECURED BY SUCH A
MORTGAGED PROPERTY, MAY AT THE OPTION OF THE PROPERTY MANAGER OR SPECIAL
SERVICER BE (A) PURCHASED BY THE SPECIAL SERVICER OR THE PROPERTY MANAGER OR ANY
ASSIGNEE THEREOF FOR CASH IN AN AMOUNT EQUAL TO THE APPLICABLE RELEASE PRICE, OR
(B) SUBSTITUTED FOR ONE OR MORE QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES OR
QUALIFIED SUBSTITUTE MORTGAGE LOANS OWNED BY THE SPECIAL SERVICER, THE PROPERTY
MANAGER OR ANY ASSIGNEE THEREOF; PROVIDED, THAT NO EARLY AMORTIZATION EVENT HAS
OCCURRED AND IS CONTINUING OR WOULD OCCUR AS A RESULT OF SUCH PURCHASE OR
SUBSTITUTION; PROVIDED, FURTHER, THAT THE TAX REQUIRED CONDITION IS MET. WITH
RESPECT TO ANY LEASE THAT IS A DEFAULTED ASSET, IF SUCH LEASE HAS NOT BEEN
ASSUMED AND THE RELATED MORTGAGED PROPERTY HAS NOT BEEN SOLD OR RE-LEASED WITHIN
24 MONTHS OF SUCH DEFAULTED ASSET BECOMING A SPECIALLY SERVICED ASSET, THE
SERIES 2005-1

 

85

--------------------------------------------------------------------------------


 


INSURER MAY, UPON WRITTEN NOTICE AND SUBJECT TO THE TAX REQUIRED CONDITION,
REQUIRE THE PROPERTY MANAGER OR SPECIAL SERVICER TO SELL SUCH MORTGAGED
PROPERTY.


 


(C)                                  THE APPLICABLE ISSUER MAY (I) SELL ANY OF
ITS MORTGAGE LOANS OR MORTGAGED PROPERTIES AND RELATED LEASES FOR CASH EQUAL TO
ANY AMOUNT NOT LESS THAN THE APPLICABLE RELEASE PRICE OR (II) EXCHANGE SUCH
MORTGAGE LOAN OR MORTGAGED PROPERTY FOR ONE OR MORE QUALIFIED SUBSTITUTE
MORTGAGE LOANS OR QUALIFIED SUBSTITUTE MORTGAGED PROPERTIES, AS APPLICABLE, IN
EACH CASE IN A TRANSACTION WITH A THIRD PARTY OR A SPIRIT SPE; PROVIDED,
HOWEVER, THAT THE TAX REQUIRED CONDITION IS MET (AS EVIDENCED BY AN OPINION OF
COUNSEL) AND THAT ANY SPIRIT SPE PURCHASING SUCH MORTGAGE LOAN OR MORTGAGED
PROPERTY MAY NOT THEREAFTER TRANSFER OR SELL SUCH MORTGAGE LOAN OR MORTGAGED
PROPERTY TO THE SUPPORT PROVIDER OR ANY AFFILIATE THEREOF THAT WAS A PRIOR OWNER
OF SUCH MORTGAGE LOAN OR MORTGAGED PROPERTY WITHOUT THE RECEIPT OF A FAVORABLE
OPINION OF COUNSEL.


 

Section 7.03.                                     Transfer of Lease to New
Mortgaged Property.

 

In the event a Tenant under a Lease requests that such Lease be modified to
apply to a property (owned by such Tenant or an Affiliate thereof) other than
the related Mortgaged Property, the substitute property will be acquired by the
applicable Issuer (with the consent of the Property Manager or Special Servicer,
as applicable) from such Tenant or Affiliate thereof in exchange for the
original Mortgaged Property (each such original Mortgaged Property, a “Lease
Transfer Mortgaged Property”) and such substitute property will be mortgaged to
the Indenture Trustee; provided, however, that none of the applicable Issuer,
the Property Manager or the Special Servicer shall consent to the substitution
of a Lease Transfer Mortgaged Property unless (i) the substituted property is a
Qualified Substitute Mortgaged Property, (ii) the Property Manager or Back-up
Manager is reimbursed for all Property Protection Advances and Emergency
Property Expenses related to the Lease Transfer Mortgaged Property pursuant to
Section 3.11(e) and (iii) the Tax Required Condition is met. Upon the Indenture
Trustee’s receipt of an Officer’s Certificate from the Property Manager to the
effect that such modification or substitution has been completed in accordance
with the terms hereof (which shall include a certification that the applicable
Issuer has executed and delivered a Mortgage with respect thereto to the
Indenture Trustee), the Indenture Trustee shall execute and deliver such
instruments of release, transfer or assignment, in each case without recourse,
as shall be provided to it by such Issuer and are reasonably necessary to
release any lien or security interest in the Lease Transfer Mortgaged Property,
whereupon such Lease Transfer Mortgaged Property may be sold, transferred or
otherwise disposed of by such Issuer, free and clear of the lien of the
Indenture and any Mortgage. Any proceeds of such sale, transfer or other
disposition shall not constitute part of the Collateral and shall not be
deposited in the Collection Account or the Release Account.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TERMINATION

 

Section 8.01.                                     Termination Upon Repurchase or
Liquidation of All Mortgaged Properties or Discharge of Indenture.

 


THE RESPECTIVE OBLIGATIONS AND RESPONSIBILITIES UNDER THIS AGREEMENT OF THE
PROPERTY MANAGER, THE SPECIAL SERVICER, THE BACK-UP MANAGER AND THE ISSUERS
SHALL TERMINATE UPON THE EARLIER OF (I) LIQUIDATION OR FINAL PAYMENT UNDER THE
LAST REMAINING MORTGAGE LOAN OR LEASE WITH RESPECT TO A MORTGAGED PROPERTY
INCLUDED IN THE COLLATERAL POOL AND (II) SATISFACTION OF THE INDEBTEDNESS
EVIDENCED BY THE NOTES AND ALL AMOUNTS OWED TO THE INSURERS.


 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01.                                     Amendment.

 

Subject to the provisions of Article VIII of the Indenture governing amendments,
supplements and other modifications to this Agreement, this Agreement may be
amended by the parties hereto from time to time but only by the mutual written
agreement signed by the parties hereto with the prior written consent of the
Series 2005-1 Insurer and 20 days’ prior written notice to the Rating Agencies.
The Property Manager shall furnish to each party hereto and to the Issuers a
fully executed counterpart of each amendment to this Agreement.

 

The parties hereto agree that no modifications or amendments will be made to the
Indenture, any Series Supplement or other Transaction Documents without the
consent of the Property Manager, the Special Servicer or the Back-up Manager, as
applicable, if such person would be materially adversely affected by such
modification or amendment, regardless of whether such person is a party to such
agreement.

 

Section 9.02.                                     Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed to be an original, and all such counterparts shall
constitute but one and the same instrument.

 

Section 9.03.                                     GOVERNING LAW.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

 

87

--------------------------------------------------------------------------------


 

Section 9.04.                                     Notices.

 

All notices, requests and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed to have been duly given
if delivered by courier or mailed by first class mail, postage prepaid, or if
transmitted by facsimile and confirmed in a writing delivered or mailed as
aforesaid, to:

 


(A)                                  IN THE CASE OF THE PROPERTY MANAGER AND THE
SPECIAL SERVICER, SPIRIT FINANCE CORPORATION, 14631 N. SCOTTSDALE ROAD,
SUITE 200, SCOTTSDALE, ARIZONA 85254, ATTENTION: CATHERINE LONG, CHIEF FINANCIAL
OFFICER, FACSIMILE NUMBER: 480-606-0826, WITH A COPY TO KUTAK ROCK LLP, 1801
CALIFORNIA STREET, SUITE 3100, DENVER, COLORADO 80202, ATTENTION: PAUL E.
BELITZ, FACSIMILE NUMBER: 303-292-7799;


 


(B)                                 IN THE CASE OF THE BACK-UP MANAGER, MIDLAND
LOAN SERVICES, INC., P.O. BOX 25965, SHAWNEE MISSION, KANSAS 66225-5965,
ATTENTION: PRESIDENT, FACSIMILE NUMBER: 913-253-9001, WITH A COPY TO STINSON
MORRISON HECKER LLP, 1201 WALNUT, KANSAS CITY, MISSOURI 64106, ATTENTION: KENDA
K. TOMES, FACSIMILE NUMBER: 816-474-4208;


 


(C)                                  IN THE CASE OF THE ISSUERS: SPIRIT MASTER
FUNDING, LLC, 14631 N. SCOTTSDALE ROAD, SUITE 200, SCOTTSDALE, ARIZONA 85254,
ATTENTION: CATHERINE LONG, CHIEF FINANCIAL OFFICER, FACSIMILE NUMBER:
480-606-0826, WITH A COPY TO KUTAK ROCK LLP, 1801 CALIFORNIA STREET, SUITE 3100,
DENVER, COLORADO 80202, ATTENTION: PAUL E. BELITZ, FACSIMILE NUMBER:
303-292-7799; OR TO THE NAME AND CONTACT INFORMATION OF EACH JOINING PARTY AS
PROVIDED IN THE APPLICABLE JOINDER AGREEMENT;


 


(D)                                 IN THE CASE OF THE INDENTURE TRUSTEE,
CITIBANK, N.A., 388 GREENWICH STREET, 14TH FLOOR, NEW YORK, NEW YORK 10013,
ATTENTION: STRUCTURED FINANCE AGENCY AND TRUST- SPIRIT MASTER FUNDING, LLC,
FACSIMILE NUMBER: 212-816-5527;


 


(E)                                  IN THE CASE OF EACH INSURER, AT ITS ADDRESS
FOR NOTICES SPECIFIED IN THE INDENTURE;


 


(F)                                    IN THE CASE OF ANY ORIGINATOR, AT ITS
ADDRESS FOR NOTICES SPECIFIED IN THE RELATED PURCHASE AND SALE AGREEMENT;
PROVIDED, HOWEVER, THAT ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER TO ANY
ORIGINATOR WHICH HAS CEASED TO EXIST AS A LEGAL ENTITY FOR ANY REASON MAY BE
GIVEN DIRECTLY TO THE SUPPORT PROVIDER;


 


(G)                                 IN THE CASE OF THE SUPPORT PROVIDER, AT ITS
ADDRESS FOR NOTICES SPECIFIED IN THE PERFORMANCE UNDERTAKINGS;


 


(H)                                 IN THE CASE OF MOODY’S, MOODY’S INVESTORS
SERVICE, INC., 99 CHURCH STREET, NEW YORK, NEW YORK 10007, ATTENTION:
ASSET-BACKED MONITORING, FACSIMILE NUMBER: 212-553-1350; AND


 


(I)                                     IN THE CASE OF S&P, STANDARD & POOR’S
RATING SERVICES, A DIVISION OF THE MCGRAW-HILL COMPANIES, INC., 55 WATER STREET,
41ST FLOOR, NEW YORK, NEW YORK 10004, ATTENTION: ASSET-BACKED SURVEILLANCE
DEPARTMENT, FACSIMILE NUMBER: 212-438-2435;

 

88

--------------------------------------------------------------------------------


 

or, as to each such Person, to such other address and facsimile number as shall
be designated by such Person in a written notice to parties hereto. Any notice
required or permitted to be delivered to a holder of LLC Interests or Notes
shall be deemed to have been duly given if mailed by first class mail, postage
prepaid, at the address of such holder as shown in the register maintained for
such purposes under the applicable LLC Agreement and the Indenture,
respectively. Any notice so mailed within the time prescribed in this Agreement
shall conclusively be presumed to have been duly given, whether or not such
holder receives such notice.

 

Section 9.05.                                     Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement.

 

Section 9.06.                                     Effect of Headings and Table
of Contents.

 

The article and section headings and the table of contents herein are for
convenience of reference only and shall not limit or otherwise affect the
construction hereof.

 

Section 9.07.                                     Notices to Insurers and Rating
Agencies.

 


(A)                        THE INDENTURE TRUSTEE SHALL PROMPTLY PROVIDE NOTICE
TO THE INSURERS AND THE RATING AGENCIES WITH RESPECT TO EACH OF THE FOLLOWING OF
WHICH THE INDENTURE TRUSTEE HAS ACTUAL KNOWLEDGE:


 

(I)                                     THE OCCURRENCE OF ANY SERVICER
REPLACEMENT EVENT THAT HAS NOT BEEN CURED; AND

 

(II)                                  THE RESIGNATION OR TERMINATION OF THE
PROPERTY MANAGER OR THE SPECIAL SERVICER AND THE APPOINTMENT OF A SUCCESSOR.

 


(B)                       THE PROPERTY MANAGER SHALL PROMPTLY PROVIDE NOTICE TO
THE INSURERS AND THE RATING AGENCIES WITH RESPECT TO EACH OF THE FOLLOWING OF
WHICH IT HAS ACTUAL KNOWLEDGE:


 

(I)                                     THE RESIGNATION OR REMOVAL OF THE
INDENTURE TRUSTEE AND THE APPOINTMENT OF A SUCCESSOR;

 

(II)                                  ANY CHANGE IN THE LOCATION OF THE
COLLECTION ACCOUNT OR THE RELEASE ACCOUNT;

 

(III)                               ANY CHANGE IN THE IDENTITY OF AN OBLIGOR;
AND

 

(IV)                              ANY ADDITION OR REMOVAL OF A MORTGAGE LOAN OR
MORTGAGED PROPERTY FROM THE COLLATERAL.

 

89

--------------------------------------------------------------------------------


 


(C)                                  EACH OF THE PROPERTY MANAGER AND THE
SPECIAL SERVICER, AS THE CASE MAY BE, SHALL FURNISH EACH RATING AGENCY AND THE
INSURERS SUCH INFORMATION WITH RESPECT TO THE MORTGAGE LOANS, LEASES AND
MORTGAGED PROPERTIES AS SUCH RATING AGENCY OR THE INSURERS SHALL REASONABLY
REQUEST AND THAT THE PROPERTY MANAGER OR THE SPECIAL SERVICER, AS THE CASE
MAY BE, CAN REASONABLY PROVIDE.


 


(D)                                 EACH OF THE PROPERTY MANAGER AND THE SPECIAL
SERVICER, AS THE CASE MAY BE, SHALL PROMPTLY FURNISH THE INSURERS WITH COPIES OF
THE FOLLOWING ITEMS:


 

(I)                                     EACH OF ITS ANNUAL STATEMENTS AS TO
COMPLIANCE DESCRIBED IN SECTION 3.13;

 

(II)                                  EACH OF ITS ANNUAL INDEPENDENT REGISTERED
PUBLIC ACCOUNTING FIRM’S SERVICING REPORTS DESCRIBED IN SECTION 3.14; AND

 

(III)                               EACH REPORT PREPARED BY IT PURSUANT TO
SECTION 3.12 OR SECTION 4.01.

 


(E)                                  ANY OFFICER’S CERTIFICATE, OPINION OF
COUNSEL, REPORT, NOTICE, REQUEST OR OTHER MATERIAL COMMUNICATION PREPARED BY THE
PROPERTY MANAGER, THE SPECIAL SERVICER, THE ISSUER MEMBERS ON BEHALF OF EACH
ISSUER OR THE INDENTURE TRUSTEE, OR CAUSED TO BE SO PREPARED, FOR DISSEMINATION
TO ANY OF THE PARTIES TO THIS AGREEMENT OR ANY HOLDER OF NOTES OR LLC INTERESTS
SHALL ALSO BE CONCURRENTLY FORWARDED BY SUCH PERSON TO SPIRIT FINANCE, THE
ISSUERS, THE INITIAL PURCHASERS AND THE INSURERS TO THE EXTENT NOT OTHERWISE
REQUIRED TO BE SO FORWARDED.


 

Section 9.08.                                     Successors and Assigns:
Beneficiaries.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the respective successors and assigns of the parties hereto, and all such
provisions shall inure to the benefit of the Issuers, the Insurers and the
holders of the Notes. No other person, including any Obligor, shall be entitled
to any benefit or equitable right, remedy or claim under this Agreement. Each
Insurer is an intended third party beneficiary of this Agreement and will have
the right to enforce this Agreement as if it were a party hereto.

 

Section 9.09.                                     Complete Agreement.

 

This Agreement embodies the complete agreement among the parties with respect to
the subject matter hereof and may not be varied or terminated except by a
written agreement conforming to the provisions of Section 8.01 or Section 9.01,
as applicable. All prior negotiations or representations of the parties are
merged into this Agreement and shall have no force or effect unless expressly
stated herein.

 

Section 9.10.                                     Certain Rights of Insurers;
Insurer Default.

 


(A)                                  IF AN INSURER DEFAULT HAS OCCURRED AND IS
CONTINUING, ANY PROVISION GIVING THE RELATED INSURER THE RIGHT TO DIRECT,
APPOINT OR CONSENT TO, APPROVE OF, OR TAKE ANY ACTION (OR WAIVE ANY RIGHT TO
TAKE ACTION) UNDER THIS AGREEMENT, SHALL BE INOPERATIVE; PROVIDED, HOWEVER, THAT
UPON THE CURE OF ANY SUCH INSURER DEFAULT, SUCH RIGHTS SHALL BE REINSTATED.

 

90

--------------------------------------------------------------------------------


 


(B)                                 SO LONG AS NO INSURER DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE RELATED INSURER SHALL HAVE THE RIGHT TO EXERCISE
ALL VOTING AND CONSENT RIGHTS OTHERWISE GRANTED TO THE NOTEHOLDERS IN THIS
AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT, SUBJECT TO SECTION 8.02 OF THE
INDENTURE.


 

Section 9.11.                                     Consent to Jurisdiction

 

Any action or proceeding against any of the parties hereto relating in any way
to this Agreement may be brought and enforced in the courts of the State of New
York sitting in the borough of Manhattan or of the United States District Court
for the Southern District of New York and each of the parties hereto irrevocably
submits to the jurisdiction of each such court in respect of any such action or
proceeding. Each of the parties hereto hereby waives, to the fullest extent
permitted by law, any right to remove any such action or proceeding by reason of
improper venue or inconvenient forum.

 

Section 9.12.                                     No Proceedings.

 

Each of the Property Manager and the Special Servicer hereby agrees that it
shall not institute against, or join any other person or entity in instituting
against, any of the Issuers, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceedings under any federal or
state bankruptcy or similar law (including the U.S. Bankruptcy Code), for two
years and 31 days after the last Note issued by the Issuers is paid in full. The
agreements in this paragraph shall survive termination of this Agreement.

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Spirit Master Funding, LLC, the Property Manager, the
Special Servicer and the Back-Up Manager have caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written.

 

 

 

SPIRIT MASTER FUNDING, LLC, as an

 

Issuer

 

 

 

 

 

 

By:

/s/ Catherine Long

 

 

 

 

Name: Catherine Long

 

 

 

Title: Chief Financial Officer

 

 

 

SPIRIT FINANCE CORPORATION,

 

as Property Manager and Special Servicer

 

 

 

 

 

 

By:

/s/ Michael T. Bennett

 

 

 

 

Name: Michael T. Bennett

 

 

 

Title: Senior Vice President

 

 

 

MIDLAND LOAN SERVICES, INC.
as Back-Up Manager

 

 

 

 

 

 

By:

/s/ Lawrence D. Ashley

 

 

 

 

Name: Lawrence D. Ashley

 

 

 

Title: Senior Vice President

 

Signature Page to Property Management and Servicing Agreement

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

) ss.:

COUNTY OF MARICOPA

)

 

On the 17th day of March, 2006, before me, a notary public in and for said
State, personally appeared Catherine Long, known to me to be the CFO of SPIRIT
MASTER FUNDING, LLC, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

/s/ Vaughn Dee. L. Konegni

 

Notary Public

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

STATE OF ARIZONA

)

 

) ss.:

COUNTY OF MARICOPA

)

 

On the 17th day of March, 2006, before me, a notary public in and for said
State, personally appeared Michael T. Bennett, known to me to be the Senior Vice
President of SPIRIT FINANCE CORPORATION, and also known to me to be the person
who executed it on behalf of such entity, and acknowledged to me that such
entity executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

/s/ Vaughn Dee. L. Konegni

 

Notary Public

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

) ss.:

COUNTY OF NEW YORK

)

 

On the 17th day of March, 2006, before me, a notary public in and for said
State, personally appeared Lawrence D. Ashley, known to me to be a Senior Vice
President of MIDLAND LOAN SERVICES, INC., one of the entities that executed the
within instrument, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

/s/ Brent Kinder

 

Notary Public

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

MORTGAGED PROPERTY SCHEDULE

 

Leases

 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000891

 

Flying J. Inc.

 

Flying J Travel Plaza

 

950 State Road 206 West

 

Saint Augustine

 

FL

 

32086

 

Lease

 

P0000892

 

Flying J. Inc.

 

Flying J Travel Plaza

 

10226 Old Federal Highway

 

Carnesville

 

GA

 

30521

 

Lease

 

P0000893

 

Flying J. Inc.

 

Flying J Travel Plaza

 

5300 S SR 3

 

Spiceland

 

IN

 

47385

 

Lease

 

P0000894

 

Flying J. Inc.

 

Flying J Travel Plaza

 

15236 State Route 180

 

Catlettsburg

 

KY

 

41129-9211

 

Lease

 

P0000895

 

America’s Power Sports

 

KC’s Powersports

 

12401 S. Memorial Parkway

 

Huntsville

 

AL

 

35803

 

Lease

 

P0000896

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

3075 Gulf Breeze Parkway

 

Gulf Breeze

 

FL

 

32561

 

Lease

 

P0000897

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

431 Mary Esther Blvd

 

Mary Esther

 

FL

 

32569

 

Lease

 

P0000898

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1117 Hwy 231 Bypass

 

Troy

 

AL

 

36081

 

Lease

 

P0000899

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1701 South Texas Avenue

 

Bryan

 

TX

 

77801

 

Lease

 

P0000900

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

625 18th Avenue North

 

Columbus

 

MS

 

39701

 

Lease

 

P0000901

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

2167 E. Silver Springs Blvd

 

Ocala

 

FL

 

34470

 

Lease

 

P0000902

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

3814 University Boulevard West

 

Jacksonville

 

FL

 

32217

 

Lease

 

P0000903

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

2611 US 27 North

 

Sebring

 

FL

 

33872

 

Lease

 

P0000904

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

100 Live Oaks Boulevard

 

Casselberry

 

FL

 

32707

 

Lease

 

P0000905

 

Hastings Entertainment, Inc.

 

Hastings

 

726 10th Avenue South

 

Great Falls

 

MT

 

59401

 

Lease

 

P0000906

 

AMC Entertainment, Inc.

 

AMC Theatre

 

2515 E. Camelback Road

 

Phoenix

 

AZ

 

85016

 

Lease

 

P0000907

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

5795 State Bridge Road

 

Alpharetta

 

GA

 

30022

 

Lease

 

P0000908

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

3431 Ernest W. Barrett Pkwy

 

Marietta

 

GA

 

30064

 

Lease

 

P0000909

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

3985 Holly Springs Pkwy

 

Canton

 

GA

 

30115

 

Lease

 

P0000910

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

4020 Roswell Road

 

Atlanta

 

GA

 

30342

 

Lease

 

P0000911

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

2955 Holcomb Bridge Road

 

Alpharetta

 

GA

 

30022

 

Lease

 

P0000912

 

Pike Holding Nursery LLC

 

Pike Plant Nursery

 

2900 Johnson Ferry Road

 

Marietta

 

GA

 

30062

 

Lease

 

P0000913

 

Grand Canyon University

 

Grand Canyon University

 

3300 West Camelback Rd.

 

Phoenix

 

AZ

 

85017

 

Lease

 

P0000300

 

NPC International, Inc.

 

Pizza Hut

 

925 N Green River Rd

 

Evansville

 

IN

 

47715-2418

 

Lease

 

P0000301

 

NPC International, Inc.

 

Pizza Hut

 

4127 Frederica St

 

Owensboro

 

KY

 

42301-7455

 

Lease

 

P0000302

 

NPC International, Inc.

 

Pizza Hut

 

606 N 1st St

 

Madill

 

OK

 

73446-1410

 

Lease

 

P0000303

 

NPC International, Inc.

 

Pizza Hut

 

1000 W Maple Ave

 

Geneva

 

AL

 

36340-1638

 

Lease

 

P0000304

 

NPC International, Inc.

 

Pizza Hut

 

715 Columbia Rd

 

Blakely

 

GA

 

31723-1423

 

Lease

 

P0000305

 

NPC International, Inc.

 

Pizza Hut

 

1119 Paris Rd

 

Mayfield

 

KY

 

42066-4988

 

Lease

 

P0000306

 

Skyline Chili, Inc.

 

Skyline Chili

 

2805 Centre Dr

 

Fairborn

 

OH

 

45324-2670

 

Lease

 

P0000309

 

Carrols Corporation

 

Burger King

 

349 Tryon Rd

 

Raleigh

 

NC

 

27603-3529

 

Lease

 

P0000310

 

Carrols Corporation

 

Burger King

 

979 US Highway 70 E

 

New Bern

 

NC

 

28560-6535

 

Lease

 

P0000311

 

Carrols Corporation

 

Burger King

 

1294 Canton Rd

 

Akron

 

OH

 

44312-3951

 

Lease

 

P0000312

 

Carrols Corporation

 

Burger King

 

14834 State Route 49

 

Edon

 

OH

 

43518-9714

 

Lease

 

P0000313

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

201 Bridewell Dr

 

Burr Ridge

 

IL

 

60521-0834

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000314

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

2240 N Canton Center Rd

 

Canton

 

MI

 

48187-2906

 

Lease

 

P0000315

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

936 Sheraton Dr

 

Mars

 

PA

 

16046-9414

 

Lease

 

P0000316

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

8901 Kingsridge Dr

 

Dayton

 

OH

 

45458-1621

 

Lease

 

P0000317

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

6420 Grand Ave

 

Gurnee

 

IL

 

60031-1620

 

Lease

 

P0000318

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

130 Andrews Dr

 

Pittsburgh

 

PA

 

15275-1200

 

Lease

 

P0000319

 

Interfoods of America, Inc.

 

Popeye’s

 

1727 Finley Blvd

 

Birmingham

 

AL

 

35204-1736

 

Lease

 

P0000323

 

Mexican Restaurants

 

Casa Mexico

 

1459 S Vinnell Way

 

Boise

 

ID

 

83709-1659

 

Lease

 

P0000324

 

Banyan, Inc.

 

Grandy’s

 

1400 Juan Tabo Blvd NE

 

Albuquerque

 

NM

 

87112-4406

 

Lease

 

P0000326

 

Interfoods of America, Inc.

 

Popeye’s

 

11413 Reulet Ave

 

Baton Rouge

 

LA

 

70816-8525

 

Lease

 

P0000327

 

Burger King Corporation

 

Burger King

 

488 E Main St

 

Apopka

 

FL

 

32703-5374

 

Lease

 

P0000328

 

Burger King Corporation

 

Burger King

 

2400 13th St

 

Saint Cloud

 

FL

 

34769-4136

 

Lease

 

P0000329

 

Burger King Corporation

 

Burger King

 

11834 E Colonial Dr

 

Orlando

 

FL

 

32826-4701

 

Lease

 

P0000330

 

R & L Foods, LLC

 

Wendy’s

 

2983 Cottingham Expy

 

Pineville

 

LA

 

71360-4389

 

Lease

 

P0000331

 

Pennant Foods

 

Wendy’s

 

1219 Oak Ridge Tpke

 

Oak Ridge

 

TN

 

37830-6404

 

Lease

 

P0000332

 

Pennant Foods

 

Wendy’s

 

2544 Decatur Pike

 

Athens

 

TN

 

37303-4929

 

Lease

 

P0000336

 

Thomas & Thomas Investments

 

Whataburger

 

Loop 323 N of Highway 31

 

Tyler

 

TX

 

0

 

Lease

 

P0000338

 

Tacala, L.L.C.

 

Taco Bell

 

2303 Dayton Blvd

 

Red Bank

 

TN

 

37415-6224

 

Lease

 

P0000349

 

Skyline Chili, Inc.

 

Skyline Chili

 

9135 Owenfield Dr

 

Lewis Center

 

OH

 

43035-9149

 

Lease

 

P0000350

 

Interfoods of America, Inc.

 

Popeye’s

 

361 Palisades Blvd

 

Birmingham

 

AL

 

35209-5149

 

Lease

 

P0000351

 

Interfoods of America, Inc.

 

Popeye’s

 

2265 Oneal Ln

 

Baton Rouge

 

LA

 

70816-3319

 

Lease

 

P0000354

 

Fuddruckers, Inc.

 

Fuddruckers

 

10050 State St

 

Sandy

 

UT

 

84070

 

Lease

 

P0000355

 

Fuddruckers, Inc.

 

Fuddruckers

 

1915 Scenic Hwy N

 

Snellville

 

GA

 

30078

 

Lease

 

P0000356

 

Fuddruckers, Inc.

 

Fuddruckers

 

5271 E Main St

 

Columbus

 

OH

 

43213

 

Lease

 

P0000357

 

Fuddruckers, Inc.

 

Fuddruckers

 

6607 N IH 35

 

Austin

 

TX

 

78752

 

Lease

 

P0000358

 

Fuddruckers, Inc.

 

Fuddruckers

 

3586 W Dublin Granville Rd

 

Columbus

 

OH

 

43235

 

Lease

 

P0000359

 

Fuddruckers, Inc.

 

Fuddruckers

 

14035 E Evans Ave

 

Aurora

 

CO

 

80014

 

Lease

 

P0000360

 

Fuddruckers, Inc.

 

Fuddruckers

 

3929 Southwest Fwy

 

Houston

 

TX

 

77027

 

Lease

 

P0000361

 

Fuddruckers, Inc.

 

Fuddruckers

 

11825 Technology Dr

 

Eden Prairie

 

MN

 

55344

 

Lease

 

P0000362

 

Fuddruckers, Inc.

 

Fuddruckers

 

6455 E Southern Ave

 

Mesa

 

AZ

 

85206

 

Lease

 

P0000363

 

Fuddruckers, Inc.

 

Fuddruckers

 

14500 Weaver Lake Rd

 

Maple Grove

 

MN

 

55311

 

Lease

 

P0000364

 

Fuddruckers, Inc.

 

Fuddruckers

 

121 E Campus View Blvd

 

Columbus

 

OH

 

43235

 

Lease

 

P0000365

 

Fuddruckers, Inc.

 

Fuddruckers

 

7250 Highway 6 N

 

Houston

 

TX

 

77095

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000366

 

Fuddruckers, Inc.

 

Fuddruckers

 

3560 Fishinger Blvd

 

Hilliard

 

OH

 

43026

 

Lease

 

P0000367

 

Fuddruckers, Inc.

 

Fuddruckers

 

13010 Northwest Fwy

 

Houston

 

TX

 

77040

 

Lease

 

P0000368

 

Fuddruckers, Inc.

 

Fuddruckers

 

101 Regal Way

 

Newport News

 

VA

 

23602

 

Lease

 

P0000369

 

Fuddruckers, Inc.

 

Fuddruckers

 

7800 W Bell Rd

 

Glendale

 

AZ

 

85308

 

Lease

 

P0000370

 

Fuddruckers, Inc.

 

Fuddruckers

 

9996 Escort Dr

 

Mason

 

OH

 

45040

 

Lease

 

P0000371

 

Fuddruckers, Inc.

 

Fuddruckers

 

8955 Springbrook Dr NW

 

Coon Rapids

 

MN

 

55433

 

Lease

 

P0000372

 

Fuddruckers, Inc.

 

Fuddruckers

 

1105 Merchants Way

 

Chesapeake

 

VA

 

23320

 

Lease

 

P0000373

 

Fuddruckers, Inc.

 

Fuddruckers

 

11992 Chase Plz

 

Cincinnati

 

OH

 

45240

 

Lease

 

P0000374

 

Fuddruckers, Inc.

 

Fuddruckers

 

10500 Town and Country Way

 

Houston

 

TX

 

77024

 

Lease

 

P0000375

 

Fuddruckers, Inc.

 

Fuddruckers

 

4360 Kingwood Dr

 

Kingwood

 

TX

 

77339

 

Lease

 

P0000378

 

Interfoods of America, Inc.

 

Popeye’s

 

8194 Plank Road

 

Baton Rouge

 

LA

 

70811

 

Lease

 

P0000379

 

Pennant Foods

 

Wendy’s

 

8749 Campo Road

 

La Mesa

 

CA

 

91941

 

Lease

 

P0000380

 

Interfoods of America, Inc.

 

Popeye’s

 

3411 N Pace Blvd

 

Pensacola

 

FL

 

32505-5127

 

Lease

 

P0000381

 

NPC International, Inc.

 

Pizza Hut

 

1551 W Main St

 

Salem

 

IL

 

62881-3805

 

Lease

 

P0000914

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

4900 NE 80th Street

 

Kansas City

 

MO

 

64119

 

Lease

 

P0000915

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

1451 NE Douglas Street

 

Lees Summit

 

MO

 

64086

 

Lease

 

P0000916

 

Hastings Entertainment, Inc.

 

Hastings

 

1705 North Main Street

 

Roswell

 

NM

 

88201

 

Lease

 

P0000917

 

Kansas Corral

 

Golden Corral

 

616 So. Ridge Road Circle

 

Wichita

 

KS

 

67209

 

Lease with additional equipment note

 

P0000918

 

Kansas Corral

 

Golden Corral

 

2830 W. 18th Avenue

 

Emporia

 

KS

 

66801

 

Lease with additional equipment note

 

P0000919

 

Ferrellgas, L.P

 

Blue Rhino

 

300 County Road 448

 

Tavares

 

FL

 

32778

 

Lease

 

P0000390

 

Famous Dave’s of America

 

Famous Dave’s

 

14200 60th St N

 

Stillwater

 

MN

 

55082-6309

 

Lease

 

P0000391

 

Famous Dave’s of America

 

Famous Dave’s

 

7825 Vinewood Ln

 

Maple Grove

 

MN

 

55369-7013

 

Lease

 

P0000392

 

Famous Dave’s of America

 

Famous Dave’s

 

7593 147th St W

 

Apple Valley

 

MN

 

55124-6998

 

Lease

 

P0000393

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

90 N Genesee St

 

Utica

 

NY

 

13502-2527

 

Lease

 

P0000394

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

600 Mountain View Dr

 

Colchester

 

VT

 

05446-1901

 

Lease

 

P0000395

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

697 Troy Schenectady Rd

 

Colonie

 

NY

 

12110-2501

 

Lease

 

P0000396

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

632 Bloomfield Ave

 

West Caldwell

 

NJ

 

07006-7518

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000397

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

11 Main St

 

West Harwich

 

MA

 

02671-1041

 

Lease

 

P0000398

 

Friendly’s Ice Cream Corporation

 

Friendly’s Ice Cream

 

936 Walnut Bottom Rd

 

Carlisle

 

PA

 

17013-9177

 

Lease

 

P0000399

 

Interfoods of America, Inc.

 

Popeye’s

 

5534 NW 7th Ave

 

Miami

 

FL

 

33127-1402

 

Lease

 

P0000400

 

Interfoods of America, Inc.

 

Popeye’s

 

233 W Hillsboro Blvd

 

Deerfield Beach

 

FL

 

33441-3311

 

Lease

 

P0000401

 

Interfoods of America, Inc.

 

Popeye’s

 

3291 W Broward Blvd

 

Fort Lauderdale

 

FL

 

33312-1112

 

Lease

 

P0000402

 

Interfoods of America, Inc.

 

Popeye’s

 

14620 Plank Rd

 

Baker

 

LA

 

70714-5445

 

Lease

 

P0000403

 

Interfoods of America, Inc.

 

Popeye’s

 

1940 Main St

 

Baker

 

LA

 

70714-2843

 

Lease

 

P0000404

 

Interfoods of America, Inc.

 

Popeye’s

 

5946 Airline Hwy

 

Baton Rouge

 

LA

 

70805-3201

 

Lease

 

P0000405

 

Interfoods of America, Inc.

 

Popeye’s

 

290 Lobdell Hwy

 

Port Allen

 

LA

 

70767-4198

 

Lease

 

P0000406

 

Interfoods of America, Inc.

 

Popeye’s

 

107 S 25th St

 

Fort Pierce

 

FL

 

34947-3602

 

Lease

 

P0000408

 

Interfoods of America, Inc.

 

Popeye’s

 

9854 Halls Ferry Rd

 

Saint Louis

 

MO

 

63136-4017

 

Lease

 

P0000409

 

Interfoods of America, Inc.

 

Popeye’s

 

8654 Natural Bridge Rd

 

Saint Louis

 

MO

 

63121-4110

 

Lease

 

P0000410

 

Interfoods of America, Inc.

 

Popeye’s

 

2877 Target Dr

 

Saint Louis

 

MO

 

63136-4639

 

Lease

 

P0000411

 

Interfoods of America, Inc.

 

Popeye’s

 

9376 Greenwell Springs Rd

 

Baton Rouge

 

LA

 

70814-2909

 

Lease

 

P0000412

 

Interfoods of America, Inc.

 

Popeye’s

 

2200 S Range Ave

 

Denham Springs

 

LA

 

70726-5214

 

Lease

 

P0000415

 

1st University Credit Union

 

Other

 

605 S University Parks Dr

 

Waco

 

TX

 

76706-1053

 

Lease

 

P0000416

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

325 S Mcgee Ave

 

Apopka

 

FL

 

32703-4479

 

Lease

 

P0000417

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

1070 S Volusia Ave

 

Orange City

 

FL

 

32763-7039

 

Lease

 

P0000418

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

6706 highway 63

 

Moss Point

 

MS

 

39563-9539

 

Lease

 

P0000419

 

Barnhill’s Buffet, Inc.

 

Barnhill’s Buffet

 

12475 Highway 49

 

Gulfport

 

MS

 

39503-2785

 

Lease

 

P0000420

 

Checker’s Drive-In Restaurants

 

Rally’s

 

3979 W Tennessee St

 

Tallahassee

 

FL

 

32304-1015

 

Lease

 

P0000421

 

Checker’s Drive-In Restaurants

 

Rally’s

 

401 Vincennes Ave

 

New Albany

 

IN

 

47150-3053

 

Lease

 

P0000424

 

Checker’s Drive-In Restaurants

 

Rally’s

 

7843 US Highway 42

 

Florence

 

KY

 

41042-1803

 

Lease

 

P0000425

 

Checker’s Drive-In Restaurants

 

Rally’s

 

1709 N Galvez St

 

New Orleans

 

LA

 

70119-1602

 

Lease

 

P0000426

 

Checker’s Drive-In Restaurants

 

Rally’s

 

2371 Saint Claude Ave

 

New Orleans

 

LA

 

70117-8352

 

Lease

 

P0000428

 

Checker’s Drive-In Restaurants

 

Rally’s

 

602 N. Baldwin Avenue

 

Marion

 

IN

 

46952-3462

 

Lease

 

P0000429

 

Goldco, Inc.

 

Burger King

 

1400 W Jefferson St

 

Quincy

 

FL

 

32351-2130

 

Lease

 

P0000431

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

1275 E Dublin Granville Rd

 

Columbus

 

OH

 

43229-3359

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000432

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

1391 Arrowhead Dr

 

Maumee

 

OH

 

43537-1729

 

Lease

 

P0000433

 

Max & Erma’s Restaurants, Inc.

 

Max & Erma’s

 

4279 Cemetery Rd

 

Hilliard

 

OH

 

43026-1203

 

Lease

 

P0000434

 

QK, Inc.

 

Denny’s

 

17053 E Shea Blvd

 

Fountain Hills

 

AZ

 

85268-6635

 

Lease

 

P0000436

 

Arby’s Restaurant Group

 

Arby’s

 

1375 N Main St

 

Madisonville

 

KY

 

42431-1283

 

Lease

 

P0000437

 

Arby’s Restaurant Group

 

Arby’s

 

163 Altama Connector Blvd

 

Brunswick

 

GA

 

31525-1881

 

Lease

 

P0000438

 

Arby’s Restaurant Group

 

Arby’s

 

450 E State Rd

 

American Fork

 

UT

 

84003-2559

 

Lease

 

P0000439

 

Arby’s Restaurant Group

 

Arby’s

 

251 S Main St

 

Tooele

 

UT

 

84074-2743

 

Lease

 

P0000440

 

Arby’s Restaurant Group

 

Arby’s

 

2501 Mayport Rd

 

Jacksonville

 

FL

 

32233-2801

 

Lease

 

P0000442

 

Arby’s Restaurant Group

 

Arby’s

 

1116 Highway 81 W

 

McDonough

 

GA

 

30253-6423

 

Lease

 

P0000443

 

Arby’s Restaurant Group

 

Arby’s

 

403 Tri County Plz

 

Cumming

 

GA

 

30040-2777

 

Lease

 

P0000446

 

Arby’s Restaurant Group

 

Arby’s

 

181 Highway 90

 

Daphne

 

AL

 

36526-9588

 

Lease

 

P0000449

 

Arby’s Restaurant Group

 

Arby’s

 

7750 Airport Blvd

 

Mobile

 

AL

 

36608-5025

 

Lease

 

P0000450

 

Arby’s Restaurant Group

 

Arby’s

 

7002 Georgetown Rd

 

Indianapolis

 

IN

 

46268-4445

 

Lease

 

P0000451

 

Arby’s Restaurant Group

 

Arby’s

 

11190 Beach Blvd

 

Jacksonville

 

FL

 

32246-4804

 

Lease

 

P0000453

 

Arby’s Restaurant Group

 

Arby’s

 

9361 Atlantic Blvd

 

Jacksonville

 

FL

 

32225-8218

 

Lease

 

P0000454

 

Arby’s Restaurant Group

 

Arby’s

 

622 Fair Rd

 

Statesboro

 

GA

 

30458-4927

 

Lease

 

P0000455

 

Arby’s Restaurant Group

 

Arby’s

 

514 N Highway 52

 

Moncks Corner

 

SC

 

29461-3131

 

Lease

 

P0000456

 

Interfoods of America, Inc.

 

Popeye’s

 

5275 Government St

 

Baton Rouge

 

LA

 

70806-6027

 

Lease

 

P0000457

 

Interfoods of America, Inc.

 

Popeye’s

 

2137 Staring Ln

 

Baton Rouge

 

LA

 

70810-1038

 

Lease

 

P0000459

 

Interfoods of America, Inc.

 

Popeye’s

 

2490 NW 79th St

 

Miami

 

FL

 

33147-4930

 

Lease

 

P0000920

 

Gander Mountain Company

 

Gander Mountain

 

6801 120th Avenue

 

Kenosha

 

WI

 

53140

 

Lease

 

P0000921

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

2435 Edgewood Road SW

 

Cedar Rapids

 

IA

 

52404

 

Lease

 

P0000922

 

Humperdink’s Texas, LLC

 

Humperdink

 

3820 Belt Line Road

 

Addison

 

TX

 

75001

 

Lease

 

P0000923

 

Humperdink’s Texas, LLC

 

Humperdink

 

6050 Greenville Avenue

 

Dallas

 

TX

 

75206

 

Lease

 

P0000924

 

Humperdink’s Texas, LLC

 

Humperdink

 

2208 W. NW Highway

 

Dallas

 

TX

 

75220

 

Lease

 

P0000925

 

Humperdink’s Texas, LLC

 

Humperdink

 

700 Six Flags Drive

 

Arlington

 

TX

 

76011

 

Lease

 

P0000926

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1601 Garth Brooks Blvd

 

Yukon

 

OK

 

73099

 

Lease

 

P0000927

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2416 S. Georgia Street

 

Amarillo

 

TX

 

79109

 

Lease

 

P0000928

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3124 Regency Lane

 

Denison

 

TX

 

75020

 

Lease

 

P0000929

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2520 82nd Street

 

Lubbock

 

TX

 

79423

 

Lease

 

P0000930

 

Gander Mountain Company

 

Gander Mountain

 

8635 Clinton Street

 

New Hartford

 

NY

 

13413

 

Lease

 

P0000931

 

Dave & Buster’s, Inc.

 

Dave & Buster’s

 

2215 D & B Drive

 

Marietta

 

GA

 

30067

 

Lease

 

P0000932

 

Hill Country Furniture Partners, Ltd.

 

Ashley Furniture

 

7903 Pat Booker Road

 

Live Oak

 

TX

 

78223

 

Lease

 

P0000933

 

RBLS, Inc. (a Texas corporation)

 

Ashley Furniture

 

1411 Airway Boulevard

 

El Paso

 

TX

 

79925

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000934

 

Gander Mountain Company

 

Gander Mountain

 

5038-A Miller Road

 

Flint

 

MI

 

48507

 

Lease

 

P0000935

 

Ferrellgas, L.P

 

Blue Rhino

 

1750 Agua Mansa Road

 

Riverside

 

CA

 

92509

 

Lease

 

P0000936

 

Gander Mountain Company

 

Gander Mountain

 

2121 43rd St., SW

 

Fargo

 

ND

 

58103

 

Lease

 

P0000937

 

Sonic Corp.

 

Sonic

 

202 N Main Ave

 

Erwin

 

TN

 

37650

 

Lease

 

P0000938

 

Sonic Corp.

 

Sonic

 

3307 No. Broadway St.

 

Knoxville

 

TN

 

37918

 

Lease

 

P0000939

 

Sonic Corp.

 

Sonic

 

113 1st St.

 

Radford

 

VA

 

24141

 

Lease

 

P0000940

 

Sonic Corp.

 

Sonic

 

355 No. Franklin St.

 

Christiansburg

 

VA

 

24073

 

Lease

 

P0000941

 

Sonic Corp.

 

Sonic

 

647 E. Main St.

 

Pulaski

 

VA

 

24301

 

Lease

 

P0000942

 

Sonic Corp.

 

Sonic

 

790 E. Main St.

 

Wytheville

 

VA

 

24382

 

Lease

 

P0000943

 

Sonic Corp.

 

Sonic

 

2010 E. Broadway Ave.

 

Maryville

 

TN

 

37804

 

Lease

 

P0000944

 

Sonic Corp.

 

Sonic

 

411 Foothills Mall Drive

 

Maryville

 

TN

 

37801

 

Lease

 

P0000945

 

Sonic Corp.

 

Sonic

 

608 Oak Ridge Turnpike

 

Oak Ridge

 

TN

 

37830

 

Lease

 

P0000946

 

Sonic Corp.

 

Sonic

 

1124 E. Stone Dr.

 

Kingsport

 

TN

 

37660

 

Lease

 

P0000947

 

Sonic Corp.

 

Sonic

 

104 Cedar Lane

 

Knoxville

 

TN

 

37912

 

Lease

 

P0000948

 

Sonic Corp.

 

Sonic

 

6949 Maynardsville Pike

 

Knoxville

 

TN

 

39912

 

Lease

 

P0000949

 

Sonic Corp.

 

Sonic

 

1015 Volunteer Parkway

 

Bristol

 

TN

 

37625

 

Lease

 

P0000950

 

Sonic Corp.

 

Sonic

 

1108 No. Charles G. Seivers Blvd.

 

Clinton

 

TN

 

37716

 

Lease

 

P0000951

 

Dickinson Theatres, Inc.

 

Dickinson Theaters

 

10301 So. Memorial Drive

 

Bixby

 

OK

 

74133

 

Lease

 

P0000952

 

Gander Mountain Company

 

Gander Mountain

 

5864 Carmenica Drive

 

Cicero

 

NY

 

13039

 

Lease

 

P0000953

 

Rite Aid Corporation

 

Rite Aid

 

3601 Midvale Avenue

 

Philadelphia

 

PA

 

19129

 

Lease

 

P0000954

 

Rite Aid Corporation

 

Rite Aid

 

120 Jefferson Avenue

 

Moundsville

 

WV

 

26041

 

Lease

 

P0000955

 

Rite Aid Corporation

 

Rite Aid

 

104 Genesee Street

 

Oneida

 

NY

 

13421

 

Lease

 

P0000956

 

Rite Aid Corporation

 

Rite Aid

 

735 North Water Street

 

Uhrichsville

 

OH

 

44683

 

Lease

 

P0000957

 

Rite Aid Corporation

 

Rite Aid

 

1410 Delaware Avenue

 

Buffalo

 

NY

 

14209

 

Lease

 

P0000958

 

Rite Aid Corporation

 

Rite Aid

 

804 East Winthrop Avenue

 

Millen

 

GA

 

30442

 

Lease

 

P0000959

 

Rite Aid Corporation

 

Rite Aid

 

301 south Broad Street

 

Thomasville

 

GA

 

31792

 

Lease

 

P0000960

 

Sonic Corp.

 

Sonic

 

1003 W Elk Avenue

 

Elizabethton

 

TN

 

37643

 

Lease

 

P0000961

 

Flying Star Cafe

 

Flying Star Café

 

8001 Menaul Blvd NE

 

Albuquerque

 

NM

 

87110

 

Lease

 

P0000962

 

Flying Star Cafe

 

Flying Star Café

 

4501 Juan Tabo Blvd NE

 

Albuquerque

 

NM

 

87111

 

Lease

 

P0000963

 

Hughes Supply, Inc.

 

Hughes Supply

 

8700 Hwy 27 S

 

Sebring

 

FL

 

33876

 

Lease

 

P0000964

 

Hughes Supply, Inc.

 

Hughes Supply

 

8326 Lemon Rd

 

Port Richey

 

FL

 

34668

 

Lease

 

P0000965

 

Hughes Supply, Inc.

 

Hughes Supply

 

6854 Distribution Ave S

 

Jacksonville

 

FL

 

32256

 

Lease

 

P0000966

 

Hughes Supply, Inc.

 

Hughes Supply

 

8091 Supply Drive

 

Fort Myers

 

FL

 

33912

 

Lease

 

P0000967

 

Hughes Supply, Inc.

 

Hughes Supply

 

6231 Idlewild Street

 

Fort Myers

 

FL

 

33912

 

Lease

 

P0000968

 

Hughes Supply, Inc.

 

Hughes Supply

 

4355 Drane Field Rd

 

Lakeland

 

FL

 

33811

 

Lease

 

P0000969

 

Hughes Supply, Inc.

 

Hughes Supply

 

5311 Doolittle Rd

 

Jacksonville

 

FL

 

32254

 

Lease

 

P0000970

 

Hughes Supply, Inc.

 

Hughes Supply

 

5409-100 Broadway Ave

 

Jacksonville

 

FL

 

32254

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000971

 

Hughes Supply, Inc.

 

Hughes Supply

 

3509 N Loop 336 W

 

Conroe

 

TX

 

77304

 

Lease

 

P0000972

 

Hughes Supply, Inc.

 

Hughes Supply

 

2007 NW 15th Ave

 

Pompano Beach

 

FL

 

33069

 

Lease

 

P0000973

 

Hughes Supply, Inc.

 

Hughes Supply

 

1751 L Avenue

 

Riviera Beach

 

FL

 

33401

 

Lease

 

P0000673

 

Arby’s Restaurant Group

 

Arby’s

 

5660 Beach Boulevard

 

Jacksonville

 

FL

 

32207

 

Lease

 

P0000675

 

Arby’s Restaurant Group

 

Arby’s

 

2600 S Orange Ave

 

Orlando

 

FL

 

32806

 

Lease

 

P0000676

 

Arby’s Restaurant Group

 

Arby’s

 

1305 Tuskawilla Rd

 

Winter Springs

 

FL

 

32708

 

Lease

 

P0000677

 

Arby’s Restaurant Group

 

Arby’s

 

2649 Richmond Road

 

Lexington

 

KY

 

40509

 

Lease

 

P0000678

 

Arby’s Restaurant Group

 

Arby’s

 

4170 Shelbyville Rd

 

Louisville

 

KY

 

40207

 

Lease

 

P0000679

 

Arby’s Restaurant Group

 

Arby’s

 

16005 US Highway 441

 

Eustis

 

FL

 

32726

 

Lease

 

P0000680

 

Mexican Restaurants

 

Casa Ole

 

5705 4th St

 

Lubbock

 

TX

 

79416

 

Lease

 

P0000681

 

Mexican Restaurants

 

Casa Ole

 

1520 Southmore Ave

 

Pasadena

 

TX

 

77502

 

Lease

 

P0000682

 

Mexican Restaurants

 

Casa Ole

 

2726 Spencer Hwy

 

Pasadena

 

TX

 

77504

 

Lease

 

P0000683

 

Mexican Restaurants

 

Casa Ole

 

2730 East Highway 190

 

Copperas Cove

 

TX

 

76522

 

Lease

 

P0000685

 

Mexican Restaurants

 

Garibaldi’s

 

525 Caldwell Blvd

 

Nampa

 

ID

 

83651

 

Lease

 

P0000687

 

Mexican Restaurants

 

Monterey’s Tex Mex

 

410 S. Gordon St

 

Alvin

 

TX

 

77511

 

Lease

 

P0000688

 

Mexican Restaurants

 

Monterey’s Tex Mex

 

12520 Greenspoint Dr

 

Houston

 

TX

 

77060

 

Lease

 

P0000689

 

Mexican Restaurants

 

Monterey’s Tex Mex

 

3201 Freedom Blvd

 

Bryan

 

TX

 

77802

 

Lease

 

P0000691

 

Mexican Restaurants

 

Monterey’s Tex Mex

 

5694 W Skelly Dr

 

Tulsa

 

OK

 

74107

 

Lease

 

P0000692

 

Arby’s Restaurant Group

 

Arby’s

 

1228 South Broadway Street

 

Lexington

 

KY

 

40504-2738

 

Lease

 

P0000974

 

Rite Aid Corporation

 

Rite Aid

 

5601 Chestnut Street

 

Philadelphia

 

PA

 

19139

 

Lease

 

P0000975

 

Sportsman’s Warehouse

 

Sportsman’s Warehouse

 

1551 Lawrence Drive

 

DePere

 

WI

 

54115

 

Lease

 

P0000976

 

Apollo College

 

Apollo Colleges

 

630 W. Southern Ave

 

Mesa

 

AZ

 

85210

 

Lease

 

P0000977

 

Apollo College

 

Apollo Colleges

 

3550 N. Oracle Road

 

Tucson

 

AZ

 

85704

 

Lease

 

P0000978

 

Apollo College

 

Apollo Colleges

 

2701 W. Bethany Home Road

 

Phoenix

 

AZ

 

85017

 

Lease

 

P0000979

 

Apollo College

 

Apollo Colleges

 

8503 N. 27th Avenue

 

Phoenix

 

AZ

 

85051

 

Lease

 

P0000980

 

Pilgrim’s Pride Corporation

 

Pilgrim’s Pride Freezer Warehouse Facility

 

3330 Woodrow Wilson Drive

 

Jackson

 

MS

 

39209

 

Lease

 

P0000706

 

Stonebrook Properties LLC

 

Golden Corral

 

1300 South Morgan

 

Granbury

 

TX

 

76048

 

Lease

 

P0000707

 

Corral of Michigan LLC

 

Golden Corral

 

37101 Warren Road

 

Westland

 

MI

 

48185

 

Lease

 

P0000708

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

2210 West University Drive

 

Edinburg

 

TX

 

78539

 

Lease

 

P0000709

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

402 South Bibb Ave

 

Eagle Pass

 

TX

 

78852

 

Lease

 

P0000710

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

4526 East Hwy 83

 

Rio Grande City

 

TX

 

78582

 

Lease

 

P0000711

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

3101 East Expressway 83

 

Weslaco

 

TX

 

78596

 

Lease

 

P0000730

 

HOM Furniture, Inc.

 

Hom Furniture

 

4726 Mall Drive

 

Hermantown

 

MN

 

55811

 

Lease

 

P0000731

 

HOM Furniture, Inc.

 

Hom Furniture

 

2921 Mall Drive

 

Eau Claire

 

WI

 

54701

 

Lease

 

P0000732

 

Hastings Entertainment, Inc.

 

Hastings

 

200 Hwy 332 West

 

Lake Jackson

 

TX

 

77566

 

Lease

 

P0000737

 

Pizza Properties, Ltd

 

Peter Piper Pizza

 

9450 Dyer Street

 

El Paso

 

TX

 

79924

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000738

 

Rite Aid Corporation

 

Rite Aid

 

21500-21508 Harper Avenue

 

St. Clair Shores

 

MI

 

48081

 

Lease

 

P0000747

 

Anvia, Inc.

 

Ashley Home Center

 

4597 Southwest Drive

 

Abilene

 

TX

 

79605

 

Lease

 

P0000748

 

Sky Ventures, LLC

 

Pizza Hut

 

545 Hwy 9 E

 

Forest City

 

IA

 

50436

 

Lease

 

P0000749

 

Sky Ventures, LLC

 

Pizza Hut

 

419 2nd Ave SE

 

Cresco

 

IA

 

52136

 

Lease

 

P0000750

 

Sky Ventures, LLC

 

Pizza Hut

 

260 Carson Ave

 

Elk River

 

MN

 

55330

 

Lease

 

P0000751

 

Sky Ventures, LLC

 

Pizza Hut

 

1325 Town Centre Dr

 

Eagan

 

MN

 

55123

 

Lease

 

P0000752

 

Sky Ventures, LLC

 

Pizza Hut

 

964 Hwy 15 S

 

Hutchinson

 

MN

 

55350

 

Lease

 

P0000753

 

Sky Ventures, LLC

 

Pizza Hut

 

5501 Grand Ave

 

Duluth

 

MN

 

55808

 

Lease

 

P0000754

 

Sky Ventures, LLC

 

Pizza Hut

 

3600 N Douglas

 

Crystal

 

MN

 

55422

 

Lease

 

P0000755

 

Sky Ventures, LLC

 

Pizza Hut

 

32 Sheridan St

 

Ely

 

MN

 

55731

 

Lease

 

P0000756

 

Sky Ventures, LLC

 

Pizza Hut

 

701 Highway 33 S

 

Cloquet

 

MN

 

55720

 

Lease

 

P0000757

 

Sky Ventures, LLC

 

Pizza Hut

 

1101 Hwy 25 N

 

Buffalo

 

MN

 

55313

 

Lease

 

P0000758

 

Sky Ventures, LLC

 

Pizza Hut

 

1918 London Rd

 

Duluth

 

MN

 

55812

 

Lease

 

P0000759

 

Sky Ventures, LLC

 

Pizza Hut

 

1725 E Main St

 

Albert Lea

 

MN

 

56007

 

Lease

 

P0000760

 

Sky Ventures, LLC

 

Pizza Hut

 

623 Hammond Ave

 

Superior

 

WI

 

54880

 

Lease

 

P0000761

 

Sky Ventures, LLC

 

Pizza Hut

 

3854 N Central Ave

 

Columbia Heights

 

MN

 

55421

 

Lease

 

P0000762

 

Sky Ventures, LLC

 

Pizza Hut

 

100 N Phillips

 

Algona

 

IA

 

50511

 

Lease

 

P0000763

 

Sky Ventures, LLC

 

Pizza Hut

 

1653 Weir Dr

 

Woodbury

 

MN

 

55125

 

Lease

 

P0000764

 

Sky Ventures, LLC

 

Pizza Hut

 

W Hwy 18

 

Mason City

 

IA

 

50401

 

Lease

 

P0000765

 

Sky Ventures, LLC

 

Pizza Hut

 

1211 7th Ave

 

Two Harbors

 

MN

 

55616

 

Lease

 

P0000766

 

Sky Ventures, LLC

 

Pizza Hut

 

257 Marschall Rd

 

Shakopee

 

MN

 

55379

 

Lease

 

P0000767

 

Sky Ventures, LLC

 

Pizza Hut

 

Hwy 18

 

Clear Lake

 

IA

 

50428

 

Lease

 

P0000768

 

Sky Ventures, LLC

 

Pizza Hut

 

1157 S Main

 

Sauk Centre

 

MN

 

56378

 

Lease

 

P0000769

 

Sky Ventures, LLC

 

Pizza Hut

 

15065 Canada Rd

 

Rosemount

 

MN

 

55068

 

Lease

 

P0000770

 

Sky Ventures, LLC

 

Pizza Hut

 

1504 13th Street S

 

Virginia

 

MN

 

55792

 

Lease

 

P0000771

 

Sky Ventures, LLC

 

Pizza Hut

 

7500 Bass Lake Rd

 

New Hope

 

MN

 

55428

 

Lease

 

P0000772

 

Sky Ventures, LLC

 

Pizza Hut

 

1300 W Broadway

 

Minneapolis

 

MN

 

55411

 

Lease

 

P0000773

 

Sky Ventures, LLC

 

Pizza Hut

 

319 N Benton

 

Sauk Rapids

 

MN

 

56379

 

Lease

 

P0000774

 

Sky Ventures, LLC

 

Pizza Hut

 

1685 White Bear Ave

 

Maplewood

 

MN

 

55109

 

Lease

 

P0000775

 

Sky Ventures, LLC

 

Pizza Hut

 

17305 Kenrick Ave

 

Lakeville

 

MN

 

55044

 

Lease

 

P0000776

 

Sky Ventures, LLC

 

Pizza Hut

 

2001 W Hwy 52

 

Rochester

 

MN

 

55901

 

Lease

 

P0000777

 

Sky Ventures, LLC

 

Pizza Hut

 

1101 37th St East

 

Hibbing

 

MN

 

55746

 

Lease

 

P0000778

 

Sky Ventures, LLC

 

Pizza Hut

 

806 S Pokegama

 

Grand Rapids

 

MN

 

55744

 

Lease

 

P0000779

 

Sky Ventures, LLC

 

Pizza Hut

 

1404 E College Dr

 

Marshall

 

MN

 

56258

 

Lease

 

P0000780

 

Falcon Holdings, LLC

 

Church’s

 

276 Park Ave W

 

Mansfield

 

OH

 

44902

 

Lease

 

P0000781

 

Falcon Holdings, LLC

 

Church’s

 

700 S Arlington

 

Akron

 

OH

 

44306

 

Lease

 

P0000782

 

Falcon Holdings, LLC

 

Church’s

 

1520 E Main

 

Columbus

 

OH

 

43205

 

Lease

 

P0000783

 

Falcon Holdings, LLC

 

Church’s

 

920 N Grand Ave

 

St. Louis

 

MO

 

63106

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000784

 

Falcon Holdings, LLC

 

Church’s

 

4375 Refugee Rd

 

Columbus

 

OH

 

43232

 

Lease

 

P0000785

 

Falcon Holdings, LLC

 

Church’s

 

1391 Wooster Ave

 

Akron

 

OH

 

44320

 

Lease

 

P0000786

 

Falcon Holdings, LLC

 

Church’s

 

3525 N Grand Blvd

 

St. Louis

 

MO

 

63107

 

Lease

 

P0000787

 

Falcon Holdings, LLC

 

Church’s

 

410 9th St NE

 

Canton

 

OH

 

44704

 

Lease

 

P0000788

 

Falcon Holdings, LLC

 

Church’s

 

805 N Kings Hwy

 

St. Louis

 

MO

 

63108

 

Lease

 

P0000789

 

Falcon Holdings, LLC

 

Church’s

 

7260 Manchester Rd

 

Maplewood

 

MO

 

63143

 

Lease

 

P0000790

 

Falcon Holdings, LLC

 

Church’s

 

1211 S. Main

 

Akron

 

OH

 

44301

 

Lease

 

P0000791

 

Falcon Holdings, LLC

 

Church’s

 

1753 Woodson Rd

 

Overland

 

MO

 

63114

 

Lease

 

P0000792

 

Falcon Holdings, LLC

 

Church’s

 

4414 N Saginaw

 

Flint

 

MI

 

48505

 

Lease

 

P0000793

 

Falcon Holdings, LLC

 

Church’s

 

4401 Marshall Rd

 

St. Louis

 

MO

 

63134

 

Lease

 

P0000794

 

Falcon Holdings, LLC

 

Church’s

 

10646 New Halls Ferry

 

Ferguson

 

MO

 

63135

 

Lease

 

P0000795

 

Falcon Holdings, LLC

 

Church’s

 

16100 Livernois

 

Detroit

 

MI

 

48221

 

Lease

 

P0000796

 

Falcon Holdings, LLC

 

Church’s

 

7215 Natural Bridge Rd

 

Normandy

 

MO

 

63121

 

Lease

 

P0000797

 

Falcon Holdings, LLC

 

Church’s

 

9137 W Grand River

 

Detroit

 

MI

 

48204

 

Lease

 

P0000798

 

Falcon Holdings, LLC

 

Church’s

 

13611 West 8 Mile Rd

 

Detroit

 

MI

 

48235

 

Lease

 

P0000799

 

Falcon Holdings, LLC

 

Church’s

 

24990 Dequindre

 

Warren

 

MI

 

48091

 

Lease

 

P0000800

 

Falcon Holdings, LLC

 

Church’s

 

15525 Chicago Ave

 

Detroit

 

MI

 

48228

 

Lease

 

P0000801

 

Falcon Holdings, LLC

 

Church’s

 

11501 Woodward Ave

 

Detroit

 

MI

 

48202

 

Lease

 

P0000802

 

Falcon Holdings, LLC

 

Church’s

 

2928 E 7 Mile Rd

 

Detroit

 

MI

 

48234

 

Lease

 

P0000803

 

Falcon Holdings, LLC

 

Church’s

 

13531 Fenkell Ave

 

Detroit

 

MI

 

48227

 

Lease

 

P0000804

 

Falcon Holdings, LLC

 

Church’s

 

4850 West 16th St

 

Indianapolis

 

IN

 

46224

 

Lease

 

P0000805

 

Falcon Holdings, LLC

 

Church’s

 

14260 Gratiot Ave

 

Detroit

 

MI

 

48205

 

Lease

 

P0000806

 

Falcon Holdings, LLC

 

Church’s

 

5443 East 21st St

 

Indianapolis

 

IN

 

46218

 

Lease

 

P0000807

 

Falcon Holdings, LLC

 

Church’s

 

3860 N College Ave

 

Indianapolis

 

IN

 

46205

 

Lease

 

P0000808

 

Falcon Holdings, LLC

 

Church’s

 

11965 E Warren Ave

 

Detroit

 

MI

 

48214

 

Lease

 

P0000809

 

Falcon Holdings, LLC

 

Church’s

 

3970 Lafayette Rd

 

Indianapolis

 

IN

 

46254

 

Lease

 

P0000810

 

Falcon Holdings, LLC

 

Church’s

 

5520 Caseyville Ave

 

Washington Park

 

IL

 

62204

 

Lease

 

P0000811

 

Falcon Holdings, LLC

 

Church’s

 

5040 E 38th St

 

Indianapolis

 

IN

 

46218

 

Lease

 

P0000812

 

Falcon Holdings, LLC

 

Church’s

 

4590 W 5th Ave

 

Gary

 

IN

 

46406

 

Lease

 

P0000813

 

Falcon Holdings, LLC

 

Church’s

 

333 E 159th St

 

Harvey

 

IL

 

60426

 

Lease

 

P0000814

 

Falcon Holdings, LLC

 

Church’s

 

3863 N Post Rd

 

Indianapolis

 

IN

 

46226

 

Lease

 

P0000815

 

Falcon Holdings, LLC

 

Church’s

 

500 S Western Avenue

 

Peoria

 

IL

 

61605

 

Lease

 

P0000816

 

Falcon Holdings, LLC

 

Church’s

 

5400-08 W. Cermak Rd

 

Cicero

 

IL

 

60650

 

Lease

 

P0000817

 

Falcon Holdings, LLC

 

Church’s

 

3701 Grant St

 

Gary

 

IN

 

46408

 

Lease

 

P0000818

 

Falcon Holdings, LLC

 

Church’s

 

1409 South Broadway

 

Gary

 

IN

 

46407

 

Lease

 

P0000819

 

Falcon Holdings, LLC

 

Church’s

 

4812 W North Ave

 

Chicago

 

IL

 

60639

 

Lease

 

P0000820

 

Falcon Holdings, LLC

 

Church’s

 

345 Collins St

 

Joliet

 

IL

 

60432

 

Lease

 

P0000821

 

Falcon Holdings, LLC

 

Church’s

 

7102 S Stony Island Ave

 

Chicago

 

IL

 

60649

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000822

 

Falcon Holdings, LLC

 

Church’s

 

200 E 103rd St

 

Chicago

 

IL

 

60628

 

Lease

 

P0000823

 

Falcon Holdings, LLC

 

Church’s

 

2601 State St

 

East St. Louis

 

IL

 

62201

 

Lease

 

P0000824

 

Falcon Holdings, LLC

 

Church’s

 

431 N Austin Blvd

 

Chicago

 

IL

 

60644

 

Lease

 

P0000825

 

Falcon Holdings, LLC

 

Church’s

 

101 E 35th St

 

Chicago

 

IL

 

60616

 

Lease

 

P0000826

 

Falcon Holdings, LLC

 

Church’s

 

6600 S Halsted St

 

Chicago

 

IL

 

60621

 

Lease

 

P0000827

 

Falcon Holdings, LLC

 

Church’s

 

1808 W 47th St

 

Chicago

 

IL

 

60609

 

Lease

 

P0000828

 

Falcon Holdings, LLC

 

Church’s

 

1855 S Blue Island Ave

 

Chicago

 

IL

 

60608

 

Lease

 

P0000829

 

Falcon Holdings, LLC

 

Church’s

 

2806 W Cermak Ave

 

Chicago

 

IL

 

60623

 

Lease

 

P0000844

 

Hughes Supply, Inc.

 

Hughes Supply

 

914 Chris Drive

 

West Columbia

 

SC

 

29169

 

Lease

 

P0000845

 

Hughes Supply, Inc.

 

Hughes Supply

 

990 Pedigo Way

 

Bowling Green

 

KY

 

42103

 

Lease

 

P0000846

 

Hughes Supply, Inc.

 

Hughes Supply

 

103 Industrial Drive

 

Hattiesburg

 

MS

 

39401

 

Lease

 

P0000847

 

Hughes Supply, Inc.

 

Hughes Supply

 

10645 Auto Mall Pkwy

 

D’lberville

 

MS

 

39540

 

Lease

 

P0000848

 

Hughes Supply, Inc.

 

Hughes Supply

 

850 E Pine Log Rd

 

Aiken

 

SC

 

29803

 

Lease

 

P0000849

 

Hughes Supply, Inc.

 

Hughes Supply

 

856 Henri DeTonti Blvd

 

Tontitown

 

AR

 

72770

 

Lease

 

P0000850

 

Hughes Supply, Inc.

 

Hughes Supply

 

7281 East 30th Street

 

Indianapolis

 

IN

 

46219

 

Lease

 

P0000851

 

Hughes Supply, Inc.

 

Hughes Supply

 

5905 Old Rutledge Pike

 

Knoxville

 

TN

 

37924

 

Lease

 

P0000852

 

Hughes Supply, Inc.

 

Hughes Supply

 

6501 Amsterdam Way

 

Wilmington

 

NC

 

28405

 

Lease

 

P0000853

 

Hughes Supply, Inc.

 

Hughes Supply

 

341 Gees Mill Bus Pkwy

 

Conyers

 

GA

 

30013

 

Lease

 

P0000854

 

Hughes Supply, Inc.

 

Hughes Supply

 

4339 White Lick Dr

 

Whitestown

 

IN

 

46075

 

Lease

 

P0000855

 

Hughes Supply, Inc.

 

Hughes Supply

 

238 Hurricane Shoals Rd

 

Lawrenceville

 

GA

 

30045

 

Lease

 

P0000856

 

Hughes Supply, Inc.

 

Hughes Supply

 

2820 Mary Linda Ave NE

 

Roanoke

 

VA

 

24012

 

Lease

 

P0000857

 

Hughes Supply, Inc.

 

Hughes Supply

 

315 9th Street SE

 

Hickory

 

NC

 

28602

 

Lease

 

P0000858

 

Hughes Supply, Inc.

 

Hughes Supply

 

2208 S 14th Street

 

Mattoon

 

IL

 

61938

 

Lease

 

P0000859

 

Hughes Supply, Inc.

 

Hughes Supply

 

229 N St. Augustine Rd

 

Valdosta

 

GA

 

31601

 

Lease

 

P0000860

 

Hughes Supply, Inc.

 

Hughes Supply

 

1840 Shelton Ave

 

Stateville

 

NC

 

28677

 

Lease

 

P0000861

 

Hughes Supply, Inc.

 

Hughes Supply

 

1930 31st Street

 

Gulfport

 

MS

 

39501

 

Lease

 

P0000862

 

Hughes Supply, Inc.

 

Hughes Supply

 

1234 S Pleasantburg Dr

 

Greenville

 

SC

 

29605

 

Lease

 

P0000863

 

Hughes Supply, Inc.

 

Hughes Supply

 

1430 N Chase St

 

Athens

 

GA

 

30601

 

Lease

 

P0000864

 

Hughes Supply, Inc.

 

Hughes Supply

 

1705 River Street

 

Valdosta

 

GA

 

31601

 

Lease

 

P0000865

 

Hughes Supply, Inc.

 

Hughes Supply

 

1118 Interstate Blvd

 

Florence

 

SC

 

29501

 

Lease

 

P0000866

 

Hughes Supply, Inc.

 

Hughes Supply

 

117 Industrial Circle

 

Martinsburg

 

WV

 

25401

 

Lease

 

P0000867

 

Hughes Supply, Inc.

 

Hughes Supply

 

1215 N Bradley Rd

 

Spokane

 

WA

 

99212

 

Lease

 

P0000868

 

Hughes Supply, Inc.

 

Hughes Supply

 

1065 Sunset Blvd

 

West Columbia

 

SC

 

29169

 

Lease

 

P0000869

 

Hughes Supply, Inc.

 

Hughes Supply

 

1069 Canton Rd

 

Marietta

 

GA

 

30066

 

Lease

 

P0000870

 

Hughes Supply, Inc.

 

Hughes Supply

 

1070 S Highland Ave

 

Jackson

 

TN

 

38301

 

Lease

 

P0000871

 

Hughes Supply, Inc.

 

Hughes Supply

 

100 Tandem Dr

 

Greer

 

SC

 

29650

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

Pool II

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P0000335

 

ARG Enterprises

 

Black Angus

 

7606 W Bell Rd

 

Glendale

 

AZ

 

85308-8619

 

Lease

 

P0000413

 

QK, Inc.

 

Denny’s

 

425 NE Hassalo St

 

Portland

 

OR

 

97232-2056

 

Lease

 

P0000422

 

Checker’s Drive-In Restaurants

 

Rally’s

 

2502 S Preston St # 3

 

Louisville

 

KY

 

40217-2431

 

Lease

 

P0000458

 

Interfoods of America, Inc.

 

Popeye’s

 

10706 Florida Blvd

 

Baton Rouge

 

LA

 

70815-1742

 

Lease

 

P0000480

 

Mosaica Education

 

Mosaica

 

2255 Kimberly Parkway East

 

Columbus

 

OH

 

43232

 

Lease

 

P0000586

 

Mosaica Education

 

Mosaica

 

3333 Chipewa Drive

 

Columbus

 

OH

 

43214

 

Lease

 

P0000587

 

Mosaica Education

 

Mosaica

 

555 S Fifth Avenue

 

Alpena

 

MI

 

49707

 

Lease

 

P0000842

 

DL Industries, LP

 

Dan-Loc Bolt & Gasket

 

725 North Drennan

 

Houston

 

TX

 

77003

 

Lease

 

P0000843

 

Huntsville Wholesale Furniture

 

Ashley Furniture

 

3020 South Memorial Parkway

 

Huntsville

 

AL

 

35801

 

Lease

 

P0000880

 

Hal Smith Restaurant Group

 

Krispy Kreme

 

1502 SE Walton Blvd

 

Bentonville

 

AR

 

72712

 

Lease

 

P0000881

 

Hal Smith Restaurant Group

 

Krispy Kreme

 

1315 Shackleford Rd

 

Little Rock

 

AR

 

72211

 

Lease

 

P0000882

 

Hal Smith Restaurant Group

 

Krispy Kreme

 

4301 South Loop 289

 

Lubbock

 

TX

 

79423

 

Lease

 

P0000883

 

Hill Country Furniture Partners, Ltd.

 

Ashley Furniture

 

12493 West IH-10

 

San Antonio

 

TX

 

78230

 

Lease

 

P0001048

 

Eateries Inc.

 

Eateries, Inc

 

1220 S. Santa Fe

 

Edmond

 

OK

 

73003

 

Lease

 

P0001049

 

Eateries Inc.

 

Garfield’s

 

4845 N. Kickapoo

 

Shawnee

 

OK

 

74801

 

Lease

 

P0001052

 

Pine Creek Medical Center

 

Pine Creek Medical Center

 

9032 Harry Hines Blvd

 

Dallas

 

TX

 

75235

 

Lease

 

P0001053

 

D-Sea, Inc.

 

Long John Silvers

 

1215 Main Street

 

Crossville

 

TN

 

38555

 

Lease

 

P0001054

 

D-Sea, Inc.

 

Long John Silvers

 

2550 East Morris Blvd

 

Morristown

 

TN

 

37814

 

Lease

 

P0001055

 

D-Sea, Inc.

 

Long John Silvers

 

325 South Calderwood Ave

 

Alcoa

 

TN

 

37701

 

Lease

 

P0001056

 

D-Sea, Inc.

 

Long John Silvers

 

1282 Oak Ridge Turnpike

 

Oak Ridge

 

TN

 

37830

 

Lease

 

P0001057

 

D-Sea, Inc.

 

Long John Silvers

 

4416 Western Avenue

 

Knoxville

 

TN

 

37921

 

Lease

 

P0001058

 

D-Sea, Inc.

 

Long John Silvers

 

1612 South Roane Street

 

Harriman

 

TN

 

37748

 

Lease

 

P0001059

 

D-Sea, Inc.

 

Long John Silvers

 

2816 Magnolia Ave

 

Knoxville

 

TN

 

37914

 

Lease

 

P0001060

 

D-Sea, Inc.

 

Long John Silvers

 

2005 W. Andrew Johnson Hwy

 

Morristown

 

TN

 

37814

 

Lease

 

P0001061

 

D-Sea, Inc.

 

Long John Silvers

 

1595 E Andrew Johnson Hwy

 

Greenville

 

TN

 

37743

 

Lease

 

P0001062

 

D-Sea, Inc.

 

Long John Silvers

 

5227 Clinton Highway

 

Knoxville

 

TN

 

37912

 

Lease

 

P0001063

 

D-Sea, Inc.

 

Long John Silvers

 

4833 North Broadway

 

Knoxville

 

TN

 

37918

 

Lease

 

P0001064

 

D-Sea, Inc.

 

Long John Silvers

 

540 Highway 321 North

 

Lenoir City

 

TN

 

37771

 

Lease

 

P0001065

 

Excel Motorsports

 

Excel Motorsports

 

8800 W. Colfax Ave.

 

Lakewood

 

CO

 

80215

 

Lease

 

P0001066

 

Excel Motorsports

 

Excel Motorsports

 

6950 E. Colfax Ave.

 

Denver

 

CO

 

80220

 

Lease

 

P0001068

 

Stephen A. Hall Enterprises, LLC

 

Mitsubishi

 

677 East Interstate 20

 

Arlington

 

TX

 

76018

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001070

 

Restaurant Resources

 

Pizza Hut

 

3125 Agency Street

 

Burlington

 

IA

 

52601-1908

 

Lease

 

P0001071

 

Restaurant Resources

 

Pizza Hut

 

2075 John F. Kennedy Road

 

Dubuque

 

IA

 

52002-3815

 

Lease

 

P0001072

 

Restaurant Resources

 

Pizza Hut

 

49 Cedar Street

 

Tipton

 

IA

 

52772-1752

 

Lease

 

P0001073

 

Restaurant Resources

 

Pizza Hut

 

1310 N. Roosevelt Ave

 

Burlington

 

IA

 

52601-2047

 

Lease

 

P0001074

 

Restaurant Resources

 

Pizza Hut

 

1845 8th Street SE

 

Dyersville

 

IA

 

52040-2156

 

Lease

 

P0001075

 

Restaurant Resources

 

Pizza Hut

 

1640 First Street West

 

Independence

 

IA

 

50644-2322

 

Lease

 

P0001076

 

Restaurant Resources

 

Pizza Hut

 

1129 E. Main Street

 

Manchester

 

IA

 

52057-1829

 

Lease

 

P0001077

 

Restaurant Resources

 

Pizza Hut

 

709 First Ave

 

Rock Falls

 

IL

 

61071-1765

 

Lease

 

P0001078

 

Restaurant Resources

 

Pizza Hut

 

1616 N. Second Street

 

Clinton

 

IA

 

52732-2861

 

Lease

 

P0001079

 

Restaurant Resources

 

Pizza Hut

 

1320 11th Street

 

De Witt

 

IA

 

52742-1224

 

Lease

 

P0001080

 

Restaurant Resources

 

Pizza Hut

 

701 N. Main Street

 

Savanna

 

IL

 

61074-1318

 

Lease

 

P0001084

 

Heartland Food Corp.

 

Burger King

 

10550 S Avenue B

 

Chicago

 

IL

 

60617

 

Lease

 

P0001085

 

Heartland Food Corp.

 

Burger King

 

1750 N Harlem Ave

 

Elmwood Park

 

IL

 

60707

 

Lease

 

P0001086

 

St. Ann Enterprises

 

Burger King

 

10458 Saint Charles Rock Rd

 

Saint Ann

 

MO

 

63074

 

Lease

 

P0001087

 

Heartland Food Corp.

 

Burger King

 

725 US Highway 24 W

 

Gilman

 

IL

 

60938

 

Lease

 

P0001088

 

Heartland Food Corp.

 

Burger King

 

2651 S Veterans Pkwy

 

Springfield

 

IL

 

62704

 

Lease

 

P0001089

 

Heartland Food Corp.

 

Burger King

 

1308 N Keller Dr

 

Effingham

 

IL

 

62401

 

Lease

 

P0001090

 

Heartland Food Corp.

 

Burger King

 

4241 N Prospect St

 

Decatur

 

IL

 

62526

 

Lease

 

P0001091

 

Heartland Food Corp.

 

Burger King

 

2901 S Grand Ave E

 

Springfield

 

IL

 

62703

 

Lease

 

P0001092

 

Heartland Food Corp.

 

Burger King

 

1144 W Boughton Rd

 

Bolingbrook

 

IL

 

60440

 

Lease

 

P0001094

 

Heartland Food Corp.

 

Burger King

 

1290 Normantown Rd

 

Romeoville

 

IL

 

60446

 

Lease

 

P0001095

 

Heartland Food Corp.

 

Burger King

 

1503 Woodlawn Rd

 

Lincoln

 

IL

 

62656

 

Lease

 

P0001097

 

NPC International, Inc.

 

Pizza Hut

 

1602 N. 8th Street

 

Vandalia

 

IL

 

62471

 

Lease

 

P0001098

 

NPC International, Inc.

 

Pizza Hut

 

105 W. Lincoln Ave

 

Charleston

 

IL

 

61920

 

Lease

 

P0001099

 

NPC International, Inc.

 

Pizza Hut

 

205 N. Keller Dr

 

Effingham

 

IL

 

62401

 

Lease

 

P0001100

 

NPC International, Inc.

 

Pizza Hut

 

1204 German Street

 

Maquoketa

 

IA

 

52060

 

Lease

 

P0001101

 

NPC International, Inc.

 

Pizza Hut

 

1215 W. Main Street

 

Shelbyville

 

IL

 

62565

 

Lease

 

P0001102

 

NPC International, Inc.

 

Pizza Hut

 

303 W. Springfield Road

 

Taylorville

 

IL

 

62568

 

Lease

 

P0001103

 

NPC International, Inc.

 

Pizza Hut

 

1600 West Euclid Ave

 

Des Moines

 

IA

 

50313

 

Lease

 

P0001104

 

NPC International, Inc.

 

Pizza Hut

 

1002 Short Street

 

Decorah

 

IA

 

52101

 

Lease

 

P0001105

 

NPC International, Inc.

 

Pizza Hut

 

303 N. K Ave

 

Vinton

 

IA

 

52349

 

Lease

 

P0001106

 

Mid-Ohio Restaurant Mgmt., Inc.

 

Wendy’s

 

4965 East Pike

 

Zanesville

 

OH

 

43701

 

Lease

 

P0001107

 

Golden Partners

 

Golden Corral

 

1801 S. Waldron

 

Fort Smith

 

AR

 

72903

 

Lease

 

P0001108

 

Golden Partners

 

Golden Corral

 

3551 Shepherd of the Hills Expressway

 

Branson

 

MO

 

65616

 

Lease

 

P0001109

 

Golden Partners

 

Golden Corral

 

2020 E. Primrose

 

Springfield

 

MO

 

65804

 

Lease

 

P0001111

 

Arby’s Restaurant Group

 

Arby’s

 

1518 S. Washington Street

 

Crawfordsville

 

IN

 

47933

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001112

 

Arby’s Restaurant Group

 

Arby’s

 

545 S. State Road 67

 

Mooresville

 

IN

 

46158

 

Lease

 

P0001114

 

U.S. Beef Corporation

 

Arby’s

 

437 W. Grand Ave

 

Chickasa

 

OK

 

73018

 

Lease

 

P0001117

 

CJM Enterprises, Inc.

 

Doc’s Bar-B-Q

 

1601 N. Mississippi Ave

 

Ada

 

OK

 

74820

 

Lease

 

P0001118

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

1550 Appleton Road

 

Menasha

 

WI

 

54952

 

Lease

 

P0001119

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

498 SE State Route 291

 

Lees Summit

 

MO

 

64063

 

Lease

 

P0001120

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

2333 Missouri Blvd

 

Jefferson City

 

MO

 

65109

 

Lease

 

P0001121

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

5550 Highway 52 N

 

Rochester

 

MN

 

55901

 

Lease

 

P0001122

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

439 W. Coliseum Blvd

 

Fort Wayne

 

IN

 

46805

 

Lease

 

P0001124

 

Seed Restaurant Group Inc.

 

Fazoli’s

 

810 SW US Highway 40

 

Blue Springs

 

MO

 

64015

 

Lease

 

P0001157

 

Crème de la Crème

 

Crème de la Crème

 

7550 Park Meadows Dr

 

Lone Tree

 

CO

 

80124

 

Lease

 

P0001158

 

Crème de la Crème

 

Crème de la Crème

 

4625 Weaver Parkway

 

Warrenville

 

IL

 

60555

 

Lease

 

P0001159

 

Crème de la Crème

 

Crème de la Crème

 

4600 West 115th Street

 

Leawood

 

KS

 

66211

 

Lease

 

P0001167

 

Regal Entertainment, Inc.

 

Regal Cinemas

 

950 Foxcroft Avenue

 

Martinsburg

 

WV

 

25401

 

Lease

 

P0001168

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

1550 Pulsar Drive

 

Colorado Springs

 

CO

 

80916

 

Lease

 

P0001169

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

1807 Martin Luther King Jr. Blvd

 

Durham

 

NC

 

27707

 

Lease

 

P0001170

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

5320 Forest Drive

 

Columbia

 

SC

 

29206

 

Lease

 

P0001171

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

3636 Manhattan Ave

 

Ft. Collins

 

CO

 

80526

 

Lease

 

P0001172

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

4822 Koger Blvd

 

Greensboro

 

NC

 

27407

 

Lease

 

P0001173

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

201 Tall Pines Avenue

 

Longview

 

TX

 

75605

 

Lease

 

P0001174

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

111 Cinema Drive

 

Wilmington

 

NC

 

28403

 

Lease

 

P0001203

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

3547 Reynolda Road

 

Winston-Salem

 

NC

 

27106

 

Lease

 

P0001204

 

Carrols Corporation

 

Burger King

 

1892 W. Market Street

 

Akron

 

OH

 

44313

 

Lease

 

P0001205

 

Carrols Corporation

 

Burger King

 

2490 Shawnee Road

 

Lima

 

OH

 

45806

 

Lease

 

P0001206

 

Platinum Restaurant Group

 

Eddie Merlot’s

 

1502 Illinois Road South

 

Ft. Wayne

 

IN

 

46804

 

Lease

 

P0001207

 

Platinum Restaurant Group

 

Eddie Merlot’s

 

3645 E. 96th Street

 

Indianapolis

 

IN

 

46240

 

Lease

 

P0001208

 

Carrols Corporation

 

Burger King

 

365 Amherst Street

 

Buffalo

 

NY

 

14207

 

Lease

 

P0001209

 

Carrols Corporation

 

Burger King

 

1083 Hertel Avenue

 

Buffalo

 

NY

 

14216

 

Lease

 

P0001210

 

Carrols Corporation

 

Burger King

 

1459 French Road

 

Cheektowaga

 

NY

 

14225

 

Lease

 

P0001211

 

Carrols Corporation

 

Burger King

 

34 Hamburg Street

 

East Aurora

 

NY

 

14052

 

Lease

 

P0001212

 

Carrols Corporation

 

Burger King

 

6933 Erie Road

 

Evans

 

NY

 

14047

 

Lease

 

P0001213

 

Carrols Corporation

 

Burger King

 

937 Fairmount Avenue

 

Jamestown

 

NY

 

14701

 

Lease

 

P0001214

 

Carrols Corporation

 

Burger King

 

3701 Diann Marie Road

 

Louisville

 

KY

 

40242

 

Lease

 

P0001216

 

Carrols Corporation

 

Burger King

 

6450 Outer Loop

 

Louisville

 

KY

 

40228

 

Lease

 

P0001217

 

Carrols Corporation

 

Burger King

 

2553 Military Road

 

Niagara Falls

 

NY

 

14304

 

Lease

 

P0001218

 

Carrols Corporation

 

Burger King

 

10 South Cascade Street

 

Springville

 

NY

 

14141

 

Lease

 

P0001221

 

Capitol Racquet Sports, Inc.

 

Courthouse Athletic Club

 

300 Glen Creek Road NW

 

Salem

 

OR

 

97304

 

Lease

 

P0001222

 

Capitol Racquet Sports, Inc.

 

Courthouse Athletic Club

 

6250 Commercial St S

 

Salem

 

OR

 

97306

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001223

 

Capitol Racquet Sports, Inc.

 

Courthouse Athletic Club

 

4132 Devonshire N

 

Salem

 

OR

 

97305

 

Lease

 

P0001224

 

Capitol Racquet Sports, Inc.

 

Courthouse Athletic Club

 

6425 Wheatland Road N

 

Salem

 

OR

 

97303

 

Lease

 

P0001225

 

Capitol Racquet Sports, Inc.

 

Courthouse Athletic Club

 

2975 River Road S

 

Salem

 

OR

 

97302

 

Lease

 

P0001226

 

Carmike Cinemas, Inc.

 

Carmike Cinemas

 

3930 E. DuPont Road

 

Fort Wayne

 

IN

 

46825

 

Lease

 

P0001220

 

Pike Holding Nursery LLC

 

Pike Nurseries

 

6100 Lawrenceville Highway

 

Atlanta

 

GA

 

30084

 

Lease

 

P0001234

 

Aspen Education Group, Inc.

 

Academy of the Sierras

 

42675 Road 44

 

Reedley

 

CA

 

93654

 

Lease

 

P0001235

 

Aspen Education Group, Inc.

 

Academy at Swift River

 

151 South Street

 

Cummington/Ashfield/Plainfield

 

MA

 

01026

 

Lease

 

P0001236

 

Aspen Education Group, Inc.

 

New Leaf Academy

 

2075 N. Rugby Road

 

Hendersonville

 

NC

 

28791

 

Lease

 

P0001237

 

Aspen Education Group, Inc.

 

Bromley Brook School

 

2595 Depot Street

 

Manchester

 

VT

 

05255

 

Lease

 

P0001238

 

Plastech Engineered Products

 

Manufacturer

 

1833 Frenchtown Center Drive

 

Monroe

 

MI

 

48162

 

Lease

 

P0001239

 

Dickinson Theatres, Inc.

 

Dickinson Theatres

 

8601 W. 135th Street

 

Overland Park

 

KS

 

66223

 

Lease

 

P0001240

 

Dickinson Theatres, Inc.

 

Dickinson Theatres

 

1325 N. Litchfield Road

 

Goodyear

 

AZ

 

85336

 

Lease

 

P0001241

 

PamCo. Inc.

 

Office Bldg

 

425 Maestro Drive

 

Reno

 

NV

 

89511

 

Lease

 

P0001242

 

NPC International, Inc.

 

Pizza Hut

 

200 East Taylor Street

 

Creston

 

IA

 

50801

 

Lease

 

P0001243

 

Q’s Restaurant Group

 

Cheddar’s Casual Café

 

11135 Causeway Boulevard

 

Brandon

 

FL

 

33511

 

Lease

 

P0001244

 

Formed Fiber Technologies

 

Manufacturing

 

1630 Ferguson Court

 

Sidney

 

OH

 

45365

 

Lease

 

P0001245

 

Aspen Education Group, Inc.

 

Mount Bachelor Academy

 

33051 N.E. Ochoco Highway

 

Prineville

 

OR

 

97754

 

Lease

 

P0001247

 

Automotive Remarketing Group, Inc.

 

Auto/RV Auctions

 

11982 New Kings Road

 

Jacksonville

 

FL

 

32219

 

Lease

 

P0001248

 

Automotive Remarketing Group, Inc.

 

Auto/RV Auctions

 

8544 E. Admiral Place

 

Tulsa

 

OK

 

74115

 

Lease

 

P0001249

 

Automotive Remarketing Group, Inc.

 

Auto/RV Auctions

 

2415 South Hwy 101

 

Greenville

 

SC

 

29651

 

Lease

 

P0001250

 

Crème de la Crème

 

Crème de la Crème

 

501 Oakmont Lane

 

Westmont

 

IL

 

60559

 

Lease

 

P0001252

 

Hardee’s Foods Systems, Inc.

 

Hardee’s

 

1208 Industrial Boulevard

 

East Ellijay

 

GA

 

30539

 

Lease

 

P0001253

 

Hardee’s Foods Systems, Inc.

 

Hardee’s

 

451 W. Ottawa Street

 

Paxton

 

IL

 

60957

 

Lease

 

P0001254

 

Heartland Food Corp.

 

Burger King

 

408 N. Lincoln Road

 

Escanaba

 

MI

 

49829

 

Lease

 

P0001255

 

Heartland Food Corp.

 

Burger King

 

800 S. Washburn St

 

Oshkosh

 

WI

 

54904

 

Lease

 

P0001256

 

Heartland Food Corp.

 

Burger King

 

13348 Washington Ave

 

Sturtevant

 

WI

 

60617

 

Lease

 

P0001257

 

Hometown Folks, LLC

 

Burger King

 

2635 Decatur Pike

 

Athens

 

TN

 

37303

 

Lease

 

P0001258

 

L & D Foods, Inc.

 

Wendy’s

 

6834 Wesley Street

 

Greenville

 

TX

 

75402

 

Lease

 

P0001259

 

Arby’s Restaurant Group

 

Arby’s

 

1010 Foxcroft Ave

 

Martinsburg

 

WV

 

25401

 

Lease

 

P0001261

 

Arby’s Restaurant Group

 

Arby’s

 

1224 S. Mission Street

 

Mount Pleasant

 

MI

 

48858

 

Lease

 

P0001262

 

Arby’s Restaurant Group

 

Arby’s

 

44905 Mound

 

Sterling Heights

 

MI

 

48314

 

Lease

 

P0001263

 

Trefz & Trefz, Inc.

 

Arby’s

 

2209 Cherry Road

 

Rock Hill

 

SC

 

29732

 

Lease

 

P0001265

 

Harris Foods

 

Wendy’s

 

177 N Lee St

 

Forsyth

 

GA

 

31029

 

Lease

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001266

 

Harris Foods

 

Wendy’s

 

1961 Eatonton Rd

 

Madison

 

GA

 

30650

 

Lease

 

P0000339

 

Tacala, L.L.C.

 

Taco Bell

 

4121 Hixson Pike

 

Chattanooga

 

TN

 

37415-3111

 

Lease

 

P0001110

 

Golden Partners

 

Golden Corral

 

5001 Warden Road

 

North Little Rock

 

AR

 

72116

 

Lease

 

P0001096

 

NPC International, Inc.

 

Pizza Hut

 

708 Jackson Street

 

Pana

 

IL

 

62557

 

Lease

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

MORTGAGE LOAN SCHEDULE

 

Mortgages

 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0000981

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1321 Desiree Lane

 

Hurst

 

TX

 

74145-4818

 

Mortgage

 

P0000982

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2307 S Cooper St

 

Arlington

 

TX

 

76015-1602

 

Mortgage

 

P0000983

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5600 Camp Bowie Blvd

 

Fort Worth

 

TX

 

76107-5119

 

Mortgage

 

P0000984

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1528 Brown Trl

 

Bedford

 

TX

 

76021-5343

 

Mortgage

 

P0000985

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

7436 E Admiral Pl

 

Tulsa

 

OK

 

74115-7913

 

Mortgage

 

P0000986

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

8601 Highway 80 W

 

Fort Worth

 

TX

 

76116-6101

 

Mortgage

 

P0000987

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

205 Spur 350

 

Euless

 

TX

 

76040-4583

 

Mortgage

 

P0000988

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

4117 Buffalo Gap Rd

 

Abilene

 

TX

 

79605-7233

 

Mortgage

 

P0000989

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5748 SW Green Oaks Blvd

 

Arlington

 

TX

 

76017-1201

 

Mortgage

 

P0000990

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1550 W University Dr

 

Denton

 

TX

 

76201-1790

 

Mortgage

 

P0000991

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6350 Lake Worth Blvd

 

Lake Worth

 

TX

 

76135-3102

 

Mortgage

 

P0000992

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

8611 S Lewis Ave

 

Tulsa

 

OK

 

74137-3206

 

Mortgage

 

P0000993

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5724 Broadway Blvd

 

Garland

 

TX

 

75043-5818

 

Mortgage

 

P0000994

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1113 W Northwest Hwy

 

Grapevine

 

TX

 

76051-5034

 

Mortgage

 

P0000995

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

301 W Shawnee St

 

Muskogee

 

OK

 

74401-4152

 

Mortgage

 

P0000996

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2001 NW 23rd St

 

Oklahoma City

 

OK

 

73106-1203

 

Mortgage

 

P0000997

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

7057 Ridgmar Meadow Rd

 

Fort Worth

 

TX

 

76116-1516

 

Mortgage

 

P0000998

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1210 W Will Rogers Blvd

 

Claremore

 

OK

 

74017-3426

 

Mortgage

 

P0000999

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1301 S Meridian Ave

 

Oklahoma City

 

OK

 

73108-1707

 

Mortgage

 

P0001000

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6112 S Garnett Rd

 

Broken Arrow

 

OK

 

74012-1217

 

Mortgage

 

P0001001

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2630 S Buckner Blvd

 

Dallas

 

TX

 

75227-6901

 

Mortgage

 

P0001002

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

722 S Main St

 

Sapulpa

 

OK

 

74066-5104

 

Mortgage

 

P0001003

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5010 US Highway 277 S

 

Abilene

 

TX

 

79605-4543

 

Mortgage

 

P0001004

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3023 SW 29th St

 

Oklahoma City

 

OK

 

73119-1713

 

Mortgage

 

P0001005

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

6834 Wesley St

 

Greenville

 

TX

 

75402-7303

 

Mortgage

 

P0001006

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2951 N Belt Line Rd

 

Irving

 

TX

 

75062-5248

 

Mortgage

 

P0001007

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5380 N Beach St

 

Haltom City

 

TX

 

76137-2730

 

Mortgage

 

P0001008

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5341 William D Tate Ave

 

Grapevine

 

TX

 

76051-7357

 

Mortgage

 

P0001009

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2404 Westport Pkwy

 

Fort Worth

 

TX

 

76177-5302

 

Mortgage

 

P0001010

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3204 SE Loop 820

 

Forest Hill

 

TX

 

76140-1107

 

Mortgage

 

P0001011

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

3700 Eldorado Pkwy

 

McKinney

 

TX

 

75070-4228

 

Mortgage

 

P0001012

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

5032 S Sheridan Rd

 

Tulsa

 

OK

 

74145-5714

 

Mortgage

 

 

A-2

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001013

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

1725 W Owen K Garriott Rd

 

Enid

 

OK

 

73703-5604

 

Mortgage

 

P0001014

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2814 E 11th St

 

Tulsa

 

OK

 

74104-4113

 

Mortgage

 

P0001015

 

Taco Bueno Restaurants, Inc.

 

Taco Bueno

 

2305 E Southlake Blvd

 

Southlake

 

TX

 

76092-6603

 

Mortgage

 

P0001016

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1603 S Main St

 

Atmore

 

AL

 

36502-3501

 

Mortgage

 

P0001017

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5605 E Rite Rd

 

Theodore

 

AL

 

36582-1665

 

Mortgage

 

P0001018

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

8300 NW 103rd St

 

Hialeah

 

FL

 

33016-2253

 

Mortgage

 

P0001019

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

615 N Dixie Fwy

 

New Smyrna Beach

 

FL

 

32168-6409

 

Mortgage

 

P0001020

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

7522 Southgate Blvd

 

Margate

 

FL

 

33068-1362

 

Mortgage

 

P0001021

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5121 Powerline Rd

 

Fort Lauderdale

 

FL

 

33309-3156

 

Mortgage

 

P0001022

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

3012 W Hillsborough Ave

 

Tampa

 

FL

 

33614-5963

 

Mortgage

 

P0001023

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

10824 S US Highway 41

 

Gibsonton

 

FL

 

33534-4708

 

Mortgage

 

P0001024

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

2636 S Smithville Rd

 

Dayton

 

OH

 

45420-2642

 

Mortgage

 

P0001025

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3210 Library Rd

 

Castle Shannon

 

PA

 

15234-2631

 

Mortgage

 

P0001026

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3317 Agency St

 

Burlington

 

IA

 

52601-1959

 

Mortgage

 

P0001027

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

311 E Oakland Ave

 

Camilla

 

GA

 

31730-1969

 

Mortgage

 

P0001028

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

2815 Montgomery St

 

Savannah

 

GA

 

31405-3200

 

Mortgage

 

P0001029

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1501 Manchester Expy

 

Columbus

 

GA

 

31904-6659

 

Mortgage

 

P0001030

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

203 W 6th St

 

Waynesboro

 

GA

 

30830-1461

 

Mortgage

 

P0001031

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

402 Columbia St

 

Blakeley

 

GA

 

31723-1703

 

Mortgage

 

P0001032

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

2196 US Highway 17

 

Richmond Hill

 

GA

 

31324-3671

 

Mortgage

 

P0001033

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

3602 Peach Orchard Rd

 

Augusta

 

GA

 

30906-9436

 

Mortgage

 

P0001034

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

760 E King Avenue

 

Kingsland

 

GA

 

31548-6317

 

Mortgage

 

P0001035

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

310 W Taylor St

 

Griffin

 

GA

 

30223-3029

 

Mortgage

 

P0001036

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5621 Riverdale Dr

 

College Park

 

GA

 

30349-6443

 

Mortgage

 

P0001037

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1496 US Highway 19

 

Leesburg

 

GA

 

31763-4834

 

Mortgage

 

P0001038

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

950 E Boston St

 

Covington

 

LA

 

70433-3282

 

Mortgage

 

P0001039

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

2602 Washington Ave

 

Alton

 

IL

 

62002-5466

 

Mortgage

 

P0001040

 

Advance Auto Parts, Inc.

 

Advance Auto Parts

 

3510 Gravois Ave

 

Saint Louis

 

MO

 

63118-3504

 

Mortgage

 

P0001041

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

5060 Hardy St

 

Hattiesburg

 

MS

 

39402-1307

 

Mortgage

 

P0001042

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

300 US Highway 80 W

 

Clinton

 

MS

 

39056

 

Mortgage

 

P0001043

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

1259 Ellis Ave

 

Jackson

 

MS

 

39209-7328

 

Mortgage

 

P0001044

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

179 Sgt Prentiss Dr

 

Natchez

 

MS

 

39120-4733

 

Mortgage

 

P0001045

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

198 Northside Dr

 

Newton

 

MS

 

39345-9747

 

Mortgage

 

 

--------------------------------------------------------------------------------


 

Property ID

 

Obligor

 

Concept

 

Address 1

 

City

 

ST

 

Zip Code

 

Investment
Type

 

P0001046

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

614 Central Ave W

 

Wiggins

 

MS

 

39577-2531

 

Mortgage

 

P0001047

 

Advance Auto Parts, Inc.

 

Discount Auto Parts

 

550 E Baruch St

 

Denmark

 

SC

 

29042-1307

 

Mortgage

 

P0000872

 

CBH2O

 

Camelback Ski Resort

 

#1 Camelback Road

 

Tannersville

 

PA

 

18372

 

Mortgage

 

P0001125

 

ADF Companies

 

Pizza Hut

 

10401 S. US Highway 1

 

Port Saint Lucie

 

FL

 

34952-5645

 

Mortgage

 

P0001126

 

ADF Companies

 

Pizza Hut

 

6170 Congress Ave

 

Lantana

 

FL

 

33462-2300

 

Mortgage

 

P0001127

 

ADF Companies

 

Pizza Hut

 

670 S US Highway 1

 

Vero Beach

 

FL

 

32962-4507

 

Mortgage

 

P0001128

 

ADF Companies

 

Pizza Hut

 

405 N. Main St

 

La Fayette

 

GA

 

30728-2423

 

Mortgage

 

P0001129

 

ADF Companies

 

Pizza Hut

 

4607 N. Australian Ave

 

West Palm Beach

 

FL

 

33407-2303

 

Mortgage

 

P0001130

 

ADF Companies

 

Pizza Hut

 

949 S. Main St

 

Belle Glade

 

FL

 

33430-3430

 

Mortgage

 

P0001131

 

ADF Companies

 

Pizza Hut

 

2800 Congress Ave

 

Lake Worth

 

FL

 

33461-2136

 

Mortgage

 

P0001132

 

ADF Companies

 

Pizza Hut

 

1112 N. Charles G. Seivers Blvd

 

Clinton

 

TN

 

37716-3937

 

Mortgage

 

P0001133

 

ADF Companies

 

Pizza Hut

 

212 Cedar Lane

 

Knoxville

 

TN

 

37912-3507

 

Mortgage

 

P0001134

 

ADF Companies

 

Pizza Hut

 

2795 Highway 441 S

 

Okeechobee

 

FL

 

34974-5839

 

Mortgage

 

P0001135

 

ADF Companies

 

Pizza Hut

 

7504 Clinton Hwy

 

Powell

 

TN

 

37849-4105

 

Mortgage

 

P0001136

 

ADF Companies

 

Pizza Hut

 

776 Mountain Creek Road

 

Chattanooga

 

TN

 

37405-1631

 

Mortgage

 

P0001137

 

ADF Companies

 

Pizza Hut

 

6591 Forest Hill Blvd

 

West Palm Beach

 

FL

 

33413-3301

 

Mortgage

 

P0001138

 

ADF Companies

 

Pizza Hut

 

407 New Highway 68

 

Sweetwater

 

TN

 

37874-1907

 

Mortgage

 

P0001139

 

ADF Companies

 

Pizza Hut

 

629 N. Main Street

 

Crossville

 

TN

 

38555-6012

 

Mortgage

 

P0001140

 

ADF Companies

 

Pizza Hut

 

375 Hannum St

 

Alcoa

 

TN

 

37701-2452

 

Mortgage

 

P0001141

 

ADF Companies

 

Pizza Hut

 

2418 Airport Hwy

 

Alcoa

 

TN

 

37701-3188

 

Mortgage

 

P0001142

 

ADF Companies

 

Pizza Hut

 

7410 Rhea County Hwy

 

Dayton

 

TN

 

37321-5910

 

Mortgage

 

P0001143

 

ADF Companies

 

Pizza Hut

 

10043 Dayton Pike

 

Soddy Daisy

 

TN

 

37379-5004

 

Mortgage

 

P0001144

 

ADF Companies

 

Pizza Hut

 

354 Kimball Crossing

 

Kimball

 

TN

 

37347-5627

 

Mortgage

 

P0001145

 

ADF Companies

 

Pizza Hut

 

1215 Congress Parkway NW

 

Athens

 

TN

 

37303-1704

 

Mortgage

 

P0001146

 

ADF Companies

 

Pizza Hut

 

1624 S. Roane St

 

Harriman

 

TN

 

37748-7536

 

Mortgage

 

P0001147

 

ADF Companies

 

Pizza Hut

 

290 S. Main St

 

Trenton

 

GA

 

30752

 

Mortgage

 

P0001148

 

ADF Companies

 

Pizza Hut

 

430 Highway 411 S

 

Chatsworth

 

GA

 

30705-5859

 

Mortgage

 

P0001149

 

ADF Companies

 

Pizza Hut

 

5454 Alabama Hwy

 

Ringgold

 

GA

 

30736-2438

 

Mortgage

 

P0001150

 

ADF Companies

 

Pizza Hut

 

3428 N. Broadway St

 

Knoxville

 

TN

 

37917-2737

 

Mortgage

 

P0001151

 

ADF Companies

 

Pizza Hut

 

7343 Chapman Hwy

 

Knoxville

 

TN

 

37920-6682

 

Mortgage

 

P0001152

 

ADF Companies

 

Pizza Hut

 

3115 45th Street

 

West Palm Beach

 

FL

 

33407-1915

 

Mortgage

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REQUEST FOR RELEASE — PROPERTY MANAGER

 

[Date]

 

LaSalle Bank, National Association

[ADDRESS]

 

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, New York 10013

Attention:  Agency and Trust, Spirit Master Funding Series 200[    ]-[    ]

 

Spirit Master Funding, LLC
[ADDITIONAL ISSUERS]

14631 N. Scottsdale Road, Suite 200

Scottsdale, Arizona 85254

 

Re:                               Spirit Master Funding, Net-Lease Mortgage
Notes, Spirit Master Funding Series 200[  ]-[  ]

 

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Amended and Restated Property Management and
Servicing Agreement, dated as of March 17, 2006 (the “Property Management
Agreement”), among Spirit Master Funding, LLC and [ADDITIONAL ISSUERS], each as
an issuer (each, an “Issuer”), the undersigned, as property manager (the
“Property Manager”) and special servicer (the “Special Servicer”) and Midland
Loan Services, Inc., as back-up manager (the “Back-Up Manager”), the undersigned
as Property Manager hereby requests a release of the Lease File (or the portion
thereof specified below) held by the Custodian on behalf of the Indenture
Trustee with respect to the following described Lease for the reason indicated
below.

 

Tenant’s Name:                                                    

Address:                                                    

Lease No.:                                                    

 

If only particular documents in the Lease File are requested, please specify
which:

 

Reason for requesting Lease File (or portion thereof):

 

o                                                                                   
1.                                       Lease paid in full and terminated.

 

The undersigned hereby certifies that all amounts received in connection with
the Lease that are required to be deposited in the Collection Account

 

B-1

--------------------------------------------------------------------------------


 

pursuant to the Property Management Agreement, have been or will be so
deposited.

 

o                                                                                   
2.                                       Other. (Describe)

 

The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless the Lease has become a
Liquidated Lease, in which case the Lease File (or such portion thereof) will be
retained by us permanently.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

 

 

SPIRIT FINANCE CORPORATION

 

as Property Manager

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REQUEST FOR RELEASE — SPECIAL SERVICER

 

[Date]

 

LaSalle Bank, National Association

[ADDRESS]

 

Spirit Master Funding, LLC
[ADDITIONAL ISSUERS]

14631 N. Scottsdale Road, Suite 200

Scottsdale, Arizona 85254

 

Re:                               Spirit Master Funding, LLC, Net-Lease Mortgage
Notes, Spirit Master Funding Series 200[  ]-[  ]

 

In connection with the administration of the Lease Files held by or on behalf of
you as trustee under that certain Amended and Restated Property Management and
Servicing Agreement, dated as of March 17, 2006 (the “Property Management
Agreement”), among Spirit Master Funding, LLC and [ADDITIONAL ISSUERS], each as
issuer (each, an “Issuer”), the undersigned, as property manager (the “Property
Manager”) and special servicer (the “Special Servicer”) and Midland Loan
Services, Inc., as back-up manager (the “Back-Up Manager”), the undersigned as
Special Servicer hereby requests a release of the Lease File (or the portion
thereof specified below) held by the Custodian on behalf of the Indenture
Trustee with respect to the following described Lease for the reason indicated
below.

 

Tenant’s Name:                                        

Address:                                        

Loan No.:                                        

 

If only particular documents in the Lease File are requested, please specify
which:

 

Reason for requesting Lease File (or portion thereof):

 

o                                                                                   
1.                                       The Tenant is being evicted.

 

o                                                                                   
2.                                       Other. (Describe)

 

The undersigned acknowledges that the above Lease File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the Property Management Agreement and will be returned to you or your designee
within ten (10) days of our receipt thereof, unless (i) the Tenant is being
evicted, in which case the Lease File (or such portion thereof) will be returned
when no longer required by us for such purpose, or (ii) we deliver to the
Indenture Trustee an Officer’s Certificate stating that the Lease has become a
Liquidated Lease and all amounts received or to be received in connection with
such liquidation

 

C-1

--------------------------------------------------------------------------------


 

that are required to be deposited into the Release Account or the Collection
Account pursuant to Section 3.04(a) of the Property Management Agreement have
been or will be so deposited.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Property Management Agreement.

 

 

 

SPIRIT FINANCE CORPORATION, as

 

Special Servicer

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LIMITED POWERS OF ATTORNEY
FROM ISSUER OR INDENTURE TRUSTEE

 

KNOW ALL MEN BY THESE PRESENTS:

 

WHEREAS, pursuant to that certain Amended and Restated Property Management and
Servicing Agreement, dated as of March 17, 2006 (the “Agreement”), among Spirit
Master Funding, LLC and [ADDITIONAL ISSUERS], each as Issuer (each, as
“Issuer”), Spirit Finance Corporation (“Spirit Finance”), as property manager
(the “Property Manager”) and special servicer (the “Special Servicer”), and
Midland Loan Services, Inc., as back-up manager (the “Back-Up Manager”), the
[Property Manager] [Special Servicer] (hereafter, the “Servicer”) administers
and services certain “Mortgaged Properties” and “Leases” as such terms are
defined in the Agreement, in accordance with the terms of the Agreement and such
Leases; and,

 

WHEREAS, pursuant to the terms of the Agreement, Spirit Finance is granted
certain powers, responsibilities and authority in connection with its servicing
and administration subject to the terms of the Agreement; and

 

WHEREAS, [ISSUER][the Indenture Trustee] (hereafter, the “Grantor”) has been
requested by Spirit Finance pursuant to the Agreement to grant this Limited
Power of Attorney to Spirit Finance to enable it to execute and deliver, on
behalf of the Grantor, certain documents and instruments related to the
Mortgaged Properties and Leases, thereby empowering Spirit Finance to take such
actions as it deems necessary to comply with its servicing, administrative and
management duties under and in accordance with the Agreement.

 

NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:

 

The Grantor does make, constitute and appoint [Spirit Finance Corporation, a
Delaware limited liability company], its true and lawful agent and attorney in
fact with respect to the Mortgaged Properties and Leases held by the Grantor, in
its name, place and stead, to (A) prepare, execute and deliver: (i) any and all
financing statements, continuation statements and other documents or instruments
necessary to maintain the validity, enforceability, perfection and priority of
the Grantor’s interest in any real property (collectively, the “Mortgaged
Property”) and any Lease with respect to any Mortgaged Property; (ii) subject to
the provisions of the Agreement, any and all modifications, waivers, consents,
assumptions, amendments or subordinations with respect to a Lease or documents
relating thereto; and (iii) any and all instruments necessary or appropriate for
the eviction of any Tenant under a Lease serviced by Spirit Finance and
consistent with the authority granted by the Agreement; and (B) to take any and
all actions on behalf of the Grantor in connection with maintaining and
defending the enforceability of any such Lease obligation, including but not
limited to the execution of any and all instruments necessary or appropriate in
defense of and for the collection and enforcement of said Lease obligation in
accordance with the terms of the Agreement.

 

D-1

--------------------------------------------------------------------------------


 

ARTICLE I

 

The enumeration of particular powers hereinabove is not intended in any way to
limit the grant to the Property Manager as the Grantor’s attorney in fact of
full power and authority with respect to the Leases and Mortgaged Properties to
execute and deliver any such documents, instrument or other writing as fully, in
all intents and purposes, as Grantor might or could do if personally present.
The Grantor hereby ratifies and confirms whatsoever such attorney in fact shall
and may do by virtue hereof, and the Grantor agrees and represents to those
dealing with such attorney in fact that they may rely upon this power of
attorney until termination of the power of attorney under the provisions of
Article III below. As between the Grantor and the Property Manager, the Property
Manager may not exercise any right, authority or power granted by this
instrument in a manner that would violate the terms of the Agreement or the
servicing standard imposed on the Property Manager by the Agreement, but any and
all third parties dealing with Property Manager as the Grantor’s attorney in
fact may rely completely, unconditionally and conclusively on the Property
Manager’s authority and need not make inquiry about whether the Property Manager
is acting pursuant to the Agreement or such standard. Any trustee, title company
or other third party may rely upon a written statement by the Property Manager
that any particular lease or property in question is subject to and included
under this power of attorney and the Agreement.

 

ARTICLE II

 

An act or thing lawfully done hereunder by the Property Manager shall be binding
on the Grantor and the Grantor’s successor and assigns.

 

ARTICLE III

 

This power of attorney shall continue in full force and effect from the date
hereof until the earlier of (a) one year from the date hereof or (b) the
earliest occurrence of any of the following events, unless sooner revoked in
writing by the Grantor:

 

(i)                                     the suspension or termination of this
limited power of attorney by the Grantor;

 

(ii)                                  the transfer of the Property Manager’s
servicing rights and obligations as the [Property Manager][Special Servicer]
under the Agreement from the Property Manager to another servicer;

 

(iii)                               the appointment of a receiver or conservator
with respect to the business of the Property Manager;

 

(iv)                              the filing of a voluntary or involuntary
petition in bankruptcy by or against the Property Manager; or

 

(v)                                 the occurrence of a Servicer Replacement
Event.

 

D-2

--------------------------------------------------------------------------------


 

Nothing herein shall be deemed to amend or modify the Agreement or the
respective rights, duties or obligations of the Grantor or Spirit Finance
thereunder, and nothing herein shall constitute a waiver of any rights or
remedies thereunder.

 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed and
its corporate seal to be affixed hereto by its officer duly authorized as of the
       day of                         ,         .

 

 

 

[                    ],
as an Issuer under that certain Amended and
Restated Property Management and
Servicing Agreement dated as of March 17,
2006

 

 

 

 

By:

 

 

 

 

 

  Name:

 

 

 

  Title:

 

D-3

--------------------------------------------------------------------------------


 

STATE OF

)

 

) ss.:

COUNTY OF

)

 

On the            day of                             ,         , before me, a
notary public in and for said State, personally appeared
                                                    , known to me to be a
                                                         of
                                          , one of the entities that executed
the within instrument, and also known to me to be the person who executed it on
behalf of such entity, and acknowledged to me that such entity executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

 

 

 

Notary Public

[Notarial Seal]

 

D-4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

CALCULATION OF FIXED CHARGE COVERAGE RATIOS

 

1.                                       Adjusted EBITDAR:  As to any Tenant
(including any Guarantor), an amount equal to the sum of (i) pre-tax income,
(ii) interest expense, (iii) all non-cash amounts in respect of depreciation and
amortization, (iv) all non-recurring expenses, (v) specifically documented
discretionary management fees, and (vi) all operating lease or rent expense
(including with respect to any Equipment Loans) less (vii) all non-recurring
income and normalized overhead based on parent company’s general and
administrative expenses as a percent of sales (if not available, industry
standards applied);

 

2.                                       Fixed Charges:  As to any Obligor
(including any Guarantor), an amount equal to the sum of (i) total operating
lease or rent expenses, (ii) interest expense, and (iii) scheduled principal
payments on indebtedness, in each case for the period of time as to which such
figure is presented; and

 

3.                                       FCCR:  Adjusted EBITDAR/Fixed Charges.

 

Or in summarized Form

 

(EBITDA + Management Fees + Rent) / ( Rent + Principal + Interest)

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF DETERMINATION DATE REPORT

 

Payment Date:

Spirit Master Funding, LLC

Spirit Master Funding II, LLC

 

Determination Date:

Net Lease Mortgage Notes, Series 2005-1

Net Lease Mortgage Notes, Series 2006-1

 

Current Property Stratification Tables: Aggregate Pool

 

Allocated Collateral Amount

 

State

 

Allocated
Collateral Amount

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

State

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Property Stratification Tables:  Aggregate Pool

 

Interest/Lease Rate

 

Remaining Stated Term

 

Interest/
Lease
Rate

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

Remaining Stated
Term

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fixed Charge Coverage Ratio

 

Seasoning

 

Fixed Charge
Coverage Ratio

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

Seasoning

 

# of
Properties

 

Allocated
Collateral Amount

 

% of
Coll.
Amt.

 

WAM

 

Wgt. Avg
Interest/Lease
Rate

 

Wgt. Avg
FCCR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Property Level Detail

 

Reporting
ID

 

Property
ID

 

Collateral
Type

 

ODCR

 

Property
Type (1)

 

City

 

State

 

Interest
Allocation

 

Principal
Allocation

 

Interest/
Lease
Rate

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting
ID

 

Property
ID

 

Collateral
Type

 

Origination
Date

 

Remaining
Term

 

Beginning
Allocated Collateral
Amount

 

Ending
Allocated
Collateral
Amount

 

Paid
Thru
Date

 

Latest Financial
Statement
Date

 

FCCR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* - Corporate FCC

 

(1) Property Type

 

2-Restaurants

3-Automotive Dealers

4-Automotive Parts and Service

5-Distribution

6-Drug Stores

7-Education

8-Electronics Retailers

9-Movie Theaters

11-Specialty Retail

12-Travel Plazas/Truck Stops

13-Discount Retailers

14-Grocer

15-Other/Industrial

16-Recreational Facilities

17-Specialty Medical

18-Telecom

19-Beverage Distributors

20-Department Stores

21-Health Clubs/Gyms

22-Financial

23-Convenience Stores/Car Washes

25-Interstate Travel Plazas

26-Banks

27-Waste Management

28-Lodging

29-Supermarkets

30-Gas/Propane

31-Plumbing/Electrical

32-Poultry Distribution

33-Wholesale Baked Goods

34-Warehousing

35-Light Manufacturing

36-Printing

37-Storage Facilities

 

2

--------------------------------------------------------------------------------


 

1

 

Tenant Purchase Option Detail

 

Reporting ID

 

Sale Date

 

Allocated
Collateral
Amount

 

Payoff
Amount

 

Unpaid
Balances

 

Expenses

 

Property
Protection
Balances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Historical Detail

 

Delinquencies

 

 

 

30 to 59 Days

 

60 to 89 Days

 

90 or More Days

 

Foreclosure

 

REO

 

Payment
Date

 

#

 

Balance

 

#

 

Balance

 

#

 

Balance

 

#

 

Balance

 

#

 

Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delinquencies

 

Prepayments

 

Rates and Maturities

 

 

 

Modifications

 

Curtailments

 

Payoff

 

Net Weighted

 

 

 

Payment
Date

 

#

 

Balance

 

#

 

Balance

 

#

 

Balance

 

Avg.
Coupon

 

WAM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delinquency Lease Detail

 

Reporting

 

# of
Days

 

Paid
Through

 

 

 

 

 

 

 

Status
of

 

Resolution
Strategy

 

Delinquencies

ID

 

Delinq.

 

Date

 

30 to 59 days

 

60 to 89 days

 

90 or more days

 

Contract (1)

 

Code (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting
ID

 

Servicing
Transfer
Date

 

Foreclosure
Date

 

Allocated
Collateral
Amount

 

Outstanding
Prop Protection
Advances

 

Bankruptcy
Date

 

REO
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

(1) Status of Contract

 

A - Payment Not Received But Still in Grace Period

B - Late Payment But Less than 1 month Delinquent

0 - Current

1 - One Month Delinquent

2 - Two Months Delinquent

3 - Three or More Months Delinquent

4 - Assumed Scheduled Payment (Performing Matured Balloon)

5 - Foreclosure

6 - REO

 

(2) Resolution Strategy Code

 

1 - Modification

2 - Foreclosure

3 - Bankruptcy

4 - Extension

5 - Note Sale

6 - Not Used

7 - REO

8 - Resolved

9 - Pending Return to Property Manager

10 - Deed in Lieu of Foreclosure

11 - Full Payoff

12 - Reps and Warrants

13 - Other or TBD

 

3

--------------------------------------------------------------------------------


 

Specially Serviced Lease Detail – Part 1

 

Reporting
ID

 

Servicing
Transfer
Date

 

Resolution
Strategy
Code (1)

 

Allocated
Collateral
Amount

 

Property
Type (2)

 

State

 

Lease Rate

 

Allocated
Collateral
Amount

 

Net Operating
Income

 

FCCR Date

 

FCCR

 

Lease
Date

 

Maturity
Date

 

Remaining
Term

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Resolution Strategy Code

 

1 - Modification

2 - Foreclosure

3 - Bankruptcy

4 - Extension

5 - Note Sale

6 - Not Used

7 - REO

8 - Resolved

9 - Pending Return to Property Manager

10 - Deed in Lieu of Foreclosure

11 - Full Payoff

12 - Reps and Warrants

13 - Other or TBD

 

(2) Property Type

 

2-Restaurants

3-Automotive Dealers

4-Automotive Parts and Service

5-Distribution

6-Drug Stores

7-Education

8-Electronics Retailers

9-Movie Theaters

11-Specialty Retail

12-Travel Plazas/Truck Stops

13-Discount Retailers

14-Grocer

15-Other/Industrial

16-Recreational Facilities

17-Specialty Medical

18-Telecom

19-Beverage Distributors

20-Department Stores

21-Health Clubs/Gyms

22-Financial

23-Convenience Stores/Car Washes

25-Interstate Travel Plazas

26-Banks

27-Waste Management

28-Lodging

29-Supermarkets

30-Gas/Propane

31-Plumbing/Electrical

32-Poultry Distribution

33-Wholesale Baked Goods

34-Warehousing

35-Light Manufacturing

36-Printing

37-Storage Facilities

 

Specially Serviced Lease Detail – Part 2

 

Reporting
ID

 

Servicing
Transfer
Date

 

Resolution
Strategy
Code (1)

 

Site Inspection
Date

 

Appraisal
Date

 

Appraisal
Value

 

Other REO
Property
Revenue

 

Comments from Special Servicer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Resolution Strategy Code

 

1 - Modification

2 - Foreclosure

3 - Bankruptcy

4 - Extension

5 - Note Sale

6 - Not Used

7 - REO

8 - Resolved

9 - Pending Return to Property Manager

10 - Deed in Lieu of Foreclosure

11 - Full Payoff

12 - Reps and Warrants

13 - Other or TBD

 

4

--------------------------------------------------------------------------------


 

Liquidated Lease Detail

 

Reporting ID

 

Final
Recovery
Determination
Date

 

Appraisal
Date

 

Appraisal
Value

 

Actual Allocated
Collateral
Balance

 

Gross
Proceeds

 

Gross Proceeds as
a % of Allocated
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting ID

 

Aggregate
Liquidation
Expenses *

 

Net Liquidation
Proceeds

 

Net Proceeds as a
% of Allocated
Balance

 

Realized
Losses

 

Repurchased by
Seller
(Y/N)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Aggregate liquidation expenses also include outstanding Property Protection
advances and unpaid fees

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [         ], 200[   ], is
entered into by and among [SPIRIT SPE] (the “New Issuer”), SPIRIT FINANCE
CORPORATION, in its capacity as Property Manager and Special Servicer, as
applicable, and MIDLAND LOAN SERVICES, INC., in its capacity as Back-Up Manager,
under that certain Amended and Restated Property Management and Servicing
Agreement, dated as of March 17, 2006, among Spirit Master Funding, LLC, all
Joining Parties, the Property Manager, the Special Servicer and the Back-Up
Manager (as the same may be amended, modified, extended or restated from time to
time, the “Property Management Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Property
Management Agreement.

 

The New Issuer is a [ENTITY] established under the laws of the State of
[         ] on [         ], 200[   ], operates under an [Amended and Restated]
[ENTITY AGREEMENT], dated as of [         ], 200[   ] (the “New Issuer
Agreement”).

 

The New Issuer, the Property Manager, the Special Servicer and the Back-Up
Manager hereby agree as follows:

 

1.             The New Issuer hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, effective as of the date hereof, the New Issuer
shall become a party to the Property Management Agreement, shall be deemed to be
a signatory to the Property Management Agreement and shall have all of the
rights and obligations of an Issuer as specified in the Property Management
Agreement. The New Issuer hereby ratifies, as of the date hereof, and agrees to
be bound by, all of the applicable terms, provisions and conditions contained in
the Property Management Agreement.

 

2.             The address of the New Issuer for purposes of Section 9.04(c) of
the Property Management Agreement shall be as follows:

 

 

[ADDRESS]

 

 

 

Attention:

 

 

 

 

 

Facsimile No.

 

 

 

 

 

 

With a copy to

 

 

 

[ADDRESS]

 

 

 

Attention:

 

 

 

 

 

Facsimile No.

 

 

 

3.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.

 

4.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Issuer, the Property Manager, the Special Servicer
and the Back-Up Manager have caused this Agreement to be duly executed by their
respective officers or representatives all as of the day and year first above
written.

 

 

 

[NEW ISSUER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

SPIRIT FINANCE CORPORATION, as Property

 

Manager and Special Servicer

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

MIDLAND LOAN SERVICES, INC., as Back-Up

 

Manager

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SCHEDULE OF MORTGAGE LOANS AND LEASES
SUBJECT TO INSURER NOTICE AND CONSENT

 

Property ID

 

Asset/Property Name

 

Address

 

City

 

ST

 

Zip Code

P0000872

 

Camelback Ski Mountain

 

#1 Camelback Road

 

Tannersville

 

PA

 

18372

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

INDENTURE

 

--------------------------------------------------------------------------------